Exhibit 10.1

Loan No. V  59941

 

LOAN AGREEMENT

Dated as of October 30, 2006

Between

BEHRINGER HARVARD THREE PARKWAY, LLC
as Borrower

and

JPMORGAN CHASE BANK, N.A.,
as Lender

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

I.

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

1

 

Section 1.1

Definitions

 

1

 

Section 1.2

Principles of Construction

 

23

II.

GENERAL TERMS

 

24

 

Section 2.1

Loan Commitment; Disbursement to Borrower

 

24

 

Section 2.2

Interest Rate

 

24

 

Section 2.3

Loan Payment

 

25

 

Section 2.4

Prepayments

 

26

 

Section 2.5

Defeasance

 

26

 

Section 2.6

Release of Property

 

29

 

Section 2.7

Lockbox Account/Cash Management

 

29

 

Section 3.1

Conditions Precedent to Closing

 

31

IV.

REPRESENTATIONS AND WARRANTIES

 

35

 

Section 4.1

Borrower Representations

 

35

 

Section 4.2

Survival of Representations

 

42

V.

BORROWER COVENANTS

 

42

 

Section 5.1

Affirmative Covenants

 

42

 

Section 5.2

Negative Covenants

 

52

VI.

INSURANCE; CASUALTY; CONDEMNATION

 

60

 

Section 6.1

Insurance

 

60

 

Section 6.2

Casualty

 

63

 

Section 6.3

Condemnation

 

64

 

Section 6.4

Restoration

 

64

VII.

RESERVE FUNDS

 

69

 

Section 7.1

Required Repairs

 

69

 

Section 7.2

Tax and Insurance Escrow Fund

 

70

 

Section 7.3

Replacements and Replacement Reserve

 

70

 

Section 7.4

Rollover Reserve

 

75

 

Section 7.5

excelleRx Lease

 

76

 


--------------------------------------------------------------------------------




 

Section 7.6

Lease Obligation Fund

 

77

 

Section 7.7

Reserve Funds, Generally

 

77

 

Section 7.8

Letter of Credit Rights

 

78

 

Section 7.9

Application of Letter of Credit Proceeds

 

78

VIII.

DEFAULTS

 

78

 

Section 8.1

Event of Default

 

78

 

Section 8.2

Remedies

 

80

 

Section 8.3

Remedies Cumulative; Waivers

 

81

IX.

SPECIAL PROVISIONS

 

82

 

Section 9.1

Securitization

 

82

 

Section 9.2

Intentionally Omitted

 

83

 

Section 9.3

Exculpation

 

83

 

Section 9.4

Matters Concerning Property Manager

 

85

 

Section 9.5

Servicer

 

85

X.

MISCELLANEOUS

 

85

 

Section 10.1

Survival

 

85

 

Section 10.2

Lender’s Discretion

 

85

 

Section 10.3

Governing Law

 

86

 

Section 10.4

Modification, Waiver in Writing

 

86

 

Section 10.5

Delay Not a Waiver

 

86

 

Section 10.6

Notices

 

86

 

Section 10.7

Trial by Jury

 

87

 

Section 10.8

Headings

 

87

 

Section 10.9

Severability

 

87

 

Section 10.10

Preferences

 

88

 

Section 10.11

Waiver of Notice

 

88

 

Section 10.12

Remedies of Borrower

 

88

 

Section 10.13

Expenses; Indemnity

 

88

 

Section 10.14

Schedules Incorporated

 

89

 

Section 10.15

Offsets, Counterclaims and Defenses

 

90

 

Section 10.16

No Joint Venture or Partnership; No Third Party Beneficiaries

 

90

 

Section 10.17

Publicity

 

90

 

Section 10.18

Waiver of Marshalling of Assets

 

90

 

ii


--------------------------------------------------------------------------------




 

Section 10.19

Waiver of Counterclaim

 

90

 

Section 10.20

Conflict; Construction of Documents; Reliance

 

91

 

Section 10.21

Brokers and Financial Advisors

 

91

 

Section 10.22

Prior Agreements

 

91

 

Section 10.23

Transfer of Loan

 

91

 

Section 10.24

Joint and Several Liability

 

91

 

SCHEDULES

 

Schedule I

-

Form Guaranty of Payment

 

 

 

Schedule II

–

Rent Roll

 

 

 

Schedule III

–

Required Repairs - Deadlines for Completion

 

 

 

Schedule IV

–

Organizational Chart of Borrower

 

 

 

Schedule V

–

Exceptions to Representations

 

 

 

Schedule VI

–

Lease Obligations

 

iii


--------------------------------------------------------------------------------


LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of this 30th day of October, 2006 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between JPMORGAN CHASE BANK, N.A., a banking association chartered
under the laws of the United States of America, having an address at 270 Park
Avenue, New York, New York 10017 (“Lender”) and BEHRINGER HARVARD THREE PARKWAY,
LLC, a Delaware limited liability company, having its principal place of
business c/o Behringer Harvard Funds, 15601 Dallas Parkway, Suite 600, Addison,
Texas 75001 (“Borrower”).

W I T N E S S E T H:

 

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

NOW, THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:


I.                                         DEFINITIONS; PRINCIPLES OF
CONSTRUCTION


SECTION 1.1                                   DEFINITIONS.  FOR ALL PURPOSES OF
THIS AGREEMENT, EXCEPT AS OTHERWISE EXPRESSLY REQUIRED OR UNLESS THE CONTEXT
CLEARLY INDICATES A CONTRARY INTENT:

“Additional Insolvency Opinion” shall have the meaning set forth in
Section 4.1.30(c) hereof.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

“Affiliated Manager” shall mean any Property Manager in which Borrower,
Principal, or Guarantor has, directly or indirectly, any legal, beneficial or
economic interest.

“Agreement” shall mean this Loan Agreement, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“ALTA” shall mean American Land Title Association, or any successor thereto.

“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for the Property prepared by Borrower in accordance with
Section 5.1.11.(d) hereof for the applicable Fiscal Year or other period.


--------------------------------------------------------------------------------




“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(d)
hereof.

“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Lender, as assignee, assigning to Lender all of Borrower’s interest in and to
the Leases and Rents of the Property as security for the Loan, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Assignment of Management Agreement” shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees, dated as of the
Closing Date, among Lender, Borrower and Property Manager, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law, in which such Person colludes with, or otherwise assists such
Person, or cause to be solicited petitioning creditors for any involuntary
petition against such Person; (c) such Person filing an answer consenting to or
otherwise acquiescing in or joining in any involuntary petition filed against
it, by any other Person under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (d) such Person consenting to or acquiescing in or
joining in an application for the appointment of a custodian, receiver, trustee,
or examiner for such Person or any portion of the Property; (e) such Person
making an assignment for the benefit of creditors, or admitting, in writing or
in any legal proceeding, its insolvency or inability to pay its debts as they
become due.

“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. §101,
et seq., as the same may be amended from time to time, and any successor statute
or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal or state bankruptcy or insolvency law.

“Basic Carrying Costs” shall mean the sum of the following costs associated with
the Property for the relevant Fiscal Year or payment period:  (i) Taxes and
(ii) Insurance Premiums.

“Behringer Holdings” shall mean Behringer Harvard Holdings, a Delaware limited
liability company.

“Behringer Harvard Funds” shall mean, individually or collectively, Behringer
Holdings, Behringer Harvard Short-Term Opportunity Fund I LP, a Texas limited
partnership, Behringer Harvard Mid-Term Value Enhancement Fund I LP, a Texas
limited partnership, Behringer Harvard Operating Partnership I LP, a Texas
limited partnership, Behringer Harvard REIT I, Inc., a Maryland corporation,
Behringer Harvard Opportunity REIT I, Inc., a Maryland

2


--------------------------------------------------------------------------------




corporation, and/or Behringer Harvard Strategic Opportunity Fund I LP, a Texas
limited partnership.

“Borrower” shall mean Behringer Harvard Three Parkway, LLC, a Delaware limited
liability company, together with its permitted successors and assigns.

“Borrower’s Knowledge” shall mean the actual knowledge attributable to those
principals, employees and officers of Borrower who have given substantive
attention to the Property, the Loan Documents and related matters, without any
implied duty to conduct any inquiry or investigation.

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York are not open for business.

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP or other accounting principles reasonably acceptable to
Lender, consistently applied (including expenditures for building improvements
or major repairs, leasing commissions and tenant improvements).

“Cash Management Account” shall have the meaning set forth in Section 2.7.2
hereof.

“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, by and among Borrower, Property Manager and Lender,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

“Cash Sweep Period” shall have the meaning set forth in the Cash Management
Agreement.

“Casualty” shall have the meaning set forth in Section 6.2 hereof.

“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.

“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.

“Casualty/Condemnation Prepayment” shall have the meaning set forth in
Section 6.4(e) hereof.

“Closing Date” shall mean the date of the funding of the Loan.

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

3


--------------------------------------------------------------------------------




“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

“Condemnation Pr oceeds” shall have the meaning set forth in Section 6.4(b).

“Consumer Price Index” or “CPI” shall mean the Consumer Price Index for All
Urban Consumers published by the Bureau of Labor Statistics of the United States
Department of Labor, All Items; 1982-84 = 100.  If the Bureau of Labor
Statistics substantially revises the manner in which the CPI is determined, an
adjustment shall be made by Lender in the revised index which would produce
results equivalent, as nearly as possible, to those which would be obtained if
the CPI had not been so revised.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise. 
“Controlled” and “Controlling” shall have correlative meanings.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including the Defeasance Payment Amount and any
Yield Maintenance Premium) due to Lender in respect of the Loan under the Note,
this Agreement, the Mortgage or any other Loan Document.

“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and interest payments due under this Agreement and the Note.

“Debt Service Coverage Ratio” shall mean a ratio for the applicable period in
which:

(a)                                  the numerator is the Net Operating Income
(excluding interest on credit accounts and using annualized operating expenses
for any recurring expenses not paid monthly (e.g., Taxes and Insurance
Premiums)) for such period as set forth in the statements required hereunder,
without deduction for (i) actual management fees incurred in connection with the
operation of the Property, or (ii) amounts paid to the Reserve Funds, less
(A) management fees equal to the greater of (1) assumed management fees of three
percent (3%) of Gross Income from Operations or (2) the actual management fees
incurred, (B) assumed Replacement Reserve Fund contributions equal to $0.20 per
square foot of gross leasable area at the Property, and (C) assumed Rollover
Reserve Fund contributions equal to $0.70 per square foot of gross leasable area
at the Property (adjusted proportionately for any period other than one year);
and

(b)                                 the denominator is the aggregate amount of
principal and interest due and payable on the Loan and any Mezzanine Loan for
such applicable period

4


--------------------------------------------------------------------------------




(assuming a thirty (30) year amortization schedule, unless otherwise provided
herein).

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the Maximum Legal Rate or (b) the greater of (i) five percent
(5%) above the Interest Rate or (ii) five percent (5%) above the Prime Rate in
effect at the time of the occurrence of the Event of Default.

“Defeasance Date” shall have the meaning set forth in Section 2.5.1(a)(i)
hereof.

“Defeasance Deposit” shall mean an amount equal to the remaining principal
amount of the Note, the Defeasance Payment Amount, any costs and expenses
incurred or to be incurred in the purchase of U.S. Obligations necessary to meet
the Scheduled Defeasance Payments and any revenue, documentary stamp or
intangible taxes or any other tax or charge due in connection with the transfer
of the Note or otherwise required to accomplish the agreements of Sections 2.4
and 2.5 hereof (including, without limitation, any fees and expenses of
accountants, attorneys and the Rating Agencies incurred in connection
therewith).

“Defeasance Event” shall have the meaning set forth in Section 2.5.1(a) hereof.

“Defeasance Expiration Date” shall mean the date that is two (2) years from the
“startup day” within the meaning of Section 860G(a)(9) of the Code for the REMIC
Trust.

“Defeasance Payment Amount” shall mean the amount (if any) which, when added to
the remaining principal amount of the Note will be sufficient to purchase U.S.
Obligations providing the required Scheduled Defeasance Payments.

“Disclosure Document” shall mean a prospectus, prospectus supplement, private
placement memorandum, or similar offering memorandum or offering circular, or
such other information reasonably requested by Lender, in each case in
preliminary or final form, used to offer Securities in connection with a
Securitization.

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least Fifty Million
and 00/100 Dollars ($50,000,000.00) and subject to supervision or examination by
federal and state authority.  An Eligible Account will not be evidenced by a
certificate of deposit, passbook or other instrument.

5


--------------------------------------------------------------------------------




“Eligible Institution” shall mean a depository institution or trust company, the
short term unsecured debt obligations or commercial paper of which are rated at
least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in the case of
accounts in which funds are held for thirty (30) days or less (or, in the case
of (a) accounts in which funds are held for more than thirty (30) days, the
long-term unsecured debt obligations of which are rated at least “AA” by Fitch
and S&P and “Aa2” by Moody’s or (b) any Letter of Credit, the long-term
unsecured debt obligations of which are rated at least “A” by Fitch and S&P and
“A2” by Moody’s).

“Embargoed Person” shall have the meaning set forth in Section 5.1.24 hereof.

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower in connection with
the Loan for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.

“Escrow Agreement” shall have the meaning set forth in Section 7.1 hereof.

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

“excelleRx Lease” shall mean that certain Lease dated as of December 13, 2004
made by and between AGL Investments No. 2 Limited Partnership L.L.L.P.,
predecessor in interest to Borrower, as landlord, and excelleRx, Inc., as
tenant, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(e)
hereof.

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

“Fitch” shall mean Fitch, Inc.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
here­after in existence.

“Gross Income from Operations” shall mean for any period, all income, computed
in accordance with GAAP or other accounting principles reasonably acceptable to
Lender, derived from the ownership and operation of the Property from whatever
source during such period, including, but not limited to, Rents from tenants in
occupancy, open for business (except that tenants with ratings of BBB or better
from the Rating Agencies need not be in occupancy or open for business) and
paying full contractual rent without right of offset or credit,

6


--------------------------------------------------------------------------------




utility charges, escalations, forfeited security deposits, interest on credit
accounts, service fees or charges, license fees, parking fees, rent concessions
or credits, business interruption or other loss of income or rental insurance
proceeds or other required pass-throughs and interest on Reserve Funds, if any,
but excluding Rents which in the aggregate exceed 5% of the total Rents that are
from month-to-month tenants or tenants that are included in any Bankruptcy
Action (unless such tenant’s Lease has been affirmed in the related Bankruptcy
Action), sales, use and occupancy or other taxes on receipts required to be
accounted for by Borrower to any Governmental Authority, refunds and
uncollectible accounts, sales of furniture, fixtures and equipment, Insurance
Proceeds (other than business interruption or other loss of income or rental
insurance), Awards, unforfeited security deposits, utility and other similar
deposits and any disbursements to Borrower from the Reserve Funds, if any. 
Gross income shall not be diminished as a result of the Mortgage or the creation
of any intervening estate or interest in the Property or any part thereof.

“Guarantor” shall mean Behringer Harvard REIT I, Inc., a Maryland corporation.

“Guaranty” shall mean that certain Guaranty Agreement, dated as of the date
hereof, executed and delivered by Guarantor in connection with the Loan to and
for the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Guaranty of Payment” shall mean a Guaranty Agreement in the form attached as
Schedule I to this Agreement.

“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage.

“Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) indebtedness or liability for borrowed money;
(b) obligations evidenced by bonds, debentures, notes, or other similar
instruments; (c) obligations for the deferred purchase price of property or
services (including trade obligations); (d) obligations under letters of credit;
(e) obligations under acceptance facilities; (f) all guaranties, endorsements
(other than for collection or deposit in the ordinary course of business) and
other contingent obligations to purchase, to provide funds for payment, to
supply funds, to invest in any Person or entity, or otherwise to assure a
creditor against loss; and (g) obligations secured by any Liens, whether or not
the obligations have been assumed.

“Indemnifying Person” shall mean each of Borrower, Principal and Guarantor.

“Independent Director” shall mean a natural person serving as director of a
corporation or manager of a limited liability company who is not at the time of
initial appointment, or at any time while serving in such capacity, and has not
been at any time during the preceding five (5) years:  (a) a stockholder,
director, member, manager (with the exception of serving as the Independent
Director of Borrower or Principal), trustee, officer, employee, partner,
attorney or counsel of the Borrower or Principal or any Affiliate of either of
them; (b) a creditor, customer, supplier or other Person who derives any of its
purchases or revenues (other

7


--------------------------------------------------------------------------------




than fees for services as an Independent Director and for providing services
incidental thereto) from its activities with the Borrower or Principal or any
Affiliate of either of them; (c) a Person or other entity Controlling or under
common Control with any Person excluded from serving as Independent Director
under subparagraph (a) or (b); or (d) a member of the immediate family of any
Person excluded from serving as Independent Director under subparagraph (a) or
(b).

“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the date hereof delivered by Luce, Forward, Hamilton & Scripps LLP in
connection with the Loan.

“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.

“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

“Interest Rate” shall mean a rate of 5.4750% per annum.

“JPM” shall mean JPMorgan Chase Bank, N.A., a banking association chartered
under the laws of the United States of America, and its successors in interest.

“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property, and every modification, amendment or other agreement relating to such
lease, sublease, subsublease, or other agreement entered into in connection with
such lease, sublease, subsublease, or other agreement and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.

“Lease Obligation Fund” shall have the meaning set forth in Section 7.6 hereof.

“Lease Obligations” shall have the meaning set forth in Section 7.6 hereof.

“Lease Termination Fee” shall mean any payment, fee or penalty paid by a Tenant
in connection with the cancellation or termination of such Tenant’s Lease,
whether by reason of such Tenant’s default or pursuant to the terms of such
Lease.

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Property or
any part thereof, or the construction, use, alteration or operation thereof, or
any part thereof, whether now or hereafter enacted and in force, and all
permits, licenses and authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting the Property or any part thereof, including, without limitation, any
which may (a) require repairs, modifications or alterations in or to the
Property or any part thereof, or (b) in any way limit the use and enjoyment
thereof.

8


--------------------------------------------------------------------------------




“Lender” shall mean JPMorgan Chase Bank, N.A., together with its successors and
assigns.

“Letter of Credit” shall mean a clean, irrevocable, unconditional, transferable
(with all transfer fees for the account of the applicant thereunder), evergreen
letter of credit acceptable to Lender (a) with respect to which Borrower has no
reimbursement obligations, (b) entitling the Lender to draw thereon in a
location approved by Lender, and (c) issued by an Eligible Institution.

“Licenses” shall have the meaning set forth in Section 4.1.22 hereof.

“Lien” shall mean any mortgage, deed of trust, deed to secure debt, lien,
pledge, hypothecation, assignment (for security), security interest, or any
other encumbrance, charge or transfer (for security) of, on or affecting
Borrower, the Property, any portion thereof or any interest therein, including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.

“Loan” shall mean the loan made by Lender to Borrower pursuant to this Agreement
and evidenced by the Note.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignment of Leases, the Environmental Indemnity, the O&M
Agreement, the Assignment of Management Agreement, the Guaranty, the Cash
Management Agreement, the Lockbox Agreement and all other documents pursuant to
which any Person incurs, has incurred or assumes any obligation to or for the
benefit of Lender in connection with the Loan.

“Lockbox Account” shall have the meaning set forth in Section 2.7.1 hereof.

“Lockbox Agreement” shall mean that certain Clearing Account Agreement dated the
date hereof among Borrower, Lender and Lockbox Bank, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time,
relating to funds deposited in the Lockbox Account.

“Lockbox Bank” shall mean JPMorgan Chase Bank, N.A., or any successor or
permitted assigns thereof.

“Material Action” means, with respect to any Person, to file any insolvency or
reorganization case or proceeding, to institute proceedings to have such Person
be adjudicated bankrupt or insolvent, to institute proceedings under any
applicable insolvency law, to seek any relief under any law relating to relief
from debts or the protection of debtors, to consent to the filing or institution
of bankruptcy or insolvency proceedings against such Person, to file a petition
seeking, or consent to, reorganization or relief with respect to such Person
under any applicable federal or state law relating to bankruptcy or insolvency,
to seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian, or any similar official of or for such Person
or a substantial part of its property, to make any assignment for the benefit of
creditors of such Person, to admit in writing such Person’s inability to pay its
debts

9


--------------------------------------------------------------------------------




generally as they become due, or to affirmatively take action in furtherance of
any of the foregoing.

“Maturity Date” shall mean November 1, 2016, or such other date on which the
final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“Member Loans” shall mean loans from direct or indirect owners of Borrower,
provided that:

(a)                                  such Member Loans shall not have a fixed
maturity date that is any earlier than the Maturity Date and shall not be
secured;

(b)                                 Borrower shall not apply the proceeds of any
such Member Loan to any purpose other than toward the acquisition, operation or
improvement of the Property:

(c)                                  the maximum amount of the Member Loans to
Borrower shall not exceed $13,825,000 in the aggregate;

(d)                                 the terms and conditions upon which the
Member Loans are made to Borrower shall be commercially reasonable;

(e)                                  the terms of the Member Loan shall (i)
require that, so long as the Loan shall remain outstanding, the holder thereof
will not receive any payments on account thereof unless (x) all current payments
under the Note, this Agreement and the other Loan Documents have been paid in
full, and (y) all Expenses (as defined in that certain Subordination and
Standstill Agreement of even date herewith between Lender and Behringer Harvard
Operating Partnership I LP) then due and payable have been paid in full; (ii)
provide that such Member Loan be nonrecourse to Borrower except to the extent of
cash (“Retained Cash”) held by Borrower after payment of all amounts described
in subclauses (x) and (y) of the preceding clause (i); and (iii) provide that
such Member Loan shall not constitute a claim against Borrower if Retained Cash
is not sufficient to pay such Member Loan;

(f)                                    the Person making the Member Loan shall
be a direct or indirect owner of Borrower and shall not pledge, assign, transfer
or convey its interest in the Member Loan, except that in connection with a
transfer of all of such Person’s ownership interest in Borrower in accordance
with the terms of this Agreement, such Member Loan must also be conveyed to the

10


--------------------------------------------------------------------------------




transferee or another Person owning a direct or indirect interest in Borrower;
and

(g)                                 the holder of the Member Loan shall have
entered into a subordination agreement with Lender satisfactory to Lender prior
to advancing any funds for the Member Loan to Borrower, and the documentation of
the Member Loan shall provide, that such holder of the Member Loan (i) will not
accept any payments on account thereof except as permitted under clause (e)
above and (ii) will not take any action to enforce any of its rights or remedies
to collect any portion or all of the Member Loan while any portion of the Debt
is outstanding and will not, in any bankruptcy proceeding involving Borrower,
vote in favor of any plan of reorganization in favor of which Lender has not
voted.

“Monthly Debt Service Payment Amount” shall mean (a) an amount equal to interest
only on the outstanding principal balance of the Loan, calculated in accordance
with the terms hereof, for each Payment Date commencing on the Payment Date
occurring in December, 2006 through and including the Payment Date occurring in
November, 2011 and (b) a constant monthly payment of $380,076.15 with respect to
each Payment Date thereafter.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean that certain first priority Mortgage (or Deed of Trust or
Deed to Secure Debt) and Security Agreement, dated the date hereof, executed and
delivered by Borrower to Lender as security for the Loan and encumbering the
Property, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Net Cash Flow” shall mean, for any period, the amount obtained by subtracting
Operating Expenses and Capital Expenditures for such period from Gross Income
from Operations for such period.

“Net Cash Flow Schedule” shall have the meaning set forth in Section 5.1.11(b)
hereof.

“Net Operating Income” shall mean the amount obtained by subtracting Operating
Expenses from Gross Income from Operations.

“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.

“Net Proceeds Prepayment” shall have the meaning set forth in Section 6.4(e)
hereof.

“Note” shall mean that certain Promissory Note of even date herewith, in the
principal amount of Sixty-Seven Million One Hundred Twenty-Five Thousand and
No/100

11


--------------------------------------------------------------------------------




Dollars ($67,125,000), made by Borrower in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized officer of the general partner or managing
member of Borrower.

“O&M Agreement” shall mean that certain Operations and Maintenance Agreement,
dated as of the Closing Date, executed and delivered by Borrower in connection
with the Loan to and for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Operating Expenses” shall mean the total of all expenditures, computed in
accordance with GAAP or other accounting principles reasonably acceptable to
Lender, of whatever kind relating to the operation, maintenance and management
of the Property that are incurred on a regular monthly or other periodic basis,
including without limitation, utilities, ordinary repairs and maintenance,
insurance, license fees, property taxes and assessments, advertising expenses,
management fees, payroll and related taxes, computer processing charges,
operational equipment or other lease payments, and other similar costs, but
excluding depreciation, Debt Service, Capital Expenditures and contributions to
the Reserve Funds.

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof, but shall exclude charges for utilities
payable directly by a Tenant.

“Other Obligations” shall have the meaning as set forth in the Mortgage.

“Payment Date” shall mean the first (1st) day of each calendar month during the
term of the Loan or, if such day is not a Business Day, the immediately
preceding Business Day.

“Permitted Encumbrances” shall mean, with respect to the Property, collectively,
(a) the Liens and security interests created by the Loan Documents, (b) all
Liens, encumbrances and other matters disclosed in the Title Insurance Policy,
(c) Liens, if any, for Taxes imposed by any Governmental Authority not yet due
or delinquent, and (d) such other title and survey exceptions as Lender has
approved or may approve in writing in Lender’s reasonable discretion, which
Permitted Encumbrances in the aggregate do not materially adversely affect the
value or use of the Property or Borrower’s ability to repay the Loan.

“Permitted Release Date” shall mean the date that is the third (3rd) anniversary
of the first Payment Date.

“Permitted Use” shall mean office and other appurtenant and related uses.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or

12


--------------------------------------------------------------------------------




municipal government or any bureau, department or agency thereof and any
fiduciary acting in such capacity on behalf of any of the foregoing.

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.

“Physical Conditions Report” shall mean a report prepared by a company
satisfactory to Lender regarding the physical condition of the Property,
satisfactory in form and substance to Lender in its sole discretion, which
report shall, among other things, (a) confirm that the Property and its use
complies, in all material respects, with all applicable Legal Requirements
(including, without limitation, zoning, subdivision and building laws) and
(b) to the extent available, include a copy of a final certificate of occupancy
with respect to all Improvements on the Property.

“Plan” shall have the meaning specified in Section 5.2.9(c) hereof.

“Policies” shall have the meaning specified in Section 6.1(b) hereof.

“Policy” shall have the meaning specified in Section 6.1(b) hereof.

“Prepayment Rate” shall mean the yield calculated by the linear interpolation of
the yields, as reported in Federal Reserve Statistical Release H.15-Selected
Interest Rates under the heading “U.S. Government Securities/Treasury Constant
Maturities” for the week ending prior to the date the payment or such proceeds
are received, of U.S. Treasury constant maturities with maturity dates (one
longer and one shorter) most nearly approximating the Maturity Date.  (In the
event Release H.15 is no longer published, Lender shall select a comparable
publication to determine the Treasury Rate).

“Prime Rate” shall mean the prime rate reported in the Money Rates section of
The Wall Street Journal.  In the event that The Wall Street Journal should cease
or temporarily interrupt publication, the term “Prime Rate” shall mean the daily
average prime rate published in another business newspaper, or business section
of a newspaper, of national standing and general circulation chosen by Lender. 
In the event that a prime rate is no longer generally published or is limited,
regulated or administered by a governmental or quasi-governmental body, then
Lender shall select a comparable interest rate index which is readily available
and verifiable to Borrower but is beyond Lender’s control.

“Principal” shall mean the Special Purpose Entity that is the general partner of
Borrower, if Borrower is a limited partnership, or managing member of Borrower,
if Borrower is a limited liability company.

“Property” shall mean the parcel of real property, the Improvements thereon and
all personal property owned by Borrower and encumbered by the Mortgage, together
with all rights pertaining to such property and Improvements, as more
particularly described in the granting clauses of the Mortgage and referred to
therein as the “Property”.

“Property Management Agreement” shall mean the management agreement entered into
by and between Borrower and Property Manager, pursuant to which Property

13


--------------------------------------------------------------------------------




Manager is to provide management and other services with respect to the
Property, or, if the context requires, the Replacement Management Agreement.

“Property Manager” shall mean HPT Management Services LP, a Texas limited
partnership, or, if the context requires, a Qualifying Property Manager who is
managing the Property in accordance with the terms and provisions of this
Agreement pursuant to a Replacement Management Agreement.

“Provided Information” shall mean any and all financial and other information
provided at any time by, or on behalf of, any Indemnifying Person with respect
to any Property, Borrower, Principal, Guarantor and/or Property Manager.

“Qualifying Property Manager” shall mean either (a) Property Manager; or (b) a
reputable and experienced management organization reasonably satisfactory to
Lender, which organization or its principals possess at least ten (10) years
experience in managing properties similar in size, scope, use and value as the
Property, provided, that Borrower shall have obtained (i) prior written
confirmation from the applicable Rating Agencies that management of the Property
by such Person will not cause a downgrade, withdrawal or qualification of the
then current ratings of the Securities or any class thereof and (ii) if such
Person is an Affiliate of Borrower, an Additional Insolvency Opinion.  Lender
acknowledges that, notwithstanding anything herein to the contrary, HPT
Management Services LP shall be deemed to be a Qualifying Property Manager.

“Rating Agencies” shall mean each of S&P, Moody’s and Fitch, or any other
nationally recognized statistical rating agency which has been approved by
Lender.

“Related Entities” shall have the meaning set forth in Section 5.2.10(e) hereof.

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

“Relevant Leasing Threshold” shall mean any Lease for an amount of leaseable
square footage equal to or greater than one (1) full floor.

“Relevant Restoration Threshold” shall mean Five Hundred Thousand and No/100
dollars ($500,000).

“Rents” shall mean all rents (including percentage rents), rent equivalents,
moneys payable as damages or in lieu of rent or rent equivalents, royalties
(including, without limitation, all oil and gas or other mineral royalties and
bonuses), income, receivables, receipts, revenues, deposits (including, without
limitation, security, utility and other deposits), accounts, cash, issues,
profits, charges for services rendered, all other amounts payable as rent under
any Lease or other agreement relating to the Property, including, without
limitation, charges for electricity, oil, gas, water, steam, heat, ventilation,
air-conditioning and any other energy, telecommunication, telephone, utility or
similar items or time use charges, HVAC equipment charges, sprinkler charges,
escalation charges, license fees, maintenance fees, charges for Taxes, Operating
Expenses or other reimbursables payable to Borrower (or to the Property Manager
for the account of Borrower) under any Lease, and other consideration of
whatever form or nature

14


--------------------------------------------------------------------------------




received by or paid to or for the account of or benefit of Borrower or its
agents or employees (but excluding amounts paid by Borrower to its agents or
employees) from any and all sources arising from or attributable to the
Property, and proceeds, if any, from business interruption or other loss of
income insurance.

“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualifying Property Manager substantially in the
same form and substance as the Property Management Agreement, or (ii) a
management agreement with a Qualifying Property Manager, which management
agreement shall be reasonably acceptable to Lender in form and substance,
provided, with respect to this subclause (ii), Lender, at its option, may
require that Borrower shall have obtained prior written confirmation from the
applicable Rating Agencies that such management agreement will not cause a
downgrade, withdrawal or qualification of the then current rating of the
Securities or any class thereof and (b) an assignment of management agreement
and subordination of management fees substantially in the form then used by
Lender (or of such other form and substance reasonably acceptable to Lender),
executed and delivered to Lender by Borrower and such Qualifying Property
Manager at Borrower’s expense.

“Replacement Reserve Account” shall have the meaning set forth in Section 7.3.1
hereof.

“Replacement Reserve Fund” shall have the meaning set forth in Section 7.3.1
hereof.

“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 7.3.1 hereof.

“Replacements” shall have the meaning set forth in Section 7.3.1(a) hereof.

“Required Amount” shall mean, at any time, an amount equal to the sum of Ninety
Thousand and No/100 Dollars ($90,000.00) multiplied by a fraction, the numerator
of which shall be the CPI level on the then most current anniversary of the
Closing Date and the denominator of which shall be the CPI level on the Closing
Date; provided that in no event shall the Required Amount be less than Ninety
Thousand and No/100 Dollars ($90,000.00).  The Required Amount, as adjusted by
the CPI on each anniversary of the Closing Date, shall apply only to the next
succeeding renewal of any insurance policy required under Section 6.1.1(a)(ix).

“Required Repairs” shall have the meaning set forth in Section 7.1 hereof.

“Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow Fund, the
Replacement Reserve Fund, the Rollover Reserve Fund, the Lease Obligation Fund
and any other escrow fund established by the Loan Documents.

“Resizing Event” shall have the meaning set forth in Section 9.1.2 hereof.

“Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately

15


--------------------------------------------------------------------------------




prior to such Casualty or Condemnation, with such alterations as may be
reasonably approved by Lender.

“Restricted Party” shall mean collectively, (a) Borrower, Principal, any
Guarantor, and any Affiliated Manager and (b) any shareholder, partner, member,
non-member manager, any direct or indirect legal or beneficial owner of,
Borrower, Principal, any Guarantor, any Affiliated Manager or any non-member
manager.

“Rollover Reserve Account” shall have the meaning set forth in Section 7.4.1
hereof.

“Rollover Reserve Fund” shall have the meaning set forth in Section 7.4.1
hereof.

“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance, pledge, grant of option or other transfer or
disposal of a legal or beneficial interest, whether direct or indirect.

“Scheduled Defeasance Payments” shall have the meaning set forth in
Section 2.5.1(b) hereof.

“Securities” shall have the meaning set forth in Section 9.1 hereof.

“Securitization” shall have the meaning set forth in Section 9.1 hereof.

“Security Agreement” shall have the meaning set forth in Section 2.5.1(a)(vi)
hereof.

“Servicer” shall have the meaning set forth in Section 9.5 hereof.

“Servicing Agreement” shall have the meaning set forth in Section 9.5 hereof.

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.

“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company that, since the date of its formation and at all times
on and after the date thereof, has complied with and shall at all times comply
with the following requirements unless it has received either prior consent to
do otherwise from Lender or a permitted administrative agent thereof, or, while
the Loan is securitized, confirmation from each of the applicable Rating
Agencies requiring such review that such noncompliance would not result in the
requalification, withdrawal, or downgrade of the ratings of any Securities or
any class thereof:

(i)             is and shall be organized solely for the purpose of (A) in the
case of Borrower, acquiring, developing, owning, holding, selling, leasing,
transferring,

16


--------------------------------------------------------------------------------




exchanging, managing and operating the Property, entering into and performing
its obligations under the Loan Documents with Lender, refinancing the Property
in connection with a permitted repayment of the Loan, and transacting lawful
business that is incident, necessary and appropriate to accomplish the
foregoing; or (B) in the case of a Principal, acting as a general partner of the
limited partnership that owns the Property or as member of the limited liability
company that owns the Property and transacting lawful business that is incident,
necessary and appropriate to accomplish the foregoing;

(ii)                                         has not engaged and shall not
engage in any business unrelated to (A) the acquisition, development, ownership,
management, operation or sale of the Property, or (B) in the case of a
Principal, acting as general partner of the limited partnership that owns the
Property or acting as a member of the limited liability company that owns the
Property, as applicable;

(iii)                                      has not owned and shall not own any
real property other than, in the case of Borrower, the Property;

(iv)                                     does not have, shall not have and at no
time had any assets other than (A) in the case of Borrower, the Property and
personal property necessary or incidental to its ownership and operation of the
Property or (B) in the case of a Principal, its partnership interest in the
limited partnership or the member interest in the limited liability company that
owns the Property and personal property necessary or incidental to its ownership
of such interests;

(v)                                        has not engaged in, sought, consented
or permitted to and shall not engage in, seek, consent to or permit (A) any
dissolution, winding up, liquidation, consolidation or merger, (B) any sale or
other transfer of all or substantially all of its assets or any sale of assets
outside the ordinary course of its business, except as permitted by the Loan
Documents, or (C) in the case of a Principal, any transfer of its partnership or
membership interests;

(vi)                                     shall not cause, consent to or permit
any amendment of its limited partnership agreement, articles of incorporation,
articles of organization, certificate of formation, operating agreement or other
formation document or organizational document (as applicable) with respect to
the matters set forth in this definition;

(vii)                                  if such entity is a limited partnership,
has and shall have at least one general partner and has and shall have, as its
only general partners, Special Purpose Entities each of which (A) is a
corporation or single-member Delaware limited liability company, (B) has one
Independent Director (provided, however, if any Rating Agency requires two (2)
Independent Directors, Borrower shall appoint, or cause the appointment of, a
second Independent Director), and (C) holds a direct interest as general partner
in the limited partnership of not less than 0.5% (or 0.1%, if the limited
partnership is a Delaware entity);

17


--------------------------------------------------------------------------------


(viii)                               if such entity is a corporation, has and
shall have at least one (1) Independent Director (provided, however, if any
Rating Agency requires two (2) Independent Directors, Borrower shall appoint, or
cause the appointment of, a second Independent Director), and shall not cause or
permit the board of directors of such entity to take any Material Action either
with respect to itself or, if the corporation is a Principal, with respect to
Borrower or any action requiring the unanimous affirmative vote of one hundred
percent (100%) of the members of its board of directors unless each Independent
Director shall have participated in such vote and shall have voted in favor of
such action;

(ix)                                       if such entity is a limited liability
company (other than a limited liability company meeting all of the requirements
applicable to a single-member limited liability company set forth in this
definition of “Special Purpose Entity”), has and shall have at least one (1)
member that is a Special Purpose Entity, that is a corporation, that has at
least one (1) Independent Director (provided, however, if any Rating Agency
requires two (2) Independent Directors, Borrower shall appoint, or cause the
appointment of, a second Independent Director) and that directly owns at least
one-half-of-one percent (0.5%) of the equity of the limited liability company
(or 0.1% if the limited liability company is a Delaware entity);

(x)                                          if such entity is a single-member
limited liability company, (A) is and shall be a Delaware limited liability
company, (B) has and shall have at least one (1) Independent Director (provided,
however, if any Rating Agency requires two (2) Independent Directors, Borrower
shall appoint, or cause the appointment of, a second Independent Director)
serving as manager of such company, (C) shall not take any Material Action and
shall not cause or permit the members or managers of such entity to take any
Material Action, either with respect to itself or, if the company is a
Principal, with respect to Borrower, in each case unless the required number of
Independent Directors then serving as managers of the company shall have
participated and consented in writing to such action, and (D) has and shall have
either (1) a member which owns no economic interest in the company, has signed
the company’s limited liability company agreement and has no obligation to make
capital contributions to the company, or (2) a natural person or entity that is
not a member of the company, that has signed its limited liability company
agreement and that, under the terms of such limited liability company agreement
becomes a member of the company immediately prior to the withdrawal or
dissolution of the last remaining member of the company;

(xi)                                       has not and shall not (and, if such
entity is (a) a limited liability company, has and shall have a limited
liability agreement or an operating agreement, as applicable, (b) a limited
partnership, has a limited partnership agreement, or (c) a corporation, has a
certificate of incorporation or articles that, in each case, provide that such
entity shall not) (1) dissolve, merge, liquidate, consolidate; (2) sell all or
substantially all of its assets; (3) to the extent permitted by applicable law,
amend its organizational documents with respect to the matters set forth in this
definition without the consent of Lender; or (4) without the

18


--------------------------------------------------------------------------------




affirmative vote of each Independent Director of itself or the consent of a
Principal that is a member or general partner in it:  (A) file or consent to the
filing of any bankruptcy, insolvency or reorganization case or proceeding,
institute any proceedings under any applicable insolvency law or otherwise seek
relief under any laws relating to the relief from debts or the protection of
debtors generally, file a bankruptcy or insolvency petition or otherwise
institute insolvency proceedings; (B) seek or consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator, custodian or any similar
official for the entity or a substantial portion of its property; (C) make an
assignment for the benefit of the creditors of the entity; or (D) affirmatively
take any action in furtherance of any of the foregoing;

(xii)                                    has at all times been and shall at all
times remain solvent and has paid and shall pay its debts and liabilities
(including, a fairly-allocated portion of any personnel and overhead expenses
that it shares with any Affiliate) from its assets as the same shall become due,
and has maintained and shall maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations;

(xiii)                                 has not failed and shall not fail to
correct any known misunderstanding regarding the separate identity of such
entity;

(xiv)                                has maintained and shall maintain its bank
accounts, books of account, books and records separate from those of any other
Person and, to the extent that it is not a disregarded entity for tax purposes
and is required to file tax returns under applicable law, has filed and shall
file its own tax returns, except to the extent that it is required by law to
file consolidated tax returns and, if it is a corporation, has not filed and
shall not file a consolidated federal income tax return with any other
corporation, except to the extent that it is required by law to file
consolidated tax returns;

(xv)                                   has maintained and shall maintain its own
resolutions and agreements;

(xvi)                                has not commingled and shall not commingle
its funds or assets with those of any other Person and has not participated and
shall not participate in any cash management system with any other Person,
except with respect to a custodial account maintained by the Property Manager on
behalf of Affiliates of Borrower and, with respect to funds in such custodial
account, has separately accounted, and will continue to separately account for,
each item of income and expense applicable to the Property and Borrower;

(xvii)                             has held and shall hold its assets in its own
name;

(xviii)                          [intentionally omitted];

(xix)                                  (A) has maintained and shall maintain its
financial statements, accounting records and other entity documents separate
from those of any other

19


--------------------------------------------------------------------------------




Person; (B) has shown and shall show, in its financial statements, its asset and
liabilities separate and apart from those of any other Person; and (C) has not
permitted and shall not permit its assets to be listed as assets on the
financial statement of any of its Affiliates except as required by GAAP;
provided, however, that any such consolidated financial statement contains a
note indicating that the Special Purpose Entity’s separate assets and credit are
not available to pay the debts of such Affiliate and that the Special Purpose
Entity’s liabilities do not constitute obligations of the consolidated entity;

(xx)                                     has paid and shall pay its own
liabilities and expenses, including the salaries of its own employees, out of
its own funds and assets, and has maintained and shall maintain a sufficient
number of employees in light of its contemplated business operations, which may
be none;

(xxi)                                  has observed and shall observe all
partnership, corporate or limited liability company formalities, as applicable;

(xxii)                               [intentionally omitted]

(xxiii)                            shall have no Indebtedness other than (i) the
Loan, (ii) liabilities incurred in the ordinary course of business relating to
the ownership and operation of the Property and the routine administration of
Borrower, in amounts not to exceed $1,500,000 (other than management fees and
commissions and liabilities that are reserved for) and, in the case of a general
partner or managing member of a Person, liabilities arising by reason of its
status as a general partner or managing member, which liabilities are paid not
more than sixty (60) days after the later of the date incurred or invoiced
(unless disputed in good faith with adequate reserves established therefor), are
not evidenced by a note, and which amounts are normal and reasonable under the
circumstances, (iii) Member Loans, and (iv) such other liabilities that are
permitted pursuant to the Loan Documents;

(xxiv)                           has not assumed, guaranteed or become obligated
and shall not assume or guarantee or become obligated for the debts of any other
Person, has not held out and shall not hold out its credit as being available to
satisfy the obligations of any other Person or has not pledged and shall not
pledge its assets for the benefit of any other Person, in each case except as
permitted pursuant to this Agreement;

(xxv)                              has not acquired and shall not acquire
obligations or securities of its partners, members or shareholders or any other
owner or Affiliate;

(xxvi)                           has allocated and shall allocate fairly and
reasonably any overhead expenses that are shared with any of its Affiliates,
constituents, or owners, or any guarantors of any of their respective
obligations, or any Affiliate of any of the foregoing, including, but not
limited to, paying for shared office space and for services performed by any
employee of an Affiliate;

20


--------------------------------------------------------------------------------




(xxvii)                        has maintained and used and shall maintain and
use separate stationery, invoices and checks bearing its name and not bearing
the name of any other entity unless such entity is clearly designated as being
the Special Purpose Entity’s agent, provided, however, that Property Manager, on
behalf of such Person, may maintain and use invoices and checks bearing Property
Manager’s name;

(xxviii)                     [intentionally omitted];

(xxix)                             has held itself out and identified itself and
shall hold itself out and identify itself as a separate and distinct entity
under its own name or in a name franchised or licensed to it by an entity other
than an Affiliate of Borrower and not as a division or part of any other Person,
except for services rendered by Property Manager under the Property Management
Agreement, so long as Property Manager holds itself out as an agent of Borrower

(xxx)                                has maintained and shall maintain its
assets in such a manner that it shall not be costly or difficult to segregate,
ascertain or identify its individual assets from those of any other Person;

(xxxi)                             has not made and shall not make loans to any
Person and has not held and shall not hold evidence of indebtedness issued by
any other Person or entity (other than cash and investment-grade securities
issued by an entity that is not an Affiliate of or subject to common ownership
with such entity);

(xxxii)                          has not identified and shall not identify its
partners, members or shareholders, or any Affiliate of any of them, as a
division or part of it;

(xxxiii)                       other than capital contributions and
distributions permitted under the terms of its organizational documents, has not
entered into or been a party to, and shall not enter into or be a party to, any
transaction with any of its partners, members, shareholders or Affiliates except
in the ordinary course of its business and on terms which are commercially
reasonable terms comparable to those of an arm’s-length transaction with an
unrelated third party;

(xxxiv)                      has not had and shall not have any obligation to,
and has not indemnified and shall not indemnify its partners, officers,
directors or members, as the case may be, in each case unless such an obligation
or indemnification is fully subordinated to the Debt and shall not constitute a
claim against it in the event that its cash flow is insufficient to pay the
Debt;

(xxxv)                         if such entity is a corporation, to the extent
permitted under applicable corporate law, has considered and shall consider the
interests of its creditors in connection with all corporate actions that could
reasonably be expected to affect such creditors;

(xxxvi)                      has not had and shall not have any of its
obligations guaranteed by any Affiliate except as otherwise required in the Loan
Documents;

21


--------------------------------------------------------------------------------




(xxxvii)                   has not formed, acquired or held and shall not form,
acquire or hold any subsidiary, except that a Principal may acquire and hold its
interest in Borrower;

(xxxviii)                has complied and shall comply with all of the terms and
provisions contained in its organizational documents.

(xxxix)                        has conducted and shall conduct its business so
that each of the assumptions made about it and each of the facts stated about it
in the Insolvency Opinion are true;

(xl)                                       has not permitted and shall not
permit any Affiliate or constituent party independent access to its bank
accounts;

(xli)                                    is, has always been and shall continue
to be duly formed, validly existing, and in good standing in the state of its
incorporation or formation and in all other jurisdictions where it is required
to be qualified to do business; and

(xlii)                                 has no material contingent or actual
obligations not related to the Property.

“State” shall mean the State or Commonwealth in which the Property or any part
thereof is located.

“Successor Borrower” shall have the meaning set forth in Section 2.5.3 hereof.

“Survey” shall mean a survey of the Property prepared by a surveyor licensed in
the State and satisfactory to Lender and the company or companies issuing the
Title Insurance Policy, and containing a certification of such surveyor
satisfactory to Lender.

“Tax and Insurance Escrow Fund” shall have the meaning set forth in Section 7.2
hereof regardless of whether the funds held therein are held by Lender for the
payment of Taxes or Insurance Premiums or both.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof.

“Threshold Amount” shall have the meaning set forth in Section 5.1.21 hereof.

“Tenant” shall mean any person or entity with a possessory right to all or any
part of the Property pursuant to a Lease or other written agreement.

“Title Insurance Policy” shall mean an ALTA mortgagee title insurance policy in
the form acceptable to Lender (or, if the Property is in a State which does not
permit the issuance of such ALTA policy, such form as shall be permitted in such
State and acceptable to Lender) issued with respect to the Property and insuring
the lien of the Mortgage.

22


--------------------------------------------------------------------------------




“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.

“Transferee” shall have the meaning set forth in Section 5.2.10(e)(iii) hereof.

“Transferee’s Principals” shall mean collectively, (A) Transferee’s managing
members, general partners or principal shareholders and (B) such other members,
partners or shareholders which directly or indirectly shall own a fifty-one
percent (51%) or greater economic and voting interest in Transferee.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State in which the Property is located.

“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
(a) direct obligations of the United States of America for the payment of which
its full faith and credit is pledged, or (b) to the extent acceptable to the
Rating Agencies, other “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended; provided
that up to twenty-five percent (25%) of the U.S. obligations may be securities
issued by quasi-governmental agencies rated at least AAA by the Rating Agencies
provided that such securities are acceptable to the Rating Agencies.

“Yield Maintenance Premium” shall mean an amount equal to the greater of (a) one
percent (1%) of the outstanding principal of the Loan to be prepaid or satisfied
and (b) the excess, if any, of (i) the sum of the present values of all
then-scheduled payments of principal and interest under the Note assuming that
all outstanding principal and interest on the Loan is paid on the Maturity Date
(with each such payment and assumed payment discounted to its present value at
the date of prepayment at the rate which, when compounded monthly, is equivalent
to the Prepayment Rate when compounded semi-annually and deducting from the sum
of such present values any short-term interest paid from the date of prepayment
to the next succeeding Payment Date in the event such payment is not made on a
Payment Date), over (ii) the principal amount being prepaid.


SECTION 1.2                                   PRINCIPLES OF CONSTRUCTION. ALL
REFERENCES TO SECTIONS AND SCHEDULES ARE TO SECTIONS AND SCHEDULES IN OR TO THIS
AGREEMENT UNLESS OTHERWISE SPECIFIED.  ALL USES OF THE WORD “INCLUDING” SHALL
MEAN “INCLUDING, WITHOUT LIMITATION” UNLESS THE CONTEXT SHALL INDICATE
OTHERWISE.  UNLESS OTHERWISE SPECIFIED, THE WORDS “HEREOF,” “HEREIN” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER
TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS
AGREEMENT.  UNLESS OTHERWISE SPECIFIED, ALL MEANINGS ATTRIBUTED TO DEFINED TERMS
HEREIN SHALL BE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF THE
TERMS SO DEFINED.

23


--------------------------------------------------------------------------------





II.                                     GENERAL TERMS


SECTION 2.1                                   LOAN COMMITMENT; DISBURSEMENT TO
BORROWER.


2.1.1                     AGREEMENT TO LEND AND BORROW. SUBJECT TO AND UPON THE
TERMS AND CONDITIONS SET FORTH HEREIN, LENDER HEREBY AGREES TO MAKE AND BORROWER
HEREBY AGREES TO ACCEPT THE LOAN ON THE CLOSING DATE.


2.1.2                     SINGLE DISBURSEMENT TO BORROWER. BORROWER MAY REQUEST
AND RECEIVE ONLY ONE (1) BORROWING HEREUNDER IN RESPECT OF THE LOAN AND ANY
AMOUNT BORROWED AND REPAID HEREUNDER IN RESPECT OF THE LOAN MAY NOT BE
REBORROWED.


2.1.3                     THE NOTE, MORTGAGE AND LOAN DOCUMENTS. THE LOAN SHALL
BE EVIDENCED BY THE NOTE AND SECURED BY THE MORTGAGE, THE ASSIGNMENT OF LEASES
AND THE OTHER LOAN DOCUMENTS.


2.1.4                     USE OF PROCEEDS. BORROWER SHALL USE THE PROCEEDS OF
THE LOAN TO (A) ACQUIRE THE PROPERTY OR REPAY AND DISCHARGE ANY EXISTING LOANS
RELATING TO THE PROPERTY, (B) PAY ALL PAST-DUE BASIC CARRYING COSTS, IF ANY,
WITH RESPECT TO THE PROPERTY, (C) MAKE DEPOSITS INTO THE RESERVE FUNDS ON THE
CLOSING DATE IN THE AMOUNTS PROVIDED HEREIN, (D) PAY COSTS AND EXPENSES INCURRED
IN CONNECTION WITH THE CLOSING OF THE LOAN, AS APPROVED BY LENDER, (E) FUND ANY
WORKING CAPITAL REQUIREMENTS OF THE PROPERTY AND (F) DISTRIBUTE THE BALANCE, IF
ANY, TO BORROWER.


SECTION 2.2                                   INTEREST RATE.


2.2.1                     INTEREST RATE. INTEREST ON THE OUTSTANDING PRINCIPAL
BALANCE OF THE LOAN SHALL ACCRUE FROM (AND INCLUDE) THE CLOSING DATE TO BUT
EXCLUDING THE MATURITY DATE AT THE INTEREST RATE (UNLESS THE DEFAULT RATE SHALL
BE IN EFFECT).


2.2.2                     INTEREST CALCULATION. INTEREST ON THE OUTSTANDING
PRINCIPAL BALANCE OF THE LOAN SHALL BE CALCULATED BY MULTIPLYING (A) THE ACTUAL
NUMBER OF DAYS ELAPSED IN THE PERIOD FOR WHICH THE CALCULATION IS BEING MADE BY
(B) A DAILY RATE BASED ON A THREE HUNDRED SIXTY (360) DAY YEAR BY (C) THE
OUTSTANDING PRINCIPAL BALANCE.


2.2.3                     DEFAULT RATE. IN THE EVENT THAT, AND FOR SO LONG AS,
ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE OUTSTANDING
PRINCIPAL BALANCE OF THE LOAN AND, TO THE EXTENT PERMITTED BY LAW, ALL ACCRUED
AND UNPAID INTEREST IN RESPECT OF THE LOAN AND ANY OTHER AMOUNTS DUE PURSUANT TO
THE LOAN DOCUMENTS, SHALL ACCRUE INTEREST AT THE DEFAULT RATE, CALCULATED FROM
THE DATE SUCH PAYMENT WAS DUE WITHOUT REGARD TO ANY GRACE OR CURE PERIODS
CONTAINED HEREIN.


2.2.4                     USURY SAVINGS. THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS ARE SUBJECT TO THE EXPRESS CONDITION THAT AT NO TIME SHALL
BORROWER BE OBLIGATED OR REQUIRED TO PAY INTEREST ON THE PRINCIPAL BALANCE OF
THE LOAN AT A RATE WHICH COULD SUBJECT LENDER TO EITHER CIVIL OR CRIMINAL
LIABILITY AS A RESULT OF BEING IN EXCESS OF THE MAXIMUM LEGAL RATE.  IF, BY THE
TERMS OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, BORROWER IS AT ANY TIME
REQUIRED OR OBLIGATED TO PAY INTEREST ON THE PRINCIPAL BALANCE DUE HEREUNDER AT
A RATE IN EXCESS OF THE MAXIMUM LEGAL RATE, THE INTEREST RATE OR THE DEFAULT
RATE, AS THE CASE MAY BE, SHALL BE DEEMED TO BE

24


--------------------------------------------------------------------------------





IMMEDIATELY REDUCED TO THE MAXIMUM LEGAL RATE AND ALL PREVIOUS PAYMENTS IN
EXCESS OF THE MAXIMUM LEGAL RATE SHALL BE DEEMED TO HAVE BEEN PAYMENTS IN
REDUCTION OF PRINCIPAL AND NOT ON ACCOUNT OF THE INTEREST DUE HEREUNDER.  ALL
SUMS PAID OR AGREED TO BE PAID TO LENDER FOR THE USE, FORBEARANCE, OR DETENTION
OF THE SUMS DUE UNDER THE LOAN, SHALL, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, BE AMORTIZED, PRORATED, ALLOCATED, AND SPREAD THROUGHOUT THE FULL STATED
TERM OF THE LOAN UNTIL PAYMENT IN FULL SO THAT THE RATE OR AMOUNT OF INTEREST ON
ACCOUNT OF THE LOAN DOES NOT EXCEED THE MAXIMUM LEGAL RATE OF INTEREST FROM TIME
TO TIME IN EFFECT AND APPLICABLE TO THE LOAN FOR SO LONG AS THE LOAN IS
OUTSTANDING.


SECTION 2.3                                   LOAN PAYMENT.


2.3.1                     MONTHLY DEBT SERVICE PAYMENTS.  BORROWER SHALL PAY TO
LENDER (A) ON THE CLOSING DATE, AN AMOUNT EQUAL TO INTEREST ONLY ON THE
OUTSTANDING PRINCIPAL BALANCE OF THE LOAN FROM THE CLOSING DATE UP TO AND
INCLUDING OCTOBER 31, 2006 AND (B) ON EACH PAYMENT DATE THEREAFTER UP TO AND
INCLUDING THE MATURITY DATE, BORROWER SHALL MAKE A PAYMENT TO LENDER OF
PRINCIPAL AND/OR INTEREST, AS APPLICABLE, IN AN AMOUNT EQUAL TO THE MONTHLY DEBT
SERVICE PAYMENT AMOUNT, WHICH PAYMENTS SHALL BE APPLIED FIRST TO ACCRUED AND
UNPAID INTEREST AND THE BALANCE TO PRINCIPAL.


2.3.2                     PAYMENTS GENERALLY.  THE FIRST (1ST) INTEREST ACCRUAL
PERIOD HEREUNDER SHALL COMMENCE ON AND INCLUDE THE CLOSING DATE AND SHALL END ON
AND INCLUDE OCTOBER 31, 2006.  EACH INTEREST ACCRUAL PERIOD THEREAFTER SHALL
COMMENCE ON THE FIRST (1ST) DAY OF EACH CALENDAR MONTH DURING THE TERM OF THIS
AGREEMENT AND SHALL END ON AND INCLUDE THE FINAL CALENDAR DATE OF SUCH CALENDAR
MONTH.  FOR PURPOSES OF MAKING PAYMENTS HEREUNDER, BUT NOT FOR PURPOSES OF
CALCULATING INTEREST ACCRUAL PERIODS, IF THE DAY ON WHICH SUCH PAYMENT IS DUE IS
NOT A BUSINESS DAY, THEN AMOUNTS DUE ON SUCH DATE SHALL BE DUE ON THE
IMMEDIATELY PRECEDING BUSINESS DAY AND WITH RESPECT TO PAYMENTS OF PRINCIPAL DUE
ON THE MATURITY DATE, INTEREST SHALL BE PAYABLE AT THE INTEREST RATE OR THE
DEFAULT RATE, AS THE CASE MAY BE, THROUGH AND INCLUDING THE DAY IMMEDIATELY
PRECEDING SUCH MATURITY DATE.  ALL AMOUNTS DUE UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS SHALL BE PAYABLE WITHOUT SETOFF, COUNTERCLAIM, DEFENSE OR
ANY OTHER DEDUCTION WHATSOEVER.


2.3.3                     PAYMENT ON MATURITY DATE.  BORROWER SHALL PAY TO
LENDER ON THE MATURITY DATE THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN, ALL
ACCRUED AND UNPAID INTEREST AND ALL OTHER AMOUNTS DUE HEREUNDER AND UNDER THE
NOTE, THE MORTGAGE AND THE OTHER LOAN DOCUMENTS.


2.3.4                     LATE PAYMENT CHARGE.  IF ANY PRINCIPAL, INTEREST OR
ANY OTHER SUMS DUE UNDER THE LOAN DOCUMENTS (EXCLUDING PRINCIPAL DUE ON THE
MATURITY DATE) ARE NOT PAID BY BORROWER ON OR PRIOR TO THE DATE ON WHICH IT IS
DUE, BORROWER SHALL PAY TO LENDER UPON DEMAND AN AMOUNT EQUAL TO THE LESSER OF
FIVE PERCENT (5%) OF SUCH UNPAID SUM OR THE MAXIMUM LEGAL RATE IN ORDER TO
DEFRAY THE EXPENSE INCURRED BY LENDER IN HANDLING AND PROCESSING SUCH DELINQUENT
PAYMENT AND TO COMPENSATE LENDER FOR THE LOSS OF THE USE OF SUCH DELINQUENT
PAYMENT.  ANY SUCH AMOUNT SHALL BE SECURED BY THE MORTGAGE AND THE OTHER LOAN
DOCUMENTS TO THE EXTENT PERMITTED BY APPLICABLE LAW.

25


--------------------------------------------------------------------------------





2.3.5                     METHOD AND PLACE OF PAYMENT.  EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN, ALL PAYMENTS AND PREPAYMENTS UNDER THIS AGREEMENT
AND THE NOTE SHALL BE MADE TO LENDER NOT LATER THAN 11:00 A.M., NEW YORK CITY
TIME, ON THE DATE WHEN DUE AND SHALL BE MADE IN LAWFUL MONEY OF THE UNITED
STATES OF AMERICA IN IMMEDIATELY AVAILABLE FUNDS AT LENDER’S OFFICE OR AS
OTHERWISE DIRECTED BY LENDER, AND ANY FUNDS RECEIVED BY LENDER AFTER SUCH TIME
SHALL, FOR ALL PURPOSES HEREOF, BE DEEMED TO HAVE BEEN PAID ON THE NEXT
SUCCEEDING BUSINESS DAY.


SECTION 2.4                                   PREPAYMENTS.


2.4.1                     VOLUNTARY PREPAYMENTS.  EXCEPT AS OTHERWISE PROVIDED
IN SECTION 2.4.2, BORROWER SHALL NOT HAVE THE RIGHT TO PREPAY THE LOAN IN WHOLE
OR IN PART PRIOR TO THE MATURITY DATE; PROVIDED THAT ON THE PAYMENT DATE
THREE (3) MONTHS PRIOR TO THE MATURITY DATE, OR ON ANY PAYMENT DATE THEREAFTER
(OR ON ANY DATE THEREAFTER PROVIDED THAT INTEREST IS PAID THROUGH THE NEXT
PAYMENT DATE), BORROWER MAY, AT ITS OPTION AND UPON THIRTY (30) DAYS PRIOR
WRITTEN NOTICE TO LENDER PREPAY THE DEBT IN WHOLE WITHOUT PAYMENT OF THE YIELD
MAINTENANCE PREMIUM.  IF FOR ANY REASON BORROWER PREPAYS THE LOAN ON A DATE
OTHER THAN A PAYMENT DATE, BORROWER SHALL PAY LENDER, IN ADDITION TO THE DEBT,
ALL INTEREST WHICH WOULD HAVE ACCRUED ON THE AMOUNT OF THE LOAN THROUGH AND
INCLUDING THE PAYMENT DATE NEXT OCCURRING FOLLOWING THE DATE OF SUCH PREPAYMENT.


2.4.2                     MANDATORY PREPAYMENTS.  ON THE NEXT OCCURRING PAYMENT
DATE FOLLOWING THE DATE ON WHICH LENDER ACTUALLY RECEIVES ANY NET PROCEEDS, IF
LENDER IS NOT OBLIGATED OR DOES NOT ELECT TO MAKE SUCH NET PROCEEDS AVAILABLE TO
BORROWER FOR THE RESTORATION OF THE PROPERTY OR OTHERWISE REMIT SUCH NET
PROCEEDS TO BORROWER PURSUANT TO SECTION 6.4 HEREOF, BORROWER SHALL PREPAY OR
AUTHORIZE LENDER TO APPLY SUCH NET PROCEEDS AS A PREPAYMENT OF ALL OR A PORTION
OF THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN TOGETHER WITH ACCRUED INTEREST
AND ANY OTHER SUMS DUE HEREUNDER IN AN AMOUNT EQUAL TO ONE HUNDRED PERCENT
(100%) OF SUCH NET PROCEEDS; PROVIDED, HOWEVER, IF AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, LENDER MAY APPLY SUCH NET PROCEEDS TO THE DEBT
(UNTIL PAID IN FULL) IN ANY ORDER OR PRIORITY IN ITS SOLE DISCRETION.  OTHER
THAN DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, NO YIELD MAINTENANCE PREMIUM
SHALL BE DUE IN CONNECTION WITH ANY PREPAYMENT MADE PURSUANT TO THIS
SECTION 2.4.2.


2.4.3                     PREPAYMENTS AFTER DEFAULT.  IF DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT, PAYMENT OF ALL OR ANY PART OF THE DEBT IS TENDERED BY
BORROWER OR OTHERWISE RECOVERED BY LENDER, SUCH TENDER OR RECOVERY SHALL BE
(A) MADE ON THE NEXT OCCURRING PAYMENT DATE TOGETHER WITH THE MONTHLY DEBT
SERVICE PAYMENT AND (B) DEEMED A VOLUNTARY PREPAYMENT BY BORROWER IN VIOLATION
OF THE PROHIBITION AGAINST PREPAYMENT SET FORTH IN SECTION 2.4.1 HEREOF AND
BORROWER SHALL PAY, IN ADDITION TO THE DEBT, AN AMOUNT EQUAL TO THE YIELD
MAINTENANCE PREMIUM.


SECTION 2.5                                   DEFEASANCE.


2.5.1                     VOLUNTARY DEFEASANCE.  (A)  PROVIDED NO EVENT OF
DEFAULT SHALL THEN EXIST, BORROWER SHALL HAVE THE RIGHT AT ANY TIME AFTER THE
EARLIER TO OCCUR OF THE DEFEASANCE EXPIRATION DATE AND THE PERMITTED RELEASE
DATE AND PRIOR TO THE DATE VOLUNTARILY PREPAYMENTS ARE PERMITTED UNDER
SECTION 2.4.1 HEREOF TO VOLUNTARILY DEFEASE THE LOAN IN FULL BY AND UPON
SATISFACTION OF THE FOLLOWING CONDITIONS (SUCH EVENT BEING A “DEFEASANCE
EVENT”):

26


--------------------------------------------------------------------------------




(I)                                            BORROWER SHALL PROVIDE NOT LESS
THAN THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO LENDER SPECIFYING THE PAYMENT DATE
(THE “DEFEASANCE DATE”) ON WHICH THE DEFEASANCE EVENT IS TO OCCUR;

(II)                                         [INTENTIONALLY OMITTED];

(III)                                      BORROWER SHALL PAY TO LENDER ALL
OTHER SUMS, NOT INCLUDING SCHEDULED INTEREST OR PRINCIPAL PAYMENTS, THEN DUE
UNDER THE NOTE, THIS AGREEMENT, THE MORTGAGE AND THE OTHER LOAN DOCUMENTS;

(IV)                                     BORROWER SHALL PAY TO LENDER THE
REQUIRED DEFEASANCE DEPOSIT FOR THE DEFEASANCE EVENT;

(V)                                        [INTENTIONALLY OMITTED];

(VI)                                     BORROWER SHALL EXECUTE AND DELIVER A
PLEDGE AND SECURITY AGREEMENT, IN FORM AND SUBSTANCE THAT WOULD BE REASONABLY
SATISFACTORY TO A PRUDENT LENDER CREATING A FIRST PRIORITY LIEN ON THE
DEFEASANCE DEPOSIT AND THE U.S. OBLIGATIONS PURCHASED WITH THE DEFEASANCE
DEPOSIT IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 2.5 (THE “SECURITY
AGREEMENT”);

(VII)                                  BORROWER SHALL DELIVER AN OPINION OF
COUNSEL FOR BORROWER THAT IS STANDARD IN COMMERCIAL LENDING TRANSACTIONS AND
SUBJECT ONLY TO CUSTOMARY QUALIFICATIONS, ASSUMPTIONS AND EXCEPTIONS OPINING,
AMONG OTHER THINGS, THAT BORROWER HAS LEGALLY AND VALIDLY TRANSFERRED AND
ASSIGNED THE U.S. OBLIGATIONS AND ALL OBLIGATIONS, RIGHTS AND DUTIES UNDER AND
TO THE NOTE TO THE SUCCESSOR BORROWER, THAT LENDER HAS A PERFECTED FIRST
PRIORITY SECURITY INTEREST IN THE DEFEASANCE DEPOSIT AND THE U.S. OBLIGATIONS
DELIVERED BY BORROWER AND THAT ANY REMIC TRUST FORMED PURSUANT TO A
SECURITIZATION WILL NOT FAIL TO MAINTAIN ITS STATUS AS A “REAL ESTATE MORTGAGE
INVESTMENT CONDUIT” WITHIN THE MEANING OF SECTION 860D OF THE CODE AS A RESULT
OF SUCH DEFEASANCE EVENT;

(VIII)                               IF REQUIRED PURSUANT TO THE APPLICABLE
POOLING AND SERVICING AGREEMENT OR BY THE RATING AGENCIES, BORROWER SHALL
DELIVER CONFIRMATION IN WRITING FROM EACH OF THE APPLICABLE RATING AGENCIES TO
THE EFFECT THAT SUCH RELEASE WILL NOT RESULT IN A DOWNGRADE, WITHDRAWAL OR
QUALIFICATION OF THE RESPECTIVE RATINGS IN EFFECT IMMEDIATELY PRIOR TO SUCH
DEFEASANCE EVENT FOR THE SECURITIES ISSUED IN CONNECTION WITH THE SECURITIZATION
WHICH ARE THEN OUTSTANDING.  IF REQUIRED BY THE APPLICABLE RATING AGENCIES,
BORROWER SHALL ALSO DELIVER OR CAUSE TO BE DELIVERED AN ADDITIONAL INSOLVENCY
OPINION WITH RESPECT TO THE SUCCESSOR BORROWER IN FORM AND SUBSTANCE
SATISFACTORY TO LENDER AND THE APPLICABLE RATING AGENCIES;

(IX)                                       BORROWER SHALL DELIVER AN OFFICER’S
CERTIFICATE CERTIFYING THAT THE REQUIREMENTS SET FORTH IN THIS SECTION 2.5.1(A)
HAVE BEEN SATISFIED;

(X)                                          BORROWER SHALL DELIVER A
CERTIFICATE OF BORROWER’S INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT CERTIFYING
THAT THE U.S. OBLIGATIONS PURCHASED WITH THE

27


--------------------------------------------------------------------------------




DEFEASANCE DEPOSIT GENERATE MONTHLY AMOUNTS EQUAL TO OR GREATER THAN THE
SCHEDULED DEFEASANCE PAYMENTS;

(XI)                                       BORROWER SHALL DELIVER SUCH OTHER
CERTIFICATES, DOCUMENTS OR INSTRUMENTS AS LENDER MAY REASONABLY REQUEST; AND

(XII)                                    BORROWER SHALL PAY ALL COSTS AND
EXPENSES OF LENDER INCURRED IN CONNECTION WITH THE DEFEASANCE EVENT, INCLUDING
(A) ANY COSTS AND EXPENSES ASSOCIATED WITH A RELEASE OF THE LIEN OF THE MORTGAGE
AS PROVIDED IN SECTION 2.6 HEREOF, (B) REASONABLE ATTORNEYS’ FEES AND EXPENSES
INCURRED IN CONNECTION WITH THE DEFEASANCE EVENT, (C) THE COSTS AND EXPENSES OF
THE RATING AGENCIES, (D) ANY REVENUE, DOCUMENTARY STAMP OR INTANGIBLE TAXES OR
ANY OTHER TAX OR CHARGE DUE IN CONNECTION WITH THE TRANSFER OF THE NOTE, OR
OTHERWISE REQUIRED TO ACCOMPLISH THE DEFEASANCE AND (E) THE COSTS AND EXPENSES
OF SERVICER AND ANY TRUSTEE, INCLUDING REASONABLE ATTORNEYS’ FEES.

(B)                                 IN CONNECTION WITH THE DEFEASANCE EVENT,
BORROWER SHALL USE THE DEFEASANCE DEPOSIT TO PURCHASE U.S. OBLIGATIONS WHICH
PROVIDE PAYMENTS ON OR PRIOR TO, BUT AS CLOSE AS POSSIBLE TO, ALL SUCCESSIVE
SCHEDULED PAYMENT DATES AFTER THE DEFEASANCE DATE UPON WHICH INTEREST AND
PRINCIPAL PAYMENTS ARE REQUIRED UNDER THIS AGREEMENT AND THE NOTE, AND IN
AMOUNTS EQUAL TO THE SCHEDULED PAYMENTS DUE ON SUCH PAYMENT DATES UNDER THIS
AGREEMENT AND THE NOTE (INCLUDING, WITHOUT LIMITATION, SCHEDULED PAYMENTS OF
PRINCIPAL, INTEREST, SERVICING FEES (IF ANY), AND ANY OTHER AMOUNTS DUE UNDER
THE LOAN DOCUMENTS ON SUCH DATES) AND ASSUMING THE NOTE IS PAID IN FULL ON THE
MATURITY DATE (THE “SCHEDULED DEFEASANCE PAYMENTS”).  ANY PORTION OF THE
DEFEASANCE DEPOSIT IN EXCESS OF THE AMOUNT NECESSARY TO PURCHASE THE U.S.
OBLIGATIONS REQUIRED BY THIS SECTION 2.5 AND SATISFY BORROWER’S OTHER
OBLIGATIONS UNDER THIS SECTION 2.5 AND SECTION 2.6 SHALL BE REMITTED TO
BORROWER.


2.5.2                     COLLATERAL.  EACH OF THE U.S. OBLIGATIONS THAT ARE
PART OF THE DEFEASANCE COLLATERAL SHALL BE DULY ENDORSED BY THE HOLDER THEREOF
AS DIRECTED BY LENDER OR ACCOMPANIED BY A WRITTEN INSTRUMENT OF TRANSFER IN FORM
AND SUBSTANCE THAT WOULD BE SATISFACTORY TO A PRUDENT LENDER (INCLUDING, WITHOUT
LIMITATION, SUCH INSTRUMENTS AS MAY BE REQUIRED BY THE DEPOSITORY INSTITUTION
HOLDING SUCH SECURITIES OR BY THE ISSUER THEREOF, AS THE CASE MAY BE, TO
EFFECTUATE BOOK-ENTRY TRANSFERS AND PLEDGES THROUGH THE BOOK-ENTRY FACILITIES OF
SUCH INSTITUTION) IN ORDER TO PERFECT UPON THE DELIVERY OF THE DEFEASANCE
COLLATERAL A FIRST PRIORITY SECURITY INTEREST THEREIN IN FAVOR OF LENDER IN
CONFORMITY WITH ALL APPLICABLE STATE AND FEDERAL LAWS GOVERNING THE GRANTING OF
SUCH SECURITY INTERESTS.


2.5.3                     SUCCESSOR BORROWER.  IN CONNECTION WITH ANY DEFEASANCE
EVENT, BORROWER MAY AT ITS OPTION, OR IF SO REQUIRED BY THE APPLICABLE RATING
AGENCIES SHALL, ESTABLISH OR DESIGNATE A SUCCESSOR ENTITY (THE “SUCCESSOR
BORROWER”) ACCEPTABLE TO LENDER, WHICH SHALL BE A SPECIAL PURPOSE ENTITY, AND
BORROWER SHALL TRANSFER AND ASSIGN ALL OBLIGATIONS, RIGHTS AND DUTIES UNDER AND
TO THE NOTE TOGETHER WITH THE PLEDGED U.S. OBLIGATIONS TO SUCH SUCCESSOR
BORROWER.  SUCH SUCCESSOR BORROWER SHALL ASSUME THE OBLIGATIONS UNDER THE NOTE
AND THE SECURITY AGREEMENT AND BORROWER SHALL BE RELIEVED OF ITS OBLIGATIONS
UNDER SUCH DOCUMENTS.  BORROWER SHALL PAY ONE THOUSAND AND 00/100 DOLLARS
($1,000) TO ANY SUCH SUCCESSOR BORROWER AS CONSIDERATION FOR ASSUMING THE
OBLIGATIONS UNDER THE NOTE AND THE SECURITY AGREEMENT. 

28


--------------------------------------------------------------------------------





NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NO OTHER ASSUMPTION
FEE SHALL BE PAYABLE UPON A TRANSFER OF THE NOTE IN ACCORDANCE WITH THIS
SECTION 2.5.3, BUT BORROWER SHALL PAY ALL COSTS AND EXPENSES INCURRED BY LENDER,
INCLUDING LENDER’S ATTORNEYS’ FEES AND EXPENSES AND ANY FEES AND EXPENSES OF ANY
RATING AGENCIES, INCURRED IN CONNECTION THEREWITH.


SECTION 2.6                                   RELEASE OF PROPERTY. EXCEPT AS SET
FORTH IN THIS SECTION 2.6 OR A PREPAYMENT OF THE ENTIRE LOAN PURSUANT TO SECTION
2.4.2, NO REPAYMENT, PREPAYMENT OR DEFEASANCE OF ALL OR ANY PORTION OF THE LOAN
SHALL CAUSE, GIVE RISE TO A RIGHT TO REQUIRE, OR OTHERWISE RESULT IN, THE
RELEASE OF THE LIEN OF THE MORTGAGE ON THE PROPERTY.  IF THE ENTIRE LOAN HAS
BEEN PREPAID PURSUANT TO SECTION 2.4.2, OR AFTER THE REQUIREMENTS OF SECTION
2.6.1 HAVE BEEN SATISFIED, THE PROPERTY SHALL BE RELEASED FROM THE LIEN OF THE
MORTGAGE.


2.6.1                     RELEASE OF PROPERTY.

(A)                                  IF BORROWER HAS ELECTED TO DEFEASE THE
ENTIRE LOAN AND THE REQUIREMENTS OF SECTION 2.5 AND THIS SECTION 2.6 HAVE BEEN
SATISFIED, THE PROPERTY SHALL BE RELEASED FROM THE LIEN OF THE MORTGAGE.

(B)                                 IN CONNECTION WITH THE RELEASE OF THE
MORTGAGE, BORROWER SHALL SUBMIT TO LENDER, NOT LESS THAN THIRTY (30) DAYS PRIOR
TO THE DEFEASANCE DATE, A RELEASE OF LIEN (AND RELATED LOAN DOCUMENTS) FOR THE
PROPERTY FOR EXECUTION BY LENDER.  SUCH RELEASE SHALL BE IN A FORM APPROPRIATE
IN THE JURISDICTION IN WHICH THE PROPERTY IS LOCATED AND THAT WOULD BE
SATISFACTORY TO A PRUDENT LENDER AND CONTAINS STANDARD PROVISIONS, IF ANY,
PROTECTING THE RIGHTS OF THE RELEASING LENDER.  IN ADDITION, BORROWER SHALL
PROVIDE ALL OTHER DOCUMENTATION LENDER REASONABLY REQUIRES TO BE DELIVERED BY
BORROWER IN CONNECTION WITH SUCH RELEASE, TOGETHER WITH AN OFFICER’S CERTIFICATE
CERTIFYING THAT SUCH DOCUMENTATION (I) IS IN COMPLIANCE WITH ALL LEGAL
REQUIREMENTS, AND (II) WILL EFFECT SUCH RELEASES IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT.


2.6.2                     RELEASE ON PAYMENT IN FULL.  LENDER SHALL, UPON
PAYMENT IN FULL OF ALL PRINCIPAL AND INTEREST DUE ON THE LOAN AND ALL OTHER
AMOUNTS DUE AND PAYABLE UNDER THE LOAN DOCUMENTS IN ACCORDANCE WITH THE TERMS
AND PROVISIONS OF THE NOTE AND THIS AGREEMENT, RELEASE THE LIEN OF THE MORTGAGE
ON THE PROPERTY.  BORROWER SHALL PAY TO LENDER ALL REASONABLE ADMINISTRATIVE AND
LEGAL COSTS INCURRED IN CONNECTION WITH SUCH RELEASE.


SECTION 2.7                                   LOCKBOX ACCOUNT/CASH MANAGEMENT.


2.7.1       LOCKBOX ACCOUNT.

(A)                                  DURING THE TERM OF THE LOAN, BORROWER SHALL
ESTABLISH AND MAINTAIN AN ACCOUNT (THE “LOCKBOX ACCOUNT”) WITH LOCKBOX BANK IN
TRUST FOR THE BENEFIT OF LENDER, WHICH LOCKBOX ACCOUNT SHALL BE UNDER THE SOLE
DOMINION AND CONTROL OF LENDER.  THE LOCKBOX ACCOUNT SHALL BE ENTITLED
“BEHRINGER HARVARD THREE PARKWAY, LLC, AS BORROWER, AND JPMORGAN CHASE BANK,
N.A., AS LENDER, PURSUANT TO LOAN AGREEMENT DATED AS OF OCTOBER       , 2006 –
LOCKBOX ACCOUNT”.  BORROWER HEREBY GRANTS TO LENDER A FIRST-PRIORITY SECURITY
INTEREST IN THE LOCKBOX ACCOUNT AND ALL DEPOSITS AT ANY TIME CONTAINED THEREIN
AND THE PROCEEDS THEREOF AND WILL TAKE ALL ACTIONS NECESSARY TO MAINTAIN IN
FAVOR OF LENDER A PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE LOCKBOX
ACCOUNT, INCLUDING, WITHOUT LIMITATION, EXECUTING AND FILING UCC-1 FINANCING
STATEMENTS AND CONTINUATIONS THEREOF.  LENDER AND SERVICER SHALL HAVE THE SOLE
RIGHT TO MAKE WITHDRAWALS FROM THE LOCKBOX ACCOUNT AND ALL COSTS AND EXPENSES
FOR ESTABLISHING AND

29


--------------------------------------------------------------------------------




MAINTAINING THE LOCKBOX ACCOUNT SHALL BE PAID BY BORROWER.  ALL MONIES NOW OR
HEREAFTER DEPOSITED INTO THE LOCKBOX ACCOUNT SHALL BE DEEMED ADDITIONAL SECURITY
FOR THE DEBT.

(B)                                 BORROWER SHALL, OR SHALL CAUSE PROPERTY
MANAGER TO, DELIVER IRREVOCABLE WRITTEN INSTRUCTIONS TO ALL TENANTS UNDER LEASES
TO DELIVER ALL RENTS PAYABLE THEREUNDER DIRECTLY TO THE LOCKBOX ACCOUNT. 
BORROWER SHALL, AND SHALL CAUSE PROPERTY MANAGER TO, DEPOSIT ALL AMOUNTS
RECEIVED BY BORROWER OR PROPERTY MANAGER CONSTITUTING RENTS INTO THE LOCKBOX
ACCOUNT WITHIN ONE (1) BUSINESS DAY AFTER RECEIPT THEREOF.

(C)                                  BORROWER SHALL OBTAIN FROM LOCKBOX BANK ITS
AGREEMENT TO TRANSFER TO THE CASH MANAGEMENT ACCOUNT IN IMMEDIATELY AVAILABLE
FUNDS BY FEDERAL WIRE TRANSFER ALL AMOUNTS ON DEPOSIT IN THE LOCKBOX ACCOUNT
ONCE EVERY BUSINESS DAY DURING THE CONTINUANCE OF A CASH SWEEP PERIOD.

(D)                                 UPON THE OCCURRENCE OF AN EVENT OF DEFAULT,
LENDER MAY, IN ADDITION TO ANY AND ALL OTHER RIGHTS AND REMEDIES AVAILABLE TO
LENDER, APPLY ANY SUMS THEN PRESENT IN THE LOCKBOX ACCOUNT TO THE PAYMENT OF THE
DEBT IN ANY ORDER IN ITS SOLE DISCRETION.

(E)                                  THE LOCKBOX ACCOUNT SHALL BE AN ELIGIBLE
ACCOUNT AND SHALL NOT BE COMMINGLED WITH OTHER MONIES HELD BY BORROWER OR
LOCKBOX BANK.

(F)                                    BORROWER SHALL NOT FURTHER PLEDGE, ASSIGN
OR GRANT ANY SECURITY INTEREST IN THE LOCKBOX ACCOUNT OR THE MONIES DEPOSITED
THEREIN OR PERMIT ANY LIEN OR ENCUMBRANCE TO ATTACH THERETO, OR ANY LEVY TO BE
MADE THEREON, OR ANY UCC-1 FINANCING STATEMENTS, EXCEPT THOSE NAMING LENDER AS
THE SECURED PARTY, TO BE FILED WITH RESPECT THERETO, AND EXCEPT FOR THE RIGHTS
OF THE LOCKBOX BANK UNDER THE LOCKBOX AGREEMENT.

(G)                                 BORROWER SHALL INDEMNIFY LENDER AND HOLD
LENDER HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS, SUITS, CLAIMS, DEMANDS,
LIABILITIES, LOSSES, DAMAGES, OBLIGATIONS AND COSTS AND EXPENSES (INCLUDING
LITIGATION COSTS AND REASONABLE ATTORNEYS FEES AND EXPENSES) ARISING FROM OR IN
ANY WAY CONNECTED WITH THE LOCKBOX ACCOUNT AND/OR THE LOCKBOX AGREEMENT (UNLESS
ARISING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LENDER) OR THE
PERFORMANCE OF THE OBLIGATIONS FOR WHICH THE LOCKBOX ACCOUNT WAS ESTABLISHED.


2.7.2                     CASH MANAGEMENT ACCOUNT.

(A)                                  PURSUANT TO THE CASH MANAGEMENT AGREEMENT,
LENDER HAS ESTABLISHED AN ACCOUNT (THE “CASH MANAGEMENT ACCOUNT”) WITH A
FINANCIAL INSTITUTION CHOSEN BY LENDER IN ITS DISCRETION, WHICH CASH MANAGEMENT
ACCOUNT SHALL BE UNDER THE SOLE DOMINION AND CONTROL OF LENDER.  BORROWER HEREBY
GRANTS TO LENDER A FIRST PRIORITY SECURITY INTEREST IN THE CASH MANAGEMENT
ACCOUNT AND ALL DEPOSITS AT ANY TIME CONTAINED THEREIN AND THE PROCEEDS THEREOF
AND WILL TAKE ALL ACTIONS NECESSARY TO MAINTAIN IN FAVOR OF LENDER A PERFECTED
FIRST PRIORITY SECURITY INTEREST IN THE CASH MANAGEMENT ACCOUNT, INCLUDING,
WITHOUT LIMITATION, EXECUTING AND FILING UCC-1 FINANCING STATEMENTS AND
CONTINUATIONS THEREOF.  LENDER AND SERVICER SHALL HAVE THE SOLE RIGHT TO MAKE
WITHDRAWALS FROM THE CASH MANAGEMENT ACCOUNT AND ALL COSTS AND EXPENSES FOR
ESTABLISHING AND MAINTAINING THE CASH MANAGEMENT ACCOUNT SHALL BE PAID BY
BORROWER.

30


--------------------------------------------------------------------------------




(B)                                 THE INSUFFICIENCY OF FUNDS ON DEPOSIT IN THE
CASH MANAGEMENT ACCOUNT SHALL NOT RELIEVE BORROWER FROM THE OBLIGATION TO MAKE
ANY PAYMENTS, AS AND WHEN DUE PURSUANT TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AND SUCH OBLIGATIONS SHALL BE SEPARATE AND INDEPENDENT, AND NOT
CONDITIONED ON ANY EVENT OR CIRCUMSTANCE WHATSOEVER.

(C)                                  ALL FUNDS ON DEPOSIT IN THE CASH MANAGEMENT
ACCOUNT FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT MAY BE APPLIED BY LENDER
IN SUCH ORDER AND PRIORITY AS LENDER SHALL DETERMINE.

(D)                                 BORROWER HEREBY AGREES THAT LENDER MAY
MODIFY THE CASH MANAGEMENT AGREEMENT FOR THE PURPOSE OF ESTABLISHING ADDITIONAL
SUB-ACCOUNTS IN CONNECTION WITH ANY PAYMENTS OTHERWISE REQUIRED UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AND LENDER SHALL PROVIDE NOTICE THEREOF
TO BORROWER.


2.7.3                     PAYMENTS RECEIVED UNDER THE CASH MANAGEMENT
AGREEMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS, AND PROVIDED NO EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING, BORROWER’S OBLIGATIONS WITH RESPECT TO THE PAYMENT OF THE MONTHLY
DEBT SERVICE PAYMENT AMOUNT AND AMOUNTS REQUIRED TO BE DEPOSITED INTO THE
RESERVE FUNDS, IF ANY, SHALL BE DEEMED SATISFIED TO THE EXTENT SUFFICIENT
AMOUNTS ARE DEPOSITED IN THE CASH MANAGEMENT ACCOUNT TO SATISFY SUCH OBLIGATIONS
PURSUANT TO THE CASH MANAGEMENT AGREEMENT ON THE DATES EACH SUCH PAYMENT IS
REQUIRED, REGARDLESS OF WHETHER ANY OF SUCH AMOUNTS ARE SO APPLIED BY LENDER.


III.                                 CONDITIONS PRECEDENT


SECTION 3.1                                   CONDITIONS PRECEDENT TO CLOSING. 
THE OBLIGATION OF LENDER TO MAKE THE LOAN HEREUNDER IS SUBJECT TO THE
FULFILLMENT BY BORROWER OR WAIVER BY LENDER OF THE FOLLOWING CONDITIONS
PRECEDENT NO LATER THAN THE CLOSING DATE:


3.1.1                     REPRESENTATIONS AND WARRANTIES; COMPLIANCE WITH
CONDITIONS. THE REPRESENTATIONS AND WARRANTIES OF BORROWER CONTAINED IN THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE CLOSING DATE WITH THE SAME EFFECT AS IF MADE ON AND AS
OF SUCH DATE, AND NO DEFAULT OR AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING; AND BORROWER SHALL BE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH
ALL TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT AND IN EACH OTHER LOAN
DOCUMENT ON ITS PART TO BE OBSERVED OR PERFORMED.


3.1.2                     LOAN AGREEMENT AND NOTE.  LENDER SHALL HAVE RECEIVED A
COPY OF THIS AGREEMENT AND THE NOTE, IN EACH CASE, DULY EXECUTED AND DELIVERED
ON BEHALF OF BORROWER.


3.1.3                     DELIVERY OF LOAN DOCUMENTS; TITLE INSURANCE; REPORTS;
LEASES, ETC.

(A)                                  MORTGAGE, ASSIGNMENT OF LEASES. LENDER
SHALL HAVE RECEIVED FROM BORROWER FULLY EXECUTED AND ACKNOWLEDGED COUNTERPARTS
OF THE MORTGAGE AND THE ASSIGNMENT OF LEASES AND EVIDENCE THAT COUNTERPARTS OF
THE MORTGAGE AND ASSIGNMENT OF LEASES HAVE BEEN DELIVERED TO THE TITLE COMPANY
FOR RECORDING, IN THE REASONABLE JUDGMENT OF LENDER, SO AS TO EFFECTIVELY CREATE
UPON SUCH RECORDING VALID AND ENFORCEABLE FIRST PRIORITY LIENS UPON THE
PROPERTY, IN FAVOR OF LENDER (OR SUCH OTHER TRUSTEE AS MAY BE REQUIRED UNDER
LOCAL LAW), SUBJECT

31


--------------------------------------------------------------------------------




ONLY TO THE PERMITTED ENCUMBRANCES AND SUCH OTHER LIENS AS ARE PERMITTED
PURSUANT TO THE LOAN DOCUMENTS.  LENDER SHALL HAVE ALSO RECEIVED FROM BORROWER
FULLY EXECUTED COUNTERPARTS OF THE OTHER LOAN DOCUMENTS.

(B)                                 TITLE INSURANCE. LENDER SHALL HAVE RECEIVED
A BINDING COMMITMENT TO ISSUE THE TITLE INSURANCE POLICY ISSUED BY A TITLE
COMPANY ACCEPTABLE TO LENDER AND DATED AS OF THE CLOSING DATE. TO THE EXTENT
PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, SUCH TITLE INSURANCE POLICY SHALL
(I) PROVIDE COVERAGE AN AMOUNT EQUAL TO THE PRINCIPAL AMOUNT OF THE LOAN
TOGETHER WITH, IF APPLICABLE, A “TIE-IN” OR SIMILAR ENDORSEMENT, (II) INSURE
LENDER THAT THE MORTGAGE CREATES A VALID FIRST PRIORITY LIEN ON THE PROPERTY
ENCUMBERED THEREBY, FREE AND CLEAR OF ALL EXCEPTIONS FROM COVERAGE OTHER THAN
PERMITTED ENCUMBRANCES AND STANDARD EXCEPTIONS AND EXCLUSIONS FROM COVERAGE (AS
MODIFIED BY THE TERMS OF ANY ENDORSEMENTS), (III) CONTAIN SUCH ENDORSEMENTS AND
AFFIRMATIVE COVERAGES AS LENDER MAY REASONABLY REQUEST, AND (IV) NAME LENDER OR
LENDER’S NOMINEE, ITS SUCCESSORS AND ASSIGNS, AS THE INSURED.  LENDER ALSO SHALL
HAVE RECEIVED EVIDENCE THAT ALL PREMIUMS IN RESPECT OF SUCH TITLE INSURANCE
POLICY HAVE BEEN PAID.

(C)                                  SURVEY. LENDER SHALL HAVE RECEIVED A
CURRENT TITLE SURVEY FOR THE PROPERTY, CERTIFIED TO THE TITLE COMPANY AND LENDER
AND THEIR SUCCESSORS AND ASSIGNS, IN FORM AND CONTENT SATISFACTORY TO LENDER AND
PREPARED BY A PROFESSIONAL AND PROPERLY LICENSED LAND SURVEYOR SATISFACTORY TO
LENDER IN ACCORDANCE WITH THE MOST RECENT MINIMUM STANDARD DETAIL REQUIREMENTS
FOR ALTA/ACSM LAND TITLE SURVEYS.  THE FOLLOWING ADDITIONAL ITEMS FROM THE LIST
OF “OPTIONAL SURVEY RESPONSIBILITIES AND SPECIFICATIONS” (TABLE A) SHOULD BE
ADDED TO THE SURVEY: 2, 3, 4, 6, 8, 9, 10, 11 AND 13.  THE SURVEY SHALL REFLECT
THE SAME LEGAL DESCRIPTION CONTAINED IN THE TITLE INSURANCE POLICY RELATING TO
THE PROPERTY REFERRED TO IN CLAUSE (B) ABOVE AND SHALL INCLUDE, AMONG OTHER
THINGS, A LEGAL DESCRIPTION OF THE REAL PROPERTY COMPRISING PART OF THE PROPERTY
REASONABLY SATISFACTORY TO LENDER.  THE SURVEYOR’S SEAL SHALL BE AFFIXED TO THE
SURVEY AND THE SURVEYOR SHALL PROVIDE A CERTIFICATION FOR THE SURVEY IN FORM AND
SUBSTANCE ACCEPTABLE TO LENDER.

(D)                                 INSURANCE. LENDER SHALL HAVE RECEIVED VALID
CERTIFICATES OF INSURANCE FOR THE POLICIES OF INSURANCE REQUIRED HEREUNDER,
SATISFACTORY TO LENDER IN ITS SOLE DISCRETION, AND EVIDENCE OF THE PAYMENT OF
ALL PREMIUMS PAYABLE FOR THE EXISTING POLICY PERIOD.

(E)                                  ENVIRONMENTAL REPORTS. LENDER SHALL HAVE
RECEIVED A PHASE I ENVIRONMENTAL REPORT (AND, IF RECOMMENDED BY THE PHASE I
ENVIRONMENTAL REPORT, A PHASE II ENVIRONMENTAL REPORT) IN RESPECT OF THE
PROPERTY, IN EACH CASE SATISFACTORY IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO LENDER.

(F)                                    ZONING. WITH RESPECT TO THE PROPERTY,
LENDER SHALL HAVE RECEIVED, AT LENDER’S OPTION, (I) LETTERS OR OTHER EVIDENCE
WITH RESPECT TO THE PROPERTY FROM THE APPROPRIATE MUNICIPAL AUTHORITIES (OR
OTHER PERSONS) CONCERNING APPLICABLE ZONING AND BUILDING LAWS, AND (II) EITHER
(A) AN ALTA 3.1 ZONING ENDORSEMENT FOR THE APPLICABLE TITLE INSURANCE POLICY OR
(B) OTHER EVIDENCE OF ZONING COMPLIANCE, IN EACH CASE IN SUBSTANCE REASONABLY
SATISFACTORY TO LENDER.

(G)                                 ENCUMBRANCES.  BORROWER SHALL HAVE TAKEN OR
CAUSED TO BE TAKEN SUCH ACTIONS IN SUCH A MANNER SO THAT LENDER HAS A VALID AND
PERFECTED FIRST LIEN AS OF THE CLOSING

32


--------------------------------------------------------------------------------




DATE WITH RESPECT TO THE MORTGAGE ON THE PROPERTY, SUBJECT ONLY TO APPLICABLE
PERMITTED ENCUMBRANCES AND SUCH OTHER LIENS AS ARE PERMITTED PURSUANT TO THE
LOAN DOCUMENTS, AND LENDER SHALL HAVE RECEIVED SATISFACTORY EVIDENCE THEREOF.


3.1.4                     RELATED DOCUMENTS.  EACH ADDITIONAL DOCUMENT NOT
SPECIFICALLY REFERENCED HEREIN, BUT RELATING TO THE TRANSACTIONS CONTEMPLATED
HEREIN, SHALL HAVE BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY ALL PARTIES
THERETO AND LENDER SHALL HAVE RECEIVED AND APPROVED CERTIFIED COPIES THEREOF.


3.1.5                     DELIVERY OF ORGANIZATIONAL DOCUMENTS.  ON OR BEFORE
THE CLOSING DATE, BORROWER SHALL DELIVER OR CAUSE TO BE DELIVERED TO LENDER
COPIES CERTIFIED BY BORROWER OF ALL ORGANIZATIONAL DOCUMENTATION RELATED TO
BORROWER AND/OR THE FORMATION, STRUCTURE, EXISTENCE, GOOD STANDING AND/OR
QUALIFICATION TO DO BUSINESS, AS LENDER MAY REQUEST IN ITS SOLE DISCRETION,
INCLUDING, WITHOUT LIMITATION, GOOD STANDING CERTIFICATES, QUALIFICATIONS TO DO
BUSINESS IN THE STATE, RESOLUTIONS AUTHORIZING THE ENTERING INTO OF THE LOAN AND
INCUMBENCY CERTIFICATES AS MAY BE REQUESTED BY LENDER.


3.1.6                     OPINIONS OF BORROWER’S COUNSEL.  LENDER SHALL HAVE
RECEIVED OPINIONS FROM BORROWER’S COUNSEL WITH RESPECT TO DUE EXECUTION,
AUTHORITY, ENFORCEABILITY OF THE LOAN DOCUMENTS AND SUCH OTHER MATTERS AS LENDER
MAY REASONABLY REQUIRE, ALL SUCH OPINIONS IN FORM, SCOPE AND SUBSTANCE
REASONABLY SATISFACTORY TO LENDER AND LENDER’S COUNSEL IN THEIR REASONABLE
DISCRETION.


3.1.7                     BUDGETS.  BORROWER SHALL HAVE DELIVERED THE ANNUAL
BUDGET FOR THE CURRENT FISCAL YEAR.


3.1.8                     BASIC CARRYING COSTS.  BORROWER SHALL HAVE PAID OR
RESERVED FOR ALL BASIC CARRYING COSTS RELATING TO THE PROPERTY WHICH ARE IN
ARREARS, INCLUDING WITHOUT LIMITATION, (A) ACCRUED BUT UNPAID INSURANCE PREMIUMS
DUE PURSUANT TO THE POLICIES, (B) CURRENTLY DUE AND PAYABLE TAXES (INCLUDING ANY
IN ARREARS) RELATING TO THE PROPERTY, AND (C) CURRENTLY DUE OTHER CHARGES
RELATING TO THE PROPERTY, WHICH AMOUNTS SHALL BE FUNDED WITH PROCEEDS OF THE
LOAN.


3.1.9                     COMPLETION OF PROCEEDINGS.  ALL ORGANIZATIONAL
PROCEEDINGS TAKEN OR TO BE TAKEN IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND OTHER LOAN DOCUMENTS AND ALL DOCUMENTS
INCIDENTAL THERETO SHALL BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO
LENDER, AND LENDER SHALL HAVE RECEIVED ALL SUCH COUNTERPART ORIGINALS OR
CERTIFIED COPIES OF SUCH DOCUMENTS AS LENDER MAY REASONABLY REQUEST.


3.1.10              PAYMENTS.  ALL PAYMENTS, DEPOSITS OR ESCROWS REQUIRED TO BE
MADE OR ESTABLISHED BY BORROWER UNDER THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS ON OR BEFORE THE CLOSING DATE SHALL HAVE BEEN PAID.


3.1.11              TENANT ESTOPPELS.  LENDER SHALL HAVE RECEIVED AN EXECUTED
TENANT ESTOPPEL LETTER, WHICH SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO
LENDER, FROM (A) EACH TENANT OCCUPYING TEN PERCENT (10%) OF MORE OF THE GROSS
LEASABLE AREA OF THE PROPERTY, (B) EACH TENANT LEASING AN ENTIRE BUILDING AT THE
PROPERTY, (C) EACH TENANT PAYING BASE RENT IN AN AMOUNT EQUAL TO OR EXCEEDING
FIVE PERCENT (5%) OF THE GROSS INCOME FROM OPERATIONS FROM THE PROPERTY OCCUPIED

33


--------------------------------------------------------------------------------





BY SUCH TENANT AND (D) INCLUDING THE AREA LEASED BY THOSE DESCRIBED IN CLAUSES
(A), (B) AND (C), LESSEES OF NOT LESS THAN EIGHTY-FIVE PERCENT (85%) OF THE
GROSS LEASABLE AREA OF THE PROPERTY.


3.1.12              TRANSACTION COSTS.  BORROWER SHALL HAVE PAID OR REIMBURSED
LENDER FOR ALL TITLE INSURANCE PREMIUMS, RECORDING AND FILING FEES OR TAXES,
COSTS OF ENVIRONMENTAL REPORTS, PHYSICAL CONDITIONS REPORTS, APPRAISALS AND
OTHER REPORTS, THE FEES AND COSTS OF LENDER’S COUNSEL AND ALL OTHER THIRD PARTY
OUT-OF-POCKET EXPENSES INCURRED IN CONNECTION WITH THE ORIGINATION OF THE LOAN.


3.1.13              MATERIAL ADVERSE CHANGE.  THERE SHALL HAVE BEEN NO MATERIAL
ADVERSE CHANGE IN THE FINANCIAL CONDITION OR BUSINESS CONDITION OF BORROWER,
PRINCIPAL, GUARANTOR OR THE PROPERTY SINCE THE DATE OF THE MOST RECENT FINANCIAL
STATEMENTS DELIVERED TO LENDER.  THE INCOME AND EXPENSES OF THE PROPERTY, THE
OCCUPANCY THEREOF, AND ALL OTHER FEATURES OF THE TRANSACTION SHALL BE AS
REPRESENTED TO LENDER WITHOUT MATERIAL ADVERSE CHANGE.  NEITHER BORROWER,
PRINCIPAL, GUARANTOR NOR ANY OF THEIR RESPECTIVE CONSTITUENT PERSONS SHALL BE
THE SUBJECT OF ANY BANKRUPTCY, REORGANIZATION, OR INSOLVENCY PROCEEDING.


3.1.14              LEASES AND RENT ROLL.  LENDER SHALL HAVE RECEIVED COPIES OF
ALL TENANT LEASES, CERTIFIED COPIES OF ANY TENANT LEASES AS REQUESTED BY LENDER
AND CERTIFIED COPIES OF ALL GROUND LEASES AFFECTING THE PROPERTY, IF ANY. 
LENDER SHALL HAVE RECEIVED A CURRENT CERTIFIED RENT ROLL OF THE PROPERTY,
REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO LENDER.


3.1.15              SUBORDINATION AND ATTORNMENT.  LENDER SHALL HAVE RECEIVED
APPROPRIATE INSTRUMENTS ACCEPTABLE TO LENDER IN ITS COMMERCIALLY REASONABLE
DISCRETION SUBORDINATING ANY LEASES OF RECORD PRIOR TO THE MORTGAGE AND
INCLUDING AN AGREEMENT BY SUCH TENANTS TO ATTORN TO LENDER IN THE EVENT OF A
FORECLOSURE OR DELIVERY OF A DEED IN LIEU THEREOF.


3.1.16              TAX LOT.  LENDER SHALL HAVE RECEIVED EVIDENCE THAT THE
PROPERTY CONSTITUTES ONE (1) OR MORE SEPARATE TAX LOTS, WHICH EVIDENCE SHALL BE
REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO LENDER.


3.1.17              PHYSICAL CONDITIONS REPORT.  LENDER SHALL HAVE RECEIVED A
PHYSICAL CONDITIONS REPORT WITH RESPECT TO THE PROPERTY, WHICH REPORT SHALL BE
REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO LENDER.


3.1.18              PROPERTY MANAGEMENT AGREEMENT.  LENDER SHALL HAVE RECEIVED A
CERTIFIED COPY OF THE PROPERTY MANAGEMENT AGREEMENT WITH RESPECT TO THE PROPERTY
WHICH SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO LENDER.


3.1.19              APPRAISAL.  LENDER SHALL HAVE RECEIVED AN APPRAISAL OF THE
PROPERTY WHICH SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO LENDER.


3.1.20              FINANCIAL STATEMENTS.  LENDER SHALL HAVE RECEIVED (A) A
BALANCE SHEET WITH RESPECT TO THE PROPERTY FOR THE TWO (2) MOST RECENT FISCAL
YEARS AND STATEMENTS OF INCOME AND STATEMENTS OF CASH FLOWS WITH RESPECT TO THE
PROPERTY FOR THE THREE (3) MOST RECENT FISCAL YEARS, EACH IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO LENDER OR (B) SUCH OTHER FINANCIAL STATEMENTS
RELATING TO THE OPERATION OF THE PROPERTY, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO LENDER.

 

34


--------------------------------------------------------------------------------



3.1.21              FURTHER DOCUMENTS.  LENDER OR ITS COUNSEL SHALL HAVE
RECEIVED SUCH OTHER DOCUMENTS AND FURTHER APPROVALS, OPINIONS, DOCUMENTS AND
INFORMATION AS LENDER OR ITS COUNSEL MAY HAVE REASONABLY REQUESTED INCLUDING THE
LOAN DOCUMENTS IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER AND ITS
COUNSEL.


IV.                                REPRESENTATIONS AND WARRANTIES


SECTION 4.1                                   BORROWER REPRESENTATIONS. 
BORROWER REPRESENTS AND WARRANTS AS OF THE DATE HEREOF AND AS OF THE CLOSING
DATE THAT, EXCEPT AS SET FORTH ON SCHEDULE V:


4.1.1                     ORGANIZATION.  BORROWER HAS BEEN DULY ORGANIZED AND IS
VALIDLY EXISTING AND IN GOOD STANDING WITH REQUISITE POWER AND AUTHORITY TO OWN
THE PROPERTY AND TO TRANSACT THE BUSINESSES IN WHICH IT IS NOW ENGAGED. 
BORROWER IS DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING IN EACH
JURISDICTION WHERE IT IS REQUIRED TO BE SO QUALIFIED IN CONNECTION WITH THE
PROPERTY, BUSINESSES AND OPERATIONS.  BORROWER POSSESSES ALL RIGHTS, LICENSES,
PERMITS AND AUTHORIZATIONS, GOVERNMENTAL OR OTHERWISE, NECESSARY TO ENTITLE IT
TO OWN THE PROPERTY AND TO TRANSACT THE BUSINESSES IN WHICH IT IS NOW ENGAGED,
AND THE SOLE BUSINESS OF BORROWER IS THE OWNERSHIP, MANAGEMENT, OPERATION AND
SALE OF THE PROPERTY.


4.1.2                     PROCEEDINGS.  BORROWER HAS TAKEN ALL NECESSARY ACTION
TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.  THIS AGREEMENT AND SUCH OTHER LOAN DOCUMENTS HAVE BEEN
DULY EXECUTED AND DELIVERED BY OR ON BEHALF OF BORROWER AND CONSTITUTE LEGAL,
VALID AND BINDING OBLIGATIONS OF BORROWER ENFORCEABLE AGAINST BORROWER IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS, SUBJECT ONLY TO APPLICABLE BANKRUPTCY,
INSOLVENCY AND SIMILAR LAWS AFFECTING RIGHTS OF CREDITORS GENERALLY, AND
SUBJECT, AS TO ENFORCEABILITY, TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF
WHETHER ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR AT LAW).


4.1.3                     NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY BORROWER WILL NOT CONFLICT
WITH OR RESULT IN A BREACH OF ANY OF THE TERMS OR PROVISIONS OF, OR CONSTITUTE A
DEFAULT UNDER, OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN, CHARGE OR
ENCUMBRANCE (OTHER THAN PURSUANT TO THE LOAN DOCUMENTS) UPON ANY OF THE PROPERTY
OR ASSETS OF BORROWER PURSUANT TO THE TERMS OF ANY INDENTURE, MORTGAGE, DEED OF
TRUST, LOAN AGREEMENT, PARTNERSHIP AGREEMENT, OR OTHER AGREEMENT OR INSTRUMENT
TO WHICH BORROWER IS A PARTY OR BY WHICH ANY OF BORROWER’S PROPERTY OR ASSETS IS
SUBJECT, NOR TO BORROWER’S KNOWLEDGE WILL SUCH ACTION RESULT IN ANY VIOLATION OF
THE PROVISIONS OF ANY STATUTE OR ANY ORDER, RULE OR REGULATION OF ANY
GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER BORROWER OR ANY OF BORROWER’S
PROPERTIES OR ASSETS, AND ANY CONSENT, APPROVAL, AUTHORIZATION, ORDER,
REGISTRATION OR QUALIFICATION OF OR WITH ANY COURT OR ANY SUCH GOVERNMENTAL
AUTHORITY REQUIRED FOR THE EXECUTION, DELIVERY AND PERFORMANCE BY BORROWER OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS HAS BEEN OBTAINED AND IS IN FULL
FORCE AND EFFECT.


4.1.4                     LITIGATION.  TO BORROWER’S KNOWLEDGE, THERE ARE NO
ACTIONS, SUITS OR PROCEEDINGS AT LAW OR IN EQUITY BY OR BEFORE ANY GOVERNMENTAL
AUTHORITY OR OTHER AGENCY NOW PENDING OR THREATENED AGAINST OR AFFECTING
BORROWER, GUARANTOR, PRINCIPAL OR THE PROPERTY, WHICH ACTIONS, SUITS OR
PROCEEDINGS, IF DETERMINED AGAINST BORROWER, GUARANTOR, PRINCIPAL OR THE

35


--------------------------------------------------------------------------------





PROPERTY, MIGHT MATERIALLY ADVERSELY AFFECT THE CONDITION (FINANCIAL OR
OTHERWISE) OR BUSINESS OF BORROWER, GUARANTOR, PRINCIPAL OR THE CONDITION OR
OWNERSHIP OF THE PROPERTY.


4.1.5                     AGREEMENTS.  EXCEPT SUCH INSTRUMENTS AND AGREEMENTS
SET FORTH AS PERMITTED ENCUMBRANCES IN THE TITLE INSURANCE POLICY, BORROWER IS
NOT A PARTY TO ANY AGREEMENT OR INSTRUMENT OR SUBJECT TO ANY RESTRICTION WHICH
MIGHT MATERIALLY AND ADVERSELY AFFECT BORROWER OR THE PROPERTY, OR BORROWER’S
BUSINESS, PROPERTIES OR ASSETS, OPERATIONS OR CONDITION, FINANCIAL OR
OTHERWISE.  TO BORROWER’S KNOWLEDGE, BORROWER IS NOT IN DEFAULT IN ANY MATERIAL
RESPECT IN THE PERFORMANCE, OBSERVANCE OR FULFILLMENT OF ANY OF THE OBLIGATIONS,
COVENANTS OR CONDITIONS CONTAINED IN ANY AGREEMENT OR INSTRUMENT TO WHICH IT IS
A PARTY OR BY WHICH BORROWER OR THE PROPERTY IS BOUND.  BORROWER HAS NO MATERIAL
FINANCIAL OBLIGATION UNDER ANY INDENTURE, MORTGAGE, DEED OF TRUST, LOAN
AGREEMENT OR OTHER AGREEMENT OR INSTRUMENT TO WHICH BORROWER IS A PARTY OR BY
WHICH BORROWER OR THE PROPERTY IS OTHERWISE BOUND, OTHER THAN (A) OBLIGATIONS
INCURRED IN THE ORDINARY COURSE OF THE OPERATION OF THE PROPERTY AS PERMITTED
PURSUANT TO CLAUSE (XXIII) OF THE DEFINITION OF “SPECIAL PURPOSE ENTITY” SET
FORTH IN SECTION 1.1 HEREOF AND (B) OBLIGATIONS UNDER THE LOAN DOCUMENTS.


4.1.6                     TITLE.  BORROWER HAS GOOD AND INDEFEASIBLE FEE SIMPLE
TITLE TO THE REAL PROPERTY COMPRISING PART OF THE PROPERTY AND GOOD TITLE TO THE
BALANCE OF THE PROPERTY, FREE AND CLEAR OF ALL LIENS WHATSOEVER EXCEPT THE
PERMITTED ENCUMBRANCES, SUCH OTHER LIENS AS ARE PERMITTED PURSUANT TO THE LOAN
DOCUMENTS AND THE LIENS CREATED BY THE LOAN DOCUMENTS.  THE PERMITTED
ENCUMBRANCES IN THE AGGREGATE DO NOT MATERIALLY AND ADVERSELY AFFECT THE VALUE,
OPERATION OR USE OF THE PROPERTY (AS CURRENTLY USED) OR BORROWER’S ABILITY TO
REPAY THE LOAN.  TO BORROWER’S KNOWLEDGE, THERE ARE NO CLAIMS FOR PAYMENT FOR
WORK, LABOR OR MATERIALS AFFECTING THE PROPERTY WHICH ARE DUE AND UNPAID UNDER
THE CONTRACTS PURSUANT TO WHICH WORK OR LABOR WAS PERFORMED OR MATERIALS
PROVIDED WHICH ARE OR MAY BECOME A LIEN PRIOR TO, OR OF EQUAL PRIORITY WITH, THE
LIENS CREATED BY THE LOAN DOCUMENTS.


4.1.7                     SOLVENCY; NO BANKRUPTCY FILING.  BORROWER (A) HAS NOT
ENTERED INTO THE TRANSACTION OR EXECUTED THE NOTE, THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENTS WITH THE ACTUAL INTENT TO HINDER, DELAY OR DEFRAUD ANY CREDITOR
AND (B) RECEIVED REASONABLY EQUIVALENT VALUE IN EXCHANGE FOR ITS OBLIGATIONS
UNDER SUCH LOAN DOCUMENTS.  GIVING EFFECT TO THE LOAN, THE FAIR SALEABLE VALUE
OF BORROWER’S ASSETS EXCEEDS AND WILL, IMMEDIATELY FOLLOWING THE MAKING OF THE
LOAN, EXCEED BORROWER’S TOTAL LIABILITIES, INCLUDING, WITHOUT LIMITATION,
SUBORDINATED, UNLIQUIDATED, DISPUTED AND CONTINGENT LIABILITIES.  THE FAIR
SALEABLE VALUE OF BORROWER’S ASSETS IS AND WILL, IMMEDIATELY FOLLOWING THE
MAKING OF THE LOAN, BE GREATER THAN BORROWER’S PROBABLE LIABILITIES, INCLUDING
THE MAXIMUM AMOUNT OF ITS CONTINGENT LIABILITIES ON ITS DEBTS AS SUCH DEBTS
BECOME ABSOLUTE AND MATURED.  BORROWER’S ASSETS DO NOT AND, IMMEDIATELY
FOLLOWING THE MAKING OF THE LOAN WILL NOT, CONSTITUTE UNREASONABLY SMALL CAPITAL
TO CARRY OUT ITS BUSINESS AS CONDUCTED OR AS PROPOSED TO BE CONDUCTED.  BORROWER
DOES NOT INTEND TO, AND DOES NOT BELIEVE THAT IT WILL, INCUR DEBT AND
LIABILITIES (INCLUDING CONTINGENT LIABILITIES AND OTHER COMMITMENTS) BEYOND ITS
ABILITY TO PAY SUCH DEBT AND LIABILITIES AS THEY MATURE (TAKING INTO ACCOUNT THE
TIMING AND AMOUNTS OF CASH TO BE RECEIVED BY BORROWER AND THE AMOUNTS TO BE
PAYABLE ON OR IN RESPECT OF OBLIGATIONS OF BORROWER).  EXCEPT AS EXPRESSLY
DISCLOSED TO LENDER IN WRITING, NO PETITION IN BANKRUPTCY HAS BEEN FILED AGAINST
BORROWER, OR TO BORROWER’S KNOWLEDGE, OR ANY CONSTITUENT PERSON IN THE LAST
SEVEN (7) YEARS, AND NEITHER BORROWER NOR, TO BORROWER’S KNOWLEDGE, ANY
CONSTITUENT PERSON IN THE LAST SEVEN (7) YEARS HAS EVER MADE AN ASSIGNMENT FOR
THE BENEFIT OF CREDITORS OR TAKEN

36


--------------------------------------------------------------------------------





ADVANTAGE OF ANY INSOLVENCY ACT FOR THE BENEFIT OF DEBTORS.  NEITHER BORROWER
NOR ANY OF ITS CONSTITUENT PERSONS ARE CONTEMPLATING EITHER THE FILING OF A
PETITION BY IT UNDER ANY STATE OR FEDERAL BANKRUPTCY OR INSOLVENCY LAWS OR THE
LIQUIDATION OF ALL OR A MAJOR PORTION OF BORROWER’S ASSETS OR PROPERTY, AND
BORROWER HAS NO KNOWLEDGE OF ANY PERSON CONTEMPLATING THE FILING OF ANY SUCH
PETITION AGAINST IT OR SUCH CONSTITUENT PERSONS.


4.1.8                     FULL AND ACCURATE DISCLOSURE.  TO BORROWER’S
KNOWLEDGE, NO STATEMENT OF FACT MADE BY BORROWER IN THIS AGREEMENT OR IN ANY OF
THE OTHER LOAN DOCUMENTS CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITS TO STATE ANY MATERIAL FACT NECESSARY TO MAKE STATEMENTS CONTAINED HEREIN
OR THEREIN NOT MISLEADING.  THERE IS NO MATERIAL FACT PRESENTLY KNOWN TO
BORROWER WHICH HAS NOT BEEN DISCLOSED TO LENDER WHICH ADVERSELY AFFECTS THE
PROPERTY OR THE BUSINESS, OPERATIONS OR CONDITION (FINANCIAL OR OTHERWISE) OF
BORROWER.


4.1.9                     NO PLAN ASSETS.  BORROWER DOES NOT SPONSOR, IS NOT
OBLIGATED TO CONTRIBUTE TO, AND IS NOT ITSELF AN “EMPLOYEE BENEFIT PLAN,” AS
DEFINED IN SECTION 3(3) OF ERISA, SUBJECT TO TITLE I OF ERISA OR SECTION 4975 OF
THE CODE, AND NONE OF THE ASSETS OF BORROWER CONSTITUTES OR WILL CONSTITUTE
“PLAN ASSETS” OF ONE OR MORE SUCH PLANS WITHIN THE MEANING OF 29 C.F.R.
SECTION 2510.3-101.  IN ADDITION, (A) BORROWER IS NOT A “GOVERNMENTAL PLAN”
WITHIN THE MEANING OF SECTION 3(32) OF ERISA AND (B) TRANSACTIONS BY OR WITH
BORROWER ARE NOT SUBJECT TO ANY STATE OR OTHER STATUTE, REGULATION OR OTHER
RESTRICTION REGULATING INVESTMENTS OF, OR FIDUCIARY OBLIGATIONS WITH RESPECT TO,
GOVERNMENTAL PLANS WITHIN THE MEANING OF SECTION 3(32) OF ERISA WHICH IS SIMILAR
TO THE PROVISIONS OF SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE AND WHICH
PROHIBIT OR OTHERWISE RESTRICT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
INCLUDING, BUT NOT LIMITED TO THE EXERCISE BY LENDER OF ANY OF ITS RIGHTS UNDER
THE LOAN DOCUMENTS.


4.1.10              COMPLIANCE.  TO BORROWER’S KNOWLEDGE, BORROWER AND THE
PROPERTY AND THE USE THEREOF COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
LEGAL REQUIREMENTS, INCLUDING, WITHOUT LIMITATION, BUILDING AND ZONING
ORDINANCES AND CODES.  TO BORROWER’S KNOWLEDGE, BORROWER IS NOT IN DEFAULT OR
VIOLATION OF ANY ORDER, WRIT, INJUNCTION, DECREE OR DEMAND OF ANY GOVERNMENTAL
AUTHORITY.  TO BORROWER’S KNOWLEDGE, THERE HAS NOT BEEN COMMITTED BY BORROWER
OR, TO BORROWER’S KNOWLEDGE, ANY OTHER PERSON IN OCCUPANCY OF OR INVOLVED WITH
THE OPERATION OR USE OF THE PROPERTY ANY ACT OR OMISSION AFFORDING THE FEDERAL
GOVERNMENT OR ANY OTHER GOVERNMENTAL AUTHORITY THE RIGHT OF FORFEITURE AS
AGAINST THE PROPERTY OR ANY PART THEREOF OR ANY MONIES PAID IN PERFORMANCE OF
BORROWER’S OBLIGATIONS UNDER ANY OF THE LOAN DOCUMENTS.


4.1.11              FINANCIAL INFORMATION.  TO BORROWER’S KNOWLEDGE, ALL
FINANCIAL DATA, INCLUDING, WITHOUT LIMITATION, THE STATEMENTS OF CASH FLOW AND
INCOME AND OPERATING EXPENSE, THAT HAVE BEEN DELIVERED TO LENDER IN RESPECT OF
THE PROPERTY (I) ARE TRUE, COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS,
(II) ACCURATELY REPRESENT THE FINANCIAL CONDITION OF BORROWER AND THE PROPERTY,
AS APPLICABLE, AS OF THE DATE OF SUCH REPORTS, AND (III) TO THE EXTENT PREPARED
OR AUDITED BY AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM, HAVE BEEN
PREPARED IN ACCORDANCE WITH ACCOUNTING PRINCIPLES REASONABLY ACCEPTABLE TO
LENDER, CONSISTENTLY APPLIED THROUGHOUT THE PERIODS COVERED, EXCEPT AS DISCLOSED
THEREIN.  BORROWER DOES NOT HAVE ANY CONTINGENT LIABILITIES, LIABILITIES FOR
TAXES, UNUSUAL FORWARD OR LONG-TERM COMMITMENTS OR UNREALIZED OR ANTICIPATED
LOSSES FROM ANY UNFAVORABLE COMMITMENTS THAT ARE KNOWN TO BORROWER AND
REASONABLY LIKELY TO HAVE A MATERIALLY ADVERSE EFFECT ON THE PROPERTY OR THE
OPERATION THEREOF FOR THE PERMITTED USE, EXCEPT AS REFERRED TO OR REFLECTED IN
SAID FINANCIAL STATEMENTS.  SINCE THE DATE OF SUCH FINANCIAL STATEMENTS, THERE
HAS

37


--------------------------------------------------------------------------------





BEEN NO MATERIALLY ADVERSE CHANGE IN THE FINANCIAL CONDITION, OPERATIONS OR
BUSINESS OF BORROWER FROM THAT SET FORTH IN SAID FINANCIAL STATEMENTS.


4.1.12              CONDEMNATION.  NO CONDEMNATION OR OTHER PROCEEDING HAS BEEN
COMMENCED OR, TO BORROWER’S KNOWLEDGE, IS CONTEMPLATED WITH RESPECT TO ALL OR
ANY PORTION OF THE PROPERTY OR FOR THE RELOCATION OF ROADWAYS PROVIDING ACCESS
TO THE PROPERTY.


4.1.13              FEDERAL RESERVE REGULATIONS.  NO PART OF THE PROCEEDS OF THE
LOAN WILL BE USED FOR THE PURPOSE OF PURCHASING OR ACQUIRING ANY “MARGIN STOCK”
WITHIN THE MEANING OF REGULATION U OF THE BOARD OF GOVERNORS OF THE FEDERAL
RESERVE SYSTEM OR FOR ANY OTHER PURPOSE WHICH WOULD BE INCONSISTENT WITH SUCH
REGULATION U OR ANY OTHER REGULATIONS OF SUCH BOARD OF GOVERNORS, OR FOR ANY
PURPOSES PROHIBITED BY LEGAL REQUIREMENTS OR BY THE TERMS AND CONDITIONS OF THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS.


4.1.14              UTILITIES AND PUBLIC ACCESS.  THE PROPERTY HAS RIGHTS OF
ACCESS TO PUBLIC WAYS AND IS SERVED BY WATER, SEWER, SANITARY SEWER AND STORM
DRAIN FACILITIES ADEQUATE TO SERVICE THE PROPERTY FOR ITS INTENDED USES.  TO
BORROWER’S KNOWLEDGE, ALL PUBLIC UTILITIES NECESSARY OR CONVENIENT TO THE FULL
USE AND ENJOYMENT OF THE PROPERTY ARE LOCATED EITHER IN THE PUBLIC RIGHT-OF-WAY
ABUTTING THE PROPERTY (WHICH ARE CONNECTED SO AS TO SERVE THE PROPERTY WITHOUT
PASSING OVER OTHER PROPERTY) OR IN RECORDED EASEMENTS SERVING THE PROPERTY AND
SUCH EASEMENTS ARE SET FORTH IN AND INSURED BY THE TITLE INSURANCE POLICY.  ALL
ROADS NECESSARY FOR THE USE OF THE PROPERTY FOR ITS CURRENT PURPOSES HAVE BEEN
COMPLETED AND DEDICATED TO PUBLIC USE AND ACCEPTED BY ALL GOVERNMENTAL
AUTHORITIES.


4.1.15              NOT A FOREIGN PERSON.  BORROWER IS NOT A “FOREIGN PERSON”
WITHIN THE MEANING OF §1445(F)(3) OF THE CODE.


4.1.16              SEPARATE LOTS.  THE PROPERTY IS COMPRISED OF ONE (1) OR MORE
PARCELS WHICH CONSTITUTE A SEPARATE TAX LOT OR LOTS AND DOES NOT CONSTITUTE A
PORTION OF ANY OTHER TAX LOT NOT A PART OF THE PROPERTY.


4.1.17              ASSESSMENTS.  THERE ARE NO PENDING, OR TO BORROWER’S
KNOWLEDGE, PROPOSED SPECIAL OR OTHER ASSESSMENTS FOR PUBLIC IMPROVEMENTS OR
OTHERWISE AFFECTING THE PROPERTY, NOR ARE THERE ANY CONTEMPLATED IMPROVEMENTS TO
THE PROPERTY THAT MAY RESULT IN SUCH SPECIAL OR OTHER ASSESSMENTS.


4.1.18              ENFORCEABILITY.  THE LOAN DOCUMENTS ARE NOT SUBJECT TO ANY
RIGHT OF RESCISSION, SET-OFF, COUNTERCLAIM OR DEFENSE BY BORROWER OR GUARANTOR,
INCLUDING THE DEFENSE OF USURY, NOR WOULD THE OPERATION OF ANY OF THE TERMS OF
THE LOAN DOCUMENTS, OR THE EXERCISE OF ANY RIGHT THEREUNDER EXERCISED BY LENDER
IN ACCORDANCE WITH APPLICABLE LAW, RENDER THE LOAN DOCUMENTS UNENFORCEABLE, AND
NEITHER BORROWER NOR GUARANTOR HAS ASSERTED ANY RIGHT OF RESCISSION, SET-OFF,
COUNTERCLAIM OR DEFENSE WITH RESPECT THERETO.


4.1.19              NO PRIOR ASSIGNMENT.  THERE IS NO PRIOR ASSIGNMENT OF THE
LEASES OR ANY PORTION OF THE RENTS BY BORROWER OR ANY OF ITS PREDECESSORS IN
INTEREST, GIVEN AS COLLATERAL SECURITY WHICH WILL BE OUTSTANDING UPON
APPLICATION OF THE PROCEEDS OF THE LOAN.

38


--------------------------------------------------------------------------------





4.1.20              INSURANCE.  BORROWER HAS OBTAINED AND HAS DELIVERED TO
LENDER (A) CERTIFIED COPIES OF THE POLICIES REFLECTING THE INSURANCE COVERAGES,
AMOUNTS AND OTHER REQUIREMENTS SET FORTH IN THIS AGREEMENT OR (B) OTHER EVIDENCE
OF SUCH MATTERS ACCEPTABLE TO LENDER.  TO BORROWER’S KNOWLEDGE, NO CLAIMS HAVE
BEEN MADE OR ARE CURRENTLY PENDING, OUTSTANDING OR OTHERWISE REMAIN UNSATISFIED
UNDER ANY SUCH POLICY, AND NEITHER BORROWER NOR ANY OTHER PERSON, HAS DONE, BY
ACT OR OMISSION, ANYTHING WHICH WOULD IMPAIR THE COVERAGE OF ANY SUCH POLICY.


4.1.21              USE OF PROPERTY.  THE PROPERTY IS USED EXCLUSIVELY FOR THE
PERMITTED USE.


4.1.22              CERTIFICATE OF OCCUPANCY; LICENSES.  TO BORROWER’S
KNOWLEDGE, ALL CERTIFICATIONS, PERMITS, LICENSES AND APPROVALS, INCLUDING
WITHOUT LIMITATION, CERTIFICATES OF COMPLETION AND OCCUPANCY PERMITS REQUIRED TO
BE OBTAINED BY BORROWER FOR THE LEGAL USE, OCCUPANCY AND OPERATION OF THE
PROPERTY FOR THE PERMITTED USE HAVE BEEN OBTAINED AND ARE IN FULL FORCE AND
EFFECT, AND TO BORROWER’S KNOWLEDGE, ALL CERTIFICATIONS, PERMITS, LICENSES AND
APPROVALS, INCLUDING WITHOUT LIMITATION, CERTIFICATES OF COMPLETION AND
OCCUPANCY PERMITS REQUIRED TO BE OBTAINED BY ANY PERSON OTHER THAN BORROWER FOR
THE LEGAL USE, OCCUPANCY AND OPERATION OF THE PROPERTY THE PERMITTED USE, HAVE
BEEN OBTAINED AND ARE IN FULL FORCE AND EFFECT (ALL OF THE FOREGOING
CERTIFICATIONS, PERMITS, LICENSES AND APPROVALS ARE COLLECTIVELY REFERRED TO AS
THE “LICENSES”).  BORROWER SHALL AND SHALL CAUSE ALL OTHER PERSONS TO, KEEP AND
MAINTAIN ALL LICENSES NECESSARY FOR THE OPERATION OF THE PROPERTY FOR THE
PERMITTED USE. TO BORROWER’S KNOWLEDGE, THE USE BEING MADE OF THE PROPERTY IS IN
CONFORMITY WITH ALL CERTIFICATES OF OCCUPANCY ISSUED FOR THE PROPERTY.


4.1.23              FLOOD ZONE.  TO BORROWER’S KNOWLEDGE, NO IMPROVEMENTS ON THE
PROPERTY ARE LOCATED IN AN AREA IDENTIFIED BY THE FEDERAL EMERGENCY MANAGEMENT
AGENCY AS AN AREA HAVING SPECIAL FLOOD HAZARDS OR, IF SO LOCATED, THE FLOOD
INSURANCE REQUIRED PURSUANT TO SECTION 6.1(A)(I) IS IN FULL FORCE AND EFFECT
WITH RESPECT TO THE PROPERTY.


4.1.24              PHYSICAL CONDITION.  EXCEPT AS DISCLOSED IN THE PHYSICAL
CONDITIONS REPORT DELIVERED TO LENDER IN CONNECTION WITH THIS LOAN, TO
BORROWER’S KNOWLEDGE, THE PROPERTY, INCLUDING, WITHOUT LIMITATION, ALL
BUILDINGS, IMPROVEMENTS, PARKING FACILITIES, SIDEWALKS, STORM DRAINAGE SYSTEMS,
ROOFS, PLUMBING SYSTEMS, HVAC SYSTEMS, FIRE PROTECTION SYSTEMS, ELECTRICAL
SYSTEMS, EQUIPMENT, ELEVATORS, EXTERIOR SIDINGS AND DOORS, LANDSCAPING,
IRRIGATION SYSTEMS AND ALL STRUCTURAL COMPONENTS, ARE IN GOOD CONDITION, ORDER
AND REPAIR IN ALL MATERIAL RESPECTS; THERE EXISTS NO STRUCTURAL OR OTHER
MATERIAL DEFECTS OR DAMAGES IN THE PROPERTY AND BORROWER HAS NOT RECEIVED NOTICE
FROM ANY INSURANCE COMPANY OR BONDING COMPANY OF ANY DEFECTS OR INADEQUACIES IN
THE PROPERTY, OR ANY PART THEREOF, WHICH WOULD ADVERSELY AFFECT THE INSURABILITY
OF THE SAME OR CAUSE THE IMPOSITION OF EXTRAORDINARY PREMIUMS OR CHARGES THEREON
OR OF ANY TERMINATION OR THREATENED TERMINATION OF ANY POLICY OF INSURANCE OR
BOND.


4.1.25              BOUNDARIES.  TO BORROWER’S KNOWLEDGE, ALL OF THE
IMPROVEMENTS WHICH WERE INCLUDED IN DETERMINING THE APPRAISED VALUE OF THE
PROPERTY LIE WHOLLY WITHIN THE BOUNDARIES AND BUILDING RESTRICTION LINES OF THE
PROPERTY, AND NO IMPROVEMENTS ON ADJOINING PROPERTIES ENCROACH UPON THE
PROPERTY, AND NO EASEMENTS OR OTHER ENCUMBRANCES UPON THE PROPERTY ENCROACH UPON
ANY OF THE IMPROVEMENTS, SO AS TO AFFECT THE VALUE OR MARKETABILITY OF THE
PROPERTY EXCEPT THOSE WHICH ARE INSURED AGAINST BY THE TITLE INSURANCE POLICY.

39


--------------------------------------------------------------------------------





4.1.26              LEASES.  THE PROPERTY IS NOT SUBJECT TO ANY LEASES OTHER
THAN THE LEASES DESCRIBED IN THE RENT ROLL ATTACHED AS SCHEDULE II HERETO AND
MADE A PART HEREOF.  BORROWER IS THE OWNER AND LESSOR OF LANDLORD’S INTEREST IN
THE LEASES.  NO PERSON HAS ANY POSSESSORY INTEREST IN THE PROPERTY OR RIGHT TO
OCCUPY THE SAME EXCEPT UNDER AND PURSUANT TO THE PROVISIONS OF THE LEASES.  THE
CURRENT LEASES ARE IN FULL FORCE AND EFFECT AND, TO BORROWER’S KNOWLEDGE, THERE
ARE NO DEFAULTS THEREUNDER BY EITHER PARTY AND THERE ARE NO CONDITIONS THAT,
WITH THE PASSAGE OF TIME OR THE GIVING OF NOTICE, OR BOTH, WOULD CONSTITUTE
DEFAULTS THEREUNDER.  NO RENT (INCLUDING SECURITY DEPOSITS) HAS BEEN PAID MORE
THAN ONE (1) MONTH IN ADVANCE OF ITS DUE DATE.  ALL WORK TO BE PERFORMED BY
BORROWER UNDER EACH LEASE HAS BEEN PERFORMED AS REQUIRED AND HAS BEEN ACCEPTED
BY THE APPLICABLE TENANT, AND ANY PAYMENTS, FREE RENT, PARTIAL RENT, REBATE OF
RENT OR OTHER PAYMENTS, CREDITS, ALLOWANCES OR ABATEMENTS REQUIRED TO BE GIVEN
BY BORROWER TO ANY TENANT HAS ALREADY BEEN RECEIVED BY SUCH TENANT.  THERE HAS
BEEN NO PRIOR SALE, TRANSFER OR ASSIGNMENT, HYPOTHECATION OR PLEDGE OF ANY LEASE
OR OF THE RENTS RECEIVED THEREIN WHICH IS OUTSTANDING.  TO BORROWER’S KNOWLEDGE,
EXCEPT AS SET FORTH ON SCHEDULE II, NO TENANT LISTED ON SCHEDULE II HAS ASSIGNED
ITS LEASE OR SUBLET ALL OR ANY PORTION OF THE PREMISES DEMISED THEREBY, NO SUCH
TENANT HOLDS ITS LEASED PREMISES UNDER ASSIGNMENT OR SUBLEASE, NOR DOES ANYONE
EXCEPT SUCH TENANT AND ITS EMPLOYEES OCCUPY SUCH LEASED PREMISES.  NO TENANT
UNDER ANY LEASE HAS A RIGHT OR OPTION PURSUANT TO SUCH LEASE OR OTHERWISE TO
PURCHASE ALL OR ANY PART OF THE LEASED PREMISES OR THE BUILDING OF WHICH THE
LEASED PREMISES ARE A PART.  EXCEPT AS SET FORTH IN SCHEDULE II, NO TENANT UNDER
ANY LEASE HAS ANY RIGHT OR OPTION FOR ADDITIONAL SPACE IN THE IMPROVEMENTS.  TO
BORROWER’S ACTUAL KNOWLEDGE BASED ON THE ENVIRONMENTAL REPORT DELIVERED TO
LENDER IN CONNECTION HEREWITH, NO HAZARDOUS WASTES OR TOXIC SUBSTANCES, AS
DEFINED BY APPLICABLE FEDERAL, STATE OR LOCAL STATUTES, RULES AND REGULATIONS,
HAVE BEEN DISPOSED, STORED OR TREATED BY ANY TENANT UNDER ANY LEASE ON OR ABOUT
THE LEASED PREMISES NOR DOES BORROWER HAVE ANY KNOWLEDGE OF ANY TENANT’S
INTENTION TO USE ITS LEASED PREMISES FOR ANY ACTIVITY WHICH, DIRECTLY OR
INDIRECTLY, INVOLVES THE USE, GENERATION, TREATMENT, STORAGE, DISPOSAL OR
TRANSPORTATION OF ANY PETROLEUM PRODUCT OR ANY TOXIC OR HAZARDOUS CHEMICAL,
MATERIAL, SUBSTANCE OR WASTE, EXCEPT IN EITHER EVENT, IN COMPLIANCE WITH
APPLICABLE FEDERAL, STATE OR LOCAL STATUES, RULES AND REGULATIONS.


4.1.27              SURVEY.  TO BORROWER’S KNOWLEDGE, NO SURVEY FOR THE PROPERTY
DELIVERED TO LENDER IN CONNECTION WITH THIS AGREEMENT FAILS TO REFLECT ANY
MATERIAL MATTER AFFECTING THE PROPERTY OR THE TITLE THERETO.


4.1.28              INVENTORY.  BORROWER IS THE OWNER OF ALL OF THE EQUIPMENT,
FIXTURES AND PERSONAL PROPERTY (AS SUCH TERMS ARE DEFINED IN THE MORTGAGE)
LOCATED ON OR AT THE PROPERTY AND SHALL NOT LEASE ANY EQUIPMENT, FIXTURES OR
PERSONAL PROPERTY OTHER THAN AS PERMITTED HEREUNDER.  ALL OF THE EQUIPMENT,
FIXTURES AND PERSONAL PROPERTY ARE SUFFICIENT TO OPERATE THE PROPERTY IN THE
MANNER REQUIRED HEREUNDER AND IN THE MANNER IN WHICH IT IS CURRENTLY OPERATED.


4.1.29              FILING AND RECORDING TAXES.  ALL TRANSFER TAXES, DEED
STAMPS, INTANGIBLE TAXES OR OTHER AMOUNTS IN THE NATURE OF TRANSFER TAXES
REQUIRED TO BE PAID BY ANY PERSON UNDER APPLICABLE LEGAL REQUIREMENTS CURRENTLY
IN EFFECT IN CONNECTION WITH THE ACQUISITION OF THE PROPERTY TO BORROWER HAVE
BEEN PAID OR ARE SIMULTANEOUSLY BEING PAID.  ALL MORTGAGE, MORTGAGE RECORDING,
STAMP, INTANGIBLE OR OTHER SIMILAR TAX REQUIRED TO BE PAID BY ANY PERSON UNDER
APPLICABLE LEGAL REQUIREMENTS CURRENTLY IN EFFECT IN CONNECTION WITH THE
EXECUTION, DELIVERY, RECORDATION, FILING, REGISTRATION, PERFECTION OR
ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, THE
MORTGAGE, HAVE BEEN PAID, AND, UNDER CURRENT LEGAL

40


--------------------------------------------------------------------------------





REQUIREMENTS, THE MORTGAGE IS ENFORCEABLE IN ACCORDANCE WITH ITS TERMS BY LENDER
(OR ANY SUBSEQUENT HOLDER THEREOF).


4.1.30              SPECIAL PURPOSE ENTITY/SEPARATENESS.  (A)  UNTIL THE DEBT
HAS BEEN PAID IN FULL, BORROWER HEREBY REPRESENTS, WARRANTS AND COVENANTS THAT
(I) BORROWER IS, SHALL BE AND SHALL CONTINUE TO BE A SPECIAL PURPOSE ENTITY AND
(II) PRINCIPAL IS, SHALL BE AND SHALL CONTINUE TO BE A SPECIAL PURPOSE ENTITY
(LENDER ACKNOWLEDGES THAT THE SINGLE PURPOSE PROVISIONS CONTAINED IN THE
ORGANIZATIONAL DOCUMENTS OF BORROWER AND PRINCIPAL SATISFY THE REQUIREMENTS OF A
SPECIAL PURPOSE ENTITY).

(B)                                 THE REPRESENTATIONS, WARRANTIES AND
COVENANTS SET FORTH IN SECTION 4.1.30(A) SHALL SURVIVE FOR SO LONG AS ANY AMOUNT
REMAINS PAYABLE TO LENDER UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

(C)                                  ALL OF THE FACTS STATED AND ALL OF THE
ASSUMPTIONS MADE IN THE INSOLVENCY OPINION, INCLUDING, BUT NOT LIMITED TO, IN
ANY EXHIBITS ATTACHED THERETO, ARE TRUE AND CORRECT IN ALL RESPECTS.  BORROWER
HAS COMPLIED AND WILL COMPLY WITH, AND PRINCIPAL HAS COMPLIED AND BORROWER WILL
CAUSE PRINCIPAL TO COMPLY WITH, ALL OF THE ASSUMPTIONS MADE WITH RESPECT TO
BORROWER AND PRINCIPAL IN THE INSOLVENCY OPINION.  BORROWER WILL COMPLY WITH ALL
OF THE ASSUMPTIONS MADE WITH RESPECT TO BORROWER AND PRINCIPAL IN ANY SUBSEQUENT
NON-CONSOLIDATION OPINION REQUIRED TO BE DELIVERED IN CONNECTION WITH THE LOAN
DOCUMENTS (AN “ADDITIONAL INSOLVENCY OPINION”).  EACH AFFILIATE OF BORROWER AND
PRINCIPAL WITH RESPECT TO WHICH AN ASSUMPTION SHALL BE MADE IN ANY ADDITIONAL
INSOLVENCY OPINION WILL COMPLY WITH ALL OF THE ASSUMPTIONS MADE WITH RESPECT TO
IT IN ANY ADDITIONAL INSOLVENCY OPINION.


4.1.31              PROPERTY MANAGEMENT AGREEMENT.  THE PROPERTY MANAGEMENT
AGREEMENT IS IN FULL FORCE AND EFFECT AND, TO BORROWER’S KNOWLEDGE, THERE ARE NO
DEFAULTS THEREUNDER BY ANY PARTY THERETO AND NO EVENT HAS OCCURRED THAT, WITH
THE PASSAGE OF TIME AND/OR THE GIVING OF NOTICE WOULD CONSTITUTE A DEFAULT
THEREUNDER.


4.1.32              ILLEGAL ACTIVITY.  TO BORROWER’S KNOWLEDGE, NO PORTION OF
THE PROPERTY HAS BEEN OR WILL BE PURCHASED WITH PROCEEDS OF ANY ILLEGAL
ACTIVITY.


4.1.33              NO CHANGE IN FACTS OR CIRCUMSTANCES; DISCLOSURE.  ALL
INFORMATION SUBMITTED BY BORROWER TO LENDER AND IN ALL FINANCIAL STATEMENTS,
RENT ROLLS (INCLUDING THE RENT ROLL ATTACHED HERETO AS SCHEDULE II), REPORTS,
CERTIFICATES AND OTHER DOCUMENTS SUBMITTED IN CONNECTION WITH THE LOAN OR IN
SATISFACTION OF THE TERMS THEREOF AND ALL STATEMENTS OF FACT MADE BY BORROWER IN
THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT, ARE ACCURATE, COMPLETE AND CORRECT
IN ALL MATERIAL RESPECTS, PROVIDED, HOWEVER, THAT IF SUCH INFORMATION WAS
PROVIDED TO BORROWER BY NON-AFFILIATED THIRD PARTIES, BORROWER REPRESENTS THAT
SUCH INFORMATION IS, TO BORROWER’S KNOWLEDGE, ACCURATE, COMPLETE AND CORRECT IN
ALL MATERIAL RESPECTS.  TO BORROWER’S KNOWLEDGE, THERE HAS BEEN NO MATERIAL
ADVERSE CHANGE IN ANY CONDITION, FACT, CIRCUMSTANCE OR EVENT THAT WOULD MAKE ANY
SUCH INFORMATION INACCURATE, INCOMPLETE OR OTHERWISE MISLEADING IN ANY MATERIAL
RESPECT OR THAT OTHERWISE MATERIALLY AND ADVERSELY AFFECTS OR MIGHT MATERIALLY
AND ADVERSELY AFFECT THE PROPERTY OR THE BUSINESS OPERATIONS OR THE FINANCIAL
CONDITION OF BORROWER.  TO BORROWER’S KNOWLEDGE, BORROWER HAS DISCLOSED TO
LENDER ALL MATERIAL FACTS AND HAS NOT FAILED TO DISCLOSE

41


--------------------------------------------------------------------------------





ANY MATERIAL FACT THAT COULD CAUSE ANY PROVIDED INFORMATION OR REPRESENTATION OR
WARRANTY MADE HEREIN TO BE MATERIALLY MISLEADING.


4.1.34              INVESTMENT COMPANY ACT.  BORROWER IS NOT (A) AN “INVESTMENT
COMPANY” OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY,” WITHIN THE
MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED; (B) A “HOLDING
COMPANY” OR A “SUBSIDIARY COMPANY” OF A “HOLDING COMPANY” OR AN “AFFILIATE” OF
EITHER A “HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” WITHIN THE MEANING OF THE
PUBLIC UTILITY HOLDING COMPANY ACT OF 1935, AS AMENDED; OR (C) SUBJECT TO ANY
OTHER FEDERAL OR STATE LAW OR REGULATION WHICH PURPORTS TO RESTRICT OR REGULATE
ITS ABILITY TO BORROW MONEY.


4.1.35              EMBARGOED PERSON.  AS OF THE CLOSING DATE, TO BORROWER’S
KNOWLEDGE, (A) NONE OF THE FUNDS OR OTHER ASSETS OF BORROWER CONSTITUTE PROPERTY
OF, OR ARE BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY, BY ANY EMBARGOED PERSON;
(B) NO EMBARGOED PERSON HAS ANY INTEREST OF ANY NATURE WHATSOEVER IN BORROWER
WITH THE RESULT THAT THE INVESTMENT IN BORROWER (WHETHER DIRECTLY OR
INDIRECTLY), IS PROHIBITED BY LAW OR THE LOAN IS IN VIOLATION OF LAW; AND (C)
NONE OF THE FUNDS OF BORROWER HAVE BEEN DERIVED FROM ANY UNLAWFUL ACTIVITY WITH
THE RESULT THAT THE INVESTMENT IN BORROWER (WHETHER DIRECTLY OR INDIRECTLY), IS
PROHIBITED BY LAW OR THE LOAN IS IN VIOLATION OF LAW.


4.1.36              PRINCIPAL PLACE OF BUSINESS; STATE OF ORGANIZATION. 
BORROWER’S PRINCIPAL PLACE OF BUSINESS AS OF THE DATE HEREOF IS THE ADDRESS SET
FORTH IN THE INTRODUCTORY PARAGRAPH OF THIS AGREEMENT.  THE BORROWER IS
ORGANIZED UNDER THE LAWS OF THE STATE OF DELAWARE.


4.1.37              LOAN TO VALUE.  THE MAXIMUM PRINCIPAL AMOUNT OF THE LOAN
DOES NOT EXCEED ONE HUNDRED TWENTY-FIVE PERCENT (125%) OF THE FAIR MARKET VALUE
OF THE PROPERTY AS SET FORTH ON THE APPRAISAL OF THE PROPERTY.


4.1.38              MORTGAGE TAXES.  AS OF THE DATE HEREOF, BORROWER REPRESENTS
THAT IT HAS PAID OR HAS DEPOSITED WITH THE TITLE COMPANY ISSUING THE TITLE
INSURANCE POLICY FUNDS SUFFICIENT TO PAY ALL STATE, COUNTY AND MUNICIPAL
RECORDING AND ALL OTHER TAXES IMPOSED UPON THE EXECUTION AND RECORDATION OF THE
MORTGAGE.


SECTION 4.2                                   SURVIVAL OF REPRESENTATIONS. 
BORROWER AGREES THAT ALL OF THE REPRESENTATIONS AND WARRANTIES OF BORROWER SET
FORTH IN SECTION 4.1 AND ELSEWHERE IN THIS AGREEMENT AND IN THE OTHER LOAN
DOCUMENTS SHALL SURVIVE FOR SO LONG AS ANY AMOUNT REMAINS OWING TO LENDER UNDER
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS BY BORROWER.  ALL
REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS MADE IN THIS AGREEMENT OR
IN THE OTHER LOAN DOCUMENTS BY BORROWER SHALL BE DEEMED TO HAVE BEEN RELIED UPON
BY LENDER NOTWITHSTANDING ANY INVESTIGATION HERETOFORE OR HEREAFTER MADE BY
LENDER OR ON ITS BEHALF.


V.                                    BORROWER COVENANTS


SECTION 5.1                                   AFFIRMATIVE COVENANTS.  FROM THE
CLOSING DATE AND UNTIL PAYMENT AND PERFORMANCE IN FULL OF ALL OBLIGATIONS OF
BORROWER UNDER THE LOAN DOCUMENTS OR THE EARLIER RELEASE OF THE LIEN OF THE
MORTGAGE ENCUMBERING THE PROPERTY (AND ALL RELATED OBLIGATIONS)

42


--------------------------------------------------------------------------------





IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
BORROWER HEREBY COVENANTS AND AGREES WITH LENDER THAT:


5.1.1                     EXISTENCE; COMPLIANCE WITH LEGAL REQUIREMENTS;
INSURANCE.  BORROWER SHALL DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO
PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS EXISTENCE, RIGHTS,
LICENSES, PERMITS AND FRANCHISES AND COMPLY WITH ALL LEGAL REQUIREMENTS
APPLICABLE TO IT AND THE PROPERTY.  BORROWER SHALL NOT COMMIT, NOR SHALL
BORROWER PERMIT ANY OTHER PERSON IN OCCUPANCY OF OR INVOLVED WITH THE OPERATION
OR USE OF THE PROPERTY TO COMMIT ANY ACT OR OMISSION AFFORDING THE FEDERAL
GOVERNMENT OR ANY STATE OR LOCAL GOVERNMENT THE RIGHT OF FORFEITURE AS AGAINST
THE PROPERTY OR ANY PART THEREOF OR ANY MONIES PAID IN PERFORMANCE OF BORROWER’S
OBLIGATIONS UNDER ANY OF THE LOAN DOCUMENTS.  BORROWER HEREBY COVENANTS AND
AGREES NOT TO COMMIT, PERMIT OR SUFFER TO EXIST ANY ACT OR OMISSION AFFORDING
SUCH RIGHT OF FORFEITURE.  BORROWER SHALL AT ALL TIMES MAINTAIN, PRESERVE AND
PROTECT ALL ITS FRANCHISES AND TRADE NAMES AND PRESERVE ALL THE REMAINDER OF ITS
PROPERTY USED OR USEFUL IN THE CONDUCT OF ITS BUSINESS AND SHALL KEEP THE
PROPERTY IN GOOD WORKING ORDER AND REPAIR, AND FROM TIME TO TIME MAKE, OR CAUSE
TO BE MADE, ALL REASONABLY NECESSARY REPAIRS, RENEWALS, REPLACEMENTS,
BETTERMENTS AND IMPROVEMENTS THERETO, ALL AS MORE FULLY PROVIDED IN THE
MORTGAGE.  BORROWER SHALL KEEP THE PROPERTY INSURED AT ALL TIMES BY FINANCIALLY
SOUND AND REPUTABLE INSURERS, TO SUCH EXTENT AND AGAINST SUCH RISKS, AND
MAINTAIN LIABILITY AND SUCH OTHER INSURANCE, AS IS MORE FULLY PROVIDED IN THIS
AGREEMENT.  BORROWER SHALL OPERATE THE PROPERTY IN ACCORDANCE WITH THE TERMS AND
PROVISIONS OF THE O&M AGREEMENT IN ALL MATERIAL RESPECTS.  AFTER PRIOR WRITTEN
NOTICE TO LENDER, BORROWER, AT ITS OWN EXPENSE, MAY CONTEST BY APPROPRIATE LEGAL
PROCEEDING PROMPTLY INITIATED AND CONDUCTED IN GOOD FAITH AND WITH DUE
DILIGENCE, THE VALIDITY OF ANY LEGAL REQUIREMENT, THE APPLICABILITY OF ANY LEGAL
REQUIREMENT TO BORROWER OR THE PROPERTY OR ANY ALLEGED VIOLATION OF ANY LEGAL
REQUIREMENT, PROVIDED THAT (I) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND
REMAINS UNCURED; (II) INTENTIONALLY OMITTED; (III) SUCH PROCEEDING SHALL BE
PERMITTED UNDER AND BE CONDUCTED IN ACCORDANCE WITH THE PROVISIONS OF ANY
INSTRUMENT TO WHICH BORROWER IS SUBJECT AND SHALL NOT CONSTITUTE A DEFAULT
THEREUNDER AND SUCH PROCEEDING SHALL BE CONDUCTED IN ACCORDANCE WITH ALL
APPLICABLE STATUTES, LAWS AND ORDINANCES; (IV) NEITHER THE PROPERTY NOR ANY PART
THEREOF OR INTEREST THEREIN WILL BE IN IMMEDIATE DANGER OF BEING SOLD,
FORFEITED, TERMINATED, CANCELLED OR LOST; (V) BORROWER SHALL PROMPTLY UPON FINAL
DETERMINATION THEREOF COMPLY WITH ANY SUCH LEGAL REQUIREMENT DETERMINED TO BE
VALID OR APPLICABLE OR CURE ANY VIOLATION OF ANY LEGAL REQUIREMENT; (VI) SUCH
PROCEEDING SHALL SUSPEND THE ENFORCEMENT OF THE CONTESTED LEGAL REQUIREMENT
AGAINST BORROWER OR THE PROPERTY; AND (VII) BORROWER SHALL FURNISH SUCH SECURITY
AS MAY BE REQUIRED IN THE PROCEEDING, OR AS MAY BE REQUESTED BY LENDER, TO
INSURE COMPLIANCE WITH SUCH LEGAL REQUIREMENT, TOGETHER WITH ALL INTEREST AND
PENALTIES PAYABLE IN CONNECTION THEREWITH.  LENDER MAY APPLY ANY SUCH SECURITY,
AS NECESSARY TO CAUSE COMPLIANCE WITH SUCH LEGAL REQUIREMENT AT ANY TIME WHEN,
IN THE REASONABLE JUDGMENT OF LENDER, THE VALIDITY, APPLICABILITY OR VIOLATION
OF SUCH LEGAL REQUIREMENT IS FINALLY ESTABLISHED OR THE PROPERTY (OR ANY PART
THEREOF OR INTEREST THEREIN) SHALL BE IN DANGER OF BEING SOLD, FORFEITED,
TERMINATED, CANCELLED OR LOST.  PROVIDED NO EVENT OF DEFAULT THEN EXISTS, ANY
SECURITY DEPOSITED WITH LENDER PURSUANT TO THIS SECTION 5.1.1 MAY BE USED TO
SATISFY COMPLIANCE WITH THE RELATED LEGAL REQUIREMENT WITH ANY EXCESS AFTER THE
SATISFACTION OF SAME TO BE RETURNED TO BORROWER.


5.1.2                     TAXES AND OTHER CHARGES. BORROWER SHALL PAY OR CAUSE
TO BE PAID ALL TAXES AND OTHER CHARGES NOW OR HEREAFTER LEVIED OR ASSESSED OR
IMPOSED AGAINST THE PROPERTY OR ANY PART THEREOF AS THE SAME BECOME DUE AND
PAYABLE; PROVIDED, HOWEVER, BORROWER’S OBLIGATION

43


--------------------------------------------------------------------------------





TO DIRECTLY PAY TO THE APPROPRIATE TAXING AUTHORITY TAXES SHALL BE SUSPENDED IF
BORROWER HAS DEPOSITED AMOUNTS FOR THE PAYMENT OF SUCH TAXES INTO THE TAX AND
INSURANCE ESCROW FUND PURSUANT TO OF SECTION 7.2 HEREOF.  BORROWER WILL DELIVER
TO LENDER RECEIPTS FOR PAYMENT OR OTHER EVIDENCE SATISFACTORY TO LENDER THAT THE
TAXES AND OTHER CHARGES HAVE BEEN SO PAID OR ARE NOT THEN DELINQUENT NO LATER
THAN TEN (10) DAYS PRIOR TO THE DATE ON WHICH THE TAXES AND/OR OTHER CHARGES
WOULD OTHERWISE BE DELINQUENT IF NOT PAID (PROVIDED, HOWEVER, THAT BORROWER IS
NOT REQUIRED TO FURNISH SUCH RECEIPTS FOR PAYMENT OF TAXES IN THE EVENT THAT
SUCH TAXES HAVE BEEN PAID BY LENDER PURSUANT TO SECTION 7.2 HEREOF).  IF
BORROWER PAYS OR CAUSES TO BE PAID ALL TAXES AND OTHER CHARGES AND PROVIDES A
COPY OF THE RECEIPT EVIDENCING THE PAYMENT THEREOF TO LENDER, THEN LENDER SHALL
REIMBURSE BORROWER, PROVIDED THAT THERE ARE THEN SUFFICIENT PROCEEDS IN THE TAX
AND INSURANCE ESCROW FUND AND PROVIDED THAT THE TAXES ARE BEING PAID PURSUANT TO
SECTION 7.2.  UPON WRITTEN REQUEST OF BORROWER, IF LENDER HAS PAID SUCH TAXES
PURSUANT TO SECTION 7.2 HEREOF, LENDER SHALL PROVIDE BORROWER WITH EVIDENCE THAT
SUCH TAXES HAVE BEEN PAID.  BORROWER SHALL NOT SUFFER AND SHALL PROMPTLY CAUSE
TO BE PAID AND DISCHARGED ANY LIEN OR CHARGE WHATSOEVER WHICH MAY BE OR BECOME A
LIEN OR CHARGE AGAINST THE PROPERTY, AND SHALL PROMPTLY PAY FOR ALL UTILITY
SERVICES PROVIDED TO THE PROPERTY.  AFTER PRIOR WRITTEN NOTICE TO LENDER,
BORROWER, AT ITS OWN EXPENSE, MAY CONTEST BY APPROPRIATE LEGAL PROCEEDING,
PROMPTLY INITIATED AND CONDUCTED IN GOOD FAITH AND WITH DUE DILIGENCE, THE
AMOUNT OR VALIDITY OR APPLICATION IN WHOLE OR IN PART OF ANY TAXES OR OTHER
CHARGES, PROVIDED THAT (I)  BORROWER IS PERMITTED TO DO SO UNDER THE PROVISIONS
OF ANY MORTGAGE OR DEED OF TRUST SUPERIOR IN LIEN TO THE MORTGAGE; (II) SUCH
PROCEEDING SHALL BE PERMITTED UNDER AND BE CONDUCTED IN ACCORDANCE WITH THE
PROVISIONS OF ANY OTHER INSTRUMENT TO WHICH BORROWER IS SUBJECT AND SHALL NOT
CONSTITUTE A DEFAULT THEREUNDER AND SUCH PROCEEDING SHALL BE CONDUCTED IN
ACCORDANCE WITH ALL APPLICABLE STATUTES, LAWS AND ORDINANCES; (III) NEITHER THE
PROPERTY NOR ANY PART THEREOF OR INTEREST THEREIN WILL BE IN IMMEDIATE DANGER OF
BEING SOLD, FORFEITED, TERMINATED, CANCELLED OR LOST; (IV) BORROWER SHALL
PROMPTLY UPON FINAL DETERMINATION THEREOF PAY THE AMOUNT OF ANY SUCH TAXES OR
OTHER CHARGES, TOGETHER WITH ALL COSTS, INTEREST AND PENALTIES WHICH MAY BE
PAYABLE IN CONNECTION THEREWITH; (V) SUCH PROCEEDING SHALL SUSPEND THE
COLLECTION OF SUCH CONTESTED TAXES OR OTHER CHARGES FROM THE PROPERTY; AND
(VI) BORROWER SHALL FURNISH SUCH SECURITY AS MAY BE REQUIRED IN THE PROCEEDING,
OR AS MAY BE REASONABLY REQUESTED BY LENDER, TO INSURE THE PAYMENT OF ANY SUCH
TAXES OR OTHER CHARGES, TOGETHER WITH ALL INTEREST AND PENALTIES THEREON. 
LENDER MAY PAY OVER ANY SUCH CASH DEPOSIT OR PART THEREOF HELD BY LENDER TO THE
CLAIMANT ENTITLED THERETO AT ANY TIME WHEN, IN THE REASONABLE JUDGMENT OF
LENDER, THE ENTITLEMENT OF SUCH CLAIMANT IS ESTABLISHED OR THE PROPERTY (OR PART
THEREOF OR INTEREST THEREIN) SHALL BE IN IMMINENT DANGER OF BEING SOLD,
FORFEITED, TERMINATED, CANCELLED OR LOST OR THERE SHALL BE ANY DANGER OF THE
LIEN OF THE MORTGAGE BEING PRIMED BY ANY RELATED LIEN OTHER THAN A LIEN IN
RESPECT OF TAXES BEING CONTESTED IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 5.1.2.  PROVIDED NO EVENT OF DEFAULT THEN EXISTS, ANY SECURITY DEPOSITED
WITH LENDER PURSUANT TO THIS SECTION 5.1.2 MAY BE USED TO SATISFY THE RELATED
TAXES OR OTHER CHARGES WITH ANY EXCESS AFTER THE SATISFACTION OF SAME TO BE
RETURNED TO BORROWER.


5.1.3                     LITIGATION.  BORROWER SHALL GIVE PROMPT WRITTEN NOTICE
TO LENDER UPON OBTAINING INFORMATION OF ANY LITIGATION OR GOVERNMENTAL
PROCEEDINGS PENDING OR THREATENED AGAINST BORROWER AND/OR GUARANTOR WHICH MIGHT
MATERIALLY ADVERSELY AFFECT BORROWER’S OR GUARANTOR’S CONDITION (FINANCIAL OR
OTHERWISE) OR BUSINESS OR THE PROPERTY.

44


--------------------------------------------------------------------------------





5.1.4                     ACCESS TO PROPERTY.  BORROWER SHALL PERMIT AGENTS,
REPRESENTATIVES AND EMPLOYEES OF LENDER TO INSPECT THE PROPERTY OR ANY PART
THEREOF AT REASONABLE HOURS UPON REASONABLE ADVANCE NOTICE, SUBJECT TO THE
RIGHTS OF TENANTS UNDER THEIR RESPECTIVE LEASES.


5.1.5                     NOTICE OF DEFAULT.  BORROWER SHALL PROMPTLY ADVISE
LENDER OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT OF WHICH BORROWER
HAS KNOWLEDGE.


5.1.6                     COOPERATE IN LEGAL PROCEEDINGS.  BORROWER SHALL
COOPERATE FULLY WITH LENDER WITH RESPECT TO ANY PROCEEDINGS BEFORE ANY COURT,
BOARD OR OTHER GOVERNMENTAL AUTHORITY WHICH MAY IN ANY WAY AFFECT THE RIGHTS OF
LENDER HEREUNDER OR ANY RIGHTS OBTAINED BY LENDER UNDER ANY OF THE OTHER LOAN
DOCUMENTS AND, IN CONNECTION THEREWITH, PERMIT LENDER, AT ITS ELECTION, TO
PARTICIPATE IN ANY SUCH PROCEEDINGS.


5.1.7                     PERFORM LOAN DOCUMENTS.  BORROWER SHALL OBSERVE,
PERFORM AND SATISFY ALL THE TERMS, PROVISIONS, COVENANTS AND CONDITIONS OF, AND
SHALL PAY WHEN DUE ALL COSTS, FEES AND EXPENSES TO THE EXTENT REQUIRED UNDER THE
LOAN DOCUMENTS EXECUTED AND DELIVERED BY, OR APPLICABLE TO, BORROWER.


5.1.8                     AWARD AND INSURANCE BENEFITS.  BORROWER SHALL
COOPERATE WITH LENDER IN OBTAINING FOR LENDER THE BENEFITS OF ANY AWARDS OR
INSURANCE PROCEEDS LAWFULLY OR EQUITABLY PAYABLE IN CONNECTION WITH THE
PROPERTY, AND LENDER SHALL BE REIMBURSED FOR ANY EXPENSES INCURRED IN CONNECTION
THEREWITH (INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS, AND THE
PAYMENT BY BORROWER OF THE EXPENSE OF AN APPRAISAL ON BEHALF OF LENDER IN CASE
OF CASUALTY OR CONDEMNATION AFFECTING THE PROPERTY OR ANY PART THEREOF) OUT OF
SUCH INSURANCE PROCEEDS.


5.1.9                     FURTHER ASSURANCES. BORROWER SHALL, AT BORROWER’S SOLE
COST AND EXPENSE:

(A)                                  FURNISH TO LENDER ALL INSTRUMENTS,
DOCUMENTS, BOUNDARY SURVEYS, FOOTING OR FOUNDATION SURVEYS, CERTIFICATES, PLANS
AND SPECIFICATIONS, APPRAISALS, TITLE AND OTHER INSURANCE REPORTS AND
AGREEMENTS, AND EACH AND EVERY OTHER DOCUMENT, CERTIFICATE, AGREEMENT AND
INSTRUMENT REQUIRED TO BE FURNISHED BY BORROWER PURSUANT TO THE TERMS OF THE
LOAN DOCUMENTS OR REASONABLY REQUESTED BY LENDER IN CONNECTION THEREWITH;

(B)                                 EXECUTE AND DELIVER TO LENDER SUCH
DOCUMENTS, INSTRUMENTS, CERTIFICATES, ASSIGNMENTS AND OTHER WRITINGS, AND DO
SUCH OTHER ACTS NECESSARY OR DESIRABLE, TO EVIDENCE, PRESERVE AND/OR PROTECT THE
COLLATERAL AT ANY TIME SECURING OR INTENDED TO SECURE THE OBLIGATIONS OF
BORROWER UNDER THE LOAN DOCUMENTS, AS LENDER MAY REASONABLY REQUIRE; AND

(C)                                  DO AND EXECUTE ALL AND SUCH FURTHER LAWFUL
AND REASONABLE ACTS, CONVEYANCES AND ASSURANCES FOR THE BETTER AND MORE
EFFECTIVE CARRYING OUT OF THE INTENTS AND PURPOSES OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS, AS LENDER SHALL REASONABLY REQUIRE FROM TIME TO TIME.


5.1.10              PRINCIPAL PLACE OF BUSINESS, STATE OF ORGANIZATION. 
BORROWER WILL NOT CAUSE OR PERMIT ANY CHANGE TO BE MADE IN ITS NAME, IDENTITY
(INCLUDING ITS TRADE NAME OR NAMES), PLACE OF ORGANIZATION OR FORMATION (AS SET
FORTH IN SECTION 4.1.36 HEREOF) OR BORROWER’S CORPORATE, PARTNERSHIP OR OTHER
STRUCTURE UNLESS BORROWER SHALL HAVE FIRST NOTIFIED LENDER IN

45


--------------------------------------------------------------------------------





WRITING OF SUCH CHANGE AT LEAST THIRTY (30) DAYS PRIOR TO THE EFFECTIVE DATE OF
SUCH CHANGE, AND SHALL HAVE FIRST TAKEN ALL ACTION REQUIRED BY LENDER FOR THE
PURPOSE OF PERFECTING OR PROTECTING THE LIEN AND SECURITY INTERESTS OF LENDER
PURSUANT TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND, IN THE CASE OF A
CHANGE IN BORROWER’S STRUCTURE, WITHOUT FIRST OBTAINING THE PRIOR CONSENT OF
LENDER.  UPON LENDER’S REQUEST, BORROWER SHALL EXECUTE AND DELIVER ADDITIONAL
FINANCING STATEMENTS, SECURITY AGREEMENTS AND OTHER INSTRUMENTS WHICH MAY BE
NECESSARY TO EFFECTIVELY EVIDENCE OR PERFECT LENDER’S SECURITY INTEREST IN THE
PROPERTY AS A RESULT OF SUCH CHANGE OF PRINCIPAL PLACE OF BUSINESS OR PLACE OF
ORGANIZATION.  BORROWER’S PRINCIPAL PLACE OF BUSINESS AND CHIEF EXECUTIVE
OFFICE, AND THE PLACE WHERE BORROWER KEEPS ITS BOOKS AND RECORDS, INCLUDING
RECORDED DATA OF ANY KIND OR NATURE, REGARDLESS OF THE MEDIUM OR RECORDING,
INCLUDING SOFTWARE, WRITINGS, PLANS, SPECIFICATIONS AND SCHEMATICS, HAS BEEN FOR
THE PRECEDING FOUR MONTHS (OR, IF LESS, THE ENTIRE PERIOD OF THE EXISTENCE OF
BORROWER) AND WILL CONTINUE TO BE THE ADDRESS OF BORROWER SET FORTH AT THE
INTRODUCTORY PARAGRAPH OF THIS AGREEMENT (UNLESS BORROWER NOTIFIES LENDER IN
WRITING AT LEAST THIRTY (30) DAYS PRIOR TO THE DATE OF SUCH CHANGE).  BORROWER’S
ORGANIZATIONAL IDENTIFICATION NUMBER, IF ANY, ASSIGNED BY THE STATE OF
INCORPORATION OR ORGANIZATION IS CORRECTLY SET FORTH IN THE INTRODUCTORY
PARAGRAPH OF THIS AGREEMENT.  BORROWER SHALL PROMPTLY NOTIFY LENDER OF ANY
CHANGE IN ITS ORGANIZATIONAL IDENTIFICATION NUMBER.  IF BORROWER DOES NOT NOW
HAVE AN ORGANIZATIONAL IDENTIFICATION NUMBER AND LATER OBTAINS ONE, BORROWER
PROMPTLY SHALL NOTIFY LENDER OF SUCH ORGANIZATIONAL IDENTIFICATION NUMBER.


5.1.11              FINANCIAL REPORTING.  (A)  BORROWER WILL KEEP AND MAINTAIN
OR WILL CAUSE TO BE KEPT AND MAINTAINED ON A FISCAL YEAR BASIS, IN ACCORDANCE
WITH GAAP (OR SUCH OTHER ACCOUNTING BASIS REASONABLY ACCEPTABLE TO LENDER),
RECORDS AND ACCOUNTS REFLECTING ALL OF THE FINANCIAL AFFAIRS OF BORROWER AND ALL
ITEMS OF INCOME AND EXPENSE IN CONNECTION WITH THE OPERATION OF THE PROPERTY. 
LENDER SHALL HAVE THE RIGHT FROM TIME TO TIME AT ALL TIMES DURING NORMAL
BUSINESS HOURS UPON REASONABLE NOTICE TO EXAMINE SUCH BOOKS, RECORDS AND
ACCOUNTS AT THE OFFICE OF BORROWER OR OTHER PERSON MAINTAINING SUCH BOOKS,
RECORDS AND ACCOUNTS AND TO MAKE SUCH COPIES OR EXTRACTS THEREOF AS LENDER SHALL
DESIRE.  AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
BORROWER SHALL PAY ANY COSTS AND EXPENSES INCURRED BY LENDER TO EXAMINE
BORROWER’S ACCOUNTING RECORDS WITH RESPECT TO THE PROPERTY, AS LENDER SHALL
REASONABLY DETERMINE TO BE NECESSARY OR APPROPRIATE IN THE PROTECTION OF
LENDER’S INTEREST.

(B)                                 BORROWER WILL FURNISH TO LENDER ANNUALLY,
WITHIN ONE HUNDRED TWENTY (120) DAYS FOLLOWING THE END OF EACH FISCAL YEAR OF
BORROWER, CERTIFIED ANNUAL FINANCIAL STATEMENTS PREPARED IN ACCORDANCE WITH GAAP
(OR SUCH OTHER ACCOUNTING BASIS REASONABLY ACCEPTABLE TO LENDER) COVERING THE
PROPERTY FOR SUCH FISCAL YEAR AND CONTAINING STATEMENTS OF PROFIT AND LOSS FOR
BORROWER AND THE PROPERTY AND A BALANCE SHEET FOR BORROWER.  SUCH STATEMENTS
SHALL SET FORTH THE FINANCIAL CONDITION AND THE RESULTS OF OPERATIONS FOR THE
PROPERTY FOR SUCH FISCAL YEAR, AND SHALL INCLUDE, BUT NOT BE LIMITED TO, AMOUNTS
REPRESENTING ANNUAL NET CASH FLOW, NET OPERATING INCOME, GROSS INCOME FROM
OPERATIONS AND OPERATING EXPENSES.  SUCH ANNUAL FINANCIAL STATEMENTS SHALL BE
ACCOMPANIED BY (I) A COMPARISON OF THE BUDGETED INCOME AND EXPENSES AND THE
ACTUAL INCOME AND EXPENSES FOR THE PRIOR FISCAL YEAR, (II) AN OFFICER’S
CERTIFICATE STATING THAT EACH SUCH ANNUAL FINANCIAL STATEMENT PRESENTS FAIRLY
THE FINANCIAL CONDITION AND THE RESULTS OF OPERATIONS OF BORROWER AND THE
PROPERTY BEING REPORTED UPON AND HAS BEEN PREPARED IN ACCORDANCE WITH GAAP (OR
SUCH OTHER ACCOUNTING BASIS REASONABLY ACCEPTABLE TO LENDER), (III) A LIST OF
TENANTS, IF ANY, OCCUPYING MORE THAN TWENTY PERCENT (20%) OF THE TOTAL FLOOR
AREA OF THE IMPROVEMENTS, (IV) A BREAKDOWN SHOWING THE YEAR IN WHICH EACH LEASE
THEN IN EFFECT

46


--------------------------------------------------------------------------------




EXPIRES AND THE PERCENTAGE OF TOTAL FLOOR AREA OF THE IMPROVEMENTS AND THE
PERCENTAGE OF BASE RENT WITH RESPECT TO WHICH LEASES SHALL EXPIRE IN EACH SUCH
YEAR, EACH SUCH PERCENTAGE TO BE EXPRESSED ON BOTH A PER YEAR AND CUMULATIVE
BASIS, AND (V) A SCHEDULE RECONCILING NET OPERATING INCOME TO NET CASH FLOW (THE
“NET CASH FLOW SCHEDULE”), WHICH SHALL ITEMIZE ALL MATERIAL ADJUSTMENTS MADE TO
NET OPERATING INCOME TO ARRIVE AT NET CASH FLOW.  TOGETHER WITH BORROWER’S
ANNUAL FINANCIAL STATEMENTS, BORROWER SHALL FURNISH TO LENDER AN OFFICER’S
CERTIFICATE CERTIFYING TO ITS KNOWLEDGE AS OF THE DATE THEREOF WHETHER THERE
EXISTS AN EVENT OR CIRCUMSTANCE WHICH CONSTITUTES A DEFAULT OR EVENT OF DEFAULT
UNDER THE LOAN DOCUMENTS EXECUTED AND DELIVERED BY, OR APPLICABLE TO, BORROWER,
AND IF SUCH DEFAULT OR EVENT OF DEFAULT EXISTS, THE NATURE THEREOF, THE PERIOD
OF TIME IT HAS EXISTED AND THE ACTION THEN BEING TAKEN TO REMEDY THE SAME.

(C)                                  BORROWER WILL FURNISH, OR CAUSE TO BE
FURNISHED, TO LENDER ON OR BEFORE TWENTY (20) DAYS AFTER THE END OF EACH
CALENDAR QUARTER THE FOLLOWING ITEMS, ACCOMPANIED BY AN OFFICER’S CERTIFICATE
STATING THAT SUCH ITEMS ARE TRUE, CORRECT, ACCURATE, AND COMPLETE AND FAIRLY
PRESENT THE FINANCIAL CONDITION AND RESULTS OF THE OPERATIONS OF BORROWER AND
THE PROPERTY (SUBJECT TO NORMAL YEAR-END ADJUSTMENTS) AS APPLICABLE:  (I) 
QUARTERLY AND YEAR-TO-DATE OPERATING STATEMENTS (INCLUDING CAPITAL EXPENDITURES)
PREPARED FOR EACH CALENDAR QUARTER, NOTING NET OPERATING INCOME, GROSS INCOME
FROM OPERATIONS, AND OPERATING EXPENSES (NOT INCLUDING ANY CONTRIBUTIONS TO THE
REPLACEMENT RESERVE FUND), AND OTHER INFORMATION NECESSARY AND SUFFICIENT TO
FAIRLY REPRESENT THE FINANCIAL POSITION AND RESULTS OF OPERATION OF THE PROPERTY
DURING SUCH CALENDAR QUARTER, AND CONTAINING A COMPARISON OF BUDGETED INCOME AND
EXPENSES AND THE ACTUAL INCOME AND EXPENSES TOGETHER WITH A DETAILED EXPLANATION
OF ANY VARIANCES OF FIVE PERCENT (5%) OR MORE BETWEEN BUDGETED AND ACTUAL
AMOUNTS FOR SUCH PERIODS, ALL IN FORM SATISFACTORY TO LENDER; (II) A CALCULATION
REFLECTING THE ANNUAL DEBT SERVICE COVERAGE RATIO FOR THE IMMEDIATELY PRECEDING
TWELVE (12) MONTH PERIOD AS OF THE LAST DAY OF SUCH QUARTER ACCOMPANIED BY AN
OFFICER’S CERTIFICATE WITH RESPECT THERETO; AND (III) A NET CASH FLOW SCHEDULE. 
PRIOR TO A SECURITIZATION, BORROWER SHALL PROVIDE THE ITEMS REQUIRED PURSUANT TO
THIS SECTION 5.1.11(C) ON A MONTHLY BASIS.

(D)                                 FOR THE PARTIAL YEAR PERIOD COMMENCING ON
THE CLOSING DATE, AND FOR EACH FISCAL YEAR THEREAFTER, BORROWER SHALL SUBMIT TO
LENDER AN ANNUAL BUDGET NOT LATER THAN THIRTY (30) DAYS AFTER THE COMMENCEMENT
OF SUCH PERIOD OR FISCAL YEAR IN FORM REASONABLY SATISFACTORY TO LENDER.  THE
ANNUAL BUDGET SHALL BE SUBJECT TO LENDER’S WRITTEN APPROVAL IF A CASH SWEEP
PERIOD EXISTS (EACH SUCH ANNUAL BUDGET, AN “APPROVED ANNUAL BUDGET”).  IN THE
EVENT THAT LENDER OBJECTS TO A PROPOSED ANNUAL BUDGET SUBMITTED BY BORROWER
DURING A CASH SWEEP PERIOD, LENDER SHALL ADVISE BORROWER OF SUCH OBJECTIONS
WITHIN FIFTEEN (15) DAYS AFTER RECEIPT THEREOF (AND DELIVER TO BORROWER A
REASONABLY DETAILED DESCRIPTION OF SUCH OBJECTIONS) AND BORROWER SHALL PROMPTLY
REVISE SUCH ANNUAL BUDGET AND RESUBMIT THE SAME TO LENDER.  LENDER SHALL ADVISE
BORROWER OF ANY OBJECTIONS TO SUCH REVISED ANNUAL BUDGET WITHIN TEN (10) DAYS
AFTER RECEIPT THEREOF (AND DELIVER TO BORROWER A REASONABLY DETAILED DESCRIPTION
OF SUCH OBJECTIONS) AND BORROWER SHALL PROMPTLY REVISE THE SAME IN ACCORDANCE
WITH THE PROCESS DESCRIBED IN THIS SUBSECTION UNTIL LENDER APPROVES THE ANNUAL
BUDGET.  UNTIL SUCH TIME THAT LENDER APPROVES A PROPOSED ANNUAL BUDGET, THE MOST
RECENTLY APPROVED ANNUAL BUDGET SHALL APPLY; PROVIDED THAT, SUCH APPROVED ANNUAL
BUDGET SHALL BE ADJUSTED TO REFLECT ACTUAL INCREASES IN TAXES, INSURANCE
PREMIUMS AND OTHER CHARGES.

47


--------------------------------------------------------------------------------




(E)                                  IN THE EVENT THAT A CASH SWEEP PERIOD
EXISTS AND BORROWER MUST INCUR AN EXTRAORDINARY OPERATING EXPENSE OR CAPITAL
EXPENSE NOT SET FORTH IN THE APPROVED ANNUAL BUDGET (EACH AN “EXTRAORDINARY
EXPENSE”), THEN BORROWER SHALL PROMPTLY DELIVER TO LENDER A REASONABLY DETAILED
EXPLANATION OF SUCH PROPOSED EXTRAORDINARY EXPENSE FOR LENDER’S APPROVAL.

(F)                                    ANY REPORTS, STATEMENTS OR OTHER
INFORMATION REQUIRED TO BE DELIVERED UNDER THIS AGREEMENT SHALL BE DELIVERED
(I) IN PAPER FORM, (II) ON A DISKETTE, AND (III) IF REQUESTED BY LENDER AND
WITHIN THE CAPABILITIES OF BORROWER’S DATA SYSTEMS WITHOUT CHANGE OR
MODIFICATION THERETO, IN ELECTRONIC FORM AND PREPARED USING MICROSOFT WORD FOR
WINDOWS OR WORDPERFECT FOR WINDOWS FILES (WHICH FILES MAY BE PREPARED USING A
SPREADSHEET PROGRAM AND SAVED AS WORD PROCESSING FILES).  BORROWER AGREES THAT
LENDER MAY DISCLOSE INFORMATION REGARDING THE PROPERTY AND BORROWER THAT IS
PROVIDED TO LENDER PURSUANT TO THIS SECTION 5.1.11(F) IN CONNECTION WITH THE
SECURITIZATION TO SUCH PARTIES REQUESTING SUCH INFORMATION IN CONNECTION WITH
SUCH SECURITIZATION.


5.1.12              BUSINESS AND OPERATIONS.  BORROWER WILL CONTINUE TO ENGAGE
IN THE BUSINESSES PRESENTLY CONDUCTED BY IT AS AND TO THE EXTENT THE SAME ARE
NECESSARY FOR THE OWNERSHIP, MAINTENANCE, MANAGEMENT AND OPERATION OF THE
PROPERTY.  BORROWER WILL QUALIFY TO DO BUSINESS AND WILL REMAIN IN GOOD STANDING
UNDER THE LAWS OF THE JURISDICTION AS AND TO THE EXTENT THE SAME ARE REQUIRED
FOR THE OWNERSHIP, MAINTENANCE, MANAGEMENT AND OPERATION OF THE PROPERTY. 
BORROWER SHALL AT ALL TIMES DURING THE TERM OF THE LOAN, CONTINUE TO OWN ALL OF
THE EQUIPMENT, FIXTURES AND PERSONAL PROPERTY WHICH ARE NECESSARY TO OPERATE THE
PROPERTY IN THE MANNER REQUIRED HEREUNDER AND IN THE MANNER IN WHICH IT IS
CURRENTLY OPERATED.


5.1.13              TITLE TO THE PROPERTY.  BORROWER WILL WARRANT AND DEFEND
(A) THE TITLE TO THE PROPERTY AND EVERY PART THEREOF, SUBJECT ONLY TO LIENS
PERMITTED HEREUNDER (INCLUDING PERMITTED ENCUMBRANCES) AND (B) THE VALIDITY AND
PRIORITY OF THE LIEN OF THE MORTGAGE AND THE ASSIGNMENT OF LEASES ON THE
PROPERTY, SUBJECT ONLY TO LIENS PERMITTED HEREUNDER (INCLUDING PERMITTED
ENCUMBRANCES), IN EACH CASE AGAINST THE CLAIMS OF ALL PERSONS WHOMSOEVER. 
BORROWER SHALL REIMBURSE LENDER FOR ANY LOSSES, COSTS, DAMAGES OR EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES AND COURT COSTS) INCURRED BY LENDER IF AN
INTEREST IN THE PROPERTY, OTHER THAN AS PERMITTED HEREUNDER, IS CLAIMED BY
ANOTHER PERSON.


5.1.14              COSTS OF ENFORCEMENT.  IN THE EVENT (A) THAT THE MORTGAGE
ENCUMBERING THE PROPERTY IS FORECLOSED IN WHOLE OR IN PART OR THAT THE MORTGAGE
IS PUT INTO THE HANDS OF AN ATTORNEY FOR COLLECTION, SUIT, ACTION OR
FORECLOSURE, (B) OF THE FORECLOSURE OF ANY MORTGAGE PRIOR TO OR SUBSEQUENT TO
THE MORTGAGE ENCUMBERING THE PROPERTY IN WHICH PROCEEDING LENDER IS MADE A
PARTY, OR (C) OF THE BANKRUPTCY, INSOLVENCY, REHABILITATION OR OTHER SIMILAR
PROCEEDING IN RESPECT OF BORROWER OR ANY OF ITS CONSTITUENT PERSONS OR AN
ASSIGNMENT BY BORROWER OR ANY OF ITS CONSTITUENT PERSONS FOR THE BENEFIT OF ITS
CREDITORS, BORROWER, ITS SUCCESSORS OR ASSIGNS, SHALL BE CHARGEABLE WITH AND
AGREES TO PAY ALL COSTS OF COLLECTION AND DEFENSE, INCLUDING REASONABLE
ATTORNEYS’ FEES AND COSTS, INCURRED BY LENDER OR BORROWER IN CONNECTION
THEREWITH AND IN CONNECTION WITH ANY APPELLATE PROCEEDING OR POST-JUDGMENT
ACTION INVOLVED THEREIN, TOGETHER WITH ALL REQUIRED SERVICE OR USE TAXES.


5.1.15              ESTOPPEL STATEMENT.  (A)  AFTER REQUEST BY LENDER, BORROWER
SHALL FURNISH TO LENDER WITHIN TEN (10) DAYS A STATEMENT, DULY ACKNOWLEDGED AND
CERTIFIED, SETTING FORTH (I)  THE AMOUNT OF THE ORIGINAL PRINCIPAL AMOUNT OF THE
NOTE, (II) THE UNPAID PRINCIPAL AMOUNT OF THE NOTE,

48


--------------------------------------------------------------------------------





(III) THE INTEREST RATE OF THE NOTE, (IV) THE DATE INSTALLMENTS OF INTEREST
AND/OR PRINCIPAL WERE LAST PAID, (V) ANY KNOWN OFFSETS OR DEFENSES TO THE
PAYMENT OF THE DEBT, IF ANY, AND (VI) THAT THE NOTE, THIS AGREEMENT, THE
MORTGAGE AND THE OTHER LOAN DOCUMENTS ARE VALID, LEGAL AND BINDING OBLIGATIONS
AND HAVE NOT BEEN MODIFIED OR IF MODIFIED, GIVING PARTICULARS OF SUCH
MODIFICATION.

(B)                                 BORROWER SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO DELIVER TO LENDER UPON REQUEST, TENANT ESTOPPEL CERTIFICATES FROM
EACH COMMERCIAL TENANT LEASING SPACE AT THE PROPERTY IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO LENDER PROVIDED THAT BORROWER SHALL NOT BE REQUIRED
TO DELIVER SUCH CERTIFICATES MORE FREQUENTLY THAN ONE (1) TIME IN ANY CALENDAR
YEAR.

(C)                                  WITHIN THIRTY (30) DAYS OF REQUEST BY
BORROWER, LENDER SHALL DELIVER TO BORROWER A STATEMENT SETTING FORTH THE ITEMS
DESCRIBED AT (A)(I), (II), (III) AND (IV) OF THIS SECTION 5.1.15.


5.1.16              LOAN PROCEEDS.  BORROWER SHALL USE THE PROCEEDS OF THE LOAN
RECEIVED BY IT ON THE CLOSING DATE ONLY FOR THE PURPOSES SET FORTH IN
SECTION 2.1.4.


5.1.17              PERFORMANCE BY BORROWER.  BORROWER SHALL IN A TIMELY MANNER
OBSERVE, PERFORM AND FULFILL EACH AND EVERY COVENANT, TERM AND PROVISION OF EACH
LOAN DOCUMENT EXECUTED AND DELIVERED BY, OR APPLICABLE TO, BORROWER, AND SHALL
NOT ENTER INTO OR OTHERWISE SUFFER OR PERMIT ANY AMENDMENT, WAIVER, SUPPLEMENT,
TERMINATION OR OTHER MODIFICATION OF ANY LOAN DOCUMENT EXECUTED AND DELIVERED
BY, OR APPLICABLE TO, BORROWER WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER.


5.1.18              CONFIRMATION OF REPRESENTATIONS.  BORROWER SHALL DELIVER, IN
CONNECTION WITH ANY SECURITIZATION, (A) ONE (1) OR MORE OFFICER’S CERTIFICATES
CERTIFYING AS TO THE ACCURACY (OR DISCLOSING ANY INACCURACIES, AS APPLICABLE) OF
ALL REPRESENTATIONS MADE BY BORROWER IN THE LOAN DOCUMENTS AS OF THE DATE OF THE
CLOSING OF SUCH SECURITIZATION, AND (B) CERTIFICATES OF THE RELEVANT
GOVERNMENTAL AUTHORITIES IN ALL RELEVANT JURISDICTIONS INDICATING THE GOOD
STANDING AND QUALIFICATION OF BORROWER, PRINCIPAL AND GUARANTOR AS OF THE DATE
OF THE SECURITIZATION.


5.1.19              NO JOINT ASSESSMENT. BORROWER SHALL NOT SUFFER, PERMIT OR
INITIATE THE JOINT ASSESSMENT OF THE PROPERTY (A) WITH ANY OTHER REAL PROPERTY
CONSTITUTING A TAX LOT SEPARATE FROM THE PROPERTY, AND (B) WHICH CONSTITUTES
REAL PROPERTY WITH ANY PORTION OF THE PROPERTY WHICH MAY BE DEEMED TO CONSTITUTE
PERSONAL PROPERTY, OR ANY OTHER PROCEDURE WHEREBY THE LIEN OF ANY TAXES WHICH
MAY BE LEVIED AGAINST SUCH PERSONAL PROPERTY SHALL BE ASSESSED OR LEVIED OR
CHARGED TO SUCH REAL PROPERTY PORTION OF THE PROPERTY.


5.1.20              LEASING MATTERS. ANY LEASES WITH RESPECT TO THE PROPERTY
WRITTEN AFTER THE CLOSING DATE, FOR MORE THAN THE RELEVANT LEASING THRESHOLD
SQUARE FOOTAGE SHALL BE SUBJECT TO THE PRIOR WRITTEN APPROVAL OF LENDER, WHICH
APPROVAL MAY BE GIVEN OR WITHHELD IN THE SOLE DISCRETION OF LENDER.  LENDER
SHALL APPROVE OR DISAPPROVE ANY SUCH LEASE WITHIN TEN (10) BUSINESS DAYS OF
LENDER’S RECEIPT OF A FINAL EXECUTION DRAFT OF SUCH LEASE (INCLUDING ALL
EXHIBITS, SCHEDULES, SUPPLEMENTS, ADDENDA OR OTHER AGREEMENTS RELATING THERETO)
AND A WRITTEN NOTICE FROM BORROWER REQUESTING LENDER’S APPROVAL TO SUCH LEASE,
AND SUCH LEASE SHALL BE DEEMED APPROVED, IF LENDER DOES NOT DISAPPROVE SUCH
LEASE WITHIN SAID TEN (10) BUSINESS DAY PERIOD

49


--------------------------------------------------------------------------------





PROVIDED SUCH WRITTEN NOTICE CONSPICUOUSLY STATES, IN LARGE BOLD TYPE, THAT
“PURSUANT TO SECTION 5.1.20 OF THE LOAN AGREEMENT, THE LEASE SHALL BE DEEMED
APPROVED IF LENDER DOES NOT RESPOND TO THE CONTRARY WITHIN TEN (10) BUSINESS
DAYS OF LENDER’S RECEIPT OF SUCH LEASE AND WRITTEN NOTICE”, PROVIDED THAT IN NO
EVENT SHALL LENDER’S CONSENT BE DEEMED GIVEN WITH RESPECT TO ANY LEASE FOR
50,000 OR MORE RENTABLE SQUARE FEET.  BORROWER SHALL FURNISH LENDER WITH
EXECUTED COPIES OF ALL LEASES.  ALL RENEWALS OF LEASES AND ALL PROPOSED LEASES
SHALL PROVIDE FOR RENTAL RATES COMPARABLE TO EXISTING LOCAL MARKET RATES (UNLESS
SUCH RENTAL RATES ARE OTHERWISE SET FORTH IN THE LEASES EXECUTED PRIOR TO THE
CLOSING DATE).  ALL PROPOSED LEASES SHALL BE ON COMMERCIALLY REASONABLE TERMS
AND SHALL NOT CONTAIN ANY TERMS WHICH WOULD MATERIALLY IMPAIR LENDER’S RIGHTS
UNDER THE LOAN DOCUMENTS.  ALL LEASES EXECUTED AFTER THE CLOSING DATE SHALL
PROVIDE THAT THEY ARE SUBORDINATE TO THE MORTGAGE ENCUMBERING THE PROPERTY AND
THAT THE TENANT THEREUNDER AGREES TO ATTORN TO LENDER OR ANY PURCHASER AT A SALE
BY FORECLOSURE OR POWER OF SALE.  BORROWER (I) SHALL OBSERVE AND PERFORM THE
OBLIGATIONS IMPOSED UPON THE LESSOR UNDER THE LEASES IN A COMMERCIALLY
REASONABLE MANNER; (II) SHALL ENFORCE THE TERMS, COVENANTS AND CONDITIONS
CONTAINED IN THE LEASES UPON THE PART OF THE TENANT THEREUNDER TO BE OBSERVED OR
PERFORMED IN A COMMERCIALLY REASONABLE MANNER AND IN A MANNER NOT TO IMPAIR THE
VALUE OF THE PROPERTY INVOLVED EXCEPT THAT NO TERMINATION BY BORROWER OR
ACCEPTANCE OF SURRENDER BY A TENANT OF ANY LEASE SHALL BE PERMITTED UNLESS BY
REASON OF A TENANT DEFAULT AND THEN ONLY IN A COMMERCIALLY REASONABLE MANNER TO
PRESERVE AND PROTECT THE PROPERTY; PROVIDED, HOWEVER, THAT NO SUCH TERMINATION
OR SURRENDER OF ANY LEASE COVERING MORE THAN THE RELEVANT LEASING THRESHOLD WILL
BE PERMITTED WITHOUT THE WRITTEN CONSENT OF LENDER WHICH CONSENT MAY BE WITHHELD
IN THE REASONABLE DISCRETION OF LENDER; (III) SHALL NOT COLLECT ANY OF THE RENTS
MORE THAN ONE (1) MONTH IN ADVANCE (OTHER THAN SECURITY DEPOSITS); (IV) SHALL
NOT EXECUTE ANY OTHER ASSIGNMENT OF LESSOR’S INTEREST IN THE LEASES OR THE RENTS
(EXCEPT AS CONTEMPLATED BY THE LOAN DOCUMENTS); (V) SHALL NOT ALTER, MODIFY OR
CHANGE THE TERMS OF THE LEASES IN A MANNER INCONSISTENT WITH THE PROVISIONS OF
THE LOAN DOCUMENTS WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, WHICH CONSENT
MAY BE WITHHELD IN THE SOLE DISCRETION OF LENDER; AND (VI) SHALL EXECUTE AND
DELIVER AT THE REQUEST OF LENDER ALL SUCH FURTHER ASSURANCES, CONFIRMATIONS AND
ASSIGNMENTS IN CONNECTION WITH THE LEASES AS LENDER SHALL FROM TIME TO TIME
REASONABLY REQUIRE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN,
BORROWER SHALL NOT ENTER INTO A LEASE OF ALL OR SUBSTANTIALLY ALL OF THE
PROPERTY WITHOUT LENDER’S PRIOR WRITTEN CONSENT.  NOTWITHSTANDING THE FOREGOING,
BORROWER MAY, WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, TERMINATE ANY LEASE
WHICH DEMISES LESS THAN THE RELEVANT LEASING THRESHOLD UNDER ANY OF THE
FOLLOWING CIRCUMSTANCES: (I) THE TENANT UNDER SAID LEASE IS IN DEFAULT BEYOND
ANY APPLICABLE GRACE AND CURE PERIOD, AND BORROWER HAS THE RIGHT TO TERMINATE
SUCH LEASE; (II) SUCH TERMINATION IS PERMITTED BY THE TERMS OF THE LEASE IN
QUESTION AND BORROWER HAS SECURED AN OBLIGATION FROM A THIRD PARTY TO LEASE THE
SPACE UNDER THE LEASE TO BE TERMINATED AT A RENTAL EQUAL TO OR HIGHER THAN THE
RENTAL DUE UNDER THE LEASE TO BE TERMINATED; AND (III) IF THE TENANT UNDER THE
LEASE TO BE TERMINATED, HAS EXECUTED A RIGHT UNDER SAID LEASE TO TERMINATE ITS
LEASE UPON PAYMENT OF A TERMINATION FEE TO BORROWER, AND HAS IN FACT TERMINATED
ITS LEASE AND PAID SAID FEE, BORROWER MAY ACCEPT SAID TERMINATION.


5.1.21              ALTERATIONS. SUBJECT TO THE RIGHTS OF TENANTS TO MAKE
ALTERATIONS PURSUANT TO THE TERMS OF THEIR RESPECTIVE LEASES, BORROWER SHALL
OBTAIN LENDER’S PRIOR WRITTEN CONSENT TO ANY ALTERATIONS TO ANY IMPROVEMENTS,
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED EXCEPT WITH RESPECT
TO ALTERATIONS THAT MAY HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S FINANCIAL
CONDITION, THE VALUE OF THE PROPERTY OR THE NET OPERATING INCOME. 
NOTWITHSTANDING THE

50


--------------------------------------------------------------------------------





FOREGOING, LENDER’S CONSENT SHALL NOT BE REQUIRED IN CONNECTION WITH ANY
ALTERATIONS THAT WILL NOT HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S FINANCIAL
CONDITION, THE VALUE OF THE PROPERTY OR THE NET OPERATING INCOME, PROVIDED THAT
SUCH ALTERATIONS ARE MADE IN CONNECTION WITH (A) TENANT IMPROVEMENT WORK
PERFORMED PURSUANT TO THE TERMS OF ANY LEASE EXECUTED ON OR BEFORE THE CLOSING
DATE, (B) TENANT IMPROVEMENT WORK PERFORMED PURSUANT TO THE TERMS AND PROVISIONS
OF A LEASE AND NOT ADVERSELY AFFECTING ANY STRUCTURAL COMPONENT OF ANY
IMPROVEMENTS, ANY UTILITY OR HVAC SYSTEM CONTAINED IN ANY IMPROVEMENTS OR THE
EXTERIOR OF ANY BUILDING CONSTITUTING A PART OF ANY IMPROVEMENTS,
(C) ALTERATIONS PERFORMED IN CONNECTION WITH THE RESTORATION OF THE PROPERTY
AFTER THE OCCURRENCE OF A CASUALTY OR CONDEMNATION IN ACCORDANCE WITH THE TERMS
AND PROVISIONS OF THIS AGREEMENT OR (D) ANY STRUCTURAL ALTERATION WHICH COSTS
LESS THAN $150,000.00 IN THE AGGREGATE FOR ALL COMPONENTS THEREOF WHICH
CONSTITUTE SUCH ALTERATION OR ANY NON-STRUCTURAL ALTERATION WHICH COSTS LESS
THAN $300,000.00 IN THE AGGREGATE FOR ALL COMPONENTS THEREOF WHICH CONSTITUTE
SUCH ALTERATION.  IF THE TOTAL UNPAID AMOUNTS DUE AND PAYABLE WITH RESPECT TO
ALTERATIONS TO THE IMPROVEMENTS AT THE PROPERTY (OTHER THAN SUCH AMOUNTS TO BE
PAID OR REIMBURSED BY TENANTS UNDER THE LEASES) SHALL AT ANY TIME EQUAL OR
EXCEED $300,000.00 (AND SUCH AMOUNT IS NOT BEING PAID FROM ANY RESERVE FUNDS)
(THE “THRESHOLD AMOUNT”), BORROWER, UPON LENDER’S REQUEST, SHALL PROMPTLY
DELIVER TO LENDER AS SECURITY FOR THE PAYMENT OF SUCH AMOUNTS AND AS ADDITIONAL
SECURITY FOR BORROWER’S OBLIGATIONS UNDER THE LOAN DOCUMENTS ANY OF THE
FOLLOWING:  (A) CASH, (B) U.S. OBLIGATIONS, (C) OTHER SECURITIES HAVING A RATING
ACCEPTABLE TO LENDER AND THAT THE APPLICABLE RATING AGENCIES HAVE CONFIRMED IN
WRITING WILL NOT, IN AND OF ITSELF, RESULT IN A DOWNGRADE, WITHDRAWAL OR
QUALIFICATION OF THE THEN CURRENT RATINGS ASSIGNED TO ANY SECURITIES OR ANY
CLASS THEREOF IN CONNECTION WITH ANY SECURITIZATION OR (D) A COMPLETION AND
PERFORMANCE BOND OR AN IRREVOCABLE LETTER OF CREDIT (PAYABLE ON SIGHT DRAFT
ONLY) ISSUED BY A FINANCIAL INSTITUTION HAVING A RATING BY S&P OF NOT LESS THAN
“A-1+” IF THE TERM OF SUCH BOND OR LETTER OF CREDIT IS NO LONGER THAN THREE (3)
MONTHS OR, IF SUCH TERM IS IN EXCESS OF THREE (3) MONTHS, ISSUED BY A FINANCIAL
INSTITUTION HAVING A RATING THAT IS ACCEPTABLE TO LENDER AND THAT THE APPLICABLE
RATING AGENCIES HAVE CONFIRMED IN WRITING WILL NOT, IN AND OF ITSELF, RESULT IN
A DOWNGRADE, WITHDRAWAL OR QUALIFICATION OF THE THEN CURRENT RATINGS ASSIGNED TO
ANY SECURITIES OR CLASS THEREOF IN CONNECTION WITH ANY SECURITIZATION.  SUCH
SECURITY SHALL BE IN AN AMOUNT EQUAL TO THE EXCESS OF THE TOTAL UNPAID AMOUNTS
WITH RESPECT TO ALTERATIONS TO THE IMPROVEMENTS ON THE PROPERTY (OTHER THAN SUCH
AMOUNTS TO BE PAID OR REIMBURSED BY TENANTS UNDER THE LEASES) OVER THE THRESHOLD
AMOUNT AND, IF CASH, U.S. OBLIGATIONS OR OTHER SECURITIES, MAY BE APPLIED FROM
TIME TO TIME, AT THE OPTION OF BORROWER TO PAY FOR SUCH ALTERATIONS.  AT THE
OPTION OF LENDER, FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, LENDER MAY TERMINATE ANY OF THE ALTERATIONS AND USE THE
DEPOSIT TO RESTORE THE PROPERTY TO THE EXTENT NECESSARY TO PREVENT ANY MATERIAL
ADVERSE EFFECT ON THE VALUE OF THE PROPERTY.


5.1.22              OPERATION OF PROPERTY. (A) BORROWER SHALL CAUSE THE PROPERTY
TO BE OPERATED, IN ALL MATERIAL RESPECTS, IN ACCORDANCE WITH THE PROPERTY
MANAGEMENT AGREEMENT (OR REPLACEMENT MANAGEMENT AGREEMENT) AS APPLICABLE.  IN
THE EVENT THAT THE PROPERTY MANAGEMENT AGREEMENT EXPIRES OR IS TERMINATED
(WITHOUT LIMITING ANY OBLIGATION OF BORROWER TO OBTAIN LENDER’S CONSENT TO ANY
TERMINATION OR MODIFICATION OF THE PROPERTY MANAGEMENT AGREEMENT IN ACCORDANCE
WITH THE TERMS AND PROVISIONS OF THIS AGREEMENT), BORROWER SHALL PROMPTLY ENTER
INTO A REPLACEMENT MANAGEMENT AGREEMENT WITH PROPERTY MANAGER OR ANOTHER
QUALIFYING PROPERTY MANAGER, AS APPLICABLE.

51


--------------------------------------------------------------------------------


 (B)                              BORROWER SHALL:  (I) PROMPTLY PERFORM AND/OR
OBSERVE, IN ALL MATERIAL RESPECTS, ALL OF THE COVENANTS AND AGREEMENTS REQUIRED
TO BE PERFORMED AND OBSERVED BY IT UNDER THE PROPERTY MANAGEMENT AGREEMENT AND
DO ALL THINGS NECESSARY TO PRESERVE AND TO KEEP UNIMPAIRED ITS MATERIAL RIGHTS
THEREUNDER; (II) PROMPTLY NOTIFY LENDER OF ANY MATERIAL DEFAULT UNDER THE
PROPERTY MANAGEMENT AGREEMENT OF WHICH IT IS AWARE; AND (III) ENFORCE THE
PERFORMANCE AND OBSERVANCE OF ALL OF THE COVENANTS AND AGREEMENTS REQUIRED TO BE
PERFORMED AND/OR OBSERVED BY PROPERTY MANAGER UNDER THE PROPERTY MANAGEMENT
AGREEMENT, IN A COMMERCIALLY REASONABLE MANNER.


5.1.23              SUPPLEMENTAL MORTGAGE AFFIDAVITS. AS OF THE DATE HEREOF,
BORROWER REPRESENTS THAT IT HAS PAID OR HAS DEPOSITED WITH THE TITLE COMPANY
ISSUING THE TITLE INSURANCE POLICY FUNDS SUFFICIENT TO PAY ALL STATE, COUNTY AND
MUNICIPAL RECORDING AND ALL OTHER TAXES IMPOSED UPON THE EXECUTION AND
RECORDATION OF THE MORTGAGE.  IF AT ANY TIME LENDER DETERMINES, BASED ON
APPLICABLE LAW, THAT LENDER IS NOT BEING AFFORDED THE MAXIMUM AMOUNT OF SECURITY
AVAILABLE FROM THE PROPERTY AS A DIRECT OR INDIRECT RESULT OF APPLICABLE TAXES
NOT HAVING BEEN PAID WITH RESPECT TO THE PROPERTY, BORROWER AGREES THAT BORROWER
WILL EXECUTE, ACKNOWLEDGE AND DELIVER TO LENDER, WITHIN FIFTEEN (15) DAYS OF
LENDER’S REQUEST, SUPPLEMENTAL AFFIDAVITS INCREASING THE AMOUNT OF THE DEBT
ATTRIBUTABLE TO THE PROPERTY FOR WHICH ALL APPLICABLE TAXES HAVE BEEN PAID TO AN
AMOUNT DETERMINED BY LENDER TO BE EQUAL TO THE LESSER OF (A) THE GREATER OF THE
FAIR MARKET VALUE OF THE PROPERTY (I) AS OF THE DATE HEREOF AND (II) AS OF THE
DATE SUCH SUPPLEMENTAL AFFIDAVITS ARE TO BE DELIVERED TO LENDER, AND (B) THE
AMOUNT OF THE DEBT ATTRIBUTABLE TO THE PROPERTY, AND BORROWER SHALL, ON DEMAND,
PAY ANY ADDITIONAL TAXES.


SECTION 5.2                                   NEGATIVE COVENANTS.  FROM THE
CLOSING DATE UNTIL PAYMENT AND PERFORMANCE IN FULL OF ALL OBLIGATIONS OF
BORROWER UNDER THE LOAN DOCUMENTS OR THE EARLIER RELEASE OF THE LIEN OF THE
MORTGAGE ENCUMBERING THE PROPERTY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS, BORROWER COVENANTS AND AGREES WITH LENDER THAT IT
WILL NOT DO, DIRECTLY OR INDIRECTLY, ANY OF THE FOLLOWING:


5.2.1                     OPERATION OF PROPERTY.  BORROWER SHALL NOT, WITHOUT
LENDER’S PRIOR WRITTEN CONSENT (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD): (I) SURRENDER, TERMINATE OR CANCEL THE PROPERTY MANAGEMENT AGREEMENT;
PROVIDED, THAT BORROWER MAY, WITHOUT LENDER’S CONSENT, REPLACE THE PROPERTY
MANAGER SO LONG AS THE REPLACEMENT MANAGER IS A QUALIFYING PROPERTY MANAGER
PURSUANT TO A REPLACEMENT MANAGEMENT AGREEMENT; (II) REDUCE OR CONSENT TO THE
REDUCTION OF THE TERM OF THE PROPERTY MANAGEMENT AGREEMENT; (III) INCREASE OR
CONSENT TO THE INCREASE OF THE AMOUNT OF ANY CHARGES UNDER THE PROPERTY
MANAGEMENT AGREEMENT; OR (IV) OTHERWISE MODIFY, CHANGE, SUPPLEMENT, ALTER OR
AMEND, OR WAIVE OR RELEASE ANY OF ITS RIGHTS AND REMEDIES UNDER, THE PROPERTY
MANAGEMENT AGREEMENT IN ANY MATERIAL RESPECT.  LENDER AGREES THAT ITS CONSENT
PURSUANT TO THIS SECTION 5.2.1(A) WILL NOT BE UNREASONABLY WITHHELD, DELAYED OR
CONDITIONED PROVIDED THAT IN CONNECTION WITH ANY REPLACEMENT OF THE PROPERTY
MANAGER THE PERSON CHOSEN BY BORROWER AS THE REPLACEMENT PROPERTY MANAGER IS A
QUALIFYING PROPERTY MANAGER, AND FURTHER AGREES THAT ANY SUCH WRITTEN REQUEST
FOR CONSENT THAT INCLUDES EVIDENCE THAT THE REPLACEMENT PROPERTY MANAGER IS A
QUALIFYING PROPERTY MANAGER, SHALL BE APPROVED OR DISAPPROVED WITHIN TEN (10)
BUSINESS DAYS OF LENDER’S RECEIPT, PROVIDED SUCH WRITTEN REQUEST FROM BORROWER
SHALL CONSPICUOUSLY STATE, IN LARGE BOLD TYPE, THAT “PURSUANT TO SECTION 5.2.1
OF THE LOAN AGREEMENT, A RESPONSE IS REQUIRED WITHIN TEN (10) BUSINESS DAYS OF
LENDER’S RECEIPT OF THIS WRITTEN

52


--------------------------------------------------------------------------------





NOTICE”.  IF LENDER FAILS TO DISAPPROVE ANY SUCH MATTER WITHIN SUCH PERIOD,
BORROWER SHALL PROVIDE A SECOND WRITTEN NOTICE REQUESTING APPROVAL, WHICH
WRITTEN NOTICE SHALL CONSPICUOUSLY STATE, IN LARGE BOLD TYPE, THAT “PURSUANT TO
SECTION 5.2.1 OF THE LOAN AGREEMENT, THE MATTER DESCRIBED HEREIN SHALL BE DEEMED
APPROVED IF LENDER DOES NOT RESPOND TO THE CONTRARY WITHIN FIVE (5) BUSINESS
DAYS OF LENDER’S RECEIPT OF THIS WRITTEN NOTICE”.  THEREAFTER, IF LENDER DOES
NOT DISAPPROVE SUCH MATTER WITHIN SAID FIVE (5) BUSINESS DAY PERIOD SUCH MATTER
SHALL BE DEEMED APPROVED.


5.2.2                     LIENS.  BORROWER SHALL NOT, WITHOUT THE PRIOR WRITTEN
CONSENT OF LENDER, CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN ON ANY
PORTION OF THE PROPERTY OR PERMIT ANY SUCH ACTION TO BE TAKEN, EXCEPT:

(I)                              PERMITTED ENCUMBRANCES;

(II)                           LIENS CREATED BY OR PERMITTED PURSUANT TO THE
LOAN DOCUMENTS; AND

(III)                        LIENS FOR TAXES OR OTHER CHARGES NOT YET DELINQUENT
(OR THAT BORROWER IS CONTESTING IN ACCORDANCE WITH THE TERMS OF SECTION 5.1.2
HEREOF).


5.2.3                     DISSOLUTION.  BORROWER SHALL NOT (A) ENGAGE IN ANY
DISSOLUTION, LIQUIDATION OR CONSOLIDATION OR MERGER WITH OR INTO ANY OTHER
BUSINESS ENTITY, (B) ENGAGE IN ANY BUSINESS ACTIVITY NOT RELATED TO THE
OWNERSHIP AND OPERATION OF THE PROPERTY, (C) TRANSFER, LEASE OR SELL, IN ONE
TRANSACTION OR ANY COMBINATION OF TRANSACTIONS, THE ASSETS OR ALL OR
SUBSTANTIALLY ALL OF THE PROPERTIES OR ASSETS OF BORROWER EXCEPT TO THE EXTENT
PERMITTED BY THE LOAN DOCUMENTS, (D) MODIFY, AMEND, WAIVE OR TERMINATE ITS
ORGANIZATIONAL DOCUMENTS OR ITS QUALIFICATION AND GOOD STANDING IN ANY
JURISDICTION IN WHICH IT IS ORGANIZED OR THE PROPERTY IS LOCATED OR (E) CAUSE
THE PRINCIPAL TO (I) DISSOLVE, WIND UP OR LIQUIDATE OR TAKE ANY ACTION, OR OMIT
TO TAKE AN ACTION, AS A RESULT OF WHICH THE PRINCIPAL WOULD BE DISSOLVED, WOUND
UP OR LIQUIDATED IN WHOLE OR IN PART, OR (II) AMEND, MODIFY, WAIVE OR TERMINATE
THE CERTIFICATE OF FORMATION OR OPERATING AGREEMENT OF THE PRINCIPAL, IN EACH
CASE, WITHOUT OBTAINING THE PRIOR WRITTEN CONSENT OF LENDER OR LENDER’S
DESIGNEE.


5.2.4                     CHANGE IN BUSINESS.  BORROWER SHALL NOT ENTER INTO ANY
LINE OF BUSINESS OTHER THAN THE OWNERSHIP AND OPERATION OF THE PROPERTY, OR MAKE
ANY MATERIAL CHANGE IN THE SCOPE OR NATURE OF ITS BUSINESS OBJECTIVES, PURPOSES
OR OPERATIONS, OR UNDERTAKE OR PARTICIPATE IN ACTIVITIES OTHER THAN THE
CONTINUANCE OF ITS PRESENT BUSINESS.  NOTHING CONTAINED IN THIS SECTION 5.2.4 IS
INTENDED TO EXPAND THE RIGHTS OF BORROWER CONTAINED IN SECTION 5.2.10(D) HEREOF.


5.2.5                     DEBT CANCELLATION.  BORROWER SHALL NOT CANCEL OR
OTHERWISE FORGIVE OR RELEASE ANY CLAIM OR DEBT (OTHER THAN TERMINATION OF LEASES
IN ACCORDANCE HEREWITH) OWED TO BORROWER BY ANY PERSON, EXCEPT FOR ADEQUATE
CONSIDERATION AND IN THE ORDINARY COURSE OF BORROWER’S BUSINESS.


5.2.6                     ZONING.  BORROWER SHALL NOT INITIATE OR CONSENT TO ANY
ZONING RECLASSIFICATION OF ANY PORTION OF THE PROPERTY OR SEEK ANY VARIANCE
UNDER ANY EXISTING ZONING ORDINANCE OR USE OR PERMIT THE USE OF ANY PORTION OF
THE PROPERTY IN ANY MANNER THAT COULD RESULT

53


--------------------------------------------------------------------------------





IN SUCH USE BECOMING A NON-CONFORMING USE UNDER ANY ZONING ORDINANCE OR ANY
OTHER APPLICABLE LAND USE LAW, RULE OR REGULATION, WITHOUT THE PRIOR CONSENT OF
LENDER.


5.2.7                     INTENTIONALLY OMITTED.


5.2.8                     INTENTIONALLY OMITTED.


5.2.9                     ERISA.  (A) BORROWER SHALL NOT ENGAGE IN ANY
TRANSACTION WHICH WOULD CAUSE ANY OBLIGATION, OR ACTION TAKEN OR TO BE TAKEN,
HEREUNDER (OR THE EXERCISE BY LENDER OF ANY OF ITS RIGHTS UNDER THE NOTE, THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS) TO BE A NON-EXEMPT (UNDER A STATUTORY OR
ADMINISTRATIVE CLASS EXEMPTION) PROHIBITED TRANSACTION UNDER ERISA.

(B)                                 DURING THE TERM OF THE LOAN OR ANY
OBLIGATION OR RIGHT HEREUNDER, BORROWER SHALL NOT BE A PLAN AND NONE OF THE
ASSETS OF BORROWER SHALL CONSTITUTE OF A PLAN WITHIN THE MEANING OF SECTION
29C.F.R. §2510.3-101, AS MODIFIED BY SECTION 3(42) OF ERISA.  BORROWER FURTHER
COVENANTS AND AGREES TO DELIVER TO LENDER SUCH CERTIFICATIONS OR OTHER EVIDENCE
FROM TIME TO TIME THROUGHOUT THE TERM OF THE LOAN, AS REQUESTED BY LENDER IN ITS
SOLE DISCRETION, THAT (I) BORROWER IS NOT A PLAN, OR A “GOVERNMENTAL PLAN”
WITHIN THE MEANING OF SECTION 3(32) OF ERISA; (II) BORROWER IS NOT SUBJECT TO
ANY STATE STATUTE REGULATING INVESTMENTS OF, OR FIDUCIARY OBLIGATIONS WITH
RESPECT TO, GOVERNMENTAL PLANS; AND (III) ONE OR MORE OF THE FOLLOWING
CIRCUMSTANCES IS TRUE:

(I)                              EQUITY INTERESTS IN BORROWER ARE PUBLICLY
OFFERED SECURITIES, WITHIN THE MEANING OF 29 C.F.R. §2510.3-101(B)(2);

(II)                           NONE OF THE ASSETS OF THE BORROWER ARE, WITH THE
APPLICATION OF 29 C.F.R. §2510.3-101, AS MODIFIED BY SECTION 3(42) OF ERISA,
REGARDED AS ASSETS OF ANY PLAN; OR

(III)                        BORROWER QUALIFIES AS AN “OPERATING COMPANY” OR A
“REAL ESTATE OPERATING COMPANY” WITHIN THE MEANING OF 29 C.F.R. §2510.3-101(C)
OR (E).

(C)                                  “PLAN” SHALL MEAN AN EMPLOYEE BENEFIT PLAN
(AS DEFINED IN SECTION 3(3) OF ERISA) SUBJECT TO TITLE I OF ERISA OR A PLAN OR
ANOTHER ARRANGEMENT (WITHIN THE MEANING OF SECTION 4975 OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED, AND THE RELATED TREASURY DEPARTMENT REGULATIONS,
INCLUDING TEMPORARY REGULATIONS), SUBJECT TO SECTION 4975 OF THE CODE.


5.2.10              TRANSFERS.  (A) BORROWER ACKNOWLEDGES THAT LENDER HAS
EXAMINED AND RELIED ON THE EXPERIENCE OF BORROWER AND ITS STOCKHOLDERS, GENERAL
PARTNERS, MEMBERS, PRINCIPALS AND (IF BORROWER IS A TRUST) BENEFICIAL OWNERS IN
OWNING AND OPERATING PROPERTIES SUCH AS THE PROPERTY IN AGREEING TO MAKE THE
LOAN, AND WILL CONTINUE TO RELY ON BORROWER’S OWNERSHIP OF THE PROPERTY AS A
MEANS OF MAINTAINING THE VALUE OF THE PROPERTY AS SECURITY FOR REPAYMENT OF THE
DEBT AND THE PERFORMANCE OF THE OTHER OBLIGATIONS.  BORROWER ACKNOWLEDGES THAT
LENDER HAS A VALID INTEREST IN MAINTAINING THE VALUE OF THE PROPERTY SO AS TO
ENSURE THAT, SHOULD BORROWER DEFAULT IN THE REPAYMENT OF THE DEBT OR THE
PERFORMANCE OF THE OTHER OBLIGATIONS, LENDER CAN RECOVER THE DEBT BY A SALE OF
THE PROPERTY.

(B)                                 WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER,
AND EXCEPT TO THE EXTENT OTHERWISE SET FORTH IN THIS SECTION 5.2.10, BORROWER
SHALL NOT, AND SHALL NOT PERMIT ANY RESTRICTED PARTY DO ANY OF THE FOLLOWING
(COLLECTIVELY, A “TRANSFER”): (I) SELL, CONVEY, MORTGAGE, GRANT,

54


--------------------------------------------------------------------------------




BARGAIN, ENCUMBER, PLEDGE, ASSIGN, GRANT OPTIONS WITH RESPECT TO, OR OTHERWISE
TRANSFER OR DISPOSE OF (DIRECTLY OR INDIRECTLY, VOLUNTARILY OR INVOLUNTARILY, BY
OPERATION OF LAW OR OTHERWISE, AND WHETHER OR NOT FOR CONSIDERATION OR OF
RECORD) THE PROPERTY OR ANY PART THEREOF OR ANY LEGAL OR BENEFICIAL INTEREST
THEREIN OR (II) PERMIT A SALE OR PLEDGE OF AN INTEREST IN ANY RESTRICTED PARTY,
OTHER THAN PURSUANT TO LEASES OF SPACE IN THE IMPROVEMENTS TO TENANTS IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 5.1.20.

(C)                                  A TRANSFER SHALL INCLUDE, BUT NOT BE
LIMITED TO, (I) AN INSTALLMENT SALES AGREEMENT WHEREIN BORROWER AGREES TO SELL
THE PROPERTY OR ANY PART THEREOF FOR A PRICE TO BE PAID IN INSTALLMENTS; (II) AN
AGREEMENT BY BORROWER LEASING ALL OR A SUBSTANTIAL PART OF THE PROPERTY FOR
OTHER THAN ACTUAL OCCUPANCY BY A SPACE TENANT THEREUNDER OR A SALE, ASSIGNMENT
OR OTHER TRANSFER OF, OR THE GRANT OF A SECURITY INTEREST IN, BORROWER’S RIGHT,
TITLE AND INTEREST IN AND TO ANY LEASES OR ANY RENTS; (III) IF A RESTRICTED
PARTY IS A CORPORATION, ANY MERGER, CONSOLIDATION OR SALE OR PLEDGE OF SUCH
CORPORATION’S STOCK OR THE CREATION OR ISSUANCE OF NEW STOCK; (IV) IF A
RESTRICTED PARTY IS A LIMITED OR GENERAL PARTNERSHIP OR JOINT VENTURE, ANY
MERGER OR CONSOLIDATION OR THE CHANGE, REMOVAL, RESIGNATION OR ADDITION OF A
GENERAL PARTNER OR THE SALE OR PLEDGE OF THE PARTNERSHIP INTEREST OF ANY GENERAL
PARTNER OR ANY PROFITS OR PROCEEDS RELATING TO SUCH PARTNERSHIP INTEREST, OR THE
SALE OR PLEDGE OF LIMITED PARTNERSHIP INTERESTS OR ANY PROFITS OR PROCEEDS
RELATING TO SUCH LIMITED PARTNERSHIP INTEREST OR THE CREATION OR ISSUANCE OF NEW
LIMITED PARTNERSHIP INTERESTS; (V) IF A RESTRICTED PARTY IS A LIMITED LIABILITY
COMPANY, ANY MERGER OR CONSOLIDATION OR THE CHANGE, REMOVAL, RESIGNATION OR
ADDITION OF A MANAGING MEMBER OR NON-MEMBER MANAGER (OR IF NO MANAGING MEMBER,
ANY MEMBER) OR THE SALE OR PLEDGE OF THE MEMBERSHIP INTEREST OF A MANAGING
MEMBER (OR IF NO MANAGING MEMBER, ANY MEMBER) OR ANY PROFITS OR PROCEEDS
RELATING TO SUCH MEMBERSHIP INTEREST, OR THE SALE OR PLEDGE OF NON-MANAGING
MEMBERSHIP INTERESTS OR THE CREATION OR ISSUANCE OF NEW NON-MANAGING MEMBERSHIP
INTERESTS; (VI) IF A RESTRICTED PARTY IS A TRUST OR NOMINEE TRUST, ANY MERGER,
CONSOLIDATION OR THE SALE OR PLEDGE OF THE LEGAL OR BENEFICIAL INTEREST IN A
RESTRICTED PARTY OR THE CREATION OR ISSUANCE OF NEW LEGAL OR BENEFICIAL
INTERESTS; OR (VII) THE REMOVAL OR THE RESIGNATION OF THE MANAGING AGENT
(INCLUDING, WITHOUT LIMITATION, AN AFFILIATED MANAGER) OTHER THAN IN ACCORDANCE
WITH SECTION 5.1.22 HEREOF.

(D)                                 NOTWITHSTANDING THE PROVISIONS OF THIS
SECTION 5.2.10, LENDER’S CONSENT SHALL NOT BE REQUIRED IN CONNECTION WITH (I)
ONE OR A SERIES OF TRANSFERS, OF UP TO FORTY-NINE PERCENT (49%) OF THE STOCK IN
A RESTRICTED PARTY, THE LIMITED PARTNERSHIP INTERESTS OR NON-MANAGING MEMBERSHIP
INTERESTS (AS THE CASE MAY BE) IN A RESTRICTED PARTY (II) ANY TRANSFER TO
BEHRINGER HARVARD FUNDS OR AN AFFILIATE OF BEHRINGER HARVARD FUNDS (III) ANY
TRANSFER OF AN EQUITY INTEREST IN BEHRINGER HARVARD FUNDS OR ANY AFFILIATE
THEREOF OR THE ISSUANCE OF ADDITIONAL EQUITY INTERESTS IN BEHRINGER HOLDINGS OR
ANY AFFILIATE THEREOF OR (IV) ANY TRANSFER OF A DIRECT OR INDIRECT EQUITY
INTEREST IN BORROWER TO A NEWLY FORMED ENTITY FORMED TO BE THE MEZZANINE
BORROWER PURSUANT TO SECTION 5.2.10(H) BELOW; PROVIDED, HOWEVER, NO SUCH
TRANSFER SHALL RESULT IN THE CHANGE OF CONTROL IN BORROWER, GUARANTOR OR
PROPERTY MANAGER.  IF AFTER GIVING EFFECT TO ANY SUCH TRANSFER, MORE THAN
FORTY-NINE PERCENT (49%) IN THE AGGREGATE OF DIRECT OR INDIRECT INTERESTS IN A
RESTRICTED PARTY ARE OWNED BY ANY PERSON AND ITS AFFILIATES THAT OWNED LESS THAN
FORTY-NINE PERCENT (49%) DIRECT OR INDIRECT INTEREST IN SUCH RESTRICTED PARTY AS
OF THE CLOSING DATE, BORROWER SHALL, NO LESS THAN THIRTY (30) DAYS PRIOR TO THE
EFFECTIVE DATE OF ANY SUCH TRANSFER, DELIVER TO LENDER AN ADDITIONAL INSOLVENCY
OPINION ACCEPTABLE TO LENDER AND THE RATING AGENCIES.  IN ADDITION, AS A
CONDITION TO ANY TRANSFER PURSUANT TO THIS SECTION 5.2.10(D), AT

55


--------------------------------------------------------------------------------




ALL TIMES, GUARANTOR MUST CONTINUE TO CONTROL BORROWER AND OWN, DIRECTLY OR
INDIRECTLY, AT LEAST A 51% LEGAL AND BENEFICIAL INTEREST IN BORROWER.

(E)                                  NO CONSENT TO ANY ASSUMPTION OF THE LOAN
SHALL OCCUR ON OR BEFORE THE FIRST (1ST) ANNIVERSARY OF THE FIRST (1ST) PAYMENT
DATE. THEREAFTER, LENDER’S CONSENT TO TRANSFERS OF THE PROPERTY SHALL NOT BE
UNREASONABLY WITHHELD PROVIDED THAT LENDER RECEIVES SIXTY (60) DAYS PRIOR
WRITTEN NOTICE OF SUCH TRANSFER AND NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, AND FURTHER PROVIDED THAT THE FOLLOWING ADDITIONAL REQUIREMENTS ARE
SATISFIED:

(I)                              BORROWER SHALL PAY LENDER A TRANSFER FEE EQUAL
TO ONE-QUARTER OF ONE PERCENT (0.25%) OF THE OUTSTANDING PRINCIPAL BALANCE OF
THE LOAN AT THE TIME OF THE FIRST SUCH TRANSFER AND A TRANSFER FEE EQUAL TO
ONE-HALF OF ONE PERCENT (0.5%) OF THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN
AT THE TIME OF EACH SUBSEQUENT TRANSFER (PROVIDED THAT NO TRANSFER FEE SHALL BE
PAYABLE IN CONNECTION WITH ANY TRANSFER TO BEHRINGER HARVARD FUNDS OR AN
AFFILIATE OF BEHRINGER HARVARD FUNDS);

(II)                           BORROWER SHALL PAY ANY AND ALL REASONABLE
OUT-OF-POCKET COSTS INCURRED IN CONNECTION WITH SUCH TRANSFER (INCLUDING,
WITHOUT LIMITATION, LENDER’S COUNSEL FEES AND DISBURSEMENTS AND ALL RECORDING
FEES, TITLE INSURANCE PREMIUMS AND MORTGAGE AND INTANGIBLE TAXES AND THE FEES
AND EXPENSES OF THE RATING AGENCIES PURSUANT TO CLAUSE (X) BELOW);

(III)                        THE PROPOSED TRANSFEREE (THE “TRANSFEREE”) OR
TRANSFEREE’S PRINCIPALS MUST HAVE DEMONSTRATED EXPERTISE IN OWNING AND OPERATING
PROPERTIES SIMILAR IN LOCATION, SIZE, CLASS AND OPERATION TO THE PROPERTY, WHICH
EXPERTISE SHALL BE REASONABLY DETERMINED BY LENDER;

(IV)                       TRANSFEREE AND TRANSFEREE’S PRINCIPALS SHALL, AS OF
THE DATE OF SUCH TRANSFER, HAVE AN AGGREGATE NET WORTH AND LIQUIDITY REASONABLY
ACCEPTABLE TO LENDER;

(V)                          TRANSFEREE, TRANSFEREE’S PRINCIPALS AND ALL OTHER
ENTITIES WHICH MAY BE OWNED OR CONTROLLED DIRECTLY OR INDIRECTLY BY TRANSFEREE’S
PRINCIPALS (“RELATED ENTITIES”) MUST NOT HAVE BEEN PARTY TO ANY BANKRUPTCY
PROCEEDINGS, VOLUNTARY OR INVOLUNTARY, MADE AN ASSIGNMENT FOR THE BENEFIT OF
CREDITORS OR TAKEN ADVANTAGE OF ANY INSOLVENCY ACT, OR ANY ACT FOR THE BENEFIT
OF DEBTORS WITHIN SEVEN (7) YEARS PRIOR TO THE DATE OF THE PROPOSED TRANSFER;

(VI)                       TRANSFEREE SHALL ASSUME ALL OF THE OBLIGATIONS OF
BORROWER UNDER THE LOAN DOCUMENTS IN A MANNER SATISFACTORY TO LENDER IN ALL
RESPECTS, INCLUDING, WITHOUT LIMITATION, BY ENTERING INTO AN ASSUMPTION
AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO LENDER;

(VII)                    THERE SHALL BE NO MATERIAL LITIGATION OR REGULATORY
ACTION PENDING OR THREATENED AGAINST TRANSFEREE, TRANSFEREE’S PRINCIPALS OR
RELATED ENTITIES WHICH IS NOT REASONABLY ACCEPTABLE TO LENDER;

56


--------------------------------------------------------------------------------




(VIII)                 TRANSFEREE, TRANSFEREE’S PRINCIPALS AND RELATED ENTITIES
SHALL NOT HAVE DEFAULTED UNDER ITS OR THEIR OBLIGATIONS WITH RESPECT TO ANY
OTHER INDEBTEDNESS IN A MANNER WHICH IS NOT REASONABLY ACCEPTABLE TO LENDER;

(IX)                         TRANSFEREE AND TRANSFEREE’S PRINCIPALS MUST BE ABLE
TO SATISFY ALL THE REPRESENTATIONS AND COVENANTS SET FORTH IN SECTIONS 4.1.30
AND 5.2.9 OF THIS AGREEMENT, NO DEFAULT OR EVENT OF DEFAULT SHALL OTHERWISE
OCCUR AS A RESULT OF SUCH TRANSFER, AND TRANSFEREE AND TRANSFEREE’S PRINCIPALS
SHALL DELIVER (A) ALL ORGANIZATIONAL DOCUMENTATION REASONABLY REQUESTED BY
LENDER, WHICH SHALL BE REASONABLY SATISFACTORY TO LENDER AND (B) ALL
CERTIFICATES, AGREEMENTS AND COVENANTS REASONABLY REQUIRED BY LENDER;

(X)                            TRANSFEREE SHALL BE APPROVED BY THE RATING
AGENCIES SELECTED BY LENDER, WHICH APPROVAL, IF REQUIRED BY LENDER, SHALL TAKE
THE FORM OF A CONFIRMATION IN WRITING FROM SUCH RATING AGENCIES TO THE EFFECT
THAT SUCH TRANSFER WILL NOT RESULT IN A REQUALIFICATION, REDUCTION, DOWNGRADE OR
WITHDRAWAL OF THE RATINGS IN EFFECT IMMEDIATELY PRIOR TO SUCH ASSUMPTION OR
TRANSFER FOR THE SECURITIES OR ANY CLASS THEREOF ISSUED IN CONNECTION WITH A
SECURITIZATION WHICH ARE THEN OUTSTANDING;

(XI)                         BORROWER OR TRANSFEREE, AT ITS SOLE COST AND
EXPENSE, SHALL DELIVER TO LENDER AN ADDITIONAL INSOLVENCY OPINION REFLECTING
SUCH TRANSFER SATISFACTORY IN FORM AND SUBSTANCE TO LENDER;

(XII)                      PRIOR TO ANY RELEASE OF GUARANTOR, ONE (1) OR MORE
SUBSTITUTE GUARANTORS REASONABLY ACCEPTABLE TO LENDER SHALL HAVE ASSUMED ALL OF
THE LIABILITIES AND OBLIGATIONS OF GUARANTOR UNDER THE GUARANTY AND
ENVIRONMENTAL INDEMNITY AND ANY GUARANTY OF PAYMENT EXECUTED BY GUARANTOR OR
EXECUTE A REPLACEMENT GUARANTY, ENVIRONMENTAL INDEMNITY AND GUARANTY OF PAYMENT
REASONABLY SATISFACTORY TO LENDER (PROVIDED THAT WITH RESPECT TO A GUARANTY OF
PAYMENT ANY SUBSTITUTE GUARANTOR SHALL BE SUBJECT TO THE NET WORTH REQUIREMENT
SET FORTH IN SECTION 7.5.3 HEREOF UNLESS OTHERWISE AGREED TO BY LENDER IN ITS
SOLE DISCRETION);

(XIII)                   BORROWER OR TRANSFEREE SHALL DELIVER, AT ITS SOLE COST
AND EXPENSE, AN ENDORSEMENT TO THE TITLE INSURANCE POLICY, AS MODIFIED BY THE
ASSUMPTION AGREEMENT, AS A VALID FIRST LIEN ON THE PROPERTY AND NAMING THE
TRANSFEREE AS OWNER OF THE PROPERTY, WHICH ENDORSEMENT SHALL INSURE THAT, AS OF
THE DATE OF THE RECORDING OF THE ASSUMPTION AGREEMENT, THE PROPERTY SHALL NOT BE
SUBJECT TO ANY ADDITIONAL EXCEPTIONS OR LIENS OTHER THAN THOSE CONTAINED IN THE
TITLE POLICY ISSUED ON THE DATE HEREOF AND OTHER PERMITTED ENCUMBRANCES; AND

(XIV)                  THE PROPERTY SHALL BE MANAGED BY A QUALIFYING PROPERTY
MANAGER PURSUANT TO A REPLACEMENT MANAGEMENT AGREEMENT.

Immediately upon a Transfer to such Transferee and the satisfaction of all of
the above requirements, the named Borrower and Guarantor herein shall be
released from all liability under

57


--------------------------------------------------------------------------------




this Agreement, the Note, the Mortgage and the other Loan Documents accruing
after such Transfer.  The foregoing release shall be effective upon the date of
such Transfer, but Lender agrees to provide written evidence thereof reasonably
requested by Borrower.

(F)                                    BORROWER, WITHOUT THE CONSENT OF LENDER,
MAY GRANT EASEMENTS, RESTRICTIONS, COVENANTS, RESERVATIONS AND RIGHTS OF WAY IN
THE ORDINARY COURSE OF BUSINESS FOR WATER AND SEWER LINES, TELEPHONE AND
TELEGRAPH LINES, ELECTRIC LINES AND OTHER UTILITIES OR FOR OTHER SIMILAR
PURPOSES, PROVIDED THAT NO TRANSFER, CONVEYANCE OR ENCUMBRANCE SHALL MATERIALLY
IMPAIR THE UTILITY AND OPERATION OF THE PROPERTY OR MATERIALLY ADVERSELY AFFECT
THE VALUE OF THE PROPERTY OR THE NET OPERATING INCOME OF THE PROPERTY.  IF
BORROWER SHALL RECEIVE ANY CONSIDERATION IN CONNECTION WITH ANY OF SAID
DESCRIBED TRANSFERS OR CONVEYANCES, BORROWER SHALL HAVE THE RIGHT TO USE ANY
SUCH PROCEEDS IN CONNECTION WITH ANY ALTERATIONS PERFORMED IN CONNECTION
THEREWITH, OR REQUIRED THEREBY.  IN CONNECTION WITH ANY TRANSFER, CONVEYANCE OR
ENCUMBRANCE PERMITTED ABOVE, THE LENDER SHALL EXECUTE AND DELIVER ANY INSTRUMENT
REASONABLY NECESSARY OR APPROPRIATE TO EVIDENCE ITS CONSENT TO SAID ACTION OR TO
SUBORDINATE THE LIEN OF THE RELATED MORTGAGE TO SUCH EASEMENTS, RESTRICTIONS,
COVENANTS, RESERVATIONS AND RIGHTS OF WAY OR OTHER SIMILAR GRANTS UPON RECEIPT
BY THE LENDER OF: (A) A COPY OF THE INSTRUMENT OF TRANSFER; AND (B) AN OFFICER’S
CERTIFICATE STATING WITH RESPECT TO ANY TRANSFER DESCRIBED ABOVE, THAT SUCH
TRANSFER DOES NOT MATERIALLY IMPAIR THE UTILITY AND OPERATION OF THE PROPERTY OR
MATERIALLY REDUCE THE VALUE OF THE PROPERTY OR THE NET OPERATING INCOME OF THE
PROPERTY.

(G)                                 LENDER SHALL NOT BE REQUIRED TO DEMONSTRATE
ANY ACTUAL IMPAIRMENT OF ITS SECURITY OR ANY INCREASED RISK OF DEFAULT HEREUNDER
IN ORDER TO DECLARE THE DEBT IMMEDIATELY DUE AND PAYABLE UPON BORROWER’S
TRANSFER WITHOUT LENDER’S CONSENT.  THIS PROVISION SHALL APPLY TO EVERY TRANSFER
REGARDLESS OF WHETHER VOLUNTARY OR NOT, OR WHETHER OR NOT LENDER HAS CONSENTED
TO ANY PREVIOUS TRANSFER.

(H)                                 NOTWITHSTANDING THE PROVISIONS OF THIS
SECTION 5.2.10, LENDER’S CONSENT SHALL NOT BE REQUIRED IN CONNECTION WITH
TRANSFERS IN THE NATURE OF A PLEDGE BY A MEZZANINE BORROWER (AS DEFINED BELOW)
OF ITS DIRECT AND/OR INDIRECT EQUITY INTEREST IN BORROWER (BUT NOT OF ANY DIRECT
INTEREST IN THE PROPERTY) TO A PERMITTED MEZZANINE LENDER (DEFINED BELOW) AS
SECURITY FOR A LOAN TO SUCH MEZZANINE BORROWER (A “MEZZANINE LOAN”) PROVIDED
THAT THE FOLLOWING TERMS AND CONDITIONS ARE SATISFIED:

(I)                              NO EVENT OF DEFAULT SHALL THEN EXIST;

(II)                           LENDER SHALL HAVE RECEIVED AT LEAST THIRTY (30)
AND NO MORE THAN SIXTY (60) DAYS’ PRIOR WRITTEN NOTICE OF THE PROPOSED MEZZANINE
LOAN;

(III)                        THE AGGREGATE AMOUNT OF THE LOAN AND THE MEZZANINE
LOAN (AS OF THE EFFECTIVE DATE OF THE MEZZANINE LOAN) SHALL NOT EXCEED EIGHTY
PERCENT (80%) OF THE FAIR MARKET VALUE OF THE PROPERTY AS DETERMINED BY AN
INDEPENDENT MAI APPRAISAL DATED NOT MORE THAN NINETY (90) DAYS PRIOR TO THE
EFFECTIVE DATE OF THE MEZZANINE LOAN AND OTHERWISE ACCEPTABLE TO LENDER;

(IV)                       THE AGGREGATE DEBT SERVICE COVERAGE RATIO OF THE LOAN
AND SUCH MEZZANINE LOAN IS AT LEAST 1.20 TO 1.0;

58


--------------------------------------------------------------------------------




(V)                          BORROWER SHALL NOT BE OBLIGATED TO REPAY THE
MEZZANINE LOAN NOR INCUR ANY OBLIGATION OR LIABILITY TO THE PERMITTED MEZZANINE
LENDER OR ANY OTHER PERSON WITH RESPECT TO THE MEZZANINE LOAN, AND THE TERMS AND
CONDITIONS OF THE MEZZANINE LOAN, THE COLLATERAL PLEDGED AS SECURITY THEREFOR,
AND THE DOCUMENTS EVIDENCING THE MEZZANINE LOAN, SHALL BE SATISFACTORY TO
LENDER;

(VI)                       A NEW SINGLE PURPOSE ENTITY SHALL HAVE BEEN FORMED
THAT WILL DIRECTLY OR INDIRECTLY OWN 100% OF THE EQUITY INTERESTS IN BORROWER
AND PRINCIPAL (THE “MEZZANINE BORROWER”), THE ORGANIZATIONAL DOCUMENTS OF
BORROWER, SUCH MEZZANINE BORROWER, AND THEIR RESPECTIVE CONSTITUENT OWNERS SHALL
BE SATISFACTORY TO LENDER, AND BORROWER AND SUCH MEZZANINE BORROWER SHALL
OTHERWISE SATISFY ALL APPLICABLE RATING AGENCY CRITERIA FOR SINGLE-PURPOSE
ENTITIES, BANKRUPTCY REMOTENESS, AND MEZZANINE BORROWERS;

(VII)                    THE PERMITTED MEZZANINE LENDER SHALL HAVE EXECUTED AND
DELIVERED TO LENDER AN INTERCREDITOR AGREEMENT ACCEPTABLE TO LENDER IN ITS SOLE
AND ABSOLUTE DISCRETION, PROVIDED THAT LENDER’S APPROVAL OF SUCH INTERCREDITOR
AGREEMENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED SO LONG AS
IT IS OTHERWISE IN CONFORMANCE WITH RATING AGENCY APPROVED FORMS FOR
INTERCREDITOR AGREEMENTS (EXCEPT THAT LENDER SHALL NOT BE REQUIRED TO USE ANY
RATING AGENCY APPROVED FORM OF INTERCREDITOR AGREEMENT IF THE PERMITTED
MEZZANINE LENDER IS AN AFFILIATE OF BORROWER);

(VIII)                 BORROWER, PRINCIPAL AND GUARANTOR SHALL HAVE EXECUTED
SUCH ADDITIONAL LOAN DOCUMENTS AND SUCH AMENDMENTS TO AND REAFFIRMATIONS OF THE
EXISTING LOAN DOCUMENTS AS LENDER MAY REQUIRE, INCLUDING ENTERING INTO A CASH
MANAGEMENT ARRANGEMENT WITH LENDER (OR MODIFYING ANY EXISTING CASH MANAGEMENT
REQUIREMENT) TO PROVIDE FOR, AMONG OTHER THINGS, THE PAYMENT OF LENDER-APPROVED
OPERATING EXPENSES AND CAPITAL EXPENSES PRIOR TO THE PAYMENT OF DEBT SERVICE ON
THE MEZZANINE LOAN;

(IX)                         THE LENDER UNDER THE MEZZANINE LOAN SHALL BE EITHER
(A) ANY PERSON OR ENTITY SATISFYING THE DEFINITION OF “QUALIFIED TRANSFEREE”
UNDER CLAUSE (II) OF THE DEFINITION OF “QUALIFIED TRANSFEREE” SET FORTH IN THE
FORM INTERCREDITOR AGREEMENT ATTACHED AS APPENDIX VI TO THE STANDARD & POOR’S
U.S. CMBS LEGAL AND STRUCTURAL FINANCE CRITERIA PUBLISHED MAY 1, 2003, BASED ON
THE DEFAULT VALUES FOR MINIMUM TOTAL ASSETS AND CAPITAL/STATUTORY SURPLUS OR
SHAREHOLDERS’ EQUITY INCLUDED IN THE DEFINITION OF “ELIGIBILITY REQUIREMENTS” IN
SUCH PUBLICATION OR (B) A THIRD-PARTY INSTITUTIONAL LENDER, INDIVIDUAL INVESTOR
OR AFFILIATE OF BORROWER THAT IN ANY SUCH CASE IS ACCEPTABLE TO LENDER (EITHER
OF THE FOREGOING, A “PERMITTED MEZZANINE LENDER”); AND

(X)                            BORROWER SHALL HAVE PAID OR REIMBURSED LENDER FOR
ALL OF ITS COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS) INCURRED IN CONNECTION WITH THE FOREGOING.

59


--------------------------------------------------------------------------------





VI.                                 INSURANCE; CASUALTY; CONDEMNATION


SECTION 6.1                                   INSURANCE.  (A)  BORROWER SHALL
OBTAIN AND MAINTAIN, OR CAUSE TO BE MAINTAINED, INSURANCE FOR BORROWER AND THE
PROPERTY PROVIDING AT LEAST THE FOLLOWING COVERAGES:

(I)                              COMPREHENSIVE ALL RISK INSURANCE (“SPECIAL
FORM”) INCLUDING, BUT NOT LIMITED TO, LOSS CAUSED BY ANY TYPE OF WINDSTORM OR
HAIL ON THE IMPROVEMENTS AND THE PERSONAL PROPERTY, (A) IN AN AMOUNT EQUAL TO
ONE HUNDRED PERCENT (100%) OF THE “FULL REPLACEMENT COST,” WHICH FOR PURPOSES OF
THIS AGREEMENT SHALL MEAN ACTUAL REPLACEMENT VALUE (EXCLUSIVE OF COSTS OF
EXCAVATIONS, FOUNDATIONS, UNDERGROUND UTILITIES AND FOOTINGS) WITH A WAIVER OF
DEPRECIATION; (B) CONTAINING AN AGREED AMOUNT ENDORSEMENT WITH RESPECT TO THE
IMPROVEMENTS AND PERSONAL PROPERTY WAIVING ALL CO-INSURANCE PROVISIONS;
(C) PROVIDING FOR NO DEDUCTIBLE IN EXCESS OF TWENTY-FIVE THOUSAND AND NO/100
DOLLARS ($25,000) FOR ALL SUCH INSURANCE COVERAGE EXCLUDING WINDSTORM AND
EARTHQUAKE AND (D)  CONTAINING AN “ORDINANCE OR LAW COVERAGE” OR “ENFORCEMENT”
ENDORSEMENT IF ANY OF THE IMPROVEMENTS OR THE USE OF THE PROPERTY SHALL AT ANY
TIME CONSTITUTE LEGAL NON-CONFORMING STRUCTURES OR USES.  IN ADDITION, BORROWER
SHALL OBTAIN:  (Y) IF ANY PORTION OF THE IMPROVEMENTS IS CURRENTLY OR AT ANY
TIME IN THE FUTURE LOCATED IN A “SPECIAL FLOOD HAZARD AREA,” AS DESIGNATED BY
THE FEDERAL EMERGENCY MANAGEMENT AGENCY OR SUCH OTHER APPLICABLE FEDERAL AGENCY,
FLOOD HAZARD INSURANCE IN AN AMOUNT EQUAL TO THE MAXIMUM AMOUNT AVAILABLE UNDER
THE NATIONAL FLOOD INSURANCE PROGRAM AND IN ADDITION TO THE MAXIMUM AVAILABLE
UNDER THE NATIONAL FLOOD PROGRAM, ANY EXCESS LIMITS AS DETERMINED BY LENDER IN
ITS SOLE AND ABSOLUTE DISCRETION; AND (Z) EARTHQUAKE INSURANCE IN AMOUNTS AND IN
FORM AND SUBSTANCE SATISFACTORY TO LENDER IN THE EVENT THE PROPERTY IS LOCATED
IN AN AREA WITH A HIGH DEGREE OF SEISMIC ACTIVITY, WITH A PROBABLE MAXIMUM LOSS
EXCEEDING TWENTY PERCENT (20%), PROVIDED THAT THE INSURANCE PURSUANT TO CLAUSES
(Y) AND (Z) HEREOF SHALL BE ON TERMS CONSISTENT WITH THE COMPREHENSIVE ALL RISK
INSURANCE POLICY REQUIRED UNDER THIS SUBSECTION (I).

(II)                           BUSINESS INCOME INSURANCE (A) WITH LOSS PAYABLE
TO LENDER; (B) COVERING ALL RISKS REQUIRED TO BE COVERED BY THE INSURANCE
PROVIDED FOR IN SUBSECTION (I) ABOVE; (C) IN AN AMOUNT EQUAL TO ONE HUNDRED
PERCENT (100%) OF THE PROJECTED GROSS REVENUES FROM THE OPERATION OF THE
PROPERTY (AS REDUCED TO REFLECT EXPENSES NOT INCURRED DURING A PERIOD OF
RESTORATION) FOR A PERIOD OF AT LEAST EIGHTEEN (18) MONTHS AFTER THE DATE OF THE
CASUALTY; AND (D) CONTAINING AN EXTENDED PERIOD OF INDEMNITY ENDORSEMENT WHICH
PROVIDES THAT AFTER THE PHYSICAL LOSS TO THE IMPROVEMENTS AND PERSONAL PROPERTY
HAS BEEN REPAIRED, THE CONTINUED LOSS OF INCOME WILL BE INSURED UNTIL SUCH
INCOME EITHER RETURNS TO THE SAME LEVEL IT WAS AT PRIOR TO THE LOSS, OR THE
EXPIRATION OF TWELVE (12) MONTHS FROM THE DATE THAT THE PROPERTY IS REPAIRED OR
REPLACED AND OPERATIONS ARE RESUMED, WHICHEVER FIRST OCCURS, AND NOTWITHSTANDING
THAT THE POLICY MAY EXPIRE PRIOR TO THE END OF SUCH PERIOD.  THE AMOUNT OF SUCH
BUSINESS INCOME INSURANCE SHALL BE DETERMINED PRIOR TO THE CLOSING DATE AND AT
LEAST ONCE EACH YEAR THEREAFTER BASED ON BORROWER’S REASONABLE ESTIMATE OF THE
GROSS INCOME FROM THE PROPERTY FOR THE SUCCEEDING EIGHTEEN (18) MONTH PERIOD. 
ALL PROCEEDS PAYABLE TO LENDER PURSUANT TO THIS

60


--------------------------------------------------------------------------------




SUBSECTION SHALL BE HELD BY LENDER AND SHALL BE APPLIED TO THE OBLIGATIONS
SECURED BY THE LOAN DOCUMENTS FROM TIME TO TIME DUE AND PAYABLE HEREUNDER AND
UNDER THE NOTE; PROVIDED, HOWEVER, THAT NOTHING HEREIN CONTAINED SHALL BE DEEMED
TO RELIEVE BORROWER OF ITS OBLIGATIONS TO PAY THE OBLIGATIONS SECURED BY THE
LOAN DOCUMENTS ON THE RESPECTIVE DATES OF PAYMENT PROVIDED FOR IN THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS EXCEPT TO THE EXTENT SUCH AMOUNTS ARE ACTUALLY PAID
OUT OF THE PROCEEDS OF SUCH BUSINESS INCOME INSURANCE;

(III)                        AT ALL TIMES DURING WHICH STRUCTURAL CONSTRUCTION,
REPAIRS OR ALTERATIONS ARE BEING MADE WITH RESPECT TO THE IMPROVEMENTS, AND ONLY
IF THE PROPERTY COVERAGE FORM DOES NOT OTHERWISE APPLY, (A) OWNER’S CONTINGENT
OR PROTECTIVE LIABILITY INSURANCE, OTHERWISE KNOWN AS OWNER CONTRACTOR’S
PROTECTIVE LIABILITY, COVERING CLAIMS NOT COVERED BY OR UNDER THE TERMS OR
PROVISIONS OF THE ABOVE MENTIONED COMMERCIAL GENERAL LIABILITY INSURANCE POLICY;
AND (B) THE INSURANCE PROVIDED FOR IN SUBSECTION (I) ABOVE WRITTEN IN A
SO-CALLED BUILDER’S RISK COMPLETED VALUE FORM (1) ON A NON-REPORTING BASIS,
(2) AGAINST ALL RISKS INSURED AGAINST PURSUANT TO SUBSECTION (I) ABOVE,
(3) INCLUDING PERMISSION TO OCCUPY THE PROPERTY, AND (4) WITH AN AGREED AMOUNT
ENDORSEMENT WAIVING CO-INSURANCE PROVISIONS;

(IV)                       COMPREHENSIVE BOILER AND MACHINERY INSURANCE, IF
APPLICABLE, IN AMOUNTS AS SHALL BE REASONABLY REQUIRED BY LENDER ON TERMS
CONSISTENT WITH THE COMMERCIAL PROPERTY INSURANCE POLICY REQUIRED UNDER
SUBSECTION (I) ABOVE;

(V)                          COMMERCIAL GENERAL LIABILITY INSURANCE AGAINST
CLAIMS FOR PERSONAL INJURY, BODILY INJURY, DEATH OR PROPERTY DAMAGE OCCURRING
UPON, IN OR ABOUT THE PROPERTY, SUCH INSURANCE (A) TO BE ON THE SO-CALLED
“OCCURRENCE” FORM WITH A COMBINED LIMIT OF NOT LESS THAN TWO MILLION AND 00/100
DOLLARS ($2,000,000.00) IN THE AGGREGATE AND ONE MILLION AND 00/100 DOLLARS
($1,000,000.00) PER OCCURRENCE; (B) TO CONTINUE AT NOT LESS THAN THE AFORESAID
LIMIT UNTIL REQUIRED TO BE CHANGED BY LENDER IN WRITING BY REASON OF CHANGED
ECONOMIC CONDITIONS MAKING SUCH PROTECTION INADEQUATE AND (C) TO COVER AT LEAST
THE FOLLOWING HAZARDS:  (1) PREMISES AND OPERATIONS; (2) PRODUCTS AND COMPLETED
OPERATIONS ON AN “IF ANY” BASIS; (3) INDEPENDENT CONTRACTORS; (4) BLANKET
CONTRACTUAL LIABILITY FOR ALL WRITTEN CONTRACTS AND (5) CONTRACTUAL LIABILITY
COVERING THE INDEMNITIES CONTAINED IN ARTICLE 9 OF THE MORTGAGE TO THE EXTENT
THE SAME IS AVAILABLE;

(VI)                       AUTOMOBILE LIABILITY COVERAGE FOR ALL OWNED AND
NON-OWNED VEHICLES, INCLUDING RENTED AND LEASED VEHICLES CONTAINING MINIMUM
LIMITS PER OCCURRENCE OF ONE MILLION DOLLARS AND 00/100 DOLLARS ($1,000,000.00);

(VII)                    WORKER’S COMPENSATION AND EMPLOYEE’S LIABILITY SUBJECT
TO THE WORKER’S COMPENSATION LAWS OF THE APPLICABLE STATE;

(VIII)                 UMBRELLA AND EXCESS LIABILITY INSURANCE IN AN AMOUNT NOT
LESS THAN FIFTY MILLION AND 00/100 DOLLARS ($50,000,000.00) PER OCCURRENCE ON
TERMS CONSISTENT WITH THE COMMERCIAL GENERAL LIABILITY INSURANCE POLICY REQUIRED
UNDER

61


--------------------------------------------------------------------------------




SUBSECTION (V) ABOVE, INCLUDING, BUT NOT LIMITED TO, SUPPLEMENTAL COVERAGE FOR
EMPLOYER LIABILITY AND AUTOMOBILE LIABILITY, WHICH UMBRELLA LIABILITY COVERAGE
SHALL APPLY IN EXCESS OF THE AUTOMOBILE LIABILITY COVERAGE IN CLAUSE (VI) ABOVE;

(IX)                         THE INSURANCE REQUIRED UNDER SECTION 6.1(A)(I) AND
(II) ABOVE SHALL COVER PERILS OF TERRORISM AND ACTS OF TERRORISM AND BORROWER
SHALL MAINTAIN INSURANCE FOR LOSS RESULTING FROM PERILS AND ACTS OF TERRORISM ON
TERMS (INCLUDING AMOUNTS) CONSISTENT WITH THOSE REQUIRED UNDER SECTION 6.1(A)(I)
AND (II) ABOVE AT ALL TIMES DURING THE TERM OF THE LOAN; PROVIDED, HOWEVER,
BORROWER SHALL NOT BE REQUIRED TO PAY ANNUAL PREMIUMS IN EXCESS OF THE REQUIRED
AMOUNT FOR THE COVERAGE REQUIRED UNDER THIS SECTION 6.1.1(A)(IX).  IF FULL
COVERAGE FOR ACTS OF TERRORISM SATISFYING SUCH REQUIREMENTS IS NOT AVAILABLE FOR
AN AMOUNT EQUAL TO OR LESS THAN THE REQUIRED AMOUNT (BUT COVERAGE FOR ACTS OF
TERRORISM NOT FULLY SATISFYING SUCH REQUIREMENTS IS AVAILABLE), BORROWER SHALL
BE REQUIRED TO SPEND AN AMOUNT EQUAL TO THE REQUIRED AMOUNT FOR COVERAGE FOR
ACTS OF TERRORISM, AND THE SCOPE, FORM, DEDUCTIBLE AND CARRIER WITH RESPECT TO
SUCH COVERAGE SHALL BE ACCEPTABLE TO LENDER IN ITS SOLE DISCRETION; AND

(X)                            UPON SIXTY (60) DAYS WRITTEN NOTICE, SUCH OTHER
REASONABLE INSURANCE AND IN SUCH REASONABLE AMOUNTS AS LENDER FROM TIME TO TIME
MAY REASONABLY REQUEST AGAINST SUCH OTHER INSURABLE HAZARDS WHICH AT THE TIME
ARE COMMONLY INSURED AGAINST FOR PROPERTY SIMILAR TO THE PROPERTY LOCATED IN OR
AROUND THE REGION IN WHICH THE PROPERTY IS LOCATED.

(B)                                 ALL INSURANCE PROVIDED FOR IN SECTION 6.1(A)
SHALL BE OBTAINED UNDER VALID AND ENFORCEABLE POLICIES (COLLECTIVELY, THE
“POLICIES” OR IN THE SINGULAR, THE “POLICY”), AND SHALL BE SUBJECT TO THE
APPROVAL OF LENDER AS TO INSURANCE COMPANIES, AMOUNTS, DEDUCTIBLES, LOSS PAYEES
AND INSUREDS.  THE POLICIES SHALL BE ISSUED BY FINANCIALLY SOUND AND RESPONSIBLE
INSURANCE COMPANIES AUTHORIZED TO DO BUSINESS IN THE STATE AND HAVING A CLAIMS
PAYING ABILITY RATING OF “A” OR BETTER (AND THE EQUIVALENT THEREOF) BY AT LEAST
TWO (2) OF THE RATING AGENCIES RATING THE SECURITIES (ONE (1) OF WHICH SHALL BE
S&P IF THEY ARE RATING THE SECURITIES AND ONE (1) OF WHICH WILL BE MOODY’S IF
THEY ARE RATING THE SECURITIES), OR IF ONLY ONE (1) RATING AGENCY IS RATING THE
SECURITIES, THEN ONLY BY SUCH RATING AGENCY.  THE POLICIES DESCRIBED IN
SECTION 6.1 (OTHER THAN THOSE STRICTLY LIMITED TO LIABILITY PROTECTION) SHALL
DESIGNATE LENDER AS LOSS PAYEE.  NOT LESS THAN THIRTY (30) DAYS PRIOR TO THE
EXPIRATION DATES OF THE POLICIES THERETOFORE FURNISHED TO LENDER, CERTIFICATES
OF INSURANCE EVIDENCING THE POLICIES ACCOMPANIED BY EVIDENCE SATISFACTORY TO
LENDER OF PAYMENT OF THE PREMIUMS DUE THEREUNDER (THE “INSURANCE PREMIUMS”),
SHALL BE DELIVERED BY BORROWER TO LENDER.

(C)                                  ANY BLANKET INSURANCE POLICY SHALL
SPECIFICALLY ALLOCATE TO THE PROPERTY THE AMOUNT OF COVERAGE FROM TIME TO TIME
REQUIRED HEREUNDER AND SHALL OTHERWISE PROVIDE THE SAME PROTECTION AS WOULD A
SEPARATE POLICY INSURING ONLY THE PROPERTY IN COMPLIANCE WITH THE PROVISIONS OF
SECTION 6.1(A).

(D)                                 ALL POLICIES OF INSURANCE PROVIDED FOR OR
CONTEMPLATED BY SECTION 6.1(A), EXCEPT FOR THE POLICY REFERENCED IN
SECTION 6.1(A)(VII) OF THIS AGREEMENT, SHALL NAME BORROWER, OR THE TENANT, AS
THE INSURED AND LENDER AS THE ADDITIONAL INSURED, AS ITS INTERESTS MAY APPEAR,

62


--------------------------------------------------------------------------------




AND IN THE CASE OF PROPERTY DAMAGE, BOILER AND MACHINERY, FLOOD AND EARTHQUAKE
INSURANCE, SHALL CONTAIN A SO-CALLED NEW YORK STANDARD NON-CONTRIBUTING
MORTGAGEE CLAUSE IN FAVOR OF LENDER PROVIDING THAT THE LOSS THEREUNDER SHALL BE
PAYABLE TO LENDER.

(E)                                  ALL POLICIES OF INSURANCE PROVIDED FOR IN
SECTION 6.1(A) SHALL CONTAIN CLAUSES OR ENDORSEMENTS TO THE EFFECT THAT:

(I)                              NO ACT OR NEGLIGENCE OF BORROWER, OR ANYONE
ACTING FOR BORROWER, OR OF ANY TENANT OR OTHER OCCUPANT, OR FAILURE TO COMPLY
WITH THE PROVISIONS OF ANY POLICY, WHICH MIGHT OTHERWISE RESULT IN A FORFEITURE
OF THE INSURANCE OR ANY PART THEREOF, SHALL IN ANY WAY AFFECT THE VALIDITY OR
ENFORCEABILITY OF THE INSURANCE INSOFAR AS LENDER IS CONCERNED;

(II)                           THE POLICY SHALL NOT BE MATERIALLY CHANGED (OTHER
THAN TO INCREASE THE COVERAGE PROVIDED THEREBY) OR CANCELED WITHOUT AT LEAST
THIRTY (30) DAYS WRITTEN NOTICE TO LENDER AND ANY OTHER PARTY NAMED THEREIN AS
AN ADDITIONAL INSURED;

(III)                        THE ISSUERS THEREOF SHALL GIVE WRITTEN NOTICE TO
LENDER IF THE POLICY HAS NOT BEEN RENEWED FIFTEEN (15) DAYS PRIOR TO ITS
EXPIRATION; AND

(IV)                       LENDER SHALL NOT BE LIABLE FOR ANY INSURANCE PREMIUMS
THEREON OR SUBJECT TO ANY ASSESSMENTS THEREUNDER.

(F)                                    IF AT ANY TIME LENDER IS NOT IN RECEIPT
OF WRITTEN EVIDENCE THAT ALL INSURANCE REQUIRED HEREUNDER IS IN FULL FORCE AND
EFFECT, LENDER SHALL HAVE THE RIGHT, WITHOUT NOTICE TO BORROWER, TO TAKE SUCH
ACTION AS LENDER DEEMS NECESSARY TO PROTECT ITS INTEREST IN THE PROPERTY,
INCLUDING, WITHOUT LIMITATION, THE OBTAINING OF SUCH INSURANCE COVERAGE AS
LENDER IN ITS REASONABLE DISCRETION DEEMS APPROPRIATE AFTER THREE (3) BUSINESS
DAYS NOTICE TO BORROWER IF PRIOR TO THE DATE UPON WHICH ANY SUCH COVERAGE WILL
LAPSE OR AT ANY TIME LENDER DEEMS NECESSARY (REGARDLESS OF PRIOR NOTICE TO
BORROWER) TO AVOID THE LAPSE OF ANY SUCH COVERAGE.  ALL PREMIUMS INCURRED BY
LENDER IN CONNECTION WITH SUCH ACTION OR IN OBTAINING SUCH INSURANCE AND KEEPING
IT IN EFFECT SHALL BE PAID BY BORROWER TO LENDER UPON DEMAND AND, UNTIL PAID,
SHALL BE SECURED BY THE MORTGAGE AND SHALL BEAR INTEREST AT THE DEFAULT RATE. 
IF BORROWER FAILS IN SO INSURING THE PROPERTY OR IN SO ASSIGNING AND DELIVERING
THE POLICY, LENDER MAY, AT ITS OPTION, OBTAIN SUCH INSURANCE USING SUCH CARRIERS
AND AGENCIES AS LENDER SHALL ELECT FROM YEAR TO YEAR AND PAY THE PREMIUMS
THEREFOR, AND BORROWER WILL REIMBURSE LENDER FOR ANY PREMIUM SO PAID, WITH
INTEREST THEREON AS STATED IN THE NOTE FROM THE TIME OF PAYMENT, ON DEMAND, AND
THE AMOUNT SO OWING TO LENDER SHALL BE SECURED BY THE MORTGAGE.  THE INSURANCE
OBTAINED BY LENDER MAY, BUT NEED NOT, PROTECT BORROWER’S INTEREST AND THE
COVERAGE THAT LENDER PURCHASES MAY NOT PAY ANY CLAIM THAT BORROWER MAKES OR ANY
CLAIM THAT IS MADE AGAINST BORROWER IN CONNECTION WITH THE PROPERTY.


SECTION 6.2                                   CASUALTY.  IF THE PROPERTY SHALL
BE DAMAGED OR DESTROYED, IN WHOLE OR IN PART, BY FIRE OR OTHER CASUALTY (A
“CASUALTY”), BORROWER (A) SHALL GIVE TO LENDER PROMPT NOTICE OF SUCH DAMAGE
REASONABLY ESTIMATED BY BORROWER TO COST MORE THAN TWO HUNDRED THOUSAND DOLLARS
($200,000.00) TO REPAIR, AND (B) SHALL PROMPTLY COMMENCE AND DILIGENTLY
PROSECUTE THE COMPLETION OF THE RESTORATION OF THE PROPERTY PURSUANT TO
SECTION 6.4 HEREOF AS NEARLY AS POSSIBLE TO THE CONDITION THE PROPERTY WAS IN
IMMEDIATELY PRIOR TO SUCH CASUALTY, WITH

63


--------------------------------------------------------------------------------





SUCH ALTERATIONS AS MAY BE REASONABLY APPROVED BY LENDER AND OTHERWISE IN
ACCORDANCE WITH SECTION 6.4 HEREOF.  BORROWER SHALL PAY, OR CAUSE TO BE PAID,
ALL COSTS OF SUCH RESTORATION WHETHER OR NOT SUCH COSTS ARE COVERED BY
INSURANCE.  LENDER MAY, BUT SHALL NOT BE OBLIGATED TO MAKE PROOF OF LOSS IF NOT
MADE PROMPTLY BY BORROWER.  IN ADDITION, LENDER MAY PARTICIPATE IN ANY
SETTLEMENT DISCUSSIONS WITH ANY INSURANCE COMPANIES (AND SHALL APPROVE THE FINAL
SETTLEMENT, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED) WITH
RESPECT TO ANY CASUALTY IN WHICH THE NET PROCEEDS OR THE COSTS OF COMPLETING THE
RESTORATION ARE EQUAL TO OR GREATER THAN TWO HUNDRED THOUSAND AND 00/100 DOLLARS
($200,000.00) AND BORROWER SHALL DELIVER TO LENDER ALL INSTRUMENTS REQUIRED BY
LENDER TO PERMIT SUCH PARTICIPATION.


SECTION 6.3                                   CONDEMNATION.  BORROWER SHALL
PROMPTLY GIVE LENDER NOTICE OF THE ACTUAL OR THREATENED COMMENCEMENT OF ANY
PROCEEDING FOR THE CONDEMNATION OF THE PROPERTY UPON OBTAINING INFORMATION OF
SUCH PROCEEDING AND SHALL DELIVER TO LENDER COPIES OF ANY AND ALL PAPERS SERVED
IN CONNECTION WITH SUCH PROCEEDINGS.  LENDER MAY PARTICIPATE IN ANY SUCH
PROCEEDINGS IF AN EVENT OF DEFAULT EXISTS OR IF THE AMOUNT OF THE AWARD EXCEEDS
THREE PERCENT 3% OF THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN, AND BORROWER
SHALL FROM TIME TO TIME DELIVER TO LENDER ALL INSTRUMENTS REQUESTED BY IT TO
PERMIT SUCH PARTICIPATION.  BORROWER SHALL, AT ITS EXPENSE, DILIGENTLY PROSECUTE
ANY SUCH PROCEEDINGS, AND SHALL CONSULT WITH LENDER, ITS ATTORNEYS AND EXPERTS,
AND COOPERATE WITH THEM IN THE CARRYING ON OR DEFENSE OF ANY SUCH PROCEEDINGS. 
NOTWITHSTANDING ANY TAKING BY ANY PUBLIC OR QUASI-PUBLIC AUTHORITY THROUGH
CONDEMNATION OR OTHERWISE (INCLUDING, BUT NOT LIMITED TO, ANY TRANSFER MADE IN
LIEU OF OR IN ANTICIPATION OF THE EXERCISE OF SUCH TAKING), BORROWER SHALL
CONTINUE TO PAY THE DEBT AT THE TIME AND IN THE MANNER PROVIDED FOR ITS PAYMENT
IN THE NOTE AND IN THIS AGREEMENT AND THE DEBT SHALL NOT BE REDUCED UNTIL ANY
AWARD SHALL HAVE BEEN ACTUALLY RECEIVED AND APPLIED BY LENDER, AFTER THE
DEDUCTION OF EXPENSES OF COLLECTION, TO THE REDUCTION OR DISCHARGE OF THE DEBT. 
LENDER SHALL NOT BE LIMITED TO THE INTEREST PAID ON THE AWARD BY THE CONDEMNING
AUTHORITY BUT SHALL BE ENTITLED TO RECEIVE OUT OF THE AWARD INTEREST AT THE RATE
OR RATES PROVIDED HEREIN OR IN THE NOTE.  IF THE PROPERTY OR ANY PORTION THEREOF
IS TAKEN BY A CONDEMNING AUTHORITY, BORROWER SHALL PROMPTLY COMMENCE AND
DILIGENTLY PROSECUTE THE RESTORATION OF THE PROPERTY OR ANY PORTION THEREOF
PURSUANT TO SECTION 6.4 HEREOF AND OTHERWISE COMPLY WITH THE PROVISIONS OF
SECTION 6.4 HEREOF.  IF THE PROPERTY IS SOLD, THROUGH FORECLOSURE OR OTHERWISE,
PRIOR TO THE RECEIPT BY LENDER OF THE AWARD, LENDER SHALL HAVE THE RIGHT,
WHETHER OR NOT A DEFICIENCY JUDGMENT ON THE NOTE SHALL HAVE BEEN SOUGHT,
RECOVERED OR DENIED, TO RECEIVE THE AWARD, OR A PORTION THEREOF SUFFICIENT TO
PAY THE DEBT.


SECTION 6.4                                   RESTORATION.  THE FOLLOWING
PROVISIONS SHALL APPLY IN CONNECTION WITH THE RESTORATION OF THE PROPERTY:

(A)                                  IF THE NET PROCEEDS SHALL BE LESS THAN THE
RELEVANT RESTORATION THRESHOLD AND THE COSTS OF COMPLETING THE RESTORATION SHALL
BE LESS THAN THE RELEVANT RESTORATION THRESHOLD, THE NET PROCEEDS WILL BE
DISBURSED BY LENDER TO BORROWER UPON RECEIPT, PROVIDED THAT ALL OF THE
CONDITIONS SET FORTH IN SECTION 6.4(B)(I) BELOW ARE MET AND BORROWER DELIVERS TO
LENDER A WRITTEN UNDERTAKING TO EXPEDITIOUSLY COMMENCE AND TO SATISFACTORILY
COMPLETE WITH DUE DILIGENCE THE RESTORATION IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.

(B)                                 IF THE NET PROCEEDS ARE EQUAL TO OR GREATER
THAN THE RELEVANT RESTORATION THRESHOLD OR THE COSTS OF COMPLETING THE
RESTORATION IS EQUAL TO OR GREATER THAN THE RELEVANT RESTORATION THRESHOLD, THEN
IN EITHER CASE LENDER SHALL MAKE THE NET PROCEEDS AVAILABLE FOR THE

64


--------------------------------------------------------------------------------




RESTORATION IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 6.4(B).  THE TERM
“NET PROCEEDS” FOR PURPOSES OF THIS SECTION 6.4 SHALL MEAN:  (X) THE NET AMOUNT
OF ALL INSURANCE PROCEEDS RECEIVED BY LENDER PURSUANT TO SECTION 6.1 (A)(I),
(IV), (IX) AND (X) AS A RESULT OF SUCH DAMAGE OR DESTRUCTION, AFTER DEDUCTION OF
ITS REASONABLE COSTS AND EXPENSES (INCLUDING, BUT NOT LIMITED TO, REASONABLE
COUNSEL FEES), IF ANY, IN COLLECTING SAME (“INSURANCE PROCEEDS”), OR (Y) THE NET
AMOUNT OF THE AWARD, AFTER DEDUCTION OF ITS REASONABLE COSTS AND EXPENSES
(INCLUDING, BUT NOT LIMITED TO, REASONABLE COUNSEL FEES), IF ANY, IN COLLECTING
SAME (“CONDEMNATION PROCEEDS”), WHICHEVER THE CASE MAY BE.

(I)                              THE NET PROCEEDS SHALL BE MADE AVAILABLE TO
BORROWER FOR RESTORATION PROVIDED THAT EACH OF THE FOLLOWING CONDITIONS ARE MET:

(A)      NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;

(B)        (1) IN THE EVENT THE NET PROCEEDS ARE INSURANCE PROCEEDS, LESS THAN
TWENTY-FIVE PERCENT (25%) OF THE TOTAL FLOOR AREA OF THE IMPROVEMENTS ON THE
PROPERTY HAS BEEN DAMAGED, DESTROYED OR RENDERED UNUSABLE AS A RESULT OF SUCH
CASUALTY OR (2) IN THE EVENT THE NET PROCEEDS ARE CONDEMNATION PROCEEDS, LESS
THAN TEN PERCENT (10%) OF THE LAND CONSTITUTING THE PROPERTY IS TAKEN, AND SUCH
LAND IS LOCATED ALONG THE PERIMETER OR PERIPHERY OF THE PROPERTY, AND NO PORTION
OF THE IMPROVEMENTS IS LOCATED ON SUCH LAND;

(C)        LEASES DEMISING IN THE AGGREGATE A PERCENTAGE AMOUNT EQUAL TO OR
GREATER THAN THE RENTABLE SPACE PERCENTAGE OF THE TOTAL RENTABLE SPACE IN THE
PROPERTY WHICH HAS BEEN DEMISED UNDER EXECUTED AND DELIVERED LEASES IN EFFECT AS
OF THE DATE OF THE OCCURRENCE OF SUCH CASUALTY OR CONDEMNATION, WHICHEVER THE
CASE MAY BE, SHALL REMAIN IN FULL FORCE AND EFFECT DURING AND AFTER THE
COMPLETION OF THE RESTORATION, NOTWITHSTANDING THE OCCURRENCE OF ANY SUCH
CASUALTY OR CONDEMNATION, WHICHEVER THE CASE MAY BE, AND BORROWER AND/OR TENANT,
AS APPLICABLE UNDER THE RESPECTIVE LEASE, WILL MAKE ALL NECESSARY REPAIRS AND
RESTORATIONS THERETO AT THEIR SOLE COST AND EXPENSE.  THE TERM “RENTABLE SPACE
PERCENTAGE” SHALL MEAN A PERCENTAGE AMOUNT EQUAL TO SIXTY-FIVE PERCENT (65%);

(D)       BORROWER SHALL COMMENCE THE RESTORATION AS SOON AS REASONABLY
PRACTICABLE (BUT IN NO EVENT LATER THAN ONE HUNDRED TWENTY (120) DAYS AFTER SUCH
CASUALTY OR CONDEMNATION OR OBTAINING BUILDING PERMITS, WHICHEVER THE CASE MAY
BE, OCCURS) AND SHALL DILIGENTLY PURSUE THE SAME TO SATISFACTORY COMPLETION;

(E)         LENDER SHALL BE SATISFIED THAT ANY OPERATING DEFICITS, INCLUDING ALL
SCHEDULED PAYMENTS OF PRINCIPAL AND INTEREST UNDER THE NOTE, WHICH WILL BE
INCURRED WITH RESPECT TO THE PROPERTY AS A RESULT OF THE OCCURRENCE OF ANY SUCH
CASUALTY OR CONDEMNATION, WHICHEVER THE CASE MAY BE, WILL BE COVERED OUT OF
(1) THE NET PROCEEDS, (2) THE INSURANCE COVERAGE REFERRED

65


--------------------------------------------------------------------------------




TO IN SECTION 6.1(A)(II) HEREOF, IF APPLICABLE, OR (3) BY OTHER FUNDS OF
BORROWER;

(F)         LENDER SHALL BE SATISFIED THAT THE RESTORATION WILL BE COMPLETED ON
OR BEFORE THE EARLIEST TO OCCUR OF (1) SIX (6) MONTHS PRIOR TO THE MATURITY
DATE, (2) THE EARLIEST DATE REQUIRED FOR SUCH COMPLETION UNDER THE TERMS OF ANY
LEASES, (3) SUCH TIME AS MAY BE REQUIRED UNDER ALL APPLICABLE LEGAL REQUIREMENTS
IN ORDER TO REPAIR AND RESTORE THE PROPERTY TO THE CONDITION IT WAS IN
IMMEDIATELY PRIOR TO SUCH CASUALTY OR TO AS NEARLY AS POSSIBLE THE CONDITION IT
WAS IN IMMEDIATELY PRIOR TO SUCH CONDEMNATION, AS APPLICABLE, OR (4) THE
EXPIRATION OF THE INSURANCE COVERAGE REFERRED TO IN SECTION 6.1(A)(II) HEREOF;

(G)        THE PROPERTY AND THE USE THEREOF AFTER THE RESTORATION WILL BE IN
COMPLIANCE WITH AND PERMITTED UNDER ALL APPLICABLE LEGAL REQUIREMENTS;

(H)       THE RESTORATION SHALL BE DONE AND COMPLETED BY BORROWER IN AN
EXPEDITIOUS AND DILIGENT FASHION AND IN COMPLIANCE WITH ALL APPLICABLE LEGAL
REQUIREMENTS;

(I)            SUCH CASUALTY OR CONDEMNATION, AS APPLICABLE, DOES NOT RESULT IN
THE LOSS OF ACCESS TO THE PROPERTY OR THE IMPROVEMENTS;

(J)           THE DEBT SERVICE COVERAGE RATIO FOR THE PROPERTY, AFTER GIVING
EFFECT TO THE RESTORATION, SHALL BE EQUAL TO OR GREATER THAN 1.30 TO 1.0;

(K)       BORROWER SHALL DELIVER, OR CAUSE TO BE DELIVERED, TO LENDER A SIGNED
DETAILED BUDGET APPROVED IN WRITING BY BORROWER’S ARCHITECT OR ENGINEER STATING
THE ENTIRE COST OF COMPLETING THE RESTORATION, WHICH BUDGET SHALL BE APPROVED BY
LENDER, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD; AND

(L)         THE NET PROCEEDS TOGETHER WITH ANY CASH OR CASH EQUIVALENT DEPOSITED
BY BORROWER WITH LENDER ARE SUFFICIENT IN LENDER’S DISCRETION TO COVER THE COST
OF THE RESTORATION.

(II)                           THE NET PROCEEDS SHALL BE HELD BY LENDER IN AN
INTEREST-BEARING ACCOUNT AND, UNTIL DISBURSED IN ACCORDANCE WITH THE PROVISIONS
OF THIS SECTION 6.4(B), SHALL CONSTITUTE ADDITIONAL SECURITY FOR THE DEBT AND
OTHER OBLIGATIONS UNDER THE LOAN DOCUMENTS.  THE NET PROCEEDS SHALL BE DISBURSED
BY LENDER TO, OR AS DIRECTED BY, BORROWER FROM TIME TO TIME DURING THE COURSE OF
THE RESTORATION, UPON RECEIPT OF EVIDENCE SATISFACTORY TO LENDER THAT (A) ALL
MATERIALS INSTALLED AND WORK AND LABOR PERFORMED (EXCEPT TO THE EXTENT THAT THEY
ARE TO BE PAID FOR OUT OF THE REQUESTED DISBURSEMENT) IN CONNECTION WITH THE
RESTORATION HAVE BEEN PAID FOR IN FULL OR WILL BE PAID IN FULL UPON SUCH
DISBURSEMENT, AND (B) THERE EXIST NO NOTICES OF PENDENCY, STOP ORDERS,
MECHANIC’S OR MATERIALMAN’S LIENS OR NOTICES OF INTENTION TO FILE SAME, OR ANY
OTHER LIENS OR ENCUMBRANCES OF ANY NATURE WHATSOEVER ON THE PROPERTY WHICH HAVE
NOT EITHER BEEN FULLY BONDED TO

66


--------------------------------------------------------------------------------




THE SATISFACTION OF LENDER AND DISCHARGED OF RECORD OR IN THE ALTERNATIVE FULLY
INSURED TO THE SATISFACTION OF LENDER BY THE TITLE COMPANY ISSUING THE TITLE
INSURANCE POLICY.

(III)                        ALL PLANS AND SPECIFICATIONS REQUIRED IN CONNECTION
WITH THE RESTORATION, THE COST OF WHICH EXCEEDS THE RELEVANT RESTORATION
THRESHOLD, SHALL BE SUBJECT TO PRIOR REVIEW AND ACCEPTANCE IN ALL RESPECTS BY
LENDER AND BY AN INDEPENDENT CONSULTING ENGINEER SELECTED BY LENDER (THE
“CASUALTY CONSULTANT”), SUCH REVIEW AND ACCEPTANCE NOT TO BE UNREASONABLY
WITHHELD OR DELAYED.  LENDER SHALL HAVE THE USE OF THE PLANS AND SPECIFICATIONS
AND ALL PERMITS, LICENSES AND APPROVALS REQUIRED OR OBTAINED IN CONNECTION WITH
THE RESTORATION.  THE IDENTITY OF THE CONTRACTORS, SUBCONTRACTORS AND
MATERIALMEN ENGAGED IN THE RESTORATION, AS WELL AS THE CONTRACTS UNDER WHICH
THEY HAVE BEEN ENGAGED, SHALL BE SUBJECT TO PRIOR REVIEW AND ACCEPTANCE BY
LENDER AND THE CASUALTY CONSULTANT, SUCH REVIEW AND ACCEPTANCE NOT TO BE
UNREASONABLY WITHHELD OR DELAYED.  ALL COSTS AND EXPENSES INCURRED BY LENDER IN
CONNECTION WITH MAKING THE NET PROCEEDS AVAILABLE FOR THE RESTORATION INCLUDING,
WITHOUT LIMITATION, REASONABLE COUNSEL FEES AND DISBURSEMENTS AND THE CASUALTY
CONSULTANT’S FEES, SHALL BE PAID BY BORROWER.

(IV)                       IN NO EVENT SHALL LENDER BE OBLIGATED TO MAKE
DISBURSEMENTS OF THE NET PROCEEDS IN EXCESS OF AN AMOUNT EQUAL TO THE COSTS
ACTUALLY INCURRED FROM TIME TO TIME FOR WORK IN PLACE AS PART OF THE
RESTORATION, AS CERTIFIED BY THE CASUALTY CONSULTANT, MINUS THE CASUALTY
RETAINAGE.  THE TERM “CASUALTY RETAINAGE” SHALL MEAN AN AMOUNT EQUAL TO TEN
PERCENT (10%) OF THE COSTS ACTUALLY INCURRED FOR WORK IN PLACE AS PART OF THE
RESTORATION, AS CERTIFIED BY THE CASUALTY CONSULTANT, UNTIL THE RESTORATION HAS
BEEN COMPLETED.  THE CASUALTY RETAINAGE SHALL IN NO EVENT, AND NOTWITHSTANDING
ANYTHING TO THE CONTRARY SET FORTH ABOVE IN THIS SECTION 6.4(B), BE LESS THAN
THE AMOUNT ACTUALLY HELD BACK BY BORROWER FROM CONTRACTORS, SUBCONTRACTORS AND
MATERIALMEN ENGAGED IN THE RESTORATION.  THE CASUALTY RETAINAGE SHALL NOT BE
RELEASED UNTIL THE CASUALTY CONSULTANT CERTIFIES TO LENDER THAT THE RESTORATION
HAS BEEN COMPLETED IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 6.4(B) AND
THAT ALL APPROVALS NECESSARY FOR THE RE-OCCUPANCY AND USE OF THE PROPERTY HAVE
BEEN OBTAINED FROM ALL APPROPRIATE GOVERNMENTAL AND QUASI-GOVERNMENTAL
AUTHORITIES, AND LENDER RECEIVES EVIDENCE SATISFACTORY TO LENDER THAT THE COSTS
OF THE RESTORATION HAVE BEEN PAID IN FULL OR WILL BE PAID IN FULL OUT OF THE
CASUALTY RETAINAGE; PROVIDED, HOWEVER, THAT LENDER WILL RELEASE THE PORTION OF
THE CASUALTY RETAINAGE BEING HELD WITH RESPECT TO ANY CONTRACTOR, SUBCONTRACTOR
OR MATERIALMAN ENGAGED IN THE RESTORATION AS OF THE DATE UPON WHICH THE CASUALTY
CONSULTANT CERTIFIES TO LENDER THAT THE CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN
HAS SATISFACTORILY COMPLETED ALL WORK AND HAS SUPPLIED ALL MATERIALS IN
ACCORDANCE WITH THE PROVISIONS OF THE CONTRACTOR’S, SUBCONTRACTOR’S OR
MATERIALMAN’S CONTRACT, THE CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN DELIVERS
THE LIEN WAIVERS AND EVIDENCE OF PAYMENT IN FULL OF ALL SUMS DUE TO THE
CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN AS MAY BE REASONABLY REQUESTED BY
LENDER OR BY THE TITLE COMPANY ISSUING THE TITLE INSURANCE POLICY, AND LENDER
RECEIVES AN ENDORSEMENT TO THE TITLE INSURANCE POLICY INSURING THE

67


--------------------------------------------------------------------------------




CONTINUED PRIORITY OF THE LIEN OF THE MORTGAGE AND EVIDENCE OF PAYMENT OF ANY
PREMIUM PAYABLE FOR SUCH ENDORSEMENT.  IF REQUIRED BY LENDER, THE RELEASE OF ANY
SUCH PORTION OF THE CASUALTY RETAINAGE SHALL BE APPROVED BY THE SURETY COMPANY,
IF ANY, WHICH HAS ISSUED A PAYMENT OR PERFORMANCE BOND WITH RESPECT TO THE
CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN.

(V)                          LENDER SHALL NOT BE OBLIGATED TO MAKE DISBURSEMENTS
OF THE NET PROCEEDS MORE FREQUENTLY THAN ONCE EVERY CALENDAR MONTH.

(VI)                       IF AT ANY TIME THE NET PROCEEDS OR THE UNDISBURSED
BALANCE THEREOF SHALL NOT, IN THE REASONABLE OPINION OF LENDER IN CONSULTATION
WITH THE CASUALTY CONSULTANT, BE SUFFICIENT TO PAY IN FULL THE BALANCE OF THE
COSTS WHICH ARE ESTIMATED BY THE CASUALTY CONSULTANT TO BE INCURRED IN
CONNECTION WITH THE COMPLETION OF THE RESTORATION, BORROWER SHALL DEPOSIT THE
DEFICIENCY (THE “NET PROCEEDS DEFICIENCY”) WITH LENDER BEFORE ANY FURTHER
DISBURSEMENT OF THE NET PROCEEDS SHALL BE MADE.  THE NET PROCEEDS DEFICIENCY
DEPOSITED WITH LENDER SHALL BE HELD BY LENDER AND SHALL BE DISBURSED FOR COSTS
ACTUALLY INCURRED IN CONNECTION WITH THE RESTORATION ON THE SAME CONDITIONS
APPLICABLE TO THE DISBURSEMENT OF THE NET PROCEEDS, AND UNTIL SO DISBURSED
PURSUANT TO THIS SECTION 6.4(B) SHALL CONSTITUTE ADDITIONAL SECURITY FOR THE
DEBT AND OTHER OBLIGATIONS UNDER THE LOAN DOCUMENTS.

(VII)                    THE EXCESS, IF ANY, OF THE NET PROCEEDS (AND THE
REMAINING BALANCE, IF ANY, OF THE NET PROCEEDS DEFICIENCY) DEPOSITED WITH LENDER
AFTER THE CASUALTY CONSULTANT CERTIFIES TO LENDER THAT THE RESTORATION HAS BEEN
COMPLETED IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 6.4(B), AND THE
RECEIPT BY LENDER OF EVIDENCE SATISFACTORY TO LENDER THAT ALL COSTS INCURRED IN
CONNECTION WITH THE RESTORATION HAVE BEEN PAID IN FULL, SHALL BE REMITTED BY
LENDER TO BORROWER, PROVIDED NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND SHALL
BE CONTINUING UNDER THE NOTE, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.

(C)                                  ALL NET PROCEEDS NOT REQUIRED (I) TO BE
MADE AVAILABLE FOR THE RESTORATION OR (II) TO BE RETURNED TO BORROWER AS EXCESS
NET PROCEEDS PURSUANT TO SECTION 6.4(B)(VII) MAY BE RETAINED AND APPLIED BY
LENDER TOWARD THE PAYMENT OF THE DEBT WHETHER OR NOT THEN DUE AND PAYABLE IN
SUCH ORDER, PRIORITY AND PROPORTIONS AS LENDER IN ITS SOLE DISCRETION SHALL DEEM
PROPER (PROVIDED NO EVENT OF DEFAULT EXISTS, BORROWER SHALL NOT BE REQUIRED TO
PAY ANY PREPAYMENT CONSIDERATION IN CONNECTION WITH SUCH PAYMENT), OR, AT THE
DISCRETION OF LENDER, THE SAME MAY BE PAID, EITHER IN WHOLE OR IN PART, TO
BORROWER FOR SUCH PURPOSES AS LENDER SHALL DESIGNATE, IN ITS DISCRETION.

(D)                                 IN THE EVENT OF FORECLOSURE OF THE MORTGAGE,
OR OTHER TRANSFER OF TITLE TO THE PROPERTY IN EXTINGUISHMENT IN WHOLE OR IN PART
OF THE DEBT ALL RIGHT, TITLE AND INTEREST OF BORROWER IN AND TO THE POLICIES
THAT ARE NOT BLANKET POLICIES THEN IN FORCE CONCERNING THE PROPERTY AND ALL
PROCEEDS PAYABLE THEREUNDER SHALL THEREUPON VEST IN THE PURCHASER AT SUCH
FORECLOSURE OR LENDER OR OTHER TRANSFEREE IN THE EVENT OF SUCH OTHER TRANSFER OF
TITLE.

68


--------------------------------------------------------------------------------




(E)                                  LENDER SHALL WITH REASONABLE PROMPTNESS
FOLLOWING ANY CASUALTY OR CONDEMNATION NOTIFY BORROWER WHETHER OR NOT NET
PROCEEDS ARE REQUIRED TO BE MADE AVAILABLE TO BORROWER FOR RESTORATION PURSUANT
TO THIS SECTION 6.4.  ALL NET PROCEEDS NOT REQUIRED TO BE MADE AVAILABLE FOR
RESTORATION SHALL BE RETAINED AND APPLIED BY LENDER IN ACCORDANCE WITH
SECTION 2.4.2 HEREOF (A “NET PROCEEDS PREPAYMENT”).  IF SUCH NET PROCEEDS
PREPAYMENT SHALL BE EQUAL TO OR GREATER THAN FIVE MILLION AND 00/100 DOLLARS
($5,000,000.00), BORROWER SHALL HAVE THE RIGHT TO ELECT TO PREPAY THE
OUTSTANDING PRINCIPAL BALANCE OF THE LOAN (LESS THE NET PROCEEDS PREPAYMENT) FOR
THE PROPERTY (A “CASUALTY/CONDEMNATION PREPAYMENT”) WITHOUT PAYMENT OF THE YIELD
MAINTENANCE PREMIUM UPON SATISFACTION OF THE FOLLOWING CONDITIONS:  (I) WITHIN
THIRTY (30) DAYS FOLLOWING THE DATE OF THE NET PROCEEDS PREPAYMENT, BORROWER
SHALL PROVIDE LENDER WITH WRITTEN NOTICE OF BORROWER’S INTENTION TO PAY THE NOTE
IN FULL (WITH A CREDIT FOR THE AMOUNT OF THE NET PROCEEDS PREPAYMENT), (II)
BORROWER SHALL PREPAY THE NOTE IN SUCH AMOUNT ON OR BEFORE THE THIRD (3RD)
PAYMENT DATE OCCURRING FOLLOWING THE DATE OF THE NET PROCEEDS PREPAYMENT
(PROVIDED THAT IF ANY SUCH PREPAYMENT IS MADE ON A DATE OTHER THAN A PAYMENT
DATE, BORROWER SHALL PAY LENDER ALL INTEREST WHICH WOULD HAVE ACCRUED ON THE
AMOUNT BEING PREPAID THROUGH THE NEXT PAYMENT DATE), AND (III) NO EVENT OF
DEFAULT SHALL EXIST ON THE DATE OF SUCH CASUALTY/CONDEMNATION PREPAYMENT. 
NOTWITHSTANDING ANYTHING IN SECTION 6.2 OR SECTION 6.3 TO THE CONTRARY, BORROWER
SHALL HAVE NO OBLIGATION TO COMMENCE RESTORATION OF THE PROPERTY UPON DELIVERY
OF THE WRITTEN NOTICE SET FORTH IN CLAUSE (I) OF THE PRECEDING SENTENCE (UNLESS
BORROWER SUBSEQUENTLY SHALL FAIL TO SATISFY THE REQUIREMENT OF CLAUSE (II) OF
THE PRECEDING SENTENCE).


VII.                            RESERVE FUNDS


SECTION 7.1                                   REQUIRED REPAIRS.  BORROWER SHALL
PERFORM THE REPAIRS AT THE PROPERTY, AS MORE PARTICULARLY SET FORTH ON SCHEDULE
III HERETO (SUCH REPAIRS HEREINAFTER REFERRED TO AS “REQUIRED REPAIRS”). 
BORROWER SHALL COMPLETE THE REQUIRED REPAIRS ON OR BEFORE THE REQUIRED DEADLINE
FOR EACH REPAIR AS SET FORTH ON SCHEDULE III.  IT SHALL BE AN EVENT OF DEFAULT
UNDER THIS AGREEMENT IF BORROWER DOES NOT COMPLETE THE REQUIRED REPAIRS AT THE
PROPERTY BY THE REQUIRED DEADLINE FOR EACH REPAIR AS SET FORTH ON SCHEDULE III;
PROVIDED, HOWEVER, THAT LENDER IN ITS SOLE AND ABSOLUTE DISCRETION MAY AGREE TO
EXTEND THE TIME TO COMPLETE THE REQUIRED REPAIRS IF BORROWER, DESPITE ITS GOOD
FAITH EFFORTS, HAS FAILED TO COMPLETE THE REQUIRED REPAIRS WITHIN SUCH PERIOD. 
THE PARTIES HEREBY ACKNOWLEDGE AND AGREE THAT AS OF THE DATE HEREOF, AGL
INVESTMENTS NO. 2 LIMITED PARTNERSHIP L.L.L.P., BORROWER, LENDER AND LANDAMERICA
PARTNERS TITLE COMPANY HAVE ENTERED INTO THAT CERTAIN ESCROW INSTRUCTIONS FOR
ORDER NO.: GF#2711000981 (THE “ESCROW AGREEMENT”) WITH RESPECT TO CERTAIN COSTS
AND EXPENSES RELATED TO THE COMPLETION OF THE REQUIRED REPAIRS.  BORROWER
(I) SHALL OBSERVE AND PERFORM THE OBLIGATIONS IMPOSED UPON IT UNDER THE ESCROW
AGREEMENT IN A COMMERCIALLY REASONABLE MANNER; (II) SHALL ENFORCE THE TERMS,
COVENANTS AND CONDITIONS CONTAINED IN THE ESCROW AGREEMENT UPON THE PART OF THE
OTHER PARTIES THERETO TO BE OBSERVED OR PERFORMED IN A COMMERCIALLY REASONABLE
MANNER, (III) SHALL NOT AMEND, MODIFY OR TERMINATE THE ESCROW AGREEMENT WITHOUT
THE PRIOR WRITTEN CONSENT OF LENDER AND (IV) SHALL NOT SUBMIT ANY DISBURSEMENT
REQUEST (AS DEFINED IN THE ESCROW AGREEMENT) PURSUANT TO SECTION 3 OF THE ESCROW
AGREEMENT UNLESS SUCH DISBURSEMENT REQUEST HAS BEEN APPROVED BY LENDER, SUCH
APPROVAL NOT TO BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.  IF BORROWER
SUBMITS TO LENDER FOR ITS APPROVAL A DISBURSEMENT REQUEST, TOGETHER WITH ALL
SUPPORTING DOCUMENTATION REASONABLY REQUIRED BY LENDER, AND LENDER DOES NOT
RESPOND TO BORROWER WITH ITS APPROVAL, DENIAL OR REQUEST FOR ADDITIONAL
INFORMATION WITHIN FIVE (5) BUSINESS DAYS OF LENDER’S RECEIPT OF SAID
DISBURSEMENT REQUEST, SUCH DISBURSEMENT REQUEST SHALL BE DEEMED APPROVED BY

69


--------------------------------------------------------------------------------





LENDER PROVIDED THAT THE SUBMISSION TO LENDER IS MARKED IN BOLD LETTERING WITH
THE FOLLOWING:  “LENDER’S RESPONSE IS REQUIRED WITHIN 5 BUSINESS DAYS OF RECEIPT
OF THIS NOTICE PURSUANT TO THE TERMS OF SECTION 7.1 OF A LOAN AGREEMENT BETWEEN
THE UNDERSIGNED AND LENDER”.


SECTION 7.2                                   TAX AND INSURANCE ESCROW FUND. 
BORROWER SHALL PAY TO LENDER ON EACH PAYMENT DATE (A) ONE-TWELFTH (1/12) OF THE
TAXES THAT LENDER ESTIMATES WILL BE PAYABLE DURING THE NEXT ENSUING TWELVE (12)
MONTHS IN ORDER TO ACCUMULATE WITH LENDER SUFFICIENT FUNDS TO PAY ALL SUCH TAXES
AT LEAST THIRTY (30) DAYS PRIOR TO THEIR RESPECTIVE DUE DATES, AND
(B) ONE-TWELFTH (1/12) OF THE INSURANCE PREMIUMS THAT LENDER ESTIMATES WILL BE
PAYABLE FOR THE RENEWAL OF THE COVERAGE AFFORDED BY THE POLICIES UPON THE
EXPIRATION THEREOF IN ORDER TO ACCUMULATE WITH LENDER SUFFICIENT FUNDS TO PAY
ALL SUCH INSURANCE PREMIUMS AT LEAST THIRTY (30) DAYS PRIOR TO THE EXPIRATION OF
THE POLICIES (SAID AMOUNTS IN (A) AND (B) ABOVE ARE HEREINAFTER CALLED THE “TAX
AND INSURANCE ESCROW FUND”).  THE TAX AND INSURANCE ESCROW FUND AND THE MONTHLY
DEBT SERVICE PAYMENT AMOUNT, SHALL BE ADDED TOGETHER AND SHALL BE PAID AS AN
AGGREGATE SUM BY BORROWER TO LENDER.  LENDER WILL APPLY THE TAX AND INSURANCE
ESCROW FUND TO PAYMENTS OF TAXES AND INSURANCE PREMIUMS REQUIRED TO BE MADE BY
BORROWER PURSUANT TO THIS AGREEMENT AND UNDER THE MORTGAGE.  IN MAKING ANY
PAYMENT RELATING TO THE TAX AND INSURANCE ESCROW FUND, LENDER MAY DO SO
ACCORDING TO ANY BILL, STATEMENT OR ESTIMATE PROCURED FROM THE APPROPRIATE
PUBLIC OFFICE (WITH RESPECT TO TAXES) OR INSURER OR AGENT (WITH RESPECT TO
INSURANCE PREMIUMS) OR FROM BORROWER WITHOUT INQUIRY INTO THE ACCURACY OF SUCH
BILL, STATEMENT OR ESTIMATE OR INTO THE VALIDITY OF ANY TAX, ASSESSMENT, SALE,
FORFEITURE, TAX LIEN OR TITLE OR CLAIM THEREOF, PROVIDED, HOWEVER, LENDER SHALL
USE REASONABLE EFFORTS TO PAY SUCH REAL PROPERTY TAXES SUFFICIENTLY EARLY TO
OBTAIN THE BENEFIT OF ANY AVAILABLE DISCOUNTS OF WHICH IT HAS KNOWLEDGE.  IF THE
AMOUNT OF THE TAX AND INSURANCE ESCROW FUND SHALL EXCEED THE AMOUNTS DUE FOR
TAXES AND INSURANCE PREMIUMS, LENDER SHALL, IN ITS SOLE DISCRETION, RETURN ANY
EXCESS TO BORROWER OR CREDIT SUCH EXCESS AGAINST FUTURE PAYMENTS TO BE MADE TO
THE TAX AND INSURANCE ESCROW FUND.  ANY AMOUNT REMAINING IN THE TAX AND
INSURANCE ESCROW FUND AFTER THE DEBT HAS BEEN PAID IN FULL SHALL BE RETURNED TO
BORROWER.  IN ALLOCATING SUCH EXCESS, LENDER MAY DEAL WITH THE PERSON SHOWN ON
THE RECORDS OF LENDER TO BE THE OWNER OF THE PROPERTY.  IF AT ANY TIME LENDER
REASONABLY DETERMINES THAT THE TAX AND INSURANCE ESCROW FUND IS NOT OR WILL NOT
BE SUFFICIENT TO PAY TAXES AND INSURANCE PREMIUMS BY THE DATES SET FORTH ABOVE,
LENDER SHALL NOTIFY BORROWER OF SUCH DETERMINATION AND BORROWER SHALL INCREASE
ITS MONTHLY PAYMENTS TO LENDER BY THE AMOUNT THAT LENDER ESTIMATES IS SUFFICIENT
TO MAKE UP THE DEFICIENCY AT LEAST THIRTY (30) DAYS PRIOR TO DELINQUENCY OF THE
TAXES OR INSURANCE PREMIUMS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, BORROWER SHALL NOT BE REQUIRED TO MAKE MONTHLY DEPOSITS WITH RESPECT TO
THE TAX AND INSURANCE ESCROW FUND PROVIDED THAT: (I) NO EVENT OF DEFAULT HAS
OCCURRED, AND (II) BORROWER PAYS ALL TAXES PRIOR TO DELINQUENCY AND INSURANCE
PREMIUMS AS THE SAME BECOME DUE AND PAYABLE AND DELIVERS TO LENDER EVIDENCE OF
SUCH PAYMENT PURSUANT TO SECTION 5.1.2 HEREOF.


SECTION 7.3                                   REPLACEMENTS AND REPLACEMENT
RESERVE.


7.3.1                     REPLACEMENT RESERVE FUND.  BORROWER SHALL PAY TO
LENDER ON EACH PAYMENT DATE THE SUM OF $9,360.50 (THE “REPLACEMENT RESERVE
MONTHLY DEPOSIT”) FOR REPLACEMENTS AND REPAIRS REQUIRED TO BE MADE TO THE
PROPERTY DURING THE CALENDAR YEAR (COLLECTIVELY, THE “REPLACEMENTS”).  AMOUNTS
SO DEPOSITED SHALL HEREINAFTER BE REFERRED TO AS BORROWER’S “REPLACEMENT RESERVE
FUND” AND THE ACCOUNT IN WHICH SUCH AMOUNTS ARE HELD SHALL

70


--------------------------------------------------------------------------------





HEREINAFTER BE REFERRED TO AS BORROWER’S “REPLACEMENT RESERVE ACCOUNT”.  LENDER
MAY REASSESS ITS ESTIMATE OF THE AMOUNT NECESSARY FOR THE REPLACEMENT RESERVE
FUND FROM TIME TO TIME, AND MAY INCREASE THE MONTHLY AMOUNTS REQUIRED TO BE
DEPOSITED INTO THE REPLACEMENT RESERVE FUND UPON THIRTY (30) DAYS NOTICE TO
BORROWER IF LENDER DETERMINES IN ITS COMMERCIALLY REASONABLE DISCRETION BASED
UPON UPDATED ENGINEERING REPORTS OR INSPECTIONS OF THE PROPERTY THAT AN INCREASE
IS NECESSARY TO MAINTAIN THE PROPER MAINTENANCE AND OPERATION OF THE PROPERTY. 
ANY AMOUNT HELD IN THE REPLACEMENT RESERVE ACCOUNT AND ALLOCATED FOR THE
PROPERTY SHALL BE RETAINED BY LENDER AND CREDITED TOWARD THE FUTURE REPLACEMENT
RESERVES MONTHLY DEPOSITS REQUIRED BY LENDER HEREUNDER IN THE EVENT THE PROPERTY
IS RELEASED FROM THE LIEN OF THE MORTGAGE IN ACCORDANCE WITH SECTION 2.5
HEREOF.  NOTWITHSTANDING THE FOREGOING, BORROWER’S OBLIGATION TO MAKE MONTHLY
DEPOSITS TO THE REPLACEMENT RESERVE FUND SHALL BE SUSPENDED PROVIDED THAT NO
EVENT OF DEFAULT OCCURS.


7.3.2                     DISBURSEMENTS FROM REPLACEMENT RESERVE ACCOUNT.  (A) 
LENDER SHALL MAKE DISBURSEMENTS FROM THE REPLACEMENT RESERVE ACCOUNT TO PAY
BORROWER ONLY FOR THE COSTS OF THE REPLACEMENTS.  LENDER SHALL NOT BE OBLIGATED
TO MAKE DISBURSEMENTS FROM THE REPLACEMENT RESERVE ACCOUNT TO REIMBURSE BORROWER
FOR THE COSTS OF ROUTINE MAINTENANCE TO THE PROPERTY, REPLACEMENTS OF INVENTORY
OR FOR COSTS WHICH ARE TO BE REIMBURSED FROM THE ROLLOVER RESERVE FUND.

(B)                                 LENDER SHALL, UPON WRITTEN REQUEST FROM
BORROWER AND SATISFACTION OF THE REQUIREMENTS SET FORTH IN THIS SECTION 7.3.2,
DISBURSE TO BORROWER AMOUNTS FROM THE REPLACEMENT RESERVE ACCOUNT NECESSARY TO
PAY FOR THE ACTUAL APPROVED COSTS OF REPLACEMENTS OR TO REIMBURSE BORROWER
THEREFOR, UPON COMPLETION OF SUCH REPLACEMENTS (OR, UPON PARTIAL COMPLETION IN
THE CASE OF REPLACEMENTS MADE PURSUANT TO SECTION 7.3.2(E)) AS DETERMINED BY
LENDER.  IN NO EVENT SHALL LENDER BE OBLIGATED TO DISBURSE FUNDS FROM THE
REPLACEMENT RESERVE ACCOUNT IF A DEFAULT OR AN EVENT OF DEFAULT EXISTS.

(C)                                  EACH REQUEST FOR DISBURSEMENT FROM THE
REPLACEMENT RESERVE ACCOUNT SHALL BE IN A FORM SPECIFIED OR APPROVED BY LENDER
AND SHALL SPECIFY (I) THE SPECIFIC REPLACEMENTS FOR WHICH THE DISBURSEMENT IS
REQUESTED, (II) THE QUANTITY AND PRICE OF EACH ITEM PURCHASED, IF THE
REPLACEMENT INCLUDES THE PURCHASE OR REPLACEMENT OF SPECIFIC ITEMS, (III) THE
PRICE OF ALL MATERIALS (GROUPED BY TYPE OR CATEGORY) USED IN ANY REPLACEMENT
OTHER THAN THE PURCHASE OR REPLACEMENT OF SPECIFIC ITEMS, AND (IV) THE COST OF
ALL CONTRACTED LABOR OR OTHER SERVICES APPLICABLE TO EACH REPLACEMENT FOR WHICH
SUCH REQUEST FOR DISBURSEMENT IS MADE.  WITH EACH REQUEST BORROWER SHALL CERTIFY
THAT ALL REPLACEMENTS HAVE BEEN MADE IN ACCORDANCE WITH ALL APPLICABLE LEGAL
REQUIREMENTS OF ANY GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER THE PROPERTY
AND, UNLESS LENDER HAS AGREED TO ISSUE JOINT CHECKS AS DESCRIBED BELOW, EACH
REQUEST SHALL INCLUDE EVIDENCE OF PAYMENT OF ALL SUCH AMOUNTS.  EACH REQUEST FOR
DISBURSEMENT SHALL INCLUDE COPIES OF INVOICES FOR ALL ITEMS OR MATERIALS
PURCHASED AND ALL CONTRACTED LABOR OR SERVICES PROVIDED.  EXCEPT AS PROVIDED IN
SECTION 7.3.2(E), EACH REQUEST FOR DISBURSEMENT FROM THE REPLACEMENT RESERVE
ACCOUNT SHALL BE MADE ONLY AFTER COMPLETION OF THE REPLACEMENT FOR WHICH
DISBURSEMENT IS REQUESTED.  BORROWER SHALL PROVIDE LENDER EVIDENCE OF COMPLETION
OF THE SUBJECT REPLACEMENT SATISFACTORY TO LENDER IN ITS REASONABLE JUDGMENT.

(D)                                 BORROWER SHALL PAY ALL INVOICES IN
CONNECTION WITH THE REPLACEMENTS WITH RESPECT TO WHICH A DISBURSEMENT IS
REQUESTED PRIOR TO SUBMITTING SUCH REQUEST FOR DISBURSEMENT

71


--------------------------------------------------------------------------------




FROM THE REPLACEMENT RESERVE ACCOUNT OR, AT THE REQUEST OF BORROWER, LENDER WILL
ISSUE JOINT CHECKS, PAYABLE TO BORROWER AND THE CONTRACTOR, SUPPLIER,
MATERIALMAN, MECHANIC, SUBCONTRACTOR OR OTHER PARTY TO WHOM PAYMENT IS DUE IN
CONNECTION WITH A REPLACEMENT.  IN THE CASE OF PAYMENTS MADE BY JOINT CHECK,
LENDER MAY REQUIRE A WAIVER OF LIEN FROM EACH PERSON RECEIVING PAYMENT PRIOR TO
LENDER’S DISBURSEMENT FROM THE REPLACEMENT RESERVE ACCOUNT.  IN ADDITION, AS A
CONDITION TO ANY DISBURSEMENT, LENDER MAY REQUIRE BORROWER TO OBTAIN LIEN
WAIVERS FROM EACH CONTRACTOR, SUPPLIER, MATERIALMAN, MECHANIC OR SUBCONTRACTOR
WHO RECEIVES PAYMENT IN AN AMOUNT EQUAL TO OR GREATER THAN $100,000 FOR
COMPLETION OF ITS WORK OR DELIVERY OF ITS MATERIALS.  ANY LIEN WAIVER DELIVERED
HEREUNDER SHALL CONFORM TO THE REQUIREMENTS OF APPLICABLE LAW AND SHALL COVER
ALL WORK PERFORMED AND MATERIALS SUPPLIED (INCLUDING EQUIPMENT AND FIXTURES) FOR
THE PROPERTY BY THAT CONTRACTOR, SUPPLIER, SUBCONTRACTOR, MECHANIC OR
MATERIALMAN THROUGH THE DATE COVERED BY THE CURRENT REIMBURSEMENT REQUEST (OR,
IN THE EVENT THAT PAYMENT TO SUCH CONTRACTOR, SUPPLIER, SUBCONTRACTOR, MECHANIC
OR MATERIALMEN IS TO BE MADE BY A JOINT CHECK, THE RELEASE OF LIEN SHALL BE
EFFECTIVE THROUGH THE DATE COVERED BY THE PREVIOUS RELEASE OF FUNDS REQUEST).

(E)                                  IF (I) THE COST OF A REPLACEMENT EXCEEDS
$100,000, (II) THE CONTRACTOR PERFORMING SUCH REPLACEMENT REQUIRES PERIODIC
PAYMENTS PURSUANT TO TERMS OF A WRITTEN CONTRACT, AND (III) LENDER HAS APPROVED
IN WRITING IN ADVANCE SUCH PERIODIC PAYMENTS, A REQUEST FOR REIMBURSEMENT FROM
THE REPLACEMENT RESERVE ACCOUNT MAY BE MADE AFTER COMPLETION OF A PORTION OF THE
WORK UNDER SUCH CONTRACT, PROVIDED (A) SUCH CONTRACT REQUIRES PAYMENT UPON
COMPLETION OF SUCH PORTION OF THE WORK, (B) THE MATERIALS FOR WHICH THE REQUEST
IS MADE ARE ON SITE AT THE PROPERTY AND ARE PROPERLY SECURED OR HAVE BEEN
INSTALLED IN THE PROPERTY, (C) ALL OTHER CONDITIONS IN THIS AGREEMENT FOR
DISBURSEMENT HAVE BEEN SATISFIED, (D) FUNDS REMAINING IN THE REPLACEMENT RESERVE
ACCOUNT ARE, IN LENDER’S JUDGMENT, SUFFICIENT TO COMPLETE SUCH REPLACEMENT AND
OTHER REPLACEMENTS WHEN REQUIRED, AND (E) IF REQUIRED BY LENDER, EACH CONTRACTOR
OR SUBCONTRACTOR RECEIVING PAYMENTS UNDER SUCH CONTRACT SHALL PROVIDE A WAIVER
OF LIEN WITH RESPECT TO AMOUNTS WHICH HAVE BEEN PAID TO THAT CONTRACTOR OR
SUBCONTRACTOR.

(F)                                    BORROWER SHALL NOT MAKE A REQUEST FOR
DISBURSEMENT FROM THE REPLACEMENT RESERVE ACCOUNT MORE FREQUENTLY THAN ONCE IN
ANY CALENDAR MONTH AND (EXCEPT IN CONNECTION WITH THE FINAL DISBURSEMENT) THE
TOTAL COST OF ALL REPLACEMENTS IN ANY REQUEST SHALL NOT BE LESS THAN $15,000.00.


7.3.3                     PERFORMANCE OF REPLACEMENTS.  (A)  BORROWER SHALL MAKE
REPLACEMENTS WHEN REQUIRED IN ORDER TO KEEP THE PROPERTY IN CONDITION AND REPAIR
CONSISTENT WITH OTHER SIMILAR PROPERTIES IN THE SAME MARKET SEGMENT IN THE
METROPOLITAN AREA IN WHICH THE PROPERTY IS LOCATED, AND TO KEEP THE PROPERTY OR
ANY PORTION THEREOF FROM DETERIORATING.  BORROWER SHALL COMPLETE ALL
REPLACEMENTS IN A GOOD AND WORKMANLIKE MANNER AS SOON AS PRACTICABLE FOLLOWING
THE COMMENCEMENT OF MAKING EACH SUCH REPLACEMENT.

(B)                                 LENDER RESERVES THE RIGHT, AT ITS OPTION, TO
APPROVE ALL CONTRACTS OR WORK ORDERS WITH MATERIALMEN, MECHANICS, SUPPLIERS,
SUBCONTRACTORS, CONTRACTORS OR OTHER PARTIES PROVIDING LABOR OR MATERIALS UNDER
CONTRACTS FOR AN AMOUNT IN EXCESS OF $100,000 IN CONNECTION WITH THE
REPLACEMENTS PERFORMED BY BORROWER.  UPON LENDER’S REQUEST, BORROWER SHALL
ASSIGN ANY CONTRACT OR SUBCONTRACT TO LENDER.

72


--------------------------------------------------------------------------------


(C)                                  IN THE EVENT LENDER DETERMINES IN ITS
REASONABLE DISCRETION THAT ANY REPLACEMENT IS NOT BEING PERFORMED IN A
WORKMANLIKE OR TIMELY MANNER OR THAT ANY REPLACEMENT HAS NOT BEEN COMPLETED IN A
WORKMANLIKE OR TIMELY MANNER, AND SUCH FAILURE CONTINUES TO EXIST FOR MORE THAN
THIRTY (30) DAYS AFTER NOTICE FROM LENDER TO BORROWER, LENDER SHALL HAVE THE
OPTION, UPON TEN (10) DAYS NOTICE TO BORROWER (EXCEPT IN THE CASE OF AN
EMERGENCY), TO WITHHOLD DISBURSEMENT FOR SUCH UNSATISFACTORY REPLACEMENT AND TO
PROCEED UNDER EXISTING CONTRACTS OR TO CONTRACT WITH THIRD PARTIES TO COMPLETE
SUCH REPLACEMENT AND TO APPLY THE REPLACEMENT RESERVE FUND TOWARD THE LABOR AND
MATERIALS NECESSARY TO COMPLETE SUCH REPLACEMENT, AND TO EXERCISE ANY AND ALL
OTHER REMEDIES AVAILABLE TO LENDER UPON AN EVENT OF DEFAULT HEREUNDER.

(D)                                 IN ORDER TO FACILITATE LENDER’S COMPLETION
OR MAKING OF THE REPLACEMENTS PURSUANT TO SECTION 7.3.3(C) ABOVE, BORROWER
GRANTS LENDER THE RIGHT TO ENTER ONTO THE PROPERTY AND PERFORM ANY AND ALL WORK
AND LABOR NECESSARY TO COMPLETE OR MAKE THE REPLACEMENTS AND/OR EMPLOY WATCHMEN
TO PROTECT THE PROPERTY FROM DAMAGE, SUBJECT TO THE RIGHTS OF TENANTS.  ALL SUMS
SO EXPENDED BY LENDER, TO THE EXTENT NOT FROM THE REPLACEMENT RESERVE FUND,
SHALL BE DEEMED TO HAVE BEEN ADVANCED UNDER THE LOAN TO BORROWER AND SECURED BY
THE MORTGAGE.  FOR THIS PURPOSE BORROWER CONSTITUTES AND APPOINTS LENDER ITS
TRUE AND LAWFUL ATTORNEY-IN-FACT WITH FULL POWER OF SUBSTITUTION TO COMPLETE OR
UNDERTAKE THE REPLACEMENTS IN THE NAME OF BORROWER.  SUCH POWER OF ATTORNEY
SHALL BE DEEMED TO BE A POWER COUPLED WITH AN INTEREST AND CANNOT BE REVOKED BUT
SHALL ONLY BE EFFECTIVE FOLLOWING AN EVENT OF DEFAULT.  BORROWER EMPOWERS SAID
ATTORNEY-IN-FACT AS FOLLOWS:  (I) TO USE ANY FUNDS IN THE REPLACEMENT RESERVE
ACCOUNT FOR THE PURPOSE OF MAKING OR COMPLETING THE REPLACEMENTS; (II) TO MAKE
SUCH ADDITIONS, CHANGES AND CORRECTIONS TO THE REPLACEMENTS AS SHALL BE
NECESSARY OR DESIRABLE TO COMPLETE THE REPLACEMENTS; (III) TO EMPLOY SUCH
CONTRACTORS, SUBCONTRACTORS, AGENTS, ARCHITECTS AND INSPECTORS AS SHALL BE
REQUIRED FOR SUCH PURPOSES; (IV) TO PAY, SETTLE OR COMPROMISE ALL EXISTING BILLS
AND CLAIMS WHICH ARE OR MAY BECOME LIENS AGAINST THE PROPERTY, OR AS MAY BE
NECESSARY OR DESIRABLE FOR THE COMPLETION OF THE REPLACEMENTS, OR FOR CLEARANCE
OF TITLE; (V) TO EXECUTE ALL APPLICATIONS AND CERTIFICATES IN THE NAME OF
BORROWER WHICH MAY BE REQUIRED BY ANY OF THE CONTRACT DOCUMENTS; (VI) TO
PROSECUTE AND DEFEND ALL ACTIONS OR PROCEEDINGS IN CONNECTION WITH THE PROPERTY
OR THE REHABILITATION AND REPAIR OF THE PROPERTY; AND (VII) TO DO ANY AND EVERY
ACT WHICH BORROWER MIGHT DO IN ITS OWN BEHALF TO FULFILL THE TERMS OF THIS
AGREEMENT.

(E)                                  NOTHING IN THIS SECTION 7.3.3 SHALL: 
(I) MAKE LENDER RESPONSIBLE FOR MAKING OR COMPLETING THE REPLACEMENTS;
(II) REQUIRE LENDER TO EXPEND FUNDS IN ADDITION TO THE REPLACEMENT RESERVE FUND
TO MAKE OR COMPLETE ANY REPLACEMENT; (III) OBLIGATE LENDER TO PROCEED WITH THE
REPLACEMENTS; OR (IV) OBLIGATE LENDER TO DEMAND FROM BORROWER ADDITIONAL SUMS TO
MAKE OR COMPLETE ANY REPLACEMENT.

(F)                                    BORROWER SHALL PERMIT LENDER AND LENDER’S
AGENTS AND REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, LENDER’S ENGINEER,
ARCHITECT, OR INSPECTOR) OR THIRD PARTIES MAKING REPLACEMENTS PURSUANT TO THIS
SECTION 7.3.3 TO ENTER ONTO THE PROPERTY DURING NORMAL BUSINESS HOURS (SUBJECT
TO THE RIGHTS OF TENANTS UNDER THEIR LEASES) TO INSPECT THE PROGRESS OF ANY
REPLACEMENTS AND ALL MATERIALS BEING USED IN CONNECTION THEREWITH, TO EXAMINE
ALL PLANS AND SHOP DRAWINGS RELATING TO SUCH REPLACEMENTS WHICH ARE OR MAY BE
KEPT AT THE PROPERTY, AND TO COMPLETE ANY REPLACEMENTS MADE PURSUANT TO THIS
SECTION 7.3.3.  BORROWER SHALL CAUSE ALL CONTRACTORS AND SUBCONTRACTORS TO
COOPERATE WITH LENDER OR LENDER’S REPRESENTATIVES OR SUCH

73


--------------------------------------------------------------------------------




OTHER PERSONS DESCRIBED ABOVE IN CONNECTION WITH INSPECTIONS DESCRIBED IN THIS
SECTION 7.3.3(F) OR THE COMPLETION OF REPLACEMENTS PURSUANT TO THIS
SECTION 7.3.3.

(G)                                 LENDER MAY REQUIRE AN INSPECTION OF THE
PROPERTY AT BORROWER’S EXPENSE PRIOR TO MAKING A MONTHLY DISBURSEMENT IN EXCESS
OF $100,000 FROM THE REPLACEMENT RESERVE ACCOUNT IN ORDER TO VERIFY COMPLETION
OF THE REPLACEMENTS FOR WHICH REIMBURSEMENT IS SOUGHT.  LENDER MAY REQUIRE THAT
SUCH INSPECTION BE CONDUCTED BY AN APPROPRIATE INDEPENDENT QUALIFIED
PROFESSIONAL SELECTED BY LENDER AND/OR MAY REQUIRE A COPY OF A CERTIFICATE OF
COMPLETION BY AN INDEPENDENT QUALIFIED PROFESSIONAL ACCEPTABLE TO LENDER PRIOR
TO THE DISBURSEMENT OF ANY AMOUNTS FROM THE REPLACEMENT RESERVE ACCOUNT. 
BORROWER SHALL PAY THE EXPENSE OF THE INSPECTION AS REQUIRED HEREUNDER, WHETHER
SUCH INSPECTION IS CONDUCTED BY LENDER OR BY AN INDEPENDENT QUALIFIED
PROFESSIONAL.

(H)                                 THE REPLACEMENTS AND ALL MATERIALS,
EQUIPMENT, FIXTURES, OR ANY OTHER ITEM COMPRISING A PART OF ANY REPLACEMENT
SHALL BE CONSTRUCTED, INSTALLED OR COMPLETED, AS APPLICABLE, FREE AND CLEAR OF
ALL MECHANIC’S, MATERIALMAN’S OR OTHER LIENS (EXCEPT FOR THOSE LIENS EXISTING ON
THE DATE OF THIS AGREEMENT WHICH HAVE BEEN APPROVED IN WRITING BY LENDER).

(I)                                     BEFORE EACH DISBURSEMENT IN EXCESS OF
$100,000 FROM THE REPLACEMENT RESERVE ACCOUNT, LENDER MAY REQUIRE BORROWER TO
PROVIDE LENDER WITH A SEARCH OF TITLE TO THE PROPERTY EFFECTIVE TO THE DATE OF
THE DISBURSEMENT, WHICH SEARCH SHOWS THAT NO MECHANIC’S OR MATERIALMEN’S LIENS
OR OTHER LIENS OF ANY NATURE HAVE BEEN PLACED AGAINST THE PROPERTY SINCE THE
DATE OF RECORDATION OF THE RELATED MORTGAGE AND THAT TITLE TO THE PROPERTY IS
FREE AND CLEAR OF ALL LIENS (OTHER THAN THE LIEN OF THE RELATED MORTGAGE AND ANY
OTHER LIENS PREVIOUSLY APPROVED IN WRITING BY LENDER, IF ANY).

(J)                                     ALL REPLACEMENTS SHALL COMPLY WITH ALL
APPLICABLE LEGAL REQUIREMENTS OF ALL GOVERNMENTAL AUTHORITIES HAVING
JURISDICTION OVER THE PROPERTY AND APPLICABLE INSURANCE REQUIREMENTS INCLUDING,
WITHOUT LIMITATION, APPLICABLE BUILDING CODES, SPECIAL USE PERMITS,
ENVIRONMENTAL REGULATIONS, AND REQUIREMENTS OF INSURANCE UNDERWRITERS.

(K)                                  IN ADDITION TO ANY INSURANCE REQUIRED UNDER
THE LOAN DOCUMENTS, BORROWER SHALL PROVIDE OR CAUSE TO BE PROVIDED WORKMEN’S
COMPENSATION INSURANCE, BUILDER’S RISK, AND PUBLIC LIABILITY INSURANCE AND OTHER
INSURANCE TO THE EXTENT REQUIRED UNDER APPLICABLE LAW IN CONNECTION WITH A
PARTICULAR REPLACEMENT.  ALL SUCH POLICIES SHALL BE IN FORM AND AMOUNT
REASONABLY SATISFACTORY TO LENDER.  ALL SUCH POLICIES WHICH CAN BE ENDORSED WITH
STANDARD MORTGAGEE CLAUSES MAKING LOSS PAYABLE TO LENDER OR ITS ASSIGNS SHALL BE
SO ENDORSED.  CERTIFIED COPIES OF SUCH POLICIES SHALL BE DELIVERED TO LENDER.


7.3.4                     FAILURE TO MAKE REPLACEMENTS.  (A)  IT SHALL BE AN
EVENT OF DEFAULT UNDER THIS AGREEMENT IF BORROWER FAILS TO COMPLY WITH ANY
PROVISION OF THIS SECTION 7.3 AND SUCH FAILURE IS NOT CURED WITHIN THIRTY (30)
DAYS AFTER NOTICE FROM LENDER; PROVIDED, HOWEVER, IF SUCH FAILURE IS NOT CAPABLE
OF BEING CURED WITHIN SAID THIRTY (30) DAY PERIOD, THEN PROVIDED THAT BORROWER
COMMENCES ACTION TO COMPLETE SUCH CURE AND THEREAFTER DILIGENTLY PROCEEDS TO
COMPLETE SUCH CURE, SUCH THIRTY (30) DAY PERIOD SHALL BE EXTENDED FOR SUCH TIME
AS IS REASONABLY NECESSARY FOR BORROWER, IN THE EXERCISE OF DUE DILIGENCE, TO
CURE SUCH FAILURE, BUT SUCH ADDITIONAL PERIOD OF TIME SHALL NOT EXCEED NINETY
(90) DAYS.  UPON THE OCCURRENCE OF SUCH AN EVENT OF

74


--------------------------------------------------------------------------------





DEFAULT, LENDER MAY USE THE REPLACEMENT RESERVE FUND (OR ANY PORTION THEREOF)
FOR ANY PURPOSE, INCLUDING BUT NOT LIMITED TO COMPLETION OF THE REPLACEMENTS AS
PROVIDED IN SECTION 7.3.3, OR FOR ANY OTHER REPAIR OR REPLACEMENT TO THE
PROPERTY OR TOWARD PAYMENT OF THE DEBT IN SUCH ORDER, PROPORTION AND PRIORITY AS
LENDER MAY DETERMINE IN ITS SOLE DISCRETION.  LENDER’S RIGHT TO WITHDRAW AND
APPLY THE REPLACEMENT RESERVE FUND SHALL BE IN ADDITION TO ALL OTHER RIGHTS AND
REMEDIES PROVIDED TO LENDER UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

(B)                                 NOTHING IN THIS AGREEMENT SHALL OBLIGATE
LENDER TO APPLY ALL OR ANY PORTION OF THE REPLACEMENT RESERVE FUND ON ACCOUNT OF
AN EVENT OF DEFAULT TO PAYMENT OF THE DEBT OR IN ANY SPECIFIC ORDER OR PRIORITY.


7.3.5                     BALANCE IN THE REPLACEMENT RESERVE ACCOUNT.  THE
INSUFFICIENCY OF ANY BALANCE IN THE REPLACEMENT RESERVE ACCOUNT SHALL NOT
RELIEVE BORROWER FROM ITS OBLIGATION TO FULFILL ALL PRESERVATION AND MAINTENANCE
COVENANTS IN THE LOAN DOCUMENTS.


7.3.6                     INDEMNIFICATION.  BORROWER SHALL INDEMNIFY LENDER AND
HOLD LENDER HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS, SUITS, CLAIMS,
DEMANDS, LIABILITIES, LOSSES, DAMAGES, OBLIGATIONS AND COSTS AND EXPENSES
(INCLUDING LITIGATION COSTS AND REASONABLE ATTORNEYS FEES AND EXPENSES) ARISING
FROM OR IN ANY WAY CONNECTED WITH THE PERFORMANCE OF THE REPLACEMENTS UNLESS THE
SAME ARE SOLELY DUE TO GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LENDER. 
BORROWER SHALL ASSIGN TO LENDER ALL RIGHTS AND CLAIMS BORROWER MAY HAVE AGAINST
ALL PERSONS OR ENTITIES SUPPLYING LABOR OR MATERIALS IN CONNECTION WITH THE
REPLACEMENTS; PROVIDED, HOWEVER, THAT LENDER MAY NOT PURSUE ANY SUCH RIGHT OR
CLAIM UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND REMAINS UNCURED.


SECTION 7.4                                   ROLLOVER RESERVE.


7.4.1                     DEPOSITS TO ROLLOVER RESERVE FUND.  BORROWER SHALL PAY
TO LENDER ON EACH PAYMENT DATE THE SUM OF $32,761.83, WHICH AMOUNTS SHALL BE
DEPOSITED WITH AND HELD BY LENDER FOR TENANT IMPROVEMENT AND LEASING COMMISSION
OBLIGATIONS INCURRED FOLLOWING THE DATE HEREOF.  ADDITIONALLY, BORROWER SHALL
DEPOSIT WITH LENDER ANY LEASE TERMINATION FEES.  AMOUNTS SO DEPOSITED SHALL
HEREINAFTER BE REFERRED TO AS THE “ROLLOVER RESERVE FUND”.  NOTWITHSTANDING THE
FOREGOING, BORROWER’S OBLIGATION TO MAKE MONTHLY DEPOSITS TO THE ROLLOVER
RESERVE FUND SHALL BE SUSPENDED PROVIDED THAT NO EVENT OF DEFAULT OCCURS.


7.4.2                     WITHDRAWAL OF ROLLOVER RESERVE FUNDS.  LENDER SHALL
MAKE DISBURSEMENTS FROM THE ROLLOVER RESERVE FUND FOR TENANT IMPROVEMENT AND
LEASING COMMISSION OBLIGATIONS INCURRED BY BORROWER.  ALL SUCH EXPENSES SHALL BE
APPROVED BY LENDER IN ITS COMMERCIALLY REASONABLE DISCRETION, EXCEPT THAT
LENDER’S APPROVAL OF SUCH EXPENSES SHALL NOT BE REQUIRED (A) IF LENDER HAS
SEPARATELY APPROVED (BUT WAS NOT DEEMED TO HAVE APPROVED) THE RELATED LEASE IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 5.1.20 OF THIS AGREEMENT OR (B) WITH
RESPECT TO TENANT IMPROVEMENT EXPENSES THAT ARE LESS THAN $25.00 PER SQUARE
FOOT.  LENDER SHALL MAKE DISBURSEMENTS AS REQUESTED BY BORROWER ON A MONTHLY
BASIS IN INCREMENTS OF NO LESS THAN $5,000.00 UPON DELIVERY BY BORROWER OF
LENDER’S STANDARD FORM OF DRAW REQUEST ACCOMPANIED BY COPIES OF PAID INVOICES
FOR THE AMOUNTS REQUESTED AND, IF REQUIRED BY LENDER, LIEN WAIVERS AND RELEASES
FROM ALL PARTIES FURNISHING MATERIALS AND/OR SERVICES IN CONNECTION WITH THE
REQUESTED

75


--------------------------------------------------------------------------------





PAYMENT.  LENDER MAY REQUIRE AN INSPECTION OF THE PROPERTY AT BORROWER’S EXPENSE
PRIOR TO MAKING A MONTHLY DISBURSEMENT IN ORDER TO VERIFY COMPLETION OF
IMPROVEMENTS FOR WHICH REIMBURSEMENT IS SOUGHT.  ANY LEASE TERMINATION FEE SHALL
BE APPLIED FIRST TO TENANT IMPROVEMENT AND LEASING COMMISSION OBLIGATIONS
INCURRED IN CONNECTION WITH THE RELETTING OF THE SPACE FOR WHICH SUCH LEASE
TERMINATION FEE WAS PAID PURSUANT TO A LEASE APPROVED BY LENDER IN ACCORDANCE
WITH THE PROVISIONS OF THIS AGREEMENT, AND ANY REMAINING PORTION OF SUCH LEASE
TERMINATION FEE SHALL BE RELEASED TO BORROWER PROVIDED THAT NO EVENT OF DEFAULT
EXISTS AND LENDER SHALL HAVE RECEIVED A TENANT ESTOPPEL CERTIFICATE IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO LENDER.


SECTION 7.5                                   EXCELLERX LEASE.


7.5.1                     UNLESS THE EXCELLERX LEASE IS EXTENDED ON TERMS
ACCEPTABLE TO LENDER PRIOR TO MARCH 31, 2014, A CASH SWEEP PERIOD SHALL BE
IMPLEMENTED PURSUANT TO THE CASH MANAGEMENT AGREEMENT UNTIL SUCH TIME AS
$980,000 OF EXCESS CASH HAS BEEN COLLECTED OR ANOTHER “CASH SWEEP CURE” HAS
OCCURRED UNDER THE CASH MANAGEMENT AGREEMENT.  ANY CASH, LETTER OF CREDIT OR
GUARANTY OF PAYMENT, AS APPLICABLE, DEPOSITED WITH LENDER PURSUANT TO THIS
SECTION 7.5 SHALL BE RELEASED, AND ANY RELATED CASH SWEEP PERIOD SHALL
TERMINATE, AT SUCH TIME AS (I) EITHER (A) THE EXCELLERX LEASE IS EXTENDED ON
MARKET TERMS AND CONDITIONS ACCEPTABLE TO LENDER OR (B) BORROWER ENTERS INTO A
NEW LEASE OR LEASES WITH A REPLACEMENT TENANT OR TENANTS FOR THE RELATED SPACE
AND SUCH REPLACEMENT TENANT IS IN OCCUPANCY AND PAYING RENT (AS EVIDENCED BY AN
ESTOPPEL CERTIFICATE IN FORM AND SUBSTANCE ACCEPTABLE TO LENDER) PROVIDED BOTH
THE TENANT(S) AND THE LEASE(S) ARE PRE-APPROVED BY LENDER IN ITS SOLE AND
ABSOLUTE DISCRETION BASED UPON LENDER’S THEN CURRENT UNDERWRITING CRITERIA
(PROVIDED THAT IF THE PROPERTY IS LEASED TO MORE THAN ONE TENANT, THE APPROVAL
OF THE REPLACEMENT LEASES SHALL BE GOVERNED BY THE PROVISIONS OF SECTION 5.1.20
HEREOF), (II) THE PROPERTY HAS MAINTAINED MINIMUM OCCUPANCY OF EIGHTY PERCENT
(80%) OR GREATER FOR AT LEAST ONE CALENDAR QUARTER AND (III) THE DEBT SERVICE
COVERAGE RATIO EQUALS OR EXCEEDS 1.20 TO 1.0 BASED ON A THIRTY (30) YEAR
AMORTIZATION PERIOD.  PRIOR TO BEING RELEASED TO BORROWER, HOWEVER, ANY CASH OR
LETTER OF CREDIT DEPOSITED PURSUANT TO THIS SECTION 7.5.1 SHALL BE APPLIED FIRST
TO ANY TENANT IMPROVEMENT AND LEASING COMMISSION OBLIGATIONS INCURRED BY
BORROWER IN CONNECTION WITH ANY RELETTING OF THE PROPERTY OR EXTENSION OF THE
EXCELLERX LEASE IN THE SAME MANNER AS ROLLOVER RESERVE FUNDS PURSUANT TO SECTION
7.4 OF THIS AGREEMENT.


7.5.2                     NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO
EVENT SHALL BORROWER HAVE THE RIGHT TO DELIVER A GUARANTY OF PAYMENT IN LIEU OF
CASH OR A LETTER OF CREDIT PURSUANT TO THIS SECTION 7.5 IF (A) THE TANGIBLE NET
WORTH OF GUARANTOR IS LESS THAN $300,000,000 OR (B) THE LIQUIDITY OF GUARANTOR
IS LESS THAN THE GREATER OF (I) $10,000,000 OR (II) TWENTY-FIVE PERCENT (25%) OF
GUARANTOR’S CONTINGENT LIABILITIES.  IF AT ANY TIME WHEN A GUARANTY OF PAYMENT
IS OUTSTANDING THE GUARANTOR DOES NOT SATISFY THE FOREGOING TANGIBLE NET WORTH
AND LIQUIDITY REQUIREMENTS, BORROWER SHALL WITHIN FIVE (5) BUSINESS DAYS AFTER
NOTICE FROM LENDER DELIVER CASH OR A LETTER OF CREDIT IN THE APPLICABLE AMOUNT. 
FOR PURPOSES OF THIS AGREEMENT, “TANGIBLE NET WORTH” MEANS, AS OF A GIVEN DATE,
GUARANTOR’S EQUITY CALCULATED IN CONFORMANCE WITH GAAP BY SUBTRACTING TOTAL
LIABILITIES FROM TOTAL TANGIBLE ASSETS AND “LIQUIDITY” MEANS, AS OF A GIVEN
DATE, OF GUARANTOR’S UNRESTRICTED CASH AND AMOUNTS THEN AVAILABLE UNDER
GUARANTOR’S WORKING CAPITAL LINES OF CREDIT.

76


--------------------------------------------------------------------------------





SECTION 7.6                                   LEASE OBLIGATION FUND.  ON THE
CLOSING DATE, BORROWER SHALL DEPOSIT WITH LENDER THE AMOUNT OF FOUR HUNDRED
NINETY-SEVEN THOUSAND NINE HUNDRED TWELVE AND NO/100 DOLLARS ($497,912.00) AS A
RESERVE FOR FREE RENT TENANT ALLOWANCES SET FORTH ON SCHEDULE VI HERETO (THE
“LEASE OBLIGATIONS”).  AMOUNTS SO DEPOSITED SHALL HEREINAFTER BE REFERRED TO AS
THE “LEASE OBLIGATION FUND”.  LENDER SHALL DISBURSE TO BORROWER THE LEASE
OBLIGATION FUNDS AS SET FORTH ON SCHEDULE VI HERETO UPON DELIVERY BY BORROWER OF
LENDER’S STANDARD FORM OF DRAW REQUEST.


SECTION 7.7                                   RESERVE FUNDS, GENERALLY. BORROWER
GRANTS TO LENDER A FIRST-PRIORITY PERFECTED SECURITY INTEREST IN EACH OF THE
RESERVE FUNDS AND ANY AND ALL MONIES NOW OR HEREAFTER DEPOSITED IN EACH RESERVE
FUND AS ADDITIONAL SECURITY FOR PAYMENT OF THE DEBT.  UNTIL EXPENDED OR APPLIED
IN ACCORDANCE HEREWITH, THE RESERVE FUNDS SHALL CONSTITUTE ADDITIONAL SECURITY
FOR THE DEBT.  UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, LENDER MAY, IN
ADDITION TO ANY AND ALL OTHER RIGHTS AND REMEDIES AVAILABLE TO LENDER, APPLY ANY
SUMS THEN PRESENT IN ANY OR ALL OF THE RESERVE FUNDS TO THE PAYMENT OF THE DEBT
IN ANY ORDER IN ITS SOLE DISCRETION.  THE RESERVE FUNDS SHALL NOT CONSTITUTE
TRUST FUNDS AND MAY BE COMMINGLED WITH OTHER MONIES HELD BY LENDER.  AMOUNTS
DEPOSITED IN THE REPLACEMENT RESERVE FUND AND THE ROLLOVER RESERVE FUND SHALL
BEAR INTEREST AT THE THIRTY DAY MONEY MARKET RATE PUBLISHED BY THE BANK USED BY
LENDER TO HOLD ESCROW DEPOSITS, AND SHALL BE HELD AND RELEASED BY LENDER, AND
USED BY BORROWER, IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS
AGREEMENT.  LENDER SHALL BE ENTITLED TO A SERVICING FEE IN THE AMOUNT OF .25%
PER ANNUM MULTIPLIED BY THE AVERAGE DAILY BALANCE ON DEPOSIT IN THE REPLACEMENT
RESERVE FUND AND THE ROLLOVER RESERVE FUND (BUT IN NO EVENT SHALL LENDER BE
ENTITLED TO A SERVICING FEE IN AN AMOUNT GREATER THAN THE AMOUNT OF INTEREST
EARNED THEREON), AND LENDER IS HEREBY AUTHORIZED TO DEDUCT SUCH SERVICING FEE
FROM THE REPLACEMENT RESERVE FUND AND THE ROLLOVER RESERVE FUND ON A MONTHLY
BASIS.  ALL INTEREST OR OTHER INCOME IN CONNECTION WITH THE DEPOSIT OR PLACEMENT
OF THE REPLACEMENT RESERVE FUND AND THE ROLLOVER RESERVE FUND, LESS THE
SERVICING FEE, SHALL BE REPORTED UNDER BORROWER’S TAX IDENTIFICATION NUMBER, AND
SHALL ONLY BE DISBURSED AS SET FORTH IN THIS AGREEMENT.  ALL INTEREST ON ANY
RESERVE FUND OTHER THAN THE REPLACEMENT RESERVE FUND OR ROLLOVER RESERVE FUND
SHALL NOT BE ADDED TO OR BECOME A PART THEREOF AND SHALL BE THE SOLE PROPERTY OF
AND SHALL BE PAID TO LENDER.  BORROWER SHALL BE RESPONSIBLE FOR PAYMENT OF ANY
FEDERAL, STATE OR LOCAL INCOME OR OTHER TAX APPLICABLE TO THE INTEREST EARNED ON
THE RESERVE FUNDS CREDITED OR PAID TO BORROWER.  BORROWER SHALL NOT, WITHOUT
OBTAINING THE PRIOR WRITTEN CONSENT OF LENDER, FURTHER PLEDGE, ASSIGN OR GRANT
ANY SECURITY INTEREST IN ANY RESERVE FUND OR THE MONIES DEPOSITED THEREIN OR
PERMIT ANY LIEN OR ENCUMBRANCE TO ATTACH THERETO, OR ANY LEVY TO BE MADE
THEREON, OR ANY UCC-1 FINANCING STATEMENTS, EXCEPT THOSE NAMING LENDER AS THE
SECURED PARTY, TO BE FILED WITH RESPECT THERETO.  LENDER SHALL NOT BE LIABLE FOR
ANY LOSS SUSTAINED ON THE INVESTMENT OF ANY FUNDS CONSTITUTING THE RESERVE
FUNDS.  BORROWER SHALL INDEMNIFY LENDER AND HOLD LENDER HARMLESS FROM AND
AGAINST ANY AND ALL ACTIONS, SUITS, CLAIMS, DEMANDS, LIABILITIES, LOSSES,
DAMAGES, OBLIGATIONS AND COSTS AND EXPENSES (INCLUDING LITIGATION COSTS AND
REASONABLE ATTORNEYS FEES AND EXPENSES) ARISING FROM OR IN ANY WAY CONNECTED
WITH THE PERFORMANCE OF THE OBLIGATIONS FOR WHICH THE RESERVE FUNDS WERE
ESTABLISHED.  BORROWER SHALL ASSIGN TO LENDER ALL RIGHTS AND CLAIMS BORROWER MAY
HAVE AGAINST ALL PERSONS OR ENTITIES SUPPLYING LABOR, MATERIALS OR OTHER
SERVICES WHICH ARE TO BE PAID FROM OR SECURED BY THE RESERVE FUNDS; PROVIDED,
HOWEVER, THAT LENDER MAY NOT PURSUE ANY SUCH RIGHT OR CLAIM UNLESS AN EVENT OF
DEFAULT HAS OCCURRED AND REMAINS UNCURED.

77


--------------------------------------------------------------------------------





SECTION 7.8                                   LETTER OF CREDIT RIGHTS.  ANY
LETTER OF CREDIT DELIVERED TO LENDER PURSUANT TO THIS AGREEMENT SHALL BE HELD BY
LENDER AS ADDITIONAL SECURITY FOR THE LOAN.  LENDER SHALL HAVE THE RIGHT TO DRAW
UPON ANY LETTER OF CREDIT IMMEDIATELY AND WITHOUT FURTHER NOTICE:

(A)                                  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT;

(B)                                 IF BORROWER FAILS TO DELIVER TO LENDER, NO
LESS THAN THIRTY (30) DAYS PRIOR TO THE EXPIRATION OF ANY LETTER OF CREDIT
(INCLUDING ANY RENEWAL OR EXTENSION THEREOF), A RENEWAL OR EXTENSION OF SUCH
LETTER OF CREDIT OR A REPLACEMENT LETTER OF CREDIT; OR

(C)                                  IF THE INSTITUTION ISSUING THE LETTER OF
CREDIT CEASES TO BE AN ELIGIBLE INSTITUTION AND BORROWER FAILS TO DELIVER TO
LENDER A REPLACEMENT LETTER OF CREDIT FROM AN ELIGIBLE INSTITUTION WITHIN THIRTY
(30) DAYS OF THE DATE THAT BORROWER IS NOTIFIED OR OTHERWISE BECOMES AWARE THAT
SUCH INSTITUTION CEASED TO BE AN ELIGIBLE INSTITUTION.


SECTION 7.9                                   APPLICATION OF LETTER OF CREDIT
PROCEEDS.  IN THE EVENT OF A DRAW UPON A LETTER OF CREDIT DUE TO THE EXISTENCE
OF AN EVENT OF DEFAULT, LENDER MAY APPLY SUCH AMOUNTS IN SUCH ORDER AND IN SUCH
AMOUNTS AS LENDER SHALL ELECT, IN ITS SOLE AND ABSOLUTE DISCRETION, TO PAYMENT
OF THE DEBT.  IN THE EVENT OF A DRAW UPON A LETTER OF CREDIT DUE TO THE
OCCURRENCE OF AN EVENT DESCRIBED IN SECTION 7.8(B) OR (C) ABOVE, LENDER SHALL
DEPOSIT THE PROCEEDS OF SUCH LETTER OF CREDIT INTO A RESERVE ACCOUNT DESIGNATED
BY LENDER AND SUCH PROCEEDS SHALL BE HELD AND RELEASED IN THE SAME MANNER
APPLICABLE TO THE RELEASE OF THE LETTER OF CREDIT. 

 


VIII.                        DEFAULTS


SECTION 8.1                                   EVENT OF DEFAULT.  (A)  EACH OF
THE FOLLOWING EVENTS SHALL CONSTITUTE AN EVENT OF DEFAULT HEREUNDER (AN “EVENT
OF DEFAULT”):

(I)                              IF ANY PORTION OF THE DEBT IS NOT PAID PRIOR TO
THE FIFTH (5TH) CALENDAR DAY AFTER THE SAME IS DUE OR IF THE ENTIRE DEBT IS NOT
PAID ON THE MATURITY DATE, ALONG WITH APPLICABLE PREPAYMENT PREMIUMS, IF ANY;

(II)                           IF ANY OF THE TAXES OR OTHER CHARGES ARE NOT PAID
PRIOR TO THE DATE WHEN THE SAME BECOME DELINQUENT, EXCEPT TO THE EXTENT THAT
BORROWER IS CONTESTING SAME IN ACCORDANCE WITH THE TERMS OF SECTION 5.1.2
HEREOF, OR THERE ARE SUFFICIENT FUNDS IN THE TAX AND INSURANCE ESCROW FUND TO
PAY SUCH TAXES OR OTHER CHARGES AND LENDER FAILS TO OR REFUSES TO RELEASE THE
SAME FROM THE TAX AND INSURANCE ESCROW FUND;

(III)                        IF THE POLICIES ARE NOT KEPT IN FULL FORCE AND
EFFECT, OR IF CERTIFIED COPIES OF THE POLICIES ARE NOT DELIVERED TO LENDER
WITHIN TEN (10) DAYS OF REQUEST;

(IV)                       IF BORROWER TRANSFERS OR ENCUMBERS ANY PORTION OF THE
PROPERTY WITHOUT LENDER’S PRIOR WRITTEN CONSENT (TO THE EXTENT SUCH CONSENT IS
REQUIRED) OR OTHERWISE VIOLATES THE PROVISIONS OF THIS AGREEMENT AND ARTICLE 6
OF THE MORTGAGE;

(V)                          IF ANY MATERIAL REPRESENTATION OR WARRANTY MADE BY
BORROWER HEREIN OR IN ANY OTHER LOAN DOCUMENT, OR IN ANY REPORT, CERTIFICATE,
FINANCIAL STATEMENT OR

78


--------------------------------------------------------------------------------




OTHER INSTRUMENT, AGREEMENT OR DOCUMENT FURNISHED TO LENDER SHALL HAVE BEEN
FALSE OR MISLEADING IN ANY MATERIAL RESPECT AS OF THE DATE THE REPRESENTATION OR
WARRANTY WAS MADE;

(VI)                       IF BORROWER, PRINCIPAL OR GUARANTOR SHALL MAKE AN
ASSIGNMENT FOR THE BENEFIT OF CREDITORS;

(VII)                    IF A RECEIVER, LIQUIDATOR OR TRUSTEE SHALL BE APPOINTED
FOR BORROWER, PRINCIPAL OR GUARANTOR OR IF BORROWER, PRINCIPAL OR GUARANTOR
SHALL BE ADJUDICATED A BANKRUPT OR INSOLVENT, OR IF ANY PETITION FOR BANKRUPTCY,
REORGANIZATION OR ARRANGEMENT PURSUANT TO FEDERAL BANKRUPTCY LAW, OR ANY SIMILAR
FEDERAL OR STATE LAW, SHALL BE FILED BY OR AGAINST, CONSENTED TO, OR ACQUIESCED
IN BY, BORROWER, PRINCIPAL OR GUARANTOR, OR IF ANY PROCEEDING FOR THE
DISSOLUTION OR LIQUIDATION OF BORROWER, PRINCIPAL OR GUARANTOR SHALL BE
INSTITUTED; PROVIDED, HOWEVER, IF SUCH APPOINTMENT, ADJUDICATION, PETITION OR
PROCEEDING WAS INVOLUNTARY AND NOT CONSENTED TO BY BORROWER, PRINCIPAL OR
GUARANTOR, UPON THE SAME NOT BEING DISCHARGED, STAYED OR DISMISSED WITHIN ONE
HUNDRED EIGHTY (180) DAYS;

(VIII)                 IF BORROWER ATTEMPTS TO ASSIGN ITS RIGHTS UNDER THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY INTEREST HEREIN OR THEREIN
IN CONTRAVENTION OF THE LOAN DOCUMENTS;

(IX)                         IF BORROWER BREACHES ANY OF ITS RESPECTIVE NEGATIVE
COVENANTS CONTAINED IN SECTION 5.2 OR ANY COVENANT CONTAINED IN SECTION 4.1.30
HEREOF;

(X)                            WITH RESPECT TO ANY TERM, COVENANT OR PROVISION
SET FORTH HEREIN WHICH SPECIFICALLY CONTAINS A NOTICE REQUIREMENT OR GRACE
PERIOD, IF BORROWER SHALL BE IN DEFAULT UNDER SUCH TERM, COVENANT OR CONDITION
AFTER THE GIVING OF SUCH NOTICE OR THE EXPIRATION OF SUCH GRACE PERIOD;

(XI)                         IF ANY OF THE ASSUMPTIONS CONTAINED IN THE
INSOLVENCY OPINION DELIVERED TO LENDER IN CONNECTION WITH THE LOAN, OR IN ANY
ADDITIONAL INSOLVENCY OPINION DELIVERED SUBSEQUENT TO THE CLOSING OF THE LOAN,
IS OR SHALL BECOME UNTRUE IN ANY MATERIAL RESPECT;

(XII)                      [INTENTIONALLY OMITTED];

(XIII)                   IF BORROWER SHALL CONTINUE TO BE IN DEFAULT UNDER ANY
OF THE TERMS, COVENANTS OR CONDITIONS OF SECTION 9.1 HEREOF (UNLESS BORROWER IS
UNABLE TO SATISFY SUCH TERM, COVENANTS OR CONDITIONS DUE TO CIRCUMSTANCES BEYOND
ITS CONTROL, SUCH AS THE UNAVAILABILITY OF INFORMATION REQUESTED BY LENDER), OR
WILLFULLY FAILS TO COOPERATE WITH LENDER IN CONNECTION WITH A SECURITIZATION
PURSUANT TO THE PROVISIONS OF SECTION 9.1 HEREOF, FOR FIVE (5) BUSINESS DAYS
AFTER NOTICE TO BORROWER FROM LENDER;

(XIV)                  IF BORROWER SHALL CONTINUE TO BE IN DEFAULT UNDER ANY OF
THE OTHER TERMS, COVENANTS OR CONDITIONS OF THIS AGREEMENT NOT SPECIFIED IN
SUBSECTIONS (I) TO (XII) ABOVE, FOR TEN (10) DAYS AFTER NOTICE TO BORROWER FROM
LENDER, IN THE CASE

79


--------------------------------------------------------------------------------




OF ANY DEFAULT WHICH CAN BE CURED BY THE PAYMENT OF A SUM OF MONEY, OR FOR
THIRTY (30) DAYS AFTER NOTICE FROM LENDER IN THE CASE OF ANY OTHER DEFAULT;
PROVIDED, HOWEVER, THAT IF SUCH NON-MONETARY DEFAULT IS SUSCEPTIBLE OF CURE BUT
CANNOT REASONABLY BE CURED WITHIN SUCH THIRTY (30) DAY PERIOD AND PROVIDED
FURTHER THAT BORROWER SHALL HAVE COMMENCED TO CURE SUCH DEFAULT WITHIN SUCH
THIRTY (30) DAY PERIOD AND THEREAFTER DILIGENTLY AND EXPEDITIOUSLY PROCEEDS TO
CURE THE SAME, SUCH THIRTY (30) DAY PERIOD SHALL BE EXTENDED FOR SUCH TIME AS IS
REASONABLY NECESSARY FOR BORROWER IN THE EXERCISE OF DUE DILIGENCE TO CURE SUCH
DEFAULT, SUCH ADDITIONAL PERIOD NOT TO EXCEED ONE HUNDRED EIGHTY (180) DAYS; OR

(XV)                     IF THERE SHALL BE DEFAULT UNDER ANY OF THE OTHER LOAN
DOCUMENTS BEYOND ANY APPLICABLE CURE PERIODS CONTAINED IN SUCH DOCUMENTS,
WHETHER AS TO BORROWER OR THE PROPERTY, OR IF ANY OTHER SUCH EVENT SHALL OCCUR
OR CONDITION SHALL EXIST, IF THE EFFECT OF SUCH EVENT OR CONDITION IS TO
ACCELERATE THE MATURITY OF ANY PORTION OF THE DEBT OR TO PERMIT LENDER TO
ACCELERATE THE MATURITY OF ALL OR ANY PORTION OF THE DEBT.

(B)                                 UPON THE OCCURRENCE OF AN EVENT OF DEFAULT
(OTHER THAN AN EVENT OF DEFAULT DESCRIBED IN CLAUSES (VI), (VII) OR (VIII)
ABOVE) AND AT ANY TIME THEREAFTER LENDER MAY, IN ADDITION TO ANY OTHER RIGHTS OR
REMEDIES AVAILABLE TO IT PURSUANT TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
OR AT LAW OR IN EQUITY, LENDER MAY TAKE SUCH ACTION, WITHOUT NOTICE OR DEMAND,
THAT LENDER DEEMS ADVISABLE TO PROTECT AND ENFORCE ITS RIGHTS AGAINST BORROWER
AND THE PROPERTY, INCLUDING, WITHOUT LIMITATION, DECLARING THE DEBT TO BE
IMMEDIATELY DUE AND PAYABLE, AND LENDER MAY ENFORCE OR AVAIL ITSELF OF ANY OR
ALL RIGHTS OR REMEDIES PROVIDED IN THE LOAN DOCUMENTS AGAINST BORROWER AND ANY
OR ALL OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, ALL RIGHTS OR REMEDIES
AVAILABLE AT LAW OR IN EQUITY; AND UPON ANY EVENT OF DEFAULT DESCRIBED IN
CLAUSES (VI), (VII) OR (VIII) ABOVE, THE DEBT AND OTHER OBLIGATIONS OF BORROWER
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS SHALL IMMEDIATELY AND AUTOMATICALLY
BECOME DUE AND PAYABLE, WITHOUT NOTICE OR DEMAND, AND BORROWER HEREBY EXPRESSLY
WAIVES ANY SUCH NOTICE OR DEMAND, ANYTHING CONTAINED HEREIN OR IN ANY OTHER LOAN
DOCUMENT TO THE CONTRARY NOTWITHSTANDING.


SECTION 8.2                                   REMEDIES.  (A)  UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT, ALL OR ANY ONE OR MORE OF THE RIGHTS, POWERS,
PRIVILEGES AND OTHER REMEDIES AVAILABLE TO LENDER AGAINST BORROWER UNDER THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS EXECUTED AND DELIVERED BY, OR
APPLICABLE TO, BORROWER OR AT LAW OR IN EQUITY MAY BE EXERCISED BY LENDER AT ANY
TIME AND FROM TIME TO TIME, WHETHER OR NOT ALL OR ANY OF THE DEBT SHALL BE
DECLARED DUE AND PAYABLE, AND WHETHER OR NOT LENDER SHALL HAVE COMMENCED ANY
FORECLOSURE PROCEEDING OR OTHER ACTION FOR THE ENFORCEMENT OF ITS RIGHTS AND
REMEDIES UNDER ANY OF THE LOAN DOCUMENTS WITH RESPECT TO ALL OR ANY PART OF THE
PROPERTY.  ANY SUCH ACTIONS TAKEN BY LENDER SHALL BE CUMULATIVE AND CONCURRENT
AND MAY BE PURSUED INDEPENDENTLY, SINGLY, SUCCESSIVELY, TOGETHER OR OTHERWISE,
AT SUCH TIME AND IN SUCH ORDER AS LENDER MAY DETERMINE IN ITS SOLE DISCRETION,
TO THE FULLEST EXTENT PERMITTED BY LAW, WITHOUT IMPAIRING OR OTHERWISE AFFECTING
THE OTHER RIGHTS AND REMEDIES OF LENDER PERMITTED BY LAW, EQUITY OR CONTRACT OR
AS SET FORTH HEREIN OR IN THE OTHER LOAN DOCUMENTS.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, BORROWER AGREES THAT IF AN EVENT OF DEFAULT IS
CONTINUING (I) LENDER IS NOT SUBJECT TO ANY “ONE ACTION” OR “ELECTION OF
REMEDIES” LAW OR RULE (TO THE EXTENT WAIVEABLE BY BORROWER), AND (II) ALL LIENS
AND OTHER RIGHTS, REMEDIES OR PRIVILEGES PROVIDED TO LENDER SHALL REMAIN IN FULL
FORCE AND EFFECT UNTIL LENDER HAS EXHAUSTED ALL OF ITS REMEDIES AGAINST

80


--------------------------------------------------------------------------------





THE PROPERTY AND THE MORTGAGE HAS BEEN FORECLOSED, SOLD AND/OR OTHERWISE
REALIZED UPON IN SATISFACTION OF THE DEBT OR THE DEBT HAS BEEN PAID IN FULL.

(B)                                 WITH RESPECT TO BORROWER AND THE PROPERTY,
NOTHING CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT SHALL BE CONSTRUED AS
REQUIRING LENDER TO RESORT TO THE PROPERTY FOR THE SATISFACTION OF ANY OF THE
DEBT IN ANY PREFERENCE OR PRIORITY TO ANY OTHER PROPERTY, AND LENDER MAY SEEK
SATISFACTION OUT OF THE PROPERTY, OR ANY PART THEREOF, IN ITS ABSOLUTE
DISCRETION IN RESPECT OF THE DEBT.  IN ADDITION, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, LENDER SHALL HAVE THE RIGHT FROM TIME TO TIME TO PARTIALLY
FORECLOSE THE MORTGAGE IN ANY MANNER AND FOR ANY AMOUNTS SECURED BY THE MORTGAGE
THEN DUE AND PAYABLE AS DETERMINED BY LENDER IN ITS SOLE DISCRETION INCLUDING,
WITHOUT LIMITATION, THE FOLLOWING CIRCUMSTANCES:  (I) IN THE EVENT BORROWER
DEFAULTS BEYOND ANY APPLICABLE GRACE PERIOD IN THE PAYMENT OF ONE OR MORE
SCHEDULED PAYMENTS OF PRINCIPAL AND INTEREST, LENDER MAY FORECLOSE THE MORTGAGE
TO RECOVER SUCH DELINQUENT PAYMENTS OR (II) IN THE EVENT LENDER ELECTS TO
ACCELERATE LESS THAN THE ENTIRE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN,
LENDER MAY FORECLOSE THE MORTGAGE TO RECOVER SO MUCH OF THE PRINCIPAL BALANCE OF
THE LOAN AS LENDER MAY ACCELERATE AND SUCH OTHER SUMS SECURED BY THE MORTGAGE AS
LENDER MAY ELECT.  NOTWITHSTANDING ONE OR MORE PARTIAL FORECLOSURES, THE
PROPERTY SHALL REMAIN SUBJECT TO THE MORTGAGE TO SECURE PAYMENT OF SUMS SECURED
BY THE MORTGAGE AND NOT PREVIOUSLY RECOVERED.

(C)                                  DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, LENDER SHALL HAVE THE RIGHT FROM TIME TO TIME TO SEVER THE NOTE AND THE
OTHER LOAN DOCUMENTS INTO ONE OR MORE SEPARATE NOTES, MORTGAGES AND OTHER
SECURITY DOCUMENTS (THE “SEVERED LOAN DOCUMENTS”) IN SUCH DENOMINATIONS AS
LENDER SHALL DETERMINE IN ITS SOLE DISCRETION FOR PURPOSES OF EVIDENCING AND
ENFORCING ITS RIGHTS AND REMEDIES PROVIDED HEREUNDER.  BORROWER SHALL EXECUTE
AND DELIVER TO LENDER FROM TIME TO TIME, PROMPTLY AFTER THE REQUEST OF LENDER, A
SEVERANCE AGREEMENT AND SUCH OTHER DOCUMENTS AS LENDER SHALL REQUEST IN ORDER TO
EFFECT THE SEVERANCE DESCRIBED IN THE PRECEDING SENTENCE, ALL IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO LENDER.  BORROWER HEREBY ABSOLUTELY AND
IRREVOCABLY APPOINTS LENDER FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT AS
ITS TRUE AND LAWFUL ATTORNEY, COUPLED WITH AN INTEREST, IN ITS NAME AND STEAD TO
MAKE AND EXECUTE ALL DOCUMENTS NECESSARY OR DESIRABLE TO EFFECT THE AFORESAID
SEVERANCE, BORROWER RATIFYING ALL THAT ITS SAID ATTORNEY SHALL DO BY VIRTUE
THEREOF; PROVIDED, HOWEVER, LENDER SHALL NOT MAKE OR EXECUTE ANY SUCH DOCUMENTS
UNDER SUCH POWER UNTIL THREE (3) DAYS AFTER NOTICE HAS BEEN GIVEN TO BORROWER BY
LENDER OF LENDER’S INTENT TO EXERCISE ITS RIGHTS UNDER SUCH POWER.  BORROWER
SHALL BE OBLIGATED TO PAY ANY COSTS OR EXPENSES INCURRED IN CONNECTION WITH THE
PREPARATION, EXECUTION, RECORDING OR FILING OF THE SEVERED LOAN DOCUMENTS IN
CONNECTION WITH AN EVENT OF DEFAULT AND THE SEVERED LOAN DOCUMENTS SHALL NOT
CONTAIN ANY REPRESENTATIONS, WARRANTIES OR COVENANTS NOT CONTAINED IN THE LOAN
DOCUMENTS AND ANY SUCH REPRESENTATIONS AND WARRANTIES CONTAINED IN THE SEVERED
LOAN DOCUMENTS WILL BE GIVEN BY BORROWER ONLY AS OF THE CLOSING DATE.


SECTION 8.3                                   REMEDIES CUMULATIVE; WAIVERS. THE
RIGHTS, POWERS AND REMEDIES OF LENDER UNDER THIS AGREEMENT SHALL BE CUMULATIVE
AND NOT EXCLUSIVE OF ANY OTHER RIGHT, POWER OR REMEDY WHICH LENDER MAY HAVE
AGAINST BORROWER PURSUANT TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR
EXISTING AT LAW OR IN EQUITY OR OTHERWISE.  LENDER’S RIGHTS, POWERS AND REMEDIES
MAY BE PURSUED SINGLY, CONCURRENTLY OR OTHERWISE, AT SUCH TIME AND IN SUCH ORDER
AS LENDER MAY DETERMINE IN LENDER’S SOLE DISCRETION.  NO DELAY OR OMISSION TO
EXERCISE ANY REMEDY, RIGHT OR POWER ACCRUING UPON AN EVENT OF DEFAULT SHALL
IMPAIR ANY SUCH REMEDY, RIGHT OR

81


--------------------------------------------------------------------------------





POWER OR SHALL BE CONSTRUED AS A WAIVER THEREOF, BUT ANY SUCH REMEDY, RIGHT OR
POWER MAY BE EXERCISED FROM TIME TO TIME AND AS OFTEN AS MAY BE DEEMED
EXPEDIENT.  A WAIVER OF ONE DEFAULT OR EVENT OF DEFAULT WITH RESPECT TO BORROWER
SHALL NOT BE CONSTRUED TO BE A WAIVER OF ANY SUBSEQUENT DEFAULT OR EVENT OF
DEFAULT BY BORROWER OR TO IMPAIR ANY REMEDY, RIGHT OR POWER CONSEQUENT THEREON.


IX.                                SPECIAL PROVISIONS


SECTION 9.1                                   SECURITIZATION.


9.1.1                     SALE OF NOTES AND SECURITIZATION.  BORROWER
ACKNOWLEDGES AND AGREES THAT LENDER MAY SELL ALL OR ANY PORTION OF THE LOAN AND
THE LOAN DOCUMENTS, OR ISSUE ONE OR MORE PARTICIPATIONS THEREIN, OR CONSUMMATE
ONE OR MORE PRIVATE OR PUBLIC SECURITIZATIONS OF RATED SINGLE- OR MULTI-CLASS
SECURITIES (THE “SECURITIES”) SECURED BY OR EVIDENCING OWNERSHIP INTERESTS IN
ALL OR ANY PORTION OF THE LOAN AND THE LOAN DOCUMENTS OR A POOL OF ASSETS THAT
INCLUDE THE LOAN AND THE LOAN DOCUMENTS (SUCH SALES, PARTICIPATIONS AND/OR
SECURITIZATIONS, COLLECTIVELY, A “SECURITIZATION”).  AT THE REQUEST OF LENDER,
AND TO THE EXTENT NOT ALREADY REQUIRED TO BE PROVIDED BY OR ON BEHALF OF
BORROWER UNDER THIS AGREEMENT, BORROWER SHALL USE REASONABLE EFFORTS TO PROVIDE
INFORMATION NOT IN THE POSSESSION OF LENDER OR WHICH MAY BE REASONABLY REQUIRED
BY LENDER OR TAKE OTHER ACTIONS REASONABLY REQUIRED BY LENDER, IN EACH CASE IN
ORDER TO SATISFY THE MARKET STANDARDS TO WHICH LENDER CUSTOMARILY ADHERES OR
WHICH MAY BE REASONABLY REQUIRED BY PROSPECTIVE INVESTORS AND/OR THE RATING
AGENCIES IN CONNECTION WITH ANY SUCH SECURITIZATION INCLUDING, WITHOUT
LIMITATION, TO:

(A)                                  PROVIDE ADDITIONAL AND/OR UPDATED PROVIDED
INFORMATION, TOGETHER WITH APPROPRIATE VERIFICATION AND/OR CONSENTS RELATED TO
THE PROVIDED INFORMATION THROUGH LETTERS OF AUDITORS OR OPINIONS OF COUNSEL OF
INDEPENDENT ATTORNEYS REASONABLY ACCEPTABLE TO LENDER, PROSPECTIVE INVESTORS
AND/OR THE RATING AGENCIES;

(B)                                 ASSIST IN PREPARING DESCRIPTIVE MATERIALS
FOR PRESENTATIONS TO ANY OR ALL OF THE RATING AGENCIES, AND WORK WITH, AND IF
REQUESTED, SUPERVISE, THIRD-PARTY SERVICE PROVIDERS ENGAGED BY BORROWER AND
APPROVED BY LENDER, PRINCIPAL AND THEIR RESPECTIVE AFFILIATES TO OBTAIN,
COLLECT, AND DELIVER INFORMATION REQUESTED OR REQUIRED BY LENDER, PROSPECTIVE
INVESTORS AND/OR THE RATING AGENCIES;

(C)                                  DELIVER REVISED ORGANIZATIONAL DOCUMENTS
FOR BORROWER, WHICH COUNSEL OPINIONS AND ORGANIZATIONAL DOCUMENTS SHALL BE
REASONABLY SATISFACTORY TO LENDER, PROSPECTIVE INVESTORS AND/OR THE RATING
AGENCIES;

(D)                                 IF REQUIRED BY ANY PROSPECTIVE INVESTOR
AND/OR ANY RATING AGENCY, USE COMMERCIALLY REASONABLE EFFORTS TO DELIVER SUCH
ADDITIONAL TENANT ESTOPPEL LETTERS, SUBORDINATION AGREEMENTS OR OTHER AGREEMENTS
FROM PARTIES TO AGREEMENTS THAT AFFECT THE PROPERTY, WHICH ESTOPPEL LETTERS,
SUBORDINATION AGREEMENTS OR OTHER AGREEMENTS SHALL BE REASONABLY SATISFACTORY TO
LENDER, PROSPECTIVE INVESTORS AND/OR THE RATING AGENCIES;

(E)                                  MAKE SUCH REPRESENTATIONS AND WARRANTIES AS
OF THE CLOSING DATE OF THE SECURITIZATION WITH RESPECT TO THE PROPERTY,
BORROWER, PRINCIPAL, GUARANTOR AND THE LOAN DOCUMENTS AS MAY BE REASONABLY
REQUESTED BY LENDER, PROSPECTIVE INVESTORS AND/OR THE RATING AGENCIES AND
CONSISTENT WITH THE FACTS COVERED BY SUCH REPRESENTATIONS AND WARRANTIES AS THEY

82


--------------------------------------------------------------------------------




EXIST ON THE DATE THEREOF, INCLUDING THE REPRESENTATIONS AND WARRANTIES MADE IN
THE LOAN DOCUMENTS;

(F)                                    EXECUTE SUCH AMENDMENTS TO THE LOAN
DOCUMENTS AND ORGANIZATIONAL DOCUMENTS AS MAY BE REASONABLY REQUESTED BY THE
HOLDER OF THE NOTE OR THE RATING AGENCIES OR OTHERWISE TO EFFECT THE
SECURITIZATION; PROVIDED, HOWEVER, THAT BORROWER SHALL NOT BE REQUIRED TO MODIFY
OR AMEND ANY LOAN DOCUMENT IF SUCH MODIFICATION OR AMENDMENT WOULD (I) CHANGE
THE INTEREST RATE, THE STATED MATURITY OR THE AMORTIZATION OF PRINCIPAL SET
FORTH IN THE NOTE, OR (II) MODIFY OR AMEND ANY OTHER MATERIAL TERM OF THE LOAN;

(G)                                 IF REQUESTED BY LENDER, REVIEW ANY
INFORMATION REGARDING THE PROPERTY, BORROWER, PRINCIPAL, GUARANTOR, PROPERTY
MANAGER AND THE LOAN WHICH IS CONTAINED IN A PRELIMINARY OR FINAL PRIVATE
PLACEMENT MEMORANDUM, PROSPECTUS, PROSPECTUS SUPPLEMENT (INCLUDING ANY AMENDMENT
OR SUPPLEMENT TO EITHER THEREOF), OR OTHER DISCLOSURE DOCUMENT TO BE USED BY
LENDER OR ANY AFFILIATE THEREOF; AND

(H)                                 SUPPLY TO LENDER SUCH DOCUMENTATION,
FINANCIAL STATEMENTS AND REPORTS IN FORM AND SUBSTANCE REQUIRED IN ORDER TO
COMPLY WITH ANY APPLICABLE SECURITIES LAWS.


9.1.2                     LOAN COMPONENTS.  BORROWER COVENANTS AND AGREES THAT
IN CONNECTION WITH ANY SECURITIZATION OF THE LOAN, UPON LENDER’S REQUEST
BORROWER SHALL DELIVER ONE OR MORE NEW COMPONENT NOTES TO REPLACE THE ORIGINAL
NOTE OR MODIFY THE ORIGINAL NOTE TO REFLECT MULTIPLE COMPONENTS OF THE LOAN OR
CREATE ONE OR MORE MEZZANINE LOANS (INCLUDING AMENDING BORROWER’S ORGANIZATIONAL
STRUCTURE TO PROVIDE FOR ONE OR MORE MEZZANINE BORROWERS) (EACH A “RESIZING
EVENT”).  LENDER AGREES THAT SUCH NEW NOTES OR MODIFIED NOTE OR MEZZANINE NOTES
SHALL HAVE THE SAME WEIGHTED AVERAGE COUPON AS THE ORIGINAL NOTE PRIOR TO SUCH
RESIZING EVENT AND SHALL OTHERWISE COMPLY WITH THE PROVISIONS OF
SECTION 9.1.1(F).


9.1.3                     SECURITIZATION COSTS.  ALL REASONABLE THIRD PARTY
COSTS AND EXPENSES INCURRED BY BORROWER IN CONNECTION WITH BORROWER’S COMPLYING
WITH REQUESTS MADE UNDER THIS SECTION 9.1 (INCLUDING, WITHOUT LIMITATION, THE
FEES AND EXPENSES OF THE RATING AGENCIES) SHALL BE PAID BY LENDER.


SECTION 9.2                                   INTENTIONALLY OMITTED.


SECTION 9.3                                   EXCULPATION.  SUBJECT TO THE
QUALIFICATIONS BELOW, LENDER SHALL NOT ENFORCE THE LIABILITY AND OBLIGATION OF
BORROWER TO PERFORM AND OBSERVE THE OBLIGATIONS CONTAINED IN THE NOTE, THIS
AGREEMENT, THE MORTGAGE OR THE OTHER LOAN DOCUMENTS BY ANY ACTION OR PROCEEDING
WHEREIN A MONEY JUDGMENT SHALL BE SOUGHT AGAINST BORROWER, EXCEPT THAT LENDER
MAY BRING A FORECLOSURE ACTION, AN ACTION FOR SPECIFIC PERFORMANCE OR ANY OTHER
APPROPRIATE ACTION OR PROCEEDING TO ENABLE LENDER TO ENFORCE AND REALIZE UPON
ITS INTEREST UNDER THE NOTE, THIS AGREEMENT, THE MORTGAGE AND THE OTHER LOAN
DOCUMENTS, OR IN THE PROPERTY, THE RENTS FOLLOWING AN EVENT OF DEFAULT, OR ANY
OTHER COLLATERAL GIVEN TO LENDER PURSUANT TO THE LOAN DOCUMENTS; PROVIDED,
HOWEVER, THAT, EXCEPT AS SPECIFICALLY PROVIDED HEREIN, ANY JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE ENFORCEABLE AGAINST BORROWER ONLY TO THE EXTENT OF
BORROWER’S INTEREST IN THE PROPERTY, IN THE RENTS FOLLOWING AN EVENT OF DEFAULT
AND IN ANY OTHER COLLATERAL GIVEN TO LENDER, AND LENDER, BY ACCEPTING THE NOTE,
THIS AGREEMENT, THE MORTGAGE AND THE OTHER LOAN

83


--------------------------------------------------------------------------------





DOCUMENTS, AGREES THAT IT SHALL NOT SUE FOR, SEEK OR DEMAND ANY DEFICIENCY
JUDGMENT AGAINST BORROWER IN ANY SUCH ACTION OR PROCEEDING UNDER OR BY REASON OF
OR UNDER OR IN CONNECTION WITH THE NOTE, THIS AGREEMENT, THE MORTGAGE OR THE
OTHER LOAN DOCUMENTS.  THE PROVISIONS OF THIS SECTION SHALL NOT, HOWEVER,
(A) CONSTITUTE A WAIVER, RELEASE OR IMPAIRMENT OF ANY OBLIGATION EVIDENCED OR
SECURED BY ANY OF THE LOAN DOCUMENTS; (B) IMPAIR THE RIGHT OF LENDER TO NAME
BORROWER AS A PARTY DEFENDANT IN ANY ACTION OR SUIT FOR FORECLOSURE AND SALE
UNDER THE MORTGAGE; (C) AFFECT THE VALIDITY OR ENFORCEABILITY OF OR ANY GUARANTY
MADE IN CONNECTION WITH THE LOAN OR ANY OF THE RIGHTS AND REMEDIES OF LENDER
THEREUNDER; (D) IMPAIR THE RIGHT OF LENDER TO OBTAIN THE APPOINTMENT OF A
RECEIVER; (E) IMPAIR THE ENFORCEMENT OF THE ASSIGNMENT OF LEASES FOLLOWING AN
EVENT OF DEFAULT; (F) CONSTITUTE A PROHIBITION AGAINST LENDER COMMENCING ANY
OTHER APPROPRIATE ACTION OR PROCEEDING IN ORDER FOR LENDER TO EXERCISE ITS
REMEDIES AGAINST THE PROPERTY.  IN ADDITION, THE FOREGOING SHALL NOT BE DEEMED A
WAIVER OF THE RIGHT OF LENDER TO ENFORCE THE LIABILITY AND OBLIGATION OF
BORROWER, BY MONEY JUDGMENT OR OTHERWISE, TO THE EXTENT OF ANY LOSS, DAMAGE,
COST, EXPENSE, LIABILITY, CLAIM OR OTHER OBLIGATION INCURRED BY LENDER
(INCLUDING ATTORNEYS’ FEES AND COSTS REASONABLY INCURRED) ARISING OUT OF OR IN
CONNECTION WITH THE FOLLOWING:

(I)                              THE MISAPPLICATION OR MISAPPROPRIATION OF
RENTS;

(II)                           THE MISAPPLICATION OR MISAPPROPRIATION OF
INSURANCE PROCEEDS OR AWARDS;

(III)                        BORROWER’S FAILURE TO RETURN OR TO REIMBURSE LENDER
FOR ALL PERSONAL PROPERTY (OTHER THAN PERSONAL PROPERTY NOT MATERIAL TO THE
OPERATION OR VALUE OF THE PROPERTY) TAKEN FROM THE PROPERTY BY OR ON BEHALF OF
BORROWER AND NOT REPLACED WITH PERSONAL PROPERTY OF THE SAME UTILITY AND OF THE
SAME OR GREATER VALUE;

(IV)                       ANY ACT OF ACTUAL WASTE OR ARSON BY BORROWER, ANY
PRINCIPAL, AFFILIATE, GENERAL PARTNER OR MEMBER THEREOF OR BY GUARANTOR;

(V)                          ANY FEES OR COMMISSIONS PAID BY BORROWER TO ANY
PRINCIPAL, AFFILIATE, GENERAL PARTNER OR MEMBER OF BORROWER OR ANY GUARANTOR IN
VIOLATION OF THE TERMS OF THIS GUARANTY, THE OTHER LOAN DOCUMENTS;

(VI)                       BORROWER’S FAILURE TO COMPLY WITH THE PROVISIONS OF
SECTION 9.4 OF THE MORTGAGE; OR

(VII)                    ANY FRAUD, WILLFUL MISCONDUCT OR INTENTIONAL MATERIAL
MISREPRESENTATION BY BORROWER, PRINCIPAL, GUARANTOR OR ANY OF THEIR RESPECTIVE
AFFILIATES IN CONNECTION WITH THE LOAN; OR

(VIII)                 ANY BREACH OR DEFAULT OF ANY MATERIAL PROVISION OF
SECTION 4.1.30 OF THIS AGREEMENT (OTHER THAN BREACHES OF THE REQUIREMENTS SET
FORTH IN CLAUSES (XII) OR (XXIII) OF THE DEFINITION OF SPECIAL PURPOSE ENTITY).

Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code

84


--------------------------------------------------------------------------------




to file a claim for the full amount of the Debt secured by the Mortgage or to
require that all collateral shall continue to secure all of the Debt owing to
Lender in accordance with the Loan Documents, and (B) the Debt shall be fully
recourse to Borrower in the event or: (i) a voluntary breach or default under
Section 5.2.10 of this Agreement, (ii) Borrower or Principal filing a voluntary
petition under the Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law; (iii) Borrower or Principal filing an answer consenting to or
otherwise acquiescing in or joining in any involuntary petition filed against
it, by any other Person under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law, or soliciting or causing to be solicited
petitioning creditors for any involuntary petition from any Person;
(iv) Borrower or Principal consenting to or acquiescing in or joining in an
application for the appointment of a custodian, receiver, trustee, or examiner
for Borrower, Principal or any portion of the Property; or (v) Borrower or
Principal making an assignment for the benefit of creditors.


SECTION 9.4                                   MATTERS CONCERNING PROPERTY
MANAGER.  IF (A) AN EVENT OF DEFAULT HAS OCCURRED, (B) PROPERTY MANAGER SHALL
BECOME BANKRUPT OR INSOLVENT OR (C) A DEFAULT OCCURS UNDER THE PROPERTY
MANAGEMENT AGREEMENT AND CONTINUES BEYOND ALL APPLICABLE NOTICE AND CURE
PERIODS, BORROWER SHALL, AT THE REQUEST OF LENDER, TERMINATE THE PROPERTY
MANAGEMENT AGREEMENT AND REPLACE THE PROPERTY MANAGER WITH A QUALIFYING PROPERTY
MANAGER PURSUANT TO A REPLACEMENT MANAGEMENT AGREEMENT, IT BEING UNDERSTOOD AND
AGREED THAT THE MANAGEMENT FEE FOR SUCH QUALIFYING PROPERTY MANAGER SHALL NOT
EXCEED THEN PREVAILING MARKET RATES.


SECTION 9.5                                   SERVICER.  AT THE OPTION OF
LENDER, THE LOAN MAY BE SERVICED BY A SERVICER/TRUSTEE (ANY SUCH
SERVICER/TRUSTEE, TOGETHER WITH ITS AGENTS, NOMINEES OR DESIGNEES, ARE
COLLECTIVELY REFERRED TO AS “SERVICER”) SELECTED BY LENDER AND LENDER MAY
DELEGATE ALL OR ANY PORTION OF ITS RESPONSIBILITIES UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO THE SERVICER PURSUANT TO A SERVICING AGREEMENT (THE
“SERVICING AGREEMENT”) BETWEEN LENDER AND SERVICER.  BORROWER SHALL BE
RESPONSIBLE FOR ANY REASONABLE SET-UP FEES OR ANY OTHER INITIAL COSTS RELATING
TO OR ARISING UNDER THE SERVICING AGREEMENT; PROVIDED, HOWEVER, THAT BORROWER
SHALL NOT BE RESPONSIBLE FOR PAYMENT OF THE MONTHLY SERVICING FEE DUE TO
SERVICER UNDER THE SERVICING AGREEMENT.


X.                                    MISCELLANEOUS


SECTION 10.1                            SURVIVAL.  THIS AGREEMENT AND ALL
COVENANTS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES MADE HEREIN AND IN THE
CERTIFICATES DELIVERED PURSUANT HERETO SHALL SURVIVE THE MAKING BY LENDER OF THE
LOAN AND THE EXECUTION AND DELIVERY TO LENDER OF THE NOTE, AND SHALL CONTINUE IN
FULL FORCE AND EFFECT SO LONG AS ALL OR ANY OF THE DEBT IS OUTSTANDING AND
UNPAID UNLESS A LONGER PERIOD IS EXPRESSLY SET FORTH HEREIN OR IN THE OTHER LOAN
DOCUMENTS.  WHENEVER IN THIS AGREEMENT ANY OF THE PARTIES HERETO IS REFERRED TO,
SUCH REFERENCE SHALL BE DEEMED TO INCLUDE THE LEGAL REPRESENTATIVES, SUCCESSORS
AND ASSIGNS OF SUCH PARTY.  ALL COVENANTS, PROMISES AND AGREEMENTS IN THIS
AGREEMENT, BY OR ON BEHALF OF BORROWER, SHALL INURE TO THE BENEFIT OF THE LEGAL
REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF LENDER.


SECTION 10.2                            LENDER’S DISCRETION.  WHENEVER PURSUANT
TO THIS AGREEMENT, LENDER EXERCISES ANY RIGHT GIVEN TO IT TO APPROVE OR
DISAPPROVE, OR ANY ARRANGEMENT OR TERM IS TO BE SATISFACTORY TO LENDER, THE
DECISION OF LENDER TO APPROVE OR DISAPPROVE OR TO DECIDE WHETHER

85


--------------------------------------------------------------------------------





ARRANGEMENTS OR TERMS ARE SATISFACTORY OR NOT SATISFACTORY SHALL (EXCEPT AS IS
OTHERWISE SPECIFICALLY HEREIN PROVIDED) BE IN THE SOLE DISCRETION OF LENDER AND
SHALL BE FINAL AND CONCLUSIVE.


SECTION 10.3                            GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE
PROPERTY IS LOCATED (WITHOUT REGARD TO ANY CONFLICT OF LAWS OR PRINCIPLES) AND
THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.


SECTION 10.4                            MODIFICATION, WAIVER IN WRITING.  NO
MODIFICATION, AMENDMENT, EXTENSION, DISCHARGE, TERMINATION OR WAIVER OF ANY
PROVISION OF THIS AGREEMENT, OR OF THE NOTE, OR OF ANY OTHER LOAN DOCUMENT, NOR
CONSENT TO ANY DEPARTURE BY BORROWER THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE
UNLESS THE SAME SHALL BE IN A WRITING SIGNED BY THE PARTY AGAINST WHOM
ENFORCEMENT IS SOUGHT, AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY
IN THE SPECIFIC INSTANCE, AND FOR THE PURPOSE, FOR WHICH GIVEN.  EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN, NO NOTICE TO, OR DEMAND ON BORROWER, SHALL
ENTITLE BORROWER TO ANY OTHER OR FUTURE NOTICE OR DEMAND IN THE SAME, SIMILAR OR
OTHER CIRCUMSTANCES.


SECTION 10.5                            DELAY NOT A WAIVER.  NEITHER ANY FAILURE
NOR ANY DELAY ON THE PART OF LENDER IN INSISTING UPON STRICT PERFORMANCE OF ANY
TERM, CONDITION, COVENANT OR AGREEMENT, OR EXERCISING ANY RIGHT, POWER, REMEDY
OR PRIVILEGE HEREUNDER, OR UNDER THE NOTE OR UNDER ANY OTHER LOAN DOCUMENT, OR
ANY OTHER INSTRUMENT GIVEN AS SECURITY THEREFOR, SHALL OPERATE AS OR CONSTITUTE
A WAIVER THEREOF, NOR SHALL A SINGLE OR PARTIAL EXERCISE THEREOF PRECLUDE ANY
OTHER FUTURE EXERCISE, OR THE EXERCISE OF ANY OTHER RIGHT, POWER, REMEDY OR
PRIVILEGE.  IN PARTICULAR, AND NOT BY WAY OF LIMITATION, BY ACCEPTING PAYMENT
AFTER THE DUE DATE OF ANY AMOUNT PAYABLE UNDER THIS AGREEMENT, THE NOTE OR ANY
OTHER LOAN DOCUMENT, LENDER SHALL NOT BE DEEMED TO HAVE WAIVED ANY RIGHT EITHER
TO REQUIRE PROMPT PAYMENT WHEN DUE OF ALL OTHER AMOUNTS DUE UNDER THIS
AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS, OR TO DECLARE A DEFAULT FOR
FAILURE TO EFFECT PROMPT PAYMENT OF ANY SUCH OTHER AMOUNT.


SECTION 10.6                            NOTICES.  ALL NOTICES, CONSENTS,
APPROVALS AND REQUESTS REQUIRED OR PERMITTED HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT SHALL BE GIVEN IN WRITING AND SHALL BE EFFECTIVE FOR ALL PURPOSES IF
HAND DELIVERED OR SENT BY (A) CERTIFIED OR REGISTERED UNITED STATES MAIL,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED OR (B) EXPEDITED PREPAID DELIVERY
SERVICE, EITHER COMMERCIAL OR UNITED STATES POSTAL SERVICE, WITH PROOF OF
ATTEMPTED DELIVERY, AND BY TELECOPIER (WITH ANSWER BACK ACKNOWLEDGED), ADDRESSED
AS FOLLOWS (OR AT SUCH OTHER ADDRESS AND PERSON AS SHALL BE DESIGNATED FROM TIME
TO TIME BY ANY PARTY HERETO, AS THE CASE MAY BE, IN A WRITTEN NOTICE TO THE
OTHER PARTIES HERETO IN THE MANNER PROVIDED FOR IN THIS SECTION):

If to
Lender:                                                                              
JPMorgan Chase Bank, N.A.
c/o ARCap Servicing, Inc.
5221 North O’Connor Blvd., Suite 600
Irving, Texas 75039
Attention:  Wesley Wolf

86


--------------------------------------------------------------------------------




With a copy to:                                                            
NorthMarq Capital Inc.
3500 American Boulevard West, Suite 500
Bloomington, Minnesota 55431
Attention: Karen Pribnow

With a copy to:                                                            
Kelley Drye & Warren LLP
101 Park Avenue
New York, New York 10178
Attention:  Paul A. Keenan, Esq.

If to
Borrower:                                                                   c/o
Behringer Harvard Funds
15601 Dallas Parkway, Suite 600
Addison, Texas 75001
Attention: Gerald J. Reihsen, III

With a copy to:                                                            
Luce, Forward, Hamilton & Scripps LLP
600 West Broadway
Suite 2600
San Diego, CA 92101-3391
Attention: Darryl Steinhause, Esq.

A notice shall be deemed to have been given:  in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day.


SECTION 10.7                            TRIAL BY JURY.

BORROWER AND LENDER HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE.  LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH
IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER AND LENDER.


SECTION 10.8                            HEADINGS.  THE ARTICLE AND/OR SECTION
HEADINGS AND THE TABLE OF CONTENTS IN THIS AGREEMENT ARE INCLUDED HEREIN FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS AGREEMENT
FOR ANY OTHER PURPOSE.


SECTION 10.9                            SEVERABILITY.  WHEREVER POSSIBLE, EACH
PROVISION OF THIS AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE
EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT
SHALL BE PROHIBITED BY OR INVALID UNDER APPLICABLE LAW,

87


--------------------------------------------------------------------------------





SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR
INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE
REMAINING PROVISIONS OF THIS AGREEMENT.


SECTION 10.10                     PREFERENCES.  LENDER SHALL HAVE THE CONTINUING
AND EXCLUSIVE RIGHT TO APPLY OR REVERSE AND REAPPLY ANY AND ALL PAYMENTS BY
BORROWER DURING THE EXISTENCE OF AN EVENT OF DEFAULT TO ANY PORTION OF THE
OBLIGATIONS OF BORROWER HEREUNDER.  TO THE EXTENT BORROWER MAKES A PAYMENT OR
PAYMENTS TO LENDER, WHICH PAYMENT OR PROCEEDS OR ANY PART THEREOF ARE
SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE
OR REQUIRED TO BE REPAID TO A TRUSTEE, RECEIVER OR ANY OTHER PARTY UNDER ANY
BANKRUPTCY LAW, STATE OR FEDERAL LAW, COMMON LAW OR EQUITABLE CAUSE, THEN, TO
THE EXTENT OF SUCH PAYMENT OR PROCEEDS RECEIVED, THE OBLIGATIONS HEREUNDER OR
PART THEREOF INTENDED TO BE SATISFIED SHALL BE REVIVED AND CONTINUE IN FULL
FORCE AND EFFECT, AS IF SUCH PAYMENT OR PROCEEDS HAD NOT BEEN RECEIVED BY
LENDER.


SECTION 10.11                     WAIVER OF NOTICE.  BORROWER SHALL NOT BE
ENTITLED TO ANY NOTICES OF ANY NATURE WHATSOEVER FROM LENDER EXCEPT WITH RESPECT
TO MATTERS FOR WHICH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS SPECIFICALLY AND
EXPRESSLY PROVIDE FOR THE GIVING OF NOTICE BY LENDER TO BORROWER AND EXCEPT WITH
RESPECT TO MATTERS FOR WHICH BORROWER IS NOT, PURSUANT TO APPLICABLE LEGAL
REQUIREMENTS, PERMITTED TO WAIVE THE GIVING OF NOTICE.  BORROWER HEREBY
EXPRESSLY WAIVES THE RIGHT TO RECEIVE ANY NOTICE FROM LENDER WITH RESPECT TO ANY
MATTER FOR WHICH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS DO NOT SPECIFICALLY
AND EXPRESSLY PROVIDE FOR THE GIVING OF NOTICE BY LENDER TO BORROWER.


SECTION 10.12                     REMEDIES OF BORROWER.  IN THE EVENT THAT A
CLAIM OR ADJUDICATION IS MADE THAT LENDER OR ITS AGENTS HAVE ACTED UNREASONABLY
OR UNREASONABLY DELAYED ACTING IN ANY CASE WHERE BY LAW OR UNDER THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS, LENDER OR SUCH AGENT, AS THE CASE MAY BE, HAS AN
OBLIGATION TO ACT REASONABLY OR PROMPTLY, BORROWER AGREES THAT NEITHER LENDER
NOR ITS AGENTS SHALL BE LIABLE FOR ANY MONETARY DAMAGES, AND BORROWER’S SOLE
REMEDIES SHALL BE LIMITED TO COMMENCING AN ACTION SEEKING INJUNCTIVE RELIEF OR
DECLARATORY JUDGMENT.  THE PARTIES HERETO AGREE THAT ANY ACTION OR PROCEEDING TO
DETERMINE WHETHER LENDER HAS ACTED REASONABLY SHALL BE DETERMINED BY AN ACTION
SEEKING DECLARATORY JUDGMENT.


SECTION 10.13                     EXPENSES; INDEMNITY.  (A)  BORROWER COVENANTS
AND AGREES TO PAY OR, IF BORROWER FAILS TO PAY, TO REIMBURSE, LENDER UPON
RECEIPT OF WRITTEN NOTICE FROM LENDER FOR ALL REASONABLE COSTS AND EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS) INCURRED BY LENDER IN
CONNECTION WITH (I) THE PREPARATION, NEGOTIATION, EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY AND ALL THE COSTS OF FURNISHING ALL OPINIONS BY
COUNSEL FOR BORROWER (INCLUDING WITHOUT LIMITATION ANY OPINIONS REQUESTED BY
LENDER AS TO ANY LEGAL MATTERS ARISING UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS WITH RESPECT TO THE PROPERTY); (II) BORROWER’S ONGOING PERFORMANCE OF
AND COMPLIANCE WITH BORROWER’S RESPECTIVE AGREEMENTS AND COVENANTS CONTAINED IN
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON ITS PART TO BE PERFORMED OR
COMPLIED WITH AFTER THE CLOSING DATE, INCLUDING, WITHOUT LIMITATION, CONFIRMING
COMPLIANCE WITH ENVIRONMENTAL AND INSURANCE REQUIREMENTS; (III) LENDER’S ONGOING
PERFORMANCE AND COMPLIANCE WITH ALL AGREEMENTS AND CONDITIONS CONTAINED IN THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS ON ITS PART TO BE PERFORMED OR COMPLIED
WITH AFTER THE CLOSING DATE; (IV) EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, THE NEGOTIATION, PREPARATION, EXECUTION, DELIVERY AND

88


--------------------------------------------------------------------------------





ADMINISTRATION OF ANY CONSENTS, AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS TO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY OTHER DOCUMENTS OR MATTERS
REASONABLY REQUESTED BY LENDER; (V) SECURING BORROWER’S COMPLIANCE WITH ANY
REQUESTS MADE PURSUANT TO THE PROVISIONS OF THIS AGREEMENT; (VI) THE FILING AND
RECORDING FEES AND EXPENSES, TITLE INSURANCE AND REASONABLE FEES AND EXPENSES OF
COUNSEL FOR PROVIDING TO LENDER ALL REQUIRED LEGAL OPINIONS, AND OTHER SIMILAR
EXPENSES INCURRED IN CREATING AND PERFECTING THE LIEN IN FAVOR OF LENDER
PURSUANT TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; (VII) ENFORCING OR
PRESERVING ANY RIGHTS, IN RESPONSE TO THIRD PARTY CLAIMS OR THE PROSECUTING OR
DEFENDING OF ANY ACTION OR PROCEEDING OR OTHER LITIGATION, IN EACH CASE AGAINST,
UNDER OR AFFECTING BORROWER, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, THE
PROPERTY, OR ANY OTHER SECURITY GIVEN FOR THE LOAN; AND (VIII) ENFORCING ANY
OBLIGATIONS OF OR COLLECTING ANY PAYMENTS DUE FROM BORROWER UNDER THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR WITH RESPECT TO THE PROPERTY (INCLUDING
ANY FEES INCURRED BY SERVICER IN CONNECTION WITH THE TRANSFER OF THE LOAN TO A
SPECIAL SERVICER PRIOR TO A DEFAULT OR EVENT OF DEFAULT) OR IN CONNECTION WITH
ANY REFINANCING OR RESTRUCTURING OF THE CREDIT ARRANGEMENTS PROVIDED UNDER THIS
AGREEMENT IN THE NATURE OF A “WORK-OUT” OR OF ANY INSOLVENCY OR BANKRUPTCY
PROCEEDINGS; PROVIDED, HOWEVER, THAT BORROWER SHALL NOT BE LIABLE FOR THE
PAYMENT OF ANY SUCH COSTS AND EXPENSES TO THE EXTENT THE SAME ARISE BY REASON OF
THE GROSS NEGLIGENCE, ILLEGAL ACTS, FRAUD OR WILLFUL MISCONDUCT OF LENDER.

(B)                                 BORROWER SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS LENDER FROM AND AGAINST ANY AND ALL OTHER LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, CLAIMS, COSTS, EXPENSES
AND DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER (INCLUDING, WITHOUT
LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL FOR LENDER IN
CONNECTION WITH ANY INVESTIGATIVE, ADMINISTRATIVE OR JUDICIAL PROCEEDING
COMMENCED OR THREATENED, WHETHER OR NOT LENDER SHALL BE DESIGNATED A PARTY
THERETO), THAT MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST LENDER IN ANY
MANNER RELATING TO OR ARISING OUT OF (I) ANY BREACH BY BORROWER OF ITS
OBLIGATIONS UNDER, OR ANY MATERIAL MISREPRESENTATION BY BORROWER CONTAINED IN,
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR (II) THE USE OR INTENDED USE OF
THE PROCEEDS OF THE LOAN (COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”);
PROVIDED, HOWEVER, THAT BORROWER SHALL NOT HAVE ANY OBLIGATION TO LENDER
HEREUNDER TO THE EXTENT THAT SUCH INDEMNIFIED LIABILITIES ARISE FROM THE GROSS
NEGLIGENCE, ILLEGAL ACTS, FRAUD OR WILLFUL MISCONDUCT OF LENDER.  TO THE EXTENT
THAT THE UNDERTAKING TO INDEMNIFY, DEFEND AND HOLD HARMLESS SET FORTH IN THE
PRECEDING SENTENCE MAY BE UNENFORCEABLE BECAUSE IT VIOLATES ANY LAW OR PUBLIC
POLICY, BORROWER SHALL PAY THE MAXIMUM PORTION THAT IT IS PERMITTED TO PAY AND
SATISFY UNDER APPLICABLE LAW TO THE PAYMENT AND SATISFACTION OF ALL INDEMNIFIED
LIABILITIES INCURRED BY LENDER.

(C)                                  BORROWER COVENANTS AND AGREES TO PAY FOR
OR, IF BORROWER FAILS TO PAY, TO REIMBURSE LENDER FOR, ANY FEES AND EXPENSES
INCURRED BY ANY RATING AGENCY IN CONNECTION WITH ANY RATING AGENCY REVIEW OF THE
LOAN, THE LOAN DOCUMENTS OR ANY TRANSACTION CONTEMPLATED THEREBY OR ANY CONSENT,
APPROVAL, WAIVER OR CONFIRMATION OBTAINED FROM SUCH RATING AGENCY PURSUANT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND LENDER
SHALL BE ENTITLED TO REQUIRE PAYMENT OF SUCH FEES AND EXPENSES AS A CONDITION
PRECEDENT TO THE OBTAINING OF ANY SUCH CONSENT, APPROVAL, WAIVER OR
CONFIRMATION.


SECTION 10.14                     SCHEDULES INCORPORATED.  THE SCHEDULES ANNEXED
HERETO ARE HEREBY INCORPORATED HEREIN AS A PART OF THIS AGREEMENT WITH THE SAME
EFFECT AS IF SET FORTH IN THE BODY HEREOF.

89


--------------------------------------------------------------------------------





SECTION 10.15                     OFFSETS, COUNTERCLAIMS AND DEFENSES.  ANY
ASSIGNEE OF LENDER’S INTEREST IN AND TO THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS SHALL TAKE THE SAME FREE AND CLEAR OF ALL OFFSETS, COUNTERCLAIMS
OR DEFENSES WHICH ARE UNRELATED TO SUCH DOCUMENTS WHICH BORROWER MAY OTHERWISE
HAVE AGAINST ANY ASSIGNOR OF SUCH DOCUMENTS, AND NO SUCH UNRELATED COUNTERCLAIM
OR DEFENSE SHALL BE INTERPOSED OR ASSERTED BY BORROWER IN ANY ACTION OR
PROCEEDING BROUGHT BY ANY SUCH ASSIGNEE UPON SUCH DOCUMENTS AND ANY SUCH RIGHT
TO INTERPOSE OR ASSERT ANY SUCH UNRELATED OFFSET, COUNTERCLAIM OR DEFENSE IN ANY
SUCH ACTION OR PROCEEDING IS HEREBY EXPRESSLY WAIVED BY BORROWER.


SECTION 10.16                     NO JOINT VENTURE OR PARTNERSHIP; NO THIRD
PARTY BENEFICIARIES.  (A)  BORROWER AND LENDER INTEND THAT THE RELATIONSHIPS
CREATED HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS BE SOLELY THAT OF BORROWER
AND LENDER.  NOTHING HEREIN OR THEREIN IS INTENDED TO CREATE A JOINT VENTURE,
PARTNERSHIP, TENANCY-IN-COMMON, OR JOINT TENANCY RELATIONSHIP BETWEEN BORROWER
AND LENDER NOR TO GRANT LENDER ANY INTEREST IN THE PROPERTY OTHER THAN THAT OF
MORTGAGEE, BENEFICIARY OR LENDER.

(B)                                 THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
ARE SOLELY FOR THE BENEFIT OF LENDER AND BORROWER AND NOTHING CONTAINED IN THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE DEEMED TO CONFER UPON ANYONE
OTHER THAN LENDER AND BORROWER ANY RIGHT TO INSIST UPON OR TO ENFORCE THE
PERFORMANCE OR OBSERVANCE OF ANY OF THE OBLIGATIONS CONTAINED HEREIN OR
THEREIN.  ALL CONDITIONS TO THE OBLIGATIONS OF LENDER TO MAKE THE LOAN HEREUNDER
ARE IMPOSED SOLELY AND EXCLUSIVELY FOR THE BENEFIT OF LENDER AND NO OTHER PERSON
SHALL HAVE STANDING TO REQUIRE SATISFACTION OF SUCH CONDITIONS IN ACCORDANCE
WITH THEIR TERMS OR BE ENTITLED TO ASSUME THAT LENDER WILL REFUSE TO MAKE THE
LOAN IN THE ABSENCE OF STRICT COMPLIANCE WITH ANY OR ALL THEREOF AND NO OTHER
PERSON SHALL UNDER ANY CIRCUMSTANCES BE DEEMED TO BE A BENEFICIARY OF SUCH
CONDITIONS, ANY OR ALL OF WHICH MAY BE FREELY WAIVED IN WHOLE OR IN PART BY
LENDER IF, IN LENDER’S SOLE DISCRETION, LENDER DEEMS IT ADVISABLE OR DESIRABLE
TO DO SO.


SECTION 10.17                     PUBLICITY.  ALL NEWS RELEASES, PUBLICITY OR
ADVERTISING BY BORROWER OR ITS AFFILIATES THROUGH ANY MEDIA INTENDED TO REACH
THE GENERAL PUBLIC WHICH REFERS TO THE LOAN DOCUMENTS OR THE FINANCING EVIDENCED
BY THE LOAN DOCUMENTS, TO LENDER, JPM, OR ANY OF THEIR AFFILIATES SHALL BE
SUBJECT TO THE PRIOR WRITTEN APPROVAL OF LENDER.


SECTION 10.18                     WAIVER OF MARSHALLING OF ASSETS.  TO THE
FULLEST EXTENT PERMITTED BY LAW, BORROWER, FOR ITSELF AND ITS SUCCESSORS AND
ASSIGNS, WAIVES ALL RIGHTS TO A MARSHALLING OF THE ASSETS OF BORROWER,
BORROWER’S PARTNERS AND OTHERS WITH INTERESTS IN BORROWER, AND OF THE PROPERTY,
OR TO A SALE IN INVERSE ORDER OF ALIENATION IN THE EVENT OF FORECLOSURE OF THE
MORTGAGE, AND AGREES NOT TO ASSERT ANY RIGHT UNDER ANY LAWS PERTAINING TO THE
MARSHALLING OF ASSETS, THE SALE IN INVERSE ORDER OF ALIENATION, HOMESTEAD
EXEMPTION, THE ADMINISTRATION OF ESTATES OF DECEDENTS, OR ANY OTHER MATTERS
WHATSOEVER TO DEFEAT, REDUCE OR AFFECT THE RIGHT OF LENDER UNDER THE LOAN
DOCUMENTS TO A SALE OF THE PROPERTY FOR THE COLLECTION OF THE DEBT WITHOUT ANY
PRIOR OR DIFFERENT RESORT FOR COLLECTION OR OF THE RIGHT OF LENDER TO THE
PAYMENT OF THE DEBT OUT OF THE NET PROCEEDS OF THE PROPERTY IN PREFERENCE TO
EVERY OTHER CLAIMANT WHATSOEVER.


SECTION 10.19                     WAIVER OF COUNTERCLAIM.  BORROWER HEREBY
WAIVES THE RIGHT TO ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM,
IN ANY ACTION OR PROCEEDING BROUGHT AGAINST IT BY LENDER OR ITS AGENTS.

90


--------------------------------------------------------------------------------





SECTION 10.20                     CONFLICT; CONSTRUCTION OF DOCUMENTS;
RELIANCE.  IN THE EVENT OF ANY CONFLICT BETWEEN THE PROVISIONS OF THIS AGREEMENT
AND ANY OF THE OTHER LOAN DOCUMENTS, THE PROVISIONS OF THIS AGREEMENT SHALL
CONTROL.  THE PARTIES HERETO ACKNOWLEDGE THAT THEY WERE REPRESENTED BY COMPETENT
COUNSEL IN CONNECTION WITH THE NEGOTIATION, DRAFTING AND EXECUTION OF THE LOAN
DOCUMENTS AND THAT SUCH LOAN DOCUMENTS SHALL NOT BE SUBJECT TO THE PRINCIPLE OF
CONSTRUING THEIR MEANING AGAINST THE PARTY WHICH DRAFTED SAME.  BORROWER
ACKNOWLEDGES THAT, WITH RESPECT TO THE LOAN, BORROWER SHALL RELY SOLELY ON ITS
OWN JUDGMENT AND ADVISORS IN ENTERING INTO THE LOAN WITHOUT RELYING IN ANY
MANNER ON ANY STATEMENTS, REPRESENTATIONS OR RECOMMENDATIONS OF LENDER OR ANY
PARENT, SUBSIDIARY OR AFFILIATE OF LENDER.  LENDER SHALL NOT BE SUBJECT TO ANY
LIMITATION WHATSOEVER IN THE EXERCISE OF ANY RIGHTS OR REMEDIES AVAILABLE TO IT
UNDER ANY OF THE LOAN DOCUMENTS OR ANY OTHER AGREEMENTS OR INSTRUMENTS WHICH
GOVERN THE LOAN BY VIRTUE OF THE OWNERSHIP BY IT OR ANY PARENT, SUBSIDIARY OR
AFFILIATE OF LENDER OF ANY EQUITY INTEREST ANY OF THEM MAY ACQUIRE IN BORROWER,
AND BORROWER HEREBY IRREVOCABLY WAIVES THE RIGHT TO RAISE ANY DEFENSE OR TAKE
ANY ACTION ON THE BASIS OF THE FOREGOING WITH RESPECT TO LENDER’S EXERCISE OF
ANY SUCH RIGHTS OR REMEDIES.  BORROWER ACKNOWLEDGES THAT LENDER ENGAGES IN THE
BUSINESS OF REAL ESTATE FINANCINGS AND OTHER REAL ESTATE TRANSACTIONS AND
INVESTMENTS WHICH MAY BE VIEWED AS ADVERSE TO OR COMPETITIVE WITH THE BUSINESS
OF BORROWER OR ITS AFFILIATES.


SECTION 10.21                     BROKERS AND FINANCIAL ADVISORS.  BORROWER
HEREBY REPRESENTS THAT IT HAS DEALT WITH NO FINANCIAL ADVISORS, BROKERS,
UNDERWRITERS, PLACEMENT AGENTS, AGENTS OR FINDERS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OTHER THAN NORTHMARQ CAPITAL. 
BORROWER HEREBY AGREES TO INDEMNIFY, DEFEND AND HOLD LENDER HARMLESS FROM AND
AGAINST ANY AND ALL CLAIMS, LIABILITIES, COSTS AND EXPENSES OF ANY KIND
(INCLUDING LENDER’S REASONABLE ATTORNEYS’ FEES AND EXPENSES) IN ANY WAY RELATING
TO OR ARISING FROM A CLAIM BY ANY PERSON THAT SUCH PERSON ACTED ON BEHALF OF
BORROWER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREIN.  THE
PROVISIONS OF THIS SECTION 10.21 SHALL SURVIVE THE EXPIRATION AND TERMINATION OF
THIS AGREEMENT AND THE PAYMENT OF THE DEBT.


SECTION 10.22                     PRIOR AGREEMENTS.  THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND
THERETO IN RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL
PRIOR AGREEMENTS OR UNDERSTANDINGS AMONG OR BETWEEN SUCH PARTIES, WHETHER ORAL
OR WRITTEN, ARE SUPERSEDED BY THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND UNLESS SPECIFICALLY SET FORTH IN A WRITING CONTEMPORANEOUS
HEREWITH THE TERMS, CONDITIONS AND PROVISIONS OF SUCH PRIOR AGREEMENT DO NOT
SURVIVE EXECUTION OF THIS AGREEMENT.


SECTION 10.23                     TRANSFER OF LOAN.  IN THE EVENT THAT LENDER
TRANSFERS THE LOAN, BORROWER SHALL CONTINUE TO MAKE PAYMENTS AT THE PLACE SET
FORTH IN THE NOTE (AND ITS OBLIGATION TO MAKE SUCH PAYMENTS SHALL BE DEEMED
SATISFIED UPON THE MAKING OF SUCH PAYMENTS) UNTIL SUCH TIME THAT BORROWER IS
NOTIFIED IN WRITING BY LENDER THAT PAYMENTS ARE TO BE MADE AT ANOTHER PLACE.


SECTION 10.24                     JOINT AND SEVERAL LIABILITY.  IF BORROWER
CONSISTS OF MORE THAN ONE (1) PERSON THE OBLIGATIONS AND LIABILITIES OF EACH
PERSON SHALL BE JOINT AND SEVERAL.

(THE BALANCE OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK.)

91


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER:

 

 

 

BEHRINGER HARVARD THREE PARKWAY,
LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name: Gerald J. Reihsen, III

 

Title: Secretary

 

 

 

 

 

LENDER:

 

 

 

JPMORGAN CHASE BANK, N.A., a banking
association chartered under the laws of the United
States of America

 

 

 

 

 

By:

 

 

Name:

 

Title:

 


--------------------------------------------------------------------------------


SCHEDULE I

Form Guaranty of Payment

I-1


--------------------------------------------------------------------------------


SCHEDULE II

Rent Roll

II-1


--------------------------------------------------------------------------------


SCHEDULE III

(Required Repairs—Deadlines For Completion)

Required Repair:

 

Time to complete:

 

 

 

“Water Damage” as defined in the Escrow Agreement

 

180 Days

 

III-1


--------------------------------------------------------------------------------


SCHEDULE IV

(Organizational Chart of Borrower)

IV-1


--------------------------------------------------------------------------------


SCHEDULE V

(Exceptions to Representations)

[None]

V-1


--------------------------------------------------------------------------------


SCHEDULE VI

(Lease Obligations)

TENANT

RELEASE DATES

 

 

 

12/1/06

 

1/1/07

 

2/1/07

 

3/1/07

 

AIG

 

$

50,464

 

$

50,464

 

$

50,464

 

$

50,464

 

DREXEL

 

$

45,600

 

$

45,600

 

 

 

 

 

EXCELLERX

 

$

51,214

 

$

51,214

 

$

51,214

 

$

51,214

 

TOTAL:

 

$

147,278

 

$

147,278

 

$

101,678

 

$

101,678

 

 

VI-1


--------------------------------------------------------------------------------